--------------------------------------------------------------------------------

Exhibit 10.1



EXECUTION VERSION


AMENDMENT AND RESTATEMENT AGREEMENT
 
AMENDMENT AND RESTATEMENT AGREEMENT, dated as of June 11, 2020, (this
“Restatement Agreement”) by and among Genco Shipping & Trading Limited, a
company incorporated under the laws of the Republic of the Marshall Islands (the
“Borrower”), the Subsidiary Guarantors party hereto, each Revolving Lender (as
defined below) party hereto, the other lenders party hereto (together with the
Revolving Lenders, the “Lenders” and each, a “Lender”) and Crédit Agricole
Corporate And Investment Bank, as administrative agent (in such capacity, the
“Administrative Agent”) and security agent (in such capacity, the “Security
Agent”).
 
PRELIMINARY STATEMENTS
 
A.         The Borrower, the Administrative Agent, the Security Agent and the
Lenders party thereto are party to that certain Credit Agreement, dated as of
August 14, 2018 (as amended by that certain First Amendment to Credit Agreement,
dated as of June 28, 2019, as further amended by that certain Second Amendment
to Credit Agreement, dated as of November 5, 2019 and that certain Letter
Amendment to Credit Agreement, dated as of April 29, 2020, and as further
amended, restated, amended and restated, supplemented and/or otherwise modified
from time to time prior to the date hereof, the “Original Credit Agreement”).
 
B.          The Borrower has requested, and the Revolving Lenders which are a
party hereto have agreed to provide, revolving credit facility commitments to
make revolving loans (the “Revolving Loans” and such commitments, the “Revolving
Loan Commitments”) in an aggregate principal amount of up to $25,000,000 (the
“Revolving Loan Facility”).
 
C.          The Borrower has requested, and the Lenders party thereto have
agreed, to amend and restate (i) the Original Credit Agreement in its entirety
in the form attached as Annex A hereto (the Original Credit Agreement, as so
amended and restated, the “Amended and Restated Credit Agreement”), (ii) certain
Schedules to the Original Credit Agreement in the forms attached as Annex B
hereto and (iii) certain Exhibits to the Original Credit Agreement in the forms
attached as Annex C, Annex D, Annex E, Annex F and Annex G hereto, in each case,
as provided in Section 3 hereof upon the terms and subject to the satisfaction
of the conditions set forth herein and effective as of the Restatement Effective
Date (as defined below).
 
NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the sufficiency and receipt of all of which are hereby
acknowledged, the parties hereto hereby agree as follows:
 
SECTION 1.  Definitions.  Capitalized terms not otherwise defined in this
Restatement Agreement have the same meanings as specified in the Amended and
Restated Credit Agreement or, if not defined therein, in the Original Credit
Agreement. References herein to the Credit Agreement shall mean either the
Original Credit Agreement or the Amended and Restated Credit Agreement, as the
context requires.
 
SECTION 2.  The Revolving Credit Facility.  Subject to the satisfaction of the
conditions set forth in Section 4 hereof, on and as of the Restatement Effective
Date, each Lender party hereto with a Revolving Loan Commitment (each, a
“Revolving Lender”) severally agrees that such Revolving Lender shall (i) have a
Revolving Loan Commitment under the Amended and Restated Credit Agreement in an
aggregate principal amount not to exceed the Revolving Loan Commitment set forth
on Schedule I-B to the Amended and Restated Credit Agreement opposite such
Revolving Lender’s name, (ii) make Revolving Loans to the Borrower from time to
time pursuant to Section 2.01(c) of the Amended and

 
1

--------------------------------------------------------------------------------

Restated Credit Agreement in a principal amount not to exceed such Revolving
Lender’s respective Revolving Loan Commitment as set forth in clause (i) above
and (iii) be deemed to be, and shall remain, a “Lender” and a “Secured Party”
for all purposes under the Original Credit Agreement, as amended by this
Restatement Agreement, and the other Credit Documents.


SECTION 3.  Amendment and Restatement.  Effective as of the Restatement
Effective Date, (i) the Original Credit Agreement is hereby amended and restated
in its entirety in the form attached as Annex A hereto, (ii) each of Schedule I,
Schedule II, Schedule III, Schedule IV-B, Schedule VI, Schedule VIII and
Schedule X to the Original Credit Agreement is hereby amended and restated in
its entirety in the form attached as Annex B hereto, (iii) Exhibit A to the
Original Credit Agreement is hereby amended and restated in its entirety in the
form attached hereto as Annex C hereto, (iv) Exhibit B to the Original Credit
Agreement is hereby amended and restated in the form of Exhibit B-1 attached
hereto as Annex D hereto, (v) new Exhibit B-2 to the Amended and Restated Credit
Agreement is attached hereto as Annex E hereto, (vi) Exhibit I-2 to the Original
Credit Agreement is hereby amended and restated in its entirety in the form
attached hereto as Annex F and (vii) Exhibit K to the Amended and Restated
Credit Agreement is attached hereto as Annex G hereto.
 
SECTION 4.  Conditions to Effectiveness of this Restatement Agreement.  This
Restatement Agreement (and the obligation of each Revolving Lender to make its
Revolving Loan Commitments available) shall become effective on the date when
the following conditions shall have been satisfied (the “Restatement Effective
Date”):
 
(a)         The Administrative Agent shall have received (i) this Restatement
Agreement, executed and delivered by the Borrower, the Subsidiary Guarantors,
the Administrative Agent, Security Agent, each Revolving Lender and  Lenders
constituting Required Lenders and (ii) the Arrangement Fee Letter, executed and
delivered by the Borrower and each Revolving Lender.
 
(b)        To the extent necessary or advisable under the Flag Jurisdiction of
each Collateral Vessel (in the reasonable opinion of the Security Agent), the
Collateral Vessel Mortgages shall have been amended in form and substance
satisfactory to the Security Agent, in compliance with the Collateral and
Guaranty Requirements, to reflect the Obligations secured under the Amended and
Restated Credit Agreement.
 
(c)        The Administrative Agent shall have received a certificate of the
Borrower and each Subsidiary Guarantor in form and substance reasonably
acceptable to the Administrative Agent signed by an Authorized Officer of the
Borrower and each such Subsidiary Guarantor, with appropriate insertions,
together with copies of the Organizational Documents of the Borrower and each
such Subsidiary Guarantor (or, in lieu thereof, a certification by each such
Authorized Officer that the Organizational Documents attached to the
certificates delivered to the Administrative Agent by the Borrower and each such
Subsidiary Guarantor in connection with the Original Closing Date pursuant to
Section 5.01(h) of the Amended and Restated Credit Agreement remain in full
force and effect on the Restatement Effective Date without modification or
amendment since the Original Closing Date) and the resolutions of the Borrower
and each such Subsidiary Guarantor referred to in such certificate authorizing
the consummation of the Transactions as of the date hereof.
 
(d)         The Administrative Agent shall have received a certificate in form
and substance reasonably acceptable to the Administrative Agent signed by an
Authorized Officer of the Borrower certifying that the conditions set forth in
clauses (h), (i), (j), (k) and (l) of this Section 4 of the Restatement
Agreement are satisfied (to the extent that, in each case, such conditions are
not required to be acceptable (reasonably or otherwise) to the Administrative
Agent).
 
2

--------------------------------------------------------------------------------

(e)         The Administrative Agent shall have received, on behalf of itself
and the Lenders, the following legal opinions with respect to this Restatement
Agreement and the amendments to the Collateral Vessel Mortgages contemplated in
clause (b) above:
 
(i)         from special New York counsel to the Borrower and the Obligors
(which shall be Kramer Levin Naftalis & Frankel LLP or another New York law firm
reasonably acceptable to the Administrative Agent), an opinion addressed to the
Administrative Agent and each of the Lenders and dated as of the Restatement
Effective Date,
 
(ii)        from special Republic of the Marshall Islands counsel to each of the
Obligors (which shall be Reeder & Simpson, P.C. or another law firm qualified to
render an opinion as to the Republic of the Marshall Islands law reasonably
acceptable to the Administrative Agent), an opinion addressed to the
Administrative Agent and each of the Lenders and dated as of the Restatement
Effective Date, and
 
(iii)       from special Liberian counsel to each of the Obligors whose
Collateral Vessels are flagged in Liberia (which shall be Poles, Tublin,
Stratakis & Gonzalez LLP or another law firm qualified to render an opinion as
to Liberian law reasonably acceptable to the Administrative Agent), an opinion
addressed to the Administrative Agent and each of the Lenders and dated as of
the Restatement Effective Date in each case which shall be in form and substance
reasonably acceptable to the Lenders.
 
(f)          Payment of the Arrangement Fee (as defined in the Arrangement Fee
Letter), all other fees and documented out-of-pocket costs and expenses
(including, without limitation, the reasonable legal fees and expenses of White
& Case LLP and other local counsel to the Administrative Agent) and other
compensation due and payable on or prior to the Restatement Effective Date, in
each case, payable to the Administrative Agent, the Security Agent and the
Lenders in respect of the transactions contemplated by this Restatement
Agreement to the extent reasonably invoiced at least two (2) Business Days prior
to the Restatement Effective Date shall have been paid.
 
(g)         The Borrower shall cause to be delivered to the Administrative Agent
a solvency certificate from an Authorized Officer of the Borrower, substantially
in the form of Exhibit L, which shall be addressed to the Administrative Agent
and dated as of the Restatement Effective Date, setting forth the conclusion
that, after giving effect to the Transaction and the incurrence of all the
financings contemplated hereby, each Obligor individually (after giving effect
to rights of contribution and subrogation) and the Borrower and its Subsidiaries
taken as a whole, are not insolvent and will not be rendered insolvent by the
incurrence of such indebtedness, and will not be left with unreasonably small
capital with which to engage in its business and will not have incurred debts
beyond its ability to pay such debts as they become due.
 
(h)         All necessary governmental (domestic and foreign) and third party
approvals and/or consents in connection with the Transaction and the granting of
Liens (including the amendments to the Collateral Vessel Mortgages) under the
Credit Documents shall have been obtained and remain in effect, and all
applicable waiting periods with respect thereto shall have expired without any
action being taken by any competent authority which, in the reasonable judgment
of the Administrative Agent, restrains, prevents or imposes materially adverse
conditions upon the consummation of the Transaction, the making of any Revolving
Loan and the performance by the Obligors of the Credit Documents.  In addition,
there shall not exist any judgment, order, injunction or other restraint issued
or filed or a hearing seeking injunctive relief or other restraint pending or
notified prohibiting or imposing materially

 
3

--------------------------------------------------------------------------------

adverse conditions upon the consummation of the Transaction or the performance
by the Obligors of the Credit Documents.


(i)          On the Restatement Effective Date, after giving effect to the
consummation of the Transaction and the performance by the Obligors of the
Credit Documents, the financings incurred in connection therewith and the other
trans-actions contemplated hereby, there shall be no conflict with, or default
under any material agreement to which the Borrower or any Subsidiary Guarantor
is a party.
 
(j)          On the Restatement Effective Date, after giving effect to the
consummation of the Transaction, the Borrower and its Subsidiaries shall have no
outstanding Financial Indebtedness or Contingent Obligations except for those
expressly permitted under the Credit Documents and those set forth on Schedule
VIII to the Original Credit Agreement.
 
(k)          Before and after giving effect to the Transaction, all
representations and warranties contained herein or in any other Credit Document
shall be true and correct in all material respects (it being understood and
agreed that any representation or warranty which by its terms is made as of a
specified date shall be required to be true and correct in all material respects
only as of such specified date).
 
(l)          No Default or Event of Default shall have occurred and be
continuing.
 
The acceptance of the benefits of the Revolving Loans shall constitute a
representation and warranty by the Borrower to the Administrative Agent and each
of the Lenders that all of the applicable conditions specified in this Section 4
and applicable to any such Borrowing have been satisfied or waived as of that
time. All of the applicable Notes, certificates, legal opinions and other
documents and papers referred to in Section 4, unless otherwise specified, to
the extent applicable, shall be delivered to the Administrative Agent at the
Notice Office for the account of each of the Lenders.
 
SECTION 5.  Effect of Restatement; Reaffirmation.
 
(a)         The Amended and Restated Credit Agreement shall amend and restate
the Original Credit Agreement in its entirety, with the parties hereby agreeing
that there is no novation of the Original Credit Agreement and from and after
the effectiveness of the Amended and Restated Credit Agreement, the rights and
obligations of the parties under the Original Credit Agreement shall be subsumed
and governed by the Amended and Restated Credit Agreement. From and after the
effectiveness of the Amended and Restated Credit Agreement, the “Obligations”
and “Secured Obligations” under, and each as defined in, the Original Credit
Agreement shall continue as Obligations and Secured Obligations under the
Amended and Restated Credit Agreement.
 
(b)        Each Obligor that is party hereto hereby acknowledges that it has
reviewed the terms and provisions of the Amended and Restated Credit Agreement
and consents to the amendment and restatement of the Original Credit Agreement
effected pursuant to the Amended and Restated Credit Agreement. Each Obligor
that is party hereto acknowledges and agrees that any of the Credit Documents to
which it is a party or otherwise bound shall continue in full force and effect
and that all of its obligations thereunder shall be valid and enforceable and
shall not be impaired or limited by the execution or effectiveness of this
Restatement Agreement.
 
(c)         On and after the Restatement Effective Date, each reference to the
“Credit Agreement” in any other Credit Document shall mean and be a reference to
the Amended and Restated Credit Agreement. This Restatement Agreement shall be a
“Credit Document” for all purposes under the Amended and Restated Credit
Agreement and each other Credit Document.


4

--------------------------------------------------------------------------------

SECTION 6.  Obligor Reaffirmation and Consent.


(a)          Each Obligor party hereto hereby consents to the terms and
conditions of this Restatement Agreement.
 
(b)         Each Obligor hereby acknowledges and agrees that, after giving
effect to the Restatement Effective Date, all of its respective obligations and
liabilities under the Credit Documents to which it is a party, as such
obligations and liabilities have been amended by this Restatement Agreement, are
reaffirmed, and remain in full force and effect.
 
(c)         After giving effect to this Restatement Agreement, each Obligor
reaffirms each Lien granted by it to the Security Agent for the benefit of the
Secured Creditors under each of the Security Documents to which it is a party,
which Liens shall continue in full force and effect during the term of the
Original Credit Agreement, as amended by this Restatement Agreement, and shall
continue to secure the Secured Obligations (after giving effect to this
Restatement Agreement), in each case, on and subject to the terms and conditions
set forth in the Original Credit Agreement, as amended by this Restatement
Agreement, and the other Credit Documents.
 
SECTION 7.  Execution in Counterparts.  This Restatement Agreement may be
executed in any number of counterparts and by the different parties hereto on
separate counterparts, each of which when so executed and delivered shall be an
original (including if delivered by e-mail or facsimile transmission), but all
of which shall together constitute one and the same instrument.  A set of
counterparts executed by all the parties hereto shall be lodged with each of the
Borrower and the Administrative Agent. Signatures delivered by facsimile or PDF
or other electronic means shall have the same force and effect as manual
signatures delivered in person. Each party confirms that the use of electronic
signatures to execute the documents in question is a legally valid and binding
method of execution. Each party also confirms that the use of a digital signing
platform is a legally valid and binding method of execution. Each party confirms
that this method of signature is as conclusive of its intention to be bound by
the documents in question as if signed by manuscript signature.
 
SECTION 8.  Successors.  This Restatement Agreement shall be binding upon and
inure to the benefit of and be enforceable by the respective successors and
assigns of the parties hereto.
 
SECTION 9.  GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY
TRIAL.  THIS RESTATEMENT AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.  Section 11.09 of the
Original Credit Agreement is incorporated herein by reference, mutatis mutandis.
 
[The remainder of this page is intentionally left blank]


5

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Restatement Agreement to
be executed by their respective officers thereunto duly authorized, as of the
date first above written.
 

 
GENCO SHIPPING & TRADING LIMITED,
 
as the Borrower
        By:
/s/ Apostolos Zafolias
 

   
Name:
Apostolos Zafolias    
Title:
Chief Financial Officer and Executive
Vice President, Finance



[Signature page to CACIB-Genco Restatement Agreement]



--------------------------------------------------------------------------------

 
GENCO ENDEAVOUR LIMITED
 
GENCO RESOLUTE LIMITED
 
GENCO WEATHERLY LIMITED
 
GENCO LIBERTY LIMITED
 
GENCO DEFENDER LIMITED
 
GENCO COLUMBIA LIMITED,
 
each as a Subsidiary Guarantor
       
By:

/s/ Apostolos Zafolias
 

   
Name:
Apostolos Zafolias    
Title:
Chief Financial Officer, Vice President
and Secretary



[Signature page to CACIB-Genco Restatement Agreement]


--------------------------------------------------------------------------------



CRÉDIT AGRICOLE CORPORATE AND
INVESTMENT BANK, as Administrative Agent,
Security Agent, a Lender and a Revolving Lender
     



By:
/s/ Georgios Gkanasoulis
 

   
Name:
Georgios Gkanasoulis    
Title:
Director






By:
/s/ Manon Didier
 

   
Name:
Manon DIDIER
   
Title:
Vice President

 
[Signature page to CACIB-Genco Restatement Agreement]



--------------------------------------------------------------------------------



SKANDINAVISKA ENSKILDA BANKEN AB
(PUBL), as a Lender and a Revolving Lender
     

By:
/s/ Arne Juell-Skielse
 

   
Name:
Arne Juell-Skielse    
Title:








By:
/s/ Magnus Arve
 

   
Name:
Magnus Arve
   
Title:


 
[Signature page to CACIB-Genco Restatement Agreement]
 

--------------------------------------------------------------------------------

 
CTBC BANK CO. LTD., as a Lender
       
By:
/s/ Ting Chen
 

   
Name:
Ting Chen    
Title:



 



By:

 


Name:
   
Title:

 
[Signature page to CACIB-Genco Restatement Agreement]
 

--------------------------------------------------------------------------------

 
NORDEA BANK ABP, NEW YORK BRANCH, as a
Revolving Lender

 


By:
/s/ Oddbjørn Warpe
 

   
Name:
Oddbjørn Warpe    
Title:
Executive Director

 



By:
/s/ Martin Lunder
 

   
Name:
Martin Lunder
   
Title:
Managing Director

 
[Signature page to CACIB-Genco Restatement Agreement]
 

--------------------------------------------------------------------------------

ANNEX A
AMENDED AND RESTATED CREDIT AGREEMENT
 
[SEE ATTACHED]
 

--------------------------------------------------------------------------------

ANNEX A


AMENDED AND RESTATED SENIOR SECURED CREDIT AGREEMENT
 
among
 
GENCO SHIPPING & TRADING LIMITED
 
as Borrower,
 
VARIOUS LENDERS
 
and
 
CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK,
 
as Administrative Agent and as Security Agent
 

--------------------------------------------------------------------------------

 
Dated as of August 14, 2018
as Amended and Restated as of June 11, 2020



--------------------------------------------------------------------------------



CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK,
as Structurer and Bookrunner
 
CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK and SKANDINAVISKA ENSKILDA BANKEN
AB (PUBL),
as Mandated Lead Arrangers



--------------------------------------------------------------------------------

TABLE OF CONTENTS
 



     
Page
SECTION 1
 
Definitions and Accounting Terms
1
1.01
 
Defined Terms
1
1.02
 
Other Definitional Provisions
32
1.03
 
Rounding
33
SECTION 2
 
Amount and Terms of Credit Facilities
33
2.01
 
The Commitments
33
2.02
 
Notice of Borrowing
33
2.03
 
Disbursement of Funds
34
2.04
 
Notes
35
2.05
 
Pro Rata Borrowings
35
2.06
 
Interest
35
2.07
 
Interest Periods
36
2.08
 
Increased Costs, Illegality, Market Disruption, etc
37
2.09
 
Compensation
39
2.10
 
Change of Lending Office; Limitation on Additional Amounts
40
2.11
 
Replacement of Lenders
40
SECTION 3
 
Commitment Commission; Fees; Reductions of Commitment
41
3.01
 
Commitment Commission; Fees
41
3.02
 
Voluntary Reduction of Commitments
41
3.03
 
Mandatory Reduction of Commitments
42
SECTION 4
 
Prepayments; Payments; Taxes
42
4.01
 
Voluntary Prepayments
42
4.02
 
Mandatory Repayments and Commitment Reductions
43
4.03
 
Method and Place of Payment
46
4.04
 
Net Payments; Taxes
46
4.05
 
Application of Proceeds
48
SECTION 5
 
Conditions Precedent
50
5.01
 
Original Closing Date
50
5.02
 
Conditions to each Term Loan Borrowing Date
52
5.03
 
Conditions to each Borrowing Date for Revolving Loans
54
SECTION 6
 
Representations and Warranties
55
6.01
 
Corporate/Limited Liability Company/Limited Partnership Status
55
6.02
 
Corporate Power and Authority
55
6.03
 
Title; Maintenance of Properties
55
6.04
 
Legal Validity and Enforceability
56
6.05
 
No Violation
56
6.06
 
Governmental Approvals
56
6.07
 
Balance Sheets; Financial Condition; Undisclosed Liabilities
57
6.08
 
Litigation
57
6.09
 
True and Complete Disclosure
58
6.10
 
Use of Proceeds; Margin Regulations
58
6.11
 
Taxes; Tax Returns and Payments
59
6.12
 
Compliance with ERISA
59
6.13
 
Security Documents
60
6.14
 
Representations and Warranties in Documents
61
6.15
 
Subsidiaries
61
6.16
 
Compliance with Statutes, etc.
61



(i)

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)


6.17
 
Investment Company Act
61
6.18
 
Pollution and Other Regulations
61
6.19
 
Labor Relations
62
6.20
 
Patents, Licenses, Franchises and Formulas
62
6.21
 
Financial Indebtedness
62
6.22
 
Insurance
63
6.23
 
Concerning the Collateral Vessels
63
6.24
 
Citizenship
63
6.25
 
Vessel Classification
63
6.26
 
Anti-Money Laundering and Sanctions Laws
63
6.27
 
No Immunity
64
6.28
 
Fees and Enforcement
64
6.29
 
Form of Documentation
64
6.30
 
No Material Adverse Effect
64
6.31
 
Pari Passu or Priority Status
64
6.32
 
Solvency; Winding-up, etc
64
6.33
 
Completeness of Documentation
65
SECTION 7
 
Affirmative Covenants
65
7.01
 
Information Covenants
65
7.02
 
Books, Records and Inspections
69
7.03
 
Maintenance of Property; Insurance Mortgagee Interest Insurance
69
7.04
 
Corporate Franchises
69
7.05
 
Compliance with Statutes, etc
69
7.06
 
Compliance with Environmental Laws
70
7.07
 
ERISA
70
7.08
 
End of Fiscal Years; Fiscal Quarters
71
7.09
 
Performance of Obligations
71
7.10
 
Payment of Taxes
72
7.11
 
Further Assurances
72
7.12
 
Deposit of Earnings
73
7.13
 
Ownership of Subsidiaries and Collateral Vessels
73
7.14
 
Citizenship; Flag of Collateral Vessel; Collateral Vessel Classifications;
Operation of Collateral Vessels
73
7.15
 
Use of Proceeds
74
7.16
 
Charter Contracts
75
7.17
 
Technical Management Agreements
75
7.18
 
Separate Existence
75
7.19
 
Sanctions
76
7.20
 
Maintenance of Listing
76
7.21
 
Poseidon Principles
76
SECTION 8
 
Negative Covenants
77
8.01
 
Liens
77
8.02
 
Consolidation, Merger, Sale of Assets, etc.
78
8.03
 
Dividends
80
8.04
 
Indebtedness
80
8.05
 
Advances, Investments, Loans and Vessel Acquisitions
81
8.06
 
Transactions with Affiliates
82
8.07
 
Financial Covenants
83
8.08
 
Limitation on Modifications of Certain Documents; etc
84



(ii)

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)


8.09
 
Limitation on Certain Restrictions on Subsidiaries
84
8.10
 
Limitation on Issuance of Capital Stock
84
8.11
 
Business
84
8.12
 
Manager
85
8.13
 
Bank Accounts
85
8.14
 
Jurisdiction of Employment
85
8.15
 
Operation of Collateral Vessels
85
8.16
 
Corrupt Practices
85
8.17
 
No Investments
86
8.18
 
Hedging Agreements
86
SECTION 9
 
Events of Default
86
9.01
 
Payments
86
9.02
 
Representations, etc
86
9.03
 
Covenants
86
9.04
 
Default Under Other Agreements
86
9.05
 
Bankruptcy, etc
87
9.06
 
ERISA
87
9.07
 
Security Documents
88
9.08
 
Guaranty
88
9.09
 
Judgments
88
9.10
 
Termination of Business
88
9.11
 
Authorizations and Consents
89
9.12
 
Arrest; Expropriation
89
9.13
 
Failure to Comply with Final Judgment
89
9.14
 
Change of Control
89
SECTION 10
 
Agency and Security Trustee Provisions
89
10.01
 
Appointment
89
10.02
 
Nature of Duties
90
10.03
 
Lack of Reliance on the Agents
90
10.04
 
Certain Rights of the Agents
91
10.05
 
Reliance
91
10.06
 
Indemnification
91
10.07
 
The Administrative Agent in its Individual Capacity
91
10.08
 
Holders
92
10.09
 
Resignation by the Administrative Agent
92
10.10
 
Collateral Matters
92
10.11
 
Certain ERISA Matters
94
10.12
 
Delivery of Information
94
SECTION 11
 
Miscellaneous
95
11.01
 
Payment of Expenses, etc
95
11.02
 
Right of Setoff
96
11.03
 
Notices
96
11.04
 
Benefit of Agreement; Assignments; Participations
97
11.05
 
No Waiver; Remedies Cumulative
99
11.06
 
Payments Pro Rata
99
11.07
 
Calculations; Computations
100
11.08
 
Agreement Binding
100



(iii)

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)


11.09
 
GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL
100
11.10
 
Counterparts
101
11.11
 
[Reserved]
102
11.12
 
Headings Descriptive
102
11.13
 
Amendment or Waiver; etc
102
11.14
 
Survival
104
11.15
 
Domicile of the Loans
104
11.16
 
Confidentiality
104
11.17
 
Register
105
11.18
 
Judgment Currency
105
11.19
 
Language
106
11.20
 
Waiver of Immunity
106
11.21
 
USA PATRIOT Act Notice
106
11.22
 
Severability
106
11.23
 
Flag Jurisdiction Transfer
107
11.24
 
Acknowledgement and Consent to Bail-In
107
11.25
 
German Resident Secured Creditor.
107
11.26
 
Amendment and Restatement
108



SCHEDULE I-A
-
Term Loan Commitments
SCHEDULE I-B
-
Revolving Loan Commitments
SCHEDULE II
-
Lender Addresses
SCHEDULE III
-
Subsidiaries
SCHEDULE IV-A
-
Required Insurance
SCHEDULE IV-B
-
Collateral Vessel Insurance
SCHEDULE V
-
ERISA
SCHEDULE VI
-
Collateral Vessels
SCHEDULE VII
-
Notice Addresses
SCHEDULE VIII
-
Financial Indebtedness
SCHEDULE IX
-
Disqualified Lenders
SCHEDULE X-A
-
Scheduled Repayments –Term Loans
SCHEDULE X-B
-
Scheduled Reductions – Revolving Loans
     
EXHIBIT A
-
Form of Notice of Borrowing
EXHIBIT B-1
-
Form of Term Note
EXHIBIT B-2
-
Form of Revolving Note
EXHIBIT C
-
Form of Guaranty
EXHIBIT D-1
-
Form of Marshall Islands Collateral Vessel Mortgage
EXHIBIT D-2
-
Form of Liberian Collateral Vessel Mortgage
EXHIBIT E
-
Form of Pledge Agreement
EXHIBIT F
-
Form of Assignment of Insurances
EXHIBIT G
-
Form of Assignment of Earnings
EXHIBIT H
-
Form of Assignment of Charter
EXHIBIT I-1
-
Form of Compliance Certificate
EXHIBIT I-2
-
Form of Collateral Maintenance Ratio Certificate
EXHIBIT J
-
Form of Subordination Provisions
EXHIBIT K
-
Form of Assignment and Assumption Agreement



(iv)

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
 
Page
 
EXHIBIT L
-
Form of Solvency Certificate
EXHIBIT M
-
Form of Assignment of Hedging Agreement
EXHIBIT N
-
Form of Account Security Agreement



(v)

--------------------------------------------------------------------------------

AMENDED AND RESTATED SENIOR SECURED CREDIT AGREEMENT, dated as of August 14,
2018 and amended and restated as of June 11, 2020, among GENCO SHIPPING &
TRADING LIMITED, a company incorporated under the laws of the Republic of the
Marshall Islands (the “Borrower”), the Lenders party hereto from time to time,
CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK (“CACIB”), as Structurer and
Bookrunner, CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK and SKANDINAVISKA
ENSKILDA BANKEN AB (PUBL), as Mandated Lead Arrangers (in such capacity, the
“Mandated Lead Arrangers”) and CACIB, as Administrative Agent (in such capacity,
the “Administrative Agent”) and as Security Agent under the Security Documents
(in such capacity, the “Security Agent”).  All capitalized terms used herein and
defined in Section 1.01 are used herein as therein defined.
 
W I T N E S S E T H:
 
WHEREAS, the Borrower, the Administrative Agent, the Security Agent and the
Lenders party thereto are party to that certain Senior Secured Credit Agreement,
dated as of August 14, 2018 (as amended, restated, amended and restated,
supplemented and/or otherwise modified from time to time prior to the date
hereof, the “Original Credit Agreement”), pursuant to which the Lenders party
thereto made loans and commitments to the Borrower as provided therein;
 
WHEREAS, pursuant to that certain Amendment and Restatement Agreement, dated as
of June 11, 2020 (the “Restatement Agreement”), by and among the Borrower, the
Administrative Agent, the Security Agent and the Lenders party thereto, the
Administrative Agent and the Lenders have agreed, inter alia, to amend and
restate the Original Credit Agreement in its entirety to read as set forth in
this Agreement as of the Restatement Effective Date; and
 
WHEREAS, subject to and upon the terms and conditions set forth in the
Restatement Agreement, the parties hereto have agreed to amend and restate the
Original Credit Agreement as provided herein.
 
NOW, THEREFORE, IT IS AGREED:
 
SECTION 1   Definitions and Accounting Terms.
 
1.01       Defined Terms.  As used in this Agreement, the following terms shall
have the following meanings (such meanings to be equally applicable to both the
singular and plural forms of the terms defined):
 
“Acceptable Classification Society” shall mean American Bureau of Shipping,
Nippon Kaiji Kyokai, Lloyd’s Register of Shipping, Bureau Veritas and DNV GL, or
such other first class vessel classification society that is a member of the
International Association of Classification Societies that the Required Lenders
may approve from time to time.
 
“Acceptable Flag Jurisdiction” shall mean the Republic of the Marshall Islands,
Liberia, Hong Kong, Panama, the Bahamas, Singapore or such other flag
jurisdiction as may be acceptable to all Lenders.
 
“Account Bank” shall mean CACIB.
 
“Account Collateral” shall mean all “Account Collateral” as defined in the
Account Security Agreements.
 
“Account Security Agreement” shall mean the account security agreements in
connection with the Earnings Accounts of the Subsidiary Guarantors substantially
in the form of Exhibit N to be executed by the applicable Subsidiary Guarantor
and the Security Agent.
 
-1-

--------------------------------------------------------------------------------

“Acquired Vessel” shall have the meaning as provided in Section 8.05.
 
“Additional Collateral” shall mean additional Collateral satisfactory to the
Required Lenders granted in favor of the Security Agent to cure non-compliance
with Section 8.07(d) (it being understood that cash collateral comprised of
Dollars (which shall be valued at par) and any dry bulk vessel that is not more
than ten (10) years of age and otherwise meets the requirements of a Replacement
Vessel (other than clause (iii) thereof) shall, in each case, be deemed
satisfactory to the Required Lenders), pursuant to security documentation in
form and substance reasonably satisfactory to the Security Agent; provided such
Additional Collateral is in an aggregate amount at least sufficient to cure such
non-compliance.
 
“Additional Collateral Release Conditions” shall mean, with respect to the
release of any Additional Collateral, the following:
 
(a)         before and after giving effect to such release, (i) no Default or
Event of Default shall have occurred and be continuing and (ii) the Borrower
shall be, and shall have been at all times during the most recently ended full
fiscal quarter, in compliance with Section 8.07(d);
 
(b)      the Borrower shall have delivered to the Administrative Agent, in each
case in form and substance satisfactory to the Administrative Agent and the
Security Agent, (i) an officer’s certificate certifying as to matters in clause
(a) above, (ii) Appraisals for each Collateral Vessel dated no more than thirty
(30) days prior to the delivery thereof in form and substance reasonably
acceptable to the Administrative Agent and from two Approved Appraisers stating
the then current Appraised Value of each Collateral Vessel and otherwise meeting
the requirements set forth in Section 7.01(d) and (iii) any other documents
reasonably requested by the Administrative Agent; and
 
(c)      the Borrower shall have paid all costs and expenses of the
Administrative Agent and the Security Agent relating to the preparation,
execution and delivery of the relevant release documents.
 
“Additional Vessel” shall have the meaning provided in the definition of
“Collateral Vessel”.
 
“Administrative Agent” shall have the meaning provided in the first paragraph of
this Agreement, and shall include any successor thereto.
 
“Affected Financial Institution” shall mean (a) any EEA Financial Institution or
(b) any UK Financial Institution.
 
“Affiliate” shall mean, with respect to any Person, any other Person (including,
for purposes of Section 8.06 only, all directors, officers and partners of such
Person) directly or indirectly controlling, controlled by, or under direct or
indirect common control with, such Person; provided, however, that for purposes
of Section 8.06, an Affiliate of the Borrower shall include any Person that
directly or indirectly owns more than 5% of any class of the capital stock of
the Borrower and any officer or director of the Borrower or any of its
Subsidiaries.  A Person shall be deemed to control another Person if such Person
possesses, directly or indirectly, the power to direct or cause the direction of
the management and policies of such other Person, whether through the ownership
of voting securities, by contract or otherwise.  Notwithstanding anything to the
contrary contained above, for purposes of Section 8.06, none of the
Administrative Agent, nor the Security Agent, nor any Mandated Lead Arranger,
nor any Lender (or any of their respective affiliates) shall be deemed to
constitute an Affiliate of the Borrower or its Subsidiaries in connection with
the Credit Documents or its dealings or arrangements relating thereto.
 
-2-

--------------------------------------------------------------------------------

“Agents” shall mean, collectively, the Administrative Agent and the Security
Agent.


“Aggregate Appraised Value” shall mean at any time, the sum of the Appraised
Value of all Collateral Vessels owned by the Subsidiary Guarantors at such time
which are not then subject to an Event of Loss.
 
“Agreement” shall mean this Amended and Restated Credit Agreement, as modified,
supplemented, amended or restated from time to time.
 
“Amortization Amount” shall mean, for any Payment Date, the amount equal to the
amount set forth on Schedule X-A hereto as of the Restatement Effective Date, as
such amount (and such Schedule X-A) may be amended (i) by the Administrative
Agent on or prior to the first Payment Date to reflect a repayment profile
(taking into account the age of the Collateral Vessels as of September 1, 2018),
whereby the Credit Facility is repaid to nil when the average age of the
Collateral Vessels reaches 20 years of age or (ii) pursuant to Section
4.02(b)(v).
 
“Annex VI” shall mean Annex VI of the Protocol of 1997 (as subsequently amended
from time to time) to amend the International Convention for the Prevention of
Pollution from Ships 1973 (Marpol), as modified by the Protocol of 1978 relating
thereto.
 
“Anti-Corruption Laws” shall have the meaning provided in Section 6.10(d).
 
 “Applicable Margin” shall mean (i) with respect to the Revolving Loans, 3.00%
per annum and (ii) with respect to the Term Loans (A) from the Original Closing
Date until (and including) September 30, 2019, 2.50% per annum and (B)
thereafter, following the delivery of a Quarterly Pricing Certificate, the
percentage per annum set forth across from the Total Net Leverage Ratio in the
table below indicated to have been achieved in any such certificate:
 
Pricing
Level
Total Net Leverage Ratio
Applicable
Margin
1
Greater than 5.00 to 1.00
2.75%
2
Greater than or equal to 3.00 to 1.00 and less than or equal to 5.00 to 1.00
2.50%
3
Less than 3.00 to 1.00
2.25%



The Applicable Margin determined in accordance with clause (ii)(B) of the first
paragraph of this definition shall be in effect from and after each date of
delivery (each such date, a “Start Date”) of any certificate (each such
certificate, a “Quarterly Pricing Certificate”) by an Authorized Officer of the
Borrower to the Administrative Agent, within 45 days of the last day of the
first three fiscal quarters of the Borrower and within 90 days of the last day
of the fourth fiscal quarter of the Borrower, which certificate shall set forth
the calculation of the Total Net Leverage Ratio as at the last day of the fiscal
quarter ended immediately prior to the relevant Start Date and the Applicable
Margin, which shall be thereafter applicable until the earlier of (x) the date
on which the next Quarterly Pricing Certificate is delivered to the
Administrative Agent or (y) the date which is 45 days following the last day of
the fiscal quarter in which the previous Start Date occurred (such earlier date,
the “End Date”). If no certificate has been delivered to the Administrative
Agent as of the End Date indicating an entitlement to a new (or the same)
Applicable Margin (and thus commencing a new Start Date), the Applicable Margin
shall be the one set forth in Pricing Level 1 of the table above (such level,
the “Highest Applicable Margin”).  Notwithstanding anything to the contrary
contained above in this definition, the Applicable Margin shall be the Highest
Applicable Margin at all times during an Event of Default.
 

-3-

--------------------------------------------------------------------------------

“Appraisal” shall mean, with respect to a Collateral Vessel, a written appraisal
by an Approved Appraiser in favor of the Administrative Agent of the Appraised
Value of such Collateral Vessel.


“Appraised Value” shall mean for any Collateral Vessel at any time, the
arithmetic mean of the fair market values of such Collateral Vessel as set forth
on the Appraisals of at least two Approved Appraisers most recently delivered
to, or obtained by, the Administrative Agent prior to such time pursuant to
Section 5.02(e) or Section 7.01(d) and prepared:
 
(a)          as at a date not more than 30 days prior to such delivery;
 
(b)          by two Approved Appraisers selected by the Borrower;
 
(c)          without physical inspection of the Collateral Vessel, except as
required by the Administrative Agent if an Event of Default has occurred and is
continuing; and
 
(d)         on the basis of a sale for prompt delivery for cash on normal arm’s
length commercial terms as between a willing seller and a willing buyer, free of
any charter or other contract of employment and with no value to be given to any
pooling arrangements; provided that if a range of values is provided in a
particular Appraisal, then the Appraised Value in such Appraisal shall be deemed
to be the median of such values.
 
“Approved Appraiser” shall mean Barry Rogliano Salles, E.A. Gibson Shipbrokers,
Clarkson Valuations Limited, Arrow Sale & Purchase (UK) Limited, Simpson Spence
& Young Shipbrokers, Braemar ACM, Fearnleys or Maersk Broker, any Affiliate of
the foregoing which actually provides Appraisals for a vessel or any other
appraiser approved by the Required Lenders, for the purposes of providing an
Appraisal for a Collateral Vessel.
 
“Assignment and Assumption Agreement” shall mean an assignment and assumption
agreement substantially in the form of Exhibit K (appropriately completed).
 
“Assignment of Charter” shall mean an assignment of charter substantially in the
form of Exhibit H.
 
“Assignment of Earnings” shall mean an assignment of earnings substantially in
the form of Exhibit G.
 
“Assignment of Hedging Agreements” shall mean an assignment of hedging
agreements substantially in the form of Exhibit M.
 
“Assignment of Insurances” shall mean an assignment of insurances substantially
in the form of Exhibit F.
 
“Authorized Officer” shall mean the chairman of the board, the president, any
vice president, the treasurer, the secretary, any assistant secretary, any other
financial officer, an authorized manager and any other officer (or a Person or
Persons so designated by any officer) of any Obligor.
 
“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable Resolution Authority in respect of any liability of an
Affected Financial Institution.
 
“Bail-In Legislation” shall mean (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the
 
-4-

--------------------------------------------------------------------------------

United Kingdom, Part I of the United Kingdom Banking Act 2009 (as amended from
time to time) and any other law, regulation or rule applicable in the United
Kingdom relating to the resolution of unsound or failing banks, investment firms
or other financial institutions or their affiliates (other than through
liquidation, administration or other insolvency proceedings).


“Bankruptcy Code” shall have the meaning provided in Section 9.05.
 
“Bankruptcy Proceeding” shall have the meaning provided in Section 10.10(e).
 
“Beneficial Ownership Certification” shall mean a certification regarding
beneficial ownership as required by the Beneficial Ownership Regulation.
 
“Beneficial Ownership Regulation” shall mean 31 C.F.R. § 1010.230.
 
“Benefit Plan” shall mean any of (a) an “employee benefit plan” (as defined in
ERISA) that is subject to Title I of ERISA, (b) a “plan” as defined in Section
4975 of the Code or (c) any Person whose assets include (for purposes of ERISA
Section 3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of
the Code) the assets of any such “employee benefit plan” or “plan”.
 
“Borrower” shall have the meaning provided in the first paragraph of this
Agreement.
 
“Borrowing” shall mean a borrowing of Loans of the same Class from all the
Lenders (other than any Defaulting Lender) having Commitments on a given date
having the same Interest Period.
 
“Borrowing Date” shall mean (i) the Term Loan Borrowing Dates and (ii) each
other date occurring on or after the Restatement Effective Date on which
Revolving Loans are made.
 
“Business Day” shall mean any day except Saturday, Sunday and any day which
shall be a legal holiday or a day on which banking institutions are authorized
or required by law or other government action to close in New York City, Paris,
London and Stockholm.
 
“CACIB” shall have the meaning provided in the first paragraph of this
Agreement.
 
“Cash Equivalents” shall mean (i) securities issued or directly and fully
guaranteed or insured by the United States or any agency or instrumentality
thereof (provided that the full faith and credit of the United States is pledged
in support thereof) having maturities of not more than one year from the date of
acquisition, (ii) time deposits and certificates of deposit of any commercial
bank having, or which is the principal banking subsidiary of a bank holding
company having capital, surplus and undivided profits aggregating in excess of
$200,000,000, with maturities of not more than one year from the date of
acquisition by such Person, (iii) repurchase obligations with a term of not more
than 90 days for underlying securities of the types described in clause (i)
above entered into with any bank meeting the qualifications specified in clause
(ii) above, (iv) commercial paper issued by any Person incorporated in the
United States rated at least A-1 or the equivalent thereof by S&P or at least
P-1 or the equivalent thereof by Moody’s and in each case maturing not more than
one year after the date of acquisition by such Person, and (v) Investments in
money market funds substantially all of whose assets are comprised of securities
of the types described in clauses (i) through (iv) above.
 
“CERCLA” shall mean the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended from time to time, 42 U.S.C. § 9601 et seq.
 
“Change in Law” shall mean the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority or (c) the making or issuance of any request, rule,
guideline or 
 
-5-

--------------------------------------------------------------------------------

directive (whether or not having the force of law) by any Governmental
Authority; provided that notwithstanding anything herein to the contrary, (x)
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, if not already enacted as of
the Original Closing Date, shall in each case be deemed to be a “Change in Law”,
regardless of the date enacted, adopted or issued.
 
“Change of Control” shall mean any of the following:
 
(a)         if the Borrower ceases to own directly or indirectly, 100% of the
Equity Interests in any Subsidiary Guarantor other than as a consequence of the
Collateral Disposition of the Collateral Vessel owned by such Subsidiary
Guarantor and the prepayment of the Loans pursuant to, and to the extent
required by, Section 4.02(b); or
 
(b)          any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d)(2) of the Exchange Act), other than any Permitted Holder or any group
of Permitted Holders, shall at any time become the ultimate owner, directly or
indirectly, beneficially or of record or the “beneficial owner” (as defined in
Rules 13(d)-3 and 13(d)-5 of the Exchange Act), of Equity Interests representing
more than 35% of the outstanding voting or economic Equity Interests of the
Borrower or control the appointment of members of the board of directors of the
Borrower, unless the new shareholder(s) is/are acceptable to the Lenders; or
 
(c)         the replacement of a majority of the directors on the board of
directors of the Borrower over a two-year period from the directors who
constituted the board of directors of the Borrower at the beginning of such
period, and such replacement shall not have been approved by a vote of at least
a majority of the board of directors of the Borrower then still in office who
either were members of such board of directors at the beginning of such period
or whose election as a member of such board of directors was previously so
approved; or
 
(d)         a “change of control” or similar event shall occur as provided in
any outstanding Financial Indebtedness of the Borrower (or the documentation
governing the same).
 
“Claims” shall have the meaning provided in the definition of “Environmental
Claims”.
 
“Class” shall mean, when used in reference to any Loan or Borrowing, whether
such Loan or Loans comprising such Borrowing are Term Loans or Revolving Loans.
 
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated and rulings issued thereunder.  Section
references to the Code are to the Code as in effect at the date of this
Agreement and any subsequent provisions of the Code, amendatory thereof,
supplemental thereto or substituted therefor.
 
“Collateral” shall mean all property (whether real or personal) with respect to
which any security interests have been granted (or purported to be granted)
pursuant to any Security Document, including, without limitation, all Pledge
Agreement Collateral, all Earnings Collateral, all Insurance Collateral, all
Collateral Vessels, all Account Collateral, all Hedging Collateral and all cash
and Cash Equivalents at any time delivered as collateral thereunder or as
required hereunder.
 
“Collateral and Guaranty Requirements” shall mean, with respect to each Obligor
and each Collateral Vessel, the requirements that:
 
-6-

--------------------------------------------------------------------------------

(i)         each Subsidiary of the Borrower that is required to be a Subsidiary
Guarantor in accordance with the definition thereof shall have duly authorized,
executed and delivered to the Administrative Agent the Guaranty, substantially
in the form of Exhibit C (as modified, supplemented or amended from time to
time, together with any Joinder Agreement, the “Guaranty”), or a joinder thereto
in form and substance reasonably satisfactory to the Administrative Agent (each
as modified, supplemented or amended from time to time, a “Joinder Agreement”)
and the Guaranty shall be in full force and effect;
 


(ii)      the Borrower and each Subsidiary Guarantor shall have duly authorized,
executed and delivered the Pledge Agreement substantially in the form of Exhibit
E (as modified, supplemented or amended from time to time, together with any
Joinder Agreement, the “Pledge Agreement”) or Joinder Agreement and shall have
(x) delivered to the Security Agent, as pledgee, all the Pledge Agreement
Collateral referred to therein with respect to the Equity Interests in each
Subsidiary Guarantor and all Earnings Accounts and (y) duly authorized, executed
and delivered any other related documentation necessary or advisable to perfect
the Lien on the Pledge Agreement Collateral in the respective jurisdictions of
formation of the respective Subsidiary Guarantor or the Borrower, as the case
may be;
 
(iii)        each Subsidiary Guarantor, the Security Agent and the Account Bank,
shall have duly authorized, executed and delivered one or more collateral
agreements substantially in the form of Exhibit N, and pursuant to which the
Earnings Accounts shall have been pledged to secure the Secured Obligations, and
shall have complied with all of the requirements set forth in such Account
Security Agreements.
 
(iv)        the Subsidiary Guarantor (and any other relevant Obligor) that owns
such Collateral Vessel shall have duly authorized, executed and delivered (x) an
Assignment of Insurances substantially in the form of Exhibit F (as modified,
supplemented or amended from time to time, the “Assignment of Insurances”), (y)
an Assignment of Earnings substantially in the form of Exhibit G (as modified,
supplemented or amended from time to time, the “Assignment of Earnings”)
together covering all of such Obligor’s present and future Earnings Collateral
and Insurance Collateral, and (z) an Assignment of Charters (existing or future)
substantially in the form of Exhibit H (as modified, supplemented or amended
from time to time, the “Assignment of Charters”) for any charter or similar
contract of employment with a term in excess of 24 months (or, with respect to
any charter or similar contract of employment existing on the Term Loan
Borrowing Date for such Collateral Vessel, a remaining term in excess of 24
months) (any such charter, a “Pledged Charter”), and shall provide appropriate
notices and consents related thereto, together granting a security interest and
lien on all of such Obligor’s (i) present and future Earnings Collateral and
Insurance Collateral and (ii) present and future right and receivables under
Pledged Charters, in each case together with proper Financing Statements (Form
UCC-1) in form for filing under the UCC or in other appropriate filing offices
of each jurisdiction as may be necessary to perfect the security interests
purported to be created by the Assignment of Insurances, the Assignment of
Earnings and the Assignment of Charters;
 
(v)       each Obligor party to a Hedging Agreement shall have duly authorized,
executed and delivered an Assignment of Hedging Agreements substantially in the
form of Exhibit M (as modified, supplemented or amended from time to time, the
“Assignment of Hedging Agreements”) and shall use commercially reasonable
efforts to provide appropriate notice and consents related thereto, together
grating a security interest and lien on all of the Borrower and such Subsidiary
Guarantor’s present and future rights and receivables under each Hedging
Agreement;
 
-7-

--------------------------------------------------------------------------------

(vi)       each Subsidiary Guarantor that owns a Collateral Vessel shall have
duly authorized, executed and delivered, and caused to be recorded in the
appropriate vessel registry, a Collateral Vessel Mortgage with respect to such
Collateral Vessel and such Collateral Vessel Mortgage shall be effective to
create in favor of the Security Agent and/or the Lenders a legal, valid and
enforceable first priority security interest in, and lien upon, such Collateral
Vessel;
 
(vii)      all filings, deliveries of instruments and other actions necessary or
desirable in the reasonable opinion of the Security Agent to perfect and
preserve the security interests described in clauses (i) through and including
(vi) above shall have been duly effected, including, without limitation, proper
financing statements (Form UCC-1) or amendments thereto, as requested by the
Administrative Agent or Security Agent, in form for filing under the UCC or in
other appropriate filing offices of each jurisdiction as may be necessary to
perfect the security interests purported to be created by the Security
Documents, and the Security Agent shall have received evidence thereof in form
and substance reasonably satisfactory to the Security Agent;
 
(viii)      the Administrative Agent shall have received each of the following:
 
(a)          an Appraisal from two Approved Appraisers of such Collateral Vessel
of a recent date (and in no event dated later than 60 days prior to the relevant
Term Loan Borrowing Date) in scope, form and substance reasonably satisfactory
to the Administrative Agent;
 
(b)          certificates of ownership from appropriate authorities showing the
registered ownership of such Collateral Vessel in the name of the relevant
Subsidiary Guarantor in an Acceptable Flag Jurisdiction;
 
(c)          the results of maritime registry searches with respect to such
Collateral Vessel, indicating no recorded liens other than Liens in favor of the
Security Agent and/or the Lenders and Permitted Liens;
 
(d)          confirmation of class certificates from an Acceptable
Classification Society indicating that such Collateral Vessel meets the criteria
specified in Section 6.23;
 
(e)          an IHM (together with evidence of the relevant class notation) from
an Acceptable Classification Society for each such Collateral Vessel; provided
that the Borrower shall have satisfied the requirements of this subclause
(viii)(e) as soon as commercially practicable after the Original Closing Date,
and in any event, no later than the date of the first dry-docking of such
Collateral Vessel following the Original Closing Date (it being acknowledged and
agreed that no IHM shall be required to be delivered prior to the completion of
the first dry-docking of such Collateral Vessel following the Original Closing
Date);
 
(f)          certified copies of (x) all pooling agreements and agreements
related to the technical management of each Collateral Vessel and a duly
executed manager’s undertaking from each Technical Manager in accordance with
Section 7.17 and (y) Commercial Management Agreements related to  each
Collateral Vessel;
 
(g)          a duly executed manager’s undertaking in a form consistent with
market practice in ship finance transactions delivered by each Technical Manager



-8-

--------------------------------------------------------------------------------



and Commercial Manager in favor of the Security Agent in a form and substance
reasonably acceptable to the Security Agent;
 
(h)          certified copies of all ISM Code and ISPS Code documentation for
each Collateral Vessel; and
 
(i)          a report, in form and scope reasonably satisfactory to the
Administrative Agent, from a firm of independent marine insurance brokers
reasonably acceptable to the Administrative Agent (it being understood that AON,
BankServe and Marsh are acceptable) with respect to the insurance maintained by
the Obligors in respect of such Collateral Vessel, together with a certificate
from such broker certifying that such insurances (i) are placed with such
insurance companies and/or underwriters and/or clubs, in such amounts, against
such risks, and in such form, as are customarily insured against by similarly
situated insureds for the protection of the Administrative Agent, the Security
Agent and/or the Lenders as mortgagee, (ii) otherwise conform with the insurance
requirements of each respective Collateral Vessel Mortgage (it being understood
that, except as required by applicable law, the insurance requirements of such
Collateral Vessel Mortgage shall not exceed the Required Insurance) and (iii)
include copies of the Required Insurance;
 
(ix)        the Administrative Agent shall have received from (a) special New
York counsel to each of the Obligors (which shall be Kramer Levin Naftalis &
Frankel LLP or other counsel to each of the Obligors qualified in such
jurisdiction and reasonably satisfactory to the Administrative Agent), an
opinion addressed to the Administrative Agent and each of the Lenders and dated
as of the Term Loan Borrowing Date for such Collateral Vessel, (b) if
applicable, special Marshall Islands counsel to each of the Obligors (which
shall be Reeder & Simpson P.C. or other counsel to each of the Obligors
qualified in such jurisdiction and reasonably satisfactory to the Administrative
Agent), an opinion addressed to the Administrative Agent and each of the Lenders
and dated as of the Term Loan Borrowing Date for such Collateral Vessel, (c) if
applicable, special Liberian counsel to each of the Obligors (which shall be
Poles, Tublin, Stratakis & Gonzalez LLP or other counsel to each of the Obligors
qualified in such jurisdiction and reasonably satisfactory to the Administrative
Agent), an opinion addressed to the Administrative Agent and each of the Lenders
and dated as of the Original Closing Date, (d) special French counsel to the
Administrative Agent and Security Agent (which shall be White & Case LLP or
another law firm qualified to render an opinion as to French law reasonably
acceptable to the Administrative Agent), an opinion addressed to the
Administrative Agent, Security Agent and each of the Lenders with respect to
each Account Security Agreement and dated as of the Original Closing Date and
(e) if applicable, counsel to each of the Obligors in the jurisdiction of the
flag of the Collateral Vessel, an opinion addressed to the Administrative Agent
and each of the Lenders and dated as of the Term Loan Borrowing Date for such
Collateral Vessel covering such matters as shall be reasonably required by the
Administrative Agent, in each case which shall (x) be in form and substance
reasonably acceptable to the Administrative Agent and (y) cover customary
matters, including the perfection of the security interests (other than those to
be covered by opinions delivered pursuant to the other opinions above) granted
pursuant to the Security Documents, and such other matters incidental to the
transactions contemplated herein as the Administrative Agent may reasonably
request;
 
(x)         (a) the Administrative Agent shall have received a certificate,
dated the Original Closing Date and reasonably acceptable to the Administrative
Agent, signed by the Chairman of the Board, the Chief Executive Officer, the
President, any Vice President, the Treasurer or an
-9-

--------------------------------------------------------------------------------

authorized manager, member or general partner of each Obligor which owns the
Collateral Vessel, and attested to by the Secretary or any Assistant Secretary
(or, to the extent such Obligor does not have a Secretary or Assistant
Secretary, the analogous Person within such Obligor) of such Obligor, as the
case may be,  with appropriate insertions, together with copies of the
Organizational Documents of such Obligor and the resolutions of such Obligor
referred to in such certificate authorizing the consummation of the Transaction
and (b) the Administrative Agent shall have received copies of governmental
approvals, good standing certificates and bring-down telegrams or facsimiles, if
any, which the Administrative Agent may have reasonably requested in connection
therewith, such documents and papers, where appropriate, to be certified by
proper corporate or Governmental Authorities; and
 
(xi)       the Borrower shall have (x) duly authorized, executed and delivered
to the Security Agent, as secured party on behalf of the Secured Creditors, a
legal, valid and enforceable first priority security interest, in and Lien upon
the Equity Interests in the Subsidiary Guarantors pursuant to documentation in
form and substance reasonably satisfactory to the Administrative Agent and (y)
effected all filings, deliveries of instruments and other actions necessary or
advisable in the reasonable opinion of the Administrative Agent to perfect and
preserve each security interest described in this clause (xi) in each relevant
jurisdiction, as the case may be (including, without limitation, the delivery of
customary lien searches, proper financing statements (Form UCC-1) in form for
filing under the UCC or in other appropriate filing offices of each
jurisdiction, Certificated Securities (as such term is defined in Section
8-102(A)(4) of the UCC), executed and undated transfer powers, legal opinions,
board resolutions and officer’s certificates), in each case which shall be in
form and substance reasonably satisfactory to the Administrative Agent.
 
“Collateral Disposition” shall mean the sale, lease, transfer, bareboat charter
or other disposition by the Borrower or any Subsidiary Guarantor to any Person
other than the Borrower or a Subsidiary Guarantor of any Collateral Vessel;
provided that (i) any bareboat charter or demise charter entered into with the
consent of each Lender and (ii) any time charter shall not, in each case, be
considered a Collateral Disposition for the purposes of Section 4.02 of this
Agreement.
 
“Collateral Disposition Prepayment Amount” shall mean an amount equal to the
product of the then aggregate principal amount of outstanding Term Loans and
Revolving Loan Commitments multiplied by a fraction, the numerator of which is
the Appraised Value (determined on the basis of the Appraisals most recently
delivered pursuant to Section 5.02(e) or 7.01(d)) of the Collateral Vessel or
Collateral Vessels (as applicable) (other than any Additional Vessels) subject
to such Collateral Disposition and the denominator of which is the Aggregate
Appraised Value (determined on the basis of the Appraisals most recently
delivered pursuant to Section 5.02(e) or 7.01(d)) for all Collateral Vessels
(other than any Additional Vessels) then securing the Credit Facility.
 
“Collateral Disposition Prepayment Date” shall have the meaning provided in
Section 4.02(b).
 
“Collateral Maintenance Test” shall have the meaning provided in Section
8.07(d).
 
“Collateral Vessel” shall mean (a) each vessel listed on Schedule VI hereto, to
the extent such vessel has been acquired pursuant to a Collateral Vessel
Acquisition, (b) any Replacement Vessel and (c) such other vessel posted as
Additional Collateral (such vessel, an “Additional Vessel”); provided that for
the purposes of Section 4.02(b), an Additional Vessel shall not be deemed a
Collateral Vessel; provided, further, that Schedule VI is automatically updated
to include any Additional Vessel and any Replacement Vessel without any further
action on the part of the Administrative Agent.
 
-10-

--------------------------------------------------------------------------------

“Collateral Vessel Acquisition” shall mean the acquisition by a Subsidiary
Guarantor of a Collateral Vessel.
 
“Collateral Vessel Mortgage” shall mean, with respect to each Collateral Vessel,
a first preferred mortgage in substantially the form of Exhibit D-1 or D-2
attached hereto, or a first preferred mortgage in such form as may be reasonably
satisfactory to the Administrative Agent and the Borrower (including, without
limitation, any first preferred mortgage or statutory mortgage and related deed
of covenants, as applicable, delivered pursuant to a Flag Jurisdiction
Transfer), as such preferred mortgage may be amended, modified or supplemented
from time to time in accordance with the terms hereof and thereof granted by the
applicable Collateral Vessel Owner in favor of the Security Agent, as security
trustee and as mortgagee.
 
“Collateral Vessel Owner” shall mean, at any time, a Subsidiary Guarantor which
owns a Collateral Vessel.
 
“Commercial Management Agreement” shall mean any ship management agreement or
similar agreement relating to the commercial management of a Collateral Vessel
that is entered into between the Borrower or any Subsidiary Guarantor and a
Commercial Manager that is neither the Borrower nor any Wholly-Owned Subsidiary
of the Borrower (together with any amendments, restatements, supplements or
other modifications thereto and any other ship management agreement or similar
agreement relating to the commercial management of such Collateral Vessel
entered into in substitution thereof with a Commercial Manager that is neither
the Borrower nor any Wholly-Owned Subsidiary of the Borrower).
 
“Commercial Manager” shall mean, collectively, one or more commercial managers
selected by the Borrower and reasonably acceptable to the Required Lenders
including, without limitation, Genco Ship Management LLC, Genco Shipping Pte.,
Ltd., Genco Shipping A/S, and any other direct or indirect Wholly-Owned
Subsidiary of the Borrower that may act as a commercial manager and each Pool
Manager.
 
“Commitment” shall mean a Term Loan Commitment or a Revolving Loan Commitment,
as the context may require.
 
“Commitment Commission” shall have the meaning provided in Section 3.01(a).
 
“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
 
“Compliance Certificate” shall have the meaning provided in Section 7.01(e)(i).
 
 “Consolidated EBITDA” shall mean, with respect to any Person for any designated
period, an amount equal to the Consolidated Net Income of such Person and its
Subsidiaries for such period, plus (a) the following to the extent deducted in
calculating such Consolidated Net Income: (i) Consolidated Interest Charges for
such period; (ii) the provision for Federal, state, local and foreign income
Taxes (and similar Taxes to the extent based on income or profits) payable by
such Person and its Subsidiaries for such period; (iii) depreciation and
amortization expense; (iv) extraordinary or non-recurring charges or losses
(including without limitation the cumulative effect of changes in GAAP and
impairment charges related to long lived assets and goodwill) of such Person and
its Subsidiaries which do not represent a cash item in such period or any future
period, (v) amortization of expense relating to non-vested awards of Equity
Interests, (vi) fees, expenses and losses (if any) in connection with the
Transaction and (vii) losses relating to sales, transfers or other dispositions
of any Fleet Vessels, minus (b) to the extent included in calculating such
Consolidated Net Income, (i) all extraordinary or non-recurring noncash items
increasing Consolidated Net Income for such period, (ii) extraordinary gains for


-11-

--------------------------------------------------------------------------------

such period and (iii) any gains relating to sales, transfers or other
dispositions of any Fleet Vessels (which, for the avoidance of doubt, shall not
include any charter of any such Fleet Vessel).
 
“Consolidated Interest Charges” shall mean, with respect to any Person for any
designated period, the sum of all interest, premium payments (including any
prepayment premium in connection with the prepayment of Financial Indebtedness
under certain credit facilities of the Borrower and certain of its Subsidiaries
that were repaid in 2018), debt discount, fees, charges and related expenses of
such Person and its Subsidiaries in connection with borrowed money (including
capitalized interest) or in connection with a deferred purchase price of assets,
in each case to the extent treated as interest in accordance with GAAP.
 
“Consolidated Net Income” shall mean, with respect to any Person for any
designated period, the net income (or loss) of such Person and its Subsidiaries
for that period determined in accordance with GAAP.
 
“Consolidated Tangible Net Worth” shall mean, with respect to any Person, the
Net Worth of such Person and its Subsidiaries determined on a consolidated basis
in accordance with GAAP after appropriate deduction for any minority interests
in Subsidiaries, minus goodwill.
 
“Contingent Obligation” shall mean, as to any Person, any obligation of such
Person guaranteeing or intended to guarantee any Financial Indebtedness, leases,
dividends or other obligations (“primary obligations”) of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, including,
without limitation, any obligation of such Person, whether or not contingent,
(a) to purchase any such primary obligation or any property constituting direct
or indirect security therefor, (b) to advance or supply funds (x) for the
purchase or payment of any such primary obligation or (y) to maintain working
capital or equity capital of the primary obligor or otherwise to maintain the
net worth or solvency of the primary obligor, (c) to purchase property,
securities or services primarily for the purpose of assuring the owner of any
such primary obligation of the ability of the primary obligor to make payment of
such primary obligation or (d) otherwise to assure or hold harmless the holder
of such primary obligation against loss in respect thereof; provided, however,
that the term Contingent Obligation shall not include endorsements of
instruments for deposit or collection in the ordinary course of business and any
products warranties extended in the ordinary course of business.  The amount of
any Contingent Obligation shall be deemed to be an amount equal to the stated or
determinable amount of the primary obligation in respect of which such
Contingent Obligation is made (or, if the less, the maximum amount of such
primary obligation for which such Person may be liable pursuant to the terms of
the instrument evidencing such Contingent Obligation) or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof
(assuming such Person is required to perform thereunder) as determined by such
Person in good faith.
 
 “Credit Document Obligations” shall mean the full and prompt payment when due
(whether at the stated maturity, by acceleration or otherwise) of all amounts
owing to the Administrative Agent, the Security Agent or any Lender pursuant to
the terms  of this Agreement or any other Credit Document, including (x) the
principal of, premium, if any, and interest on the Notes issued by, and the
Loans made to, the Borrower under this Agreement and (y) all other obligations
(including obligations which, but for the automatic stay under Section 362(a) of
the Bankruptcy Code or similar operation of any other Debtor Relief Law, would
become due), liabilities and indebtedness owing by the Borrower to the Secured
Creditors (in the capacities referred to in the definition of Secured Creditors)
under this Agreement and each other Credit Document to which the Borrower is a
party (including, without limitation, indemnities, fees and interest thereon
(including any interest accruing after the commencement of any bankruptcy,
insolvency, receivership or similar proceeding at the rate provided for in this
Agreement, whether or not such interest is an allowed claim in any such
proceeding)), whether now existing or hereafter incurred under, arising out of
or in connection with this Agreement and any such


-12-

--------------------------------------------------------------------------------

other Credit Document and the due performance and compliance by the Borrower
with all of the terms, conditions and agreements contained in all such Credit
Documents.  Notwithstanding anything to the contrary contained herein or in any
other Credit Document, in no event will the Obligations include any Excluded
Swap Obligations.
 
“Credit Documents” shall mean this Agreement, the Restatement Agreement, each
Term Note, each Revolving Note, each Security Document, the Guaranty, each Fee
Letter and, after the execution and delivery thereof, each amendment thereto and
each additional guaranty or additional security document executed pursuant to
Section 7.11 or 8.07(d).
 
“Credit Facility” shall mean the Term Loan Facility and the Revolving Loan
Facility
 
“Debtor Relief Laws” shall mean the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect.
 
“Default” shall mean any event, act or condition which with notice or lapse of
time, or both, would constitute an Event of Default.
 
“Defaulting Lender” shall mean any Lender with respect to which a Lender Default
is in effect.
 
“Disqualified Lender” shall mean any Person listed on Schedule IX hereto and any
affiliates thereof which are clearly identifiable solely on the basis of
similarity of name.
 
“Disqualified Stock” shall mean, with respect to any Person, any Equity Interest
of such Person that, by its terms (or by the terms of any security or other
Equity Interests into which it is convertible or for which it is exchangeable),
or upon the happening of any event or condition, (a) matures or is mandatorily
redeemable (other than solely for common shares of the Borrower) pursuant to a
sinking fund obligation or otherwise (except as a result of a change of control
or asset sale so long as any rights of the holders thereof upon the occurrence
of a change of control or asset sale event shall be subject to the prior
repayment in full of the Loans and all other Credit Document Obligations that
are accrued and payable and the termination of the Commitments), (b) is
redeemable at the option of the holder thereof (other than solely for common
shares of the Borrower), in whole or in part, (c) provides for the scheduled
payments of dividends in cash (except that an Equity Interest shall not be
deemed to be within this clause (c) if its terms provide that (i) cash dividends
shall not be paid if prohibited by law or any agreement to which the Person is a
party or (ii) such Person may substitute dividends of Equity Interests other
than Disqualified Stock of such Person for cash) or (d) is or becomes
convertible into or exchangeable for Financial Indebtedness or any other Equity
Interests that would constitute Disqualified Stock, in each case, prior to the
first anniversary of the Maturity Date; provided, however, that only the portion
of the Equity Interests that so mature or are mandatorily redeemable, are so
convertible or exchangeable or are so redeemable at the option of the holder
thereof prior to such date shall be deemed to be Disqualified Stock; provided,
further, however, that if such Equity Interest is issued to any employee or to
any plan for the benefit of employees of the Borrower or its Subsidiaries or by
any such plan to such employees, such Equity Interests shall not constitute
Disqualified Stock solely because they may be required to be repurchased by the
Borrower or its Subsidiaries in order to satisfy applicable statutory or
regulatory obligations or as a result of such employee's termination, death or
disability.
 
“Dividend” with respect to any Person, shall mean that such Person has declared
or paid a dividend or distribution or returned any equity capital to its
stockholders, partners or members or authorized or made any other distribution,
payment or delivery of property (other than common stock, a conversion of Equity
Interests into common stock or the right to purchase any of such stock of such


-13-

--------------------------------------------------------------------------------

Person) or cash to its stockholders, partners or members as such, or redeemed,
retired, purchased or otherwise acquired, directly or indirectly, for a
consideration of any shares of any class of its capital stock or any other
Equity Interests outstanding on or after the Original Closing Date (or any
options or warrants issued by such Person with respect to its capital stock or
other Equity Interests), or set aside any funds for any of the foregoing
purposes, or shall have permitted any of its Subsidiaries to purchase or
otherwise acquire for a consideration (other than common stock, Qualified
Preferred Stock and the right to purchase any of such stock of such Person) any
shares of any class of the capital stock of, or other Equity Interests in, such
Person outstanding on or after the Original Closing Date (or any options or
warrants issued by such Person with respect to its capital stock or other Equity
Interests).  Without limiting the foregoing, “Dividends” with respect to any
Person shall also include all payments made or required to be made by such
Person with respect to any stock appreciation rights, plans, equity incentive or
achievement plans or any similar plans or setting aside of any funds for the
foregoing purposes.
 
“Dollars” and the sign “$” shall each mean lawful money of the United States.


“Earnings” shall mean all moneys whatsoever which are now, or later become,
payable (actually or contingently) to the Borrower, the Subsidiary Guarantors or
the Security Agent and which arise out of the ownership, use, operation or
management of a Collateral Vessel, including (but not limited to):
 
(a)         all freight, hire and passage moneys, compensation, proceeds of
off-hire insurance, and any other moneys earned, due or payable to the Borrower,
the Subsidiary Guarantors or the Security Agent of whatsoever nature arising out
of or as a result of the ownership, use, operation or management of the
Collateral Vessel, including moneys and claims for moneys due and to become due
in the event of the actual or constructive total loss of or requisition of use
of or title to the Collateral Vessel for hire, remuneration for salvage and
towage services, demurrage and detention moneys and damages for breach (or
payments for variation or termination) of any charterparty or other contract for
the employment of a Collateral Vessel;
 
(b)         all moneys which are at any time payable under Insurances in respect
of loss of earnings; and
 
(c)         if and whenever a Collateral Vessel is employed on terms whereby any
moneys falling within paragraphs (a) or (b) are pooled or shared with any other
person, that proportion of the net receipts of the relevant pooling or sharing
arrangement which is attributable to a Collateral Vessel.
 
“Earnings Accounts” shall mean those certain deposit accounts of the Subsidiary
Guarantors designated in the applicable Account Security Agreements as being
pledged to the Security Agent, which deposit accounts shall be held with the
Account Bank, and into which the Borrower shall procure that all Earnings and
all hires, freights, insurance proceeds, income and other sums payable in
respect of the Collateral Vessels are credited and which amounts shall be freely
available to the Borrower and the Subsidiary Guarantors so long as no Event of
Default has occurred and is continuing and notice has not been given to the
Borrower by the Administrative Agent that such amounts shall not be freely
available.
 
“Earnings Collateral” shall have the meaning provided in the Assignment of
Earnings.
 
“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition or (c) any financial institution established in an EEA Member


-14-

--------------------------------------------------------------------------------

Country which is a subsidiary of an institution described in clauses (a) or (b)
of this definition and is subject to consolidated supervision with its parent.
 
“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein and Norway.
 
“EEA Resolution Authority” shall mean any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
 
 “Eligible Transferee” shall mean and include a commercial bank, insurance
company, financial institution, fund, trust or other Person which regularly
purchases interests in loans or extensions of credit of the types made pursuant
to this Agreement, any other Person which would constitute a “qualified
institutional buyer” within the meaning of Rule 144A under the Securities Act as
in effect on the Original Closing Date or other “accredited investor” (as
defined in Regulation D of the Securities Act); provided that neither (i) any
Obligor or any Affiliate of any Obligor nor (ii) any natural Person  shall be an
Eligible Transferee at any time.
 
“End Date” shall have the meaning set forth in the definition of “Applicable
Margin”.
 
“Environmental Claims” shall mean any and all administrative, regulatory or
judicial actions, suits, demands, demand letters, directives, orders, consent
decrees, judgments, claims, liens, notices of noncompliance or violation,
investigations or proceedings relating in any way to any Environmental Law or
any permit issued, or any approval given, under any such Environmental Law
(hereafter, “Claims”), including, without limitation, (a) any and all Claims by
governmental or regulatory authorities for enforcement, cleanup, removal,
response, remedial or other actions or damages pursuant to any applicable
Environmental Law and (b) any and all Claims by any third party seeking damages,
contribution, indemnification, cost recovery, compensation or injunctive relief
in connection with alleged injury or threat of injury to health, safety or the
environment due to the presence of Hazardous Materials.
 
“Environmental Law” shall mean any applicable Federal, state, foreign or local
statute, Legal Requirement, law, treaty, protocol, rule, regulation, ordinance,
code, binding and enforceable guideline, binding and enforceable written policy,
deed or rule of common law now or hereafter in effect and in each case as
amended, and any judicial or administrative interpretation thereof, including
any judicial or administrative order, consent decree or judgment, to the extent
binding on the Borrower or any of its Subsidiaries, relating to the environment,
or to Hazardous Materials, including, without limitation, CERCLA; OPA; the
Federal Water Pollution Control Act and the Clean Water Act, 33 U.S.C. § 1251 et
seq.; the Hazardous Material Transportation Act, 49 U.S.C. § 5101 et seq.; the
Occupational Safety and Health Act, 29 U.S.C. § 651 et seq. (to the extent
relating to exposure to Hazardous Materials); and any state, international,
local or foreign counterparts or equivalents thereof, in each case as amended
from time to time, and any applicable rules, regulations, or requirements of an
Acceptable Classification Society in respect of any Collateral Vessel.
 
“Equity Interests” of any Person shall mean any and all shares, interests,
rights to purchase, warrants, options, participations or other equivalents of or
interests in (however designated) equity of such Person, including any common
stock, preferred stock, any limited or general partnership interest and any
limited liability company membership interest.
 
“ERISA” shall mean the U.S. Employee Retirement Income Security Act of 1974, as
awarded from time to time, and the regulations promulgated and rulings issued
thereunder.  Section references to ERISA are to ERISA, as in effect at the
Original Closing Date and any subsequent provisions of ERISA, amendatory
thereof, supplemental thereto or substituted therefor.
 
-15-

--------------------------------------------------------------------------------

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
which together with the Borrower or a Subsidiary of the Borrower would be deemed
to be a “single employer” within the meaning of Section 414(b), (c), (m) or (o)
of the Code.
 
“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
 
“Eurodollar Rate” shall mean with respect to each Interest Period for the Loans,
the interbank offered rate (rounded upward to the nearest 1/100 of one percent)
for deposits of Dollars for a period equivalent to such period at or about 11:00
A.M. (London time) on the second Business Day before the first day of such
period as is displayed on Reuters LIBOR 01 Page (or such other service as may be
nominated by the ICE Benchmark Administration) (the “Screen Rate”) (or, if the
Screen Rate is not available at such time, a comparable successor interbank rate
for deposits in US Dollars that is, at such time, broadly accepted by the
syndicated loan market in lieu of the London Interbank Offered Rate or, if no
such broadly accepted comparable successor interbank rate exists at such time, a
successor index rate as the Administrative Agent may determine with the consent
of the Borrower and the Required Lenders (which shall not be unreasonably
withheld or delayed); provided that any such required consent shall be deemed to
be given if such party fails to object to a request by the Administrative Agent
for such consent within five (5) Business Days after such request); provided
that if the Screen Rate shall be less than zero, such rate shall be deemed to be
zero for the purposes of this Agreement; provided, further that if on such date
no such rate is so displayed, the Eurodollar Rate for such period shall be the
arithmetic average (rounded upward to the nearest 1/100 of 1%) of the rate
quoted to the Administrative Agent by the Reference Banks for deposits of
Dollars in an amount approximately equal to the amount in relation to which the
Eurodollar Rate is to be determined for a period equivalent to such applicable
Interest Period by the prime banks in the London interbank Eurodollar market at
or about 11:00 A.M. (London time) on the second Business Day before the first
day of such period, in each case divided (and rounded upward to the nearest
1/100 of 1%) by a percentage equal to 100% minus the then stated maximum rate of
all reserve requirements (including, without limitation, any marginal,
emergency, supplemental, special or other reserves required by applicable law)
applicable to any member bank of the Federal Reserve System in respect of
Eurocurrency funding or liabilities as defined in Regulation D (or any successor
category of liabilities under Regulation D); provided that in the event the
Eurodollar Rate calculated in the immediately preceding proviso shall be less
than zero, the Eurodollar Rate for such period shall be deemed to be zero for
the purposes of this Agreement.
 
“Event of Default” shall have the meaning provided in Section 9.
 
“Event of Loss” shall mean any of the following events: (x) the actual or
constructive total loss of a Collateral Vessel or the agreed or compromised
total loss of a Collateral Vessel; or (y) the capture, condemnation,
confiscation, expropriation, requisition for title and not hire, purchase,
seizure or forfeiture of, or any taking of title to, a Collateral Vessel.  An
Event of Loss shall be deemed to have occurred: (i) in the event of an actual
loss of a Collateral Vessel, at the time and on the date of such loss or, if
that is not known, at noon Greenwich Mean Time on the date which such Collateral
Vessel was last heard from; (ii) in the event of damage which results in a
constructive or compromised or arranged total loss of a Collateral Vessel, at
the time and on the date on which notice claiming the loss of the Collateral
Vessel is given to the insurers; or (iii) in the case of an event referred to in
clause (y) above, at the time and on the date on which such event is expressed
to take effect by the Person making the same.  Notwithstanding the foregoing, if
such Collateral Vessel shall have been returned to any Obligor following any
event referred to in clause (y) above or (b) shall have been replaced by a dry
bulk vessel satisfying the requirements of the definition of Additional
Collateral and which shall become Additional Collateral, in each case prior to
the date upon which payment is required to be made under Section 4.02(b), then
no Event of Loss shall be deemed to have occurred by reason of such event.
 
-16-

--------------------------------------------------------------------------------

“Exchange Act” shall mean the Securities Exchange Act of 1934.
 
“Excluded Swap Obligation” shall mean, with respect to any Obligor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Obligor of, or the grant by such Obligor of a security interest to secure, such
Swap Obligation (or any Guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Obligor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guaranty of such Obligor or the grant of
such security interest becomes effective with respect to such Swap Obligation. 
If a Swap Obligation arises under a master agreement governing more than one
swap, such exclusion shall apply only to the portion of such Swap Obligation
that is attributable to swaps for which such guarantee or security interest is
or becomes illegal.
 
“Excluded Taxes” shall mean any of the following Taxes imposed on or with
respect to a Recipient or required to be withheld or deducted from a payment to
a Recipient, (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case, (i)
imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in a Loan or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in such Loans or Commitments (other than pursuant to an
assignment request by the Borrower under Section 2.11) or (ii) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 4.04, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 4.04(c), and (d)
any U.S. federal withholding Taxes imposed under FATCA.
 
“Executive Order” shall mean the Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2011.
 
“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantially
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof, any agreements entered
into pursuant to Section 1471(b)(i) of the Code and any intergovernmental
agreement, or legislation to implement the foregoing.
 
“FCPA” shall have the meaning provided in Section 6.10(d).
 
“Federal Funds Rate” shall mean, for any day, a rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published for such day (or, if such day is not a Business Day, for the
immediately preceding Business Day) by the Federal Reserve Bank of New York, or,
if such rate is not so published for any day which is a Business Day, the
average of the quotations at approximately 11:00 A.M. (New York time) on such
day on such transactions received by the Administrative Agent from three Federal
funds brokers of recognized standing selected by the Administrative Agent in its
sole discretion.
 
“Fee Letters” shall mean any letter agreement between, inter alios, the
Administrative Agent and any Obligor or the Mandated Lead Arrangers and any
Obligor with respect to fees payable pursuant to or in connection with this
Agreement.
 
-17-

--------------------------------------------------------------------------------

“Fees” shall mean all amounts payable pursuant to or referred to in Section
3.01(b).
 
“Financial Covenants” shall mean the covenants set forth in Section 8.07.
 
“Financial Indebtedness” shall mean any obligation for the payment or repayment
of money, whether present or future, actual or contingent, in respect of (i)
moneys borrowed; (ii) any acceptance credit; (iii) any bond, note, debenture,
loan stock or similar instrument; (iv) any finance or capital lease; (v)
receivables sold or discounted (other than on a non-recourse basis); (vi)
deferred payments for assets or services; (vii) any amount raised under any
other transaction (including any forward sale or purchase agreement) having the
commercial effect of a borrowing; (viii) any counter-indemnity obligation in
respect of a guarantee, indemnity, bond, standby or documentary letter of credit
or any other instrument issued by a bank or financial institution; (ix) all
Disqualified Stock; and (x) the amount of any liability in respect of any
guarantee or indemnity for any of the items referred to in clauses (i) through
(ix) above; provided that the Financial Indebtedness shall not in any event
include trade payables and expenses accrued in the ordinary course of business
or any obligation under any Hedging Agreement.
 
“Flag Jurisdiction” shall mean, with respect to any Collateral Vessel, the flag
jurisdiction of such Collateral Vessel on the Term Loan Borrowing Date for such
Collateral Vessel, which, for the avoidance of doubt, must be an Acceptable Flag
Jurisdiction.
 
“Flag Jurisdiction Transfer” shall mean the transfer of the registration and
flag of a Collateral Vessel from one Acceptable Flag Jurisdiction to another
Acceptable Flag Jurisdiction; provided that the following conditions are
satisfied with respect to such exchange or transfer:
 
(a)         On each Flag Jurisdiction Transfer Date, the Obligor which is
consummating a Flag Jurisdiction Transfer on such date shall have duly
authorized, executed and delivered, and caused to be recorded in the appropriate
vessel registry a Collateral Vessel Mortgage (which Collateral Vessel Mortgage
shall, to the extent possible, be registered as a “continuation mortgage” to the
original Collateral Vessel Mortgage recorded in the initial Acceptable Flag
Jurisdiction) with respect to the Collateral Vessel being transferred (the
“Transferred Collateral Vessel”) and such Collateral Vessel Mortgage shall be
effective to create in favor of the Security Agent and/or the Lenders a legal,
valid and enforceable first priority security interest, in and lien upon such
Transferred Collateral Vessel, subject only to Permitted Liens.  All filings,
deliveries of instruments and other actions necessary or desirable in the
reasonable opinion of the Security Agent to perfect and preserve such security
interests shall have been duly effected and the Security Agent shall have
received evidence thereof in form and substance reasonably satisfactory to the
Security Agent.
 
(b)     On each Flag Jurisdiction Transfer Date, the Administrative Agent shall
have received from counsel to the Obligors consummating the relevant Flag
Jurisdiction Transfer reasonably satisfactory to the Administrative Agent
practicing in those jurisdictions in which the Transferred Collateral Vessel is
registered and/or the Obligor owning such Transferred Collateral Vessel is
organized, opinions which shall be addressed to the Administrative Agent and
each of the Lenders and dated such Flag Jurisdiction Transfer Date, which shall
(x) be in form and substance reasonably acceptable to the Administrative Agent
and (y) cover the perfection of the security interests granted pursuant to the
Collateral Vessel Mortgage(s) and such other matters incident thereto as the
Administrative Agent may reasonably request.
 
(c)          On each Flag Jurisdiction Transfer Date:
 
(i)   the Administrative Agent shall have received (x) a certificate of
ownership issued by the registry of the applicable Acceptable Flag Jurisdiction
showing


-18-

--------------------------------------------------------------------------------

the registered ownership of the Transferred Collateral Vessel transferred on
such date in the name of the relevant Subsidiary Guarantor and (y) a certificate
of ownership and encumbrance or, as applicable, a transcript of registry with
respect to the Transferred Collateral Vessel transferred on such date,
indicating no record liens other than Liens in favor of the Security Agent
and/or the Lenders and Permitted Liens; and
 
(ii)   the Administrative Agent shall have received a report, in form and scope
reasonably satisfactory to the Administrative Agent, from a firm of independent
marine insurance brokers reasonably acceptable to the Administrative Agent with
respect to the insurance maintained by the Obligor in respect of the Transferred
Collateral Vessel transferred on such date, together with a certificate from
such broker certifying that such insurances (x) are placed with such insurance
companies and/or underwriters and/or clubs, in such amounts, against such risks,
and in such form, as are customarily insured against by similarly situated
insureds for the protection of the Security Agent as mortgagee and (y) conform
with the insurance requirements of the respective Collateral Vessel Mortgages.
 
(d)        On or prior to each Flag Jurisdiction Transfer Date, the
Administrative Agent shall have received a certificate, dated the Flag
Jurisdiction Transfer Date, signed by an Authorized Officer, member, or general
partner of the Obligor consummating such Flag Jurisdiction Transfer, certifying
that (i) all necessary governmental (domestic and foreign) and third party
approvals and/or consents, including evidence of deletion from the existing Flag
Jurisdiction, in connection with the Flag Jurisdiction Transfer being
consummated on such date and otherwise referred to herein shall have been
obtained and remain in effect or that no such approvals and/or consents are
required, (ii) there exists no judgment, order, injunction or other restraint
prohibiting or imposing materially adverse conditions upon such Flag
Jurisdiction Transfer or the other transactions contemplated by this Agreement
and (iii) copies of any authorizing resolutions approving the Flag Jurisdiction
Transfer of such Obligor and any other matter the Administrative Agent may
request.
 
(e)        On each Flag Jurisdiction Transfer Date, the Collateral and Guaranty
Requirements for the Transferred Collateral Vessel shall have been satisfied.
 
(f)         On each Flag Jurisdiction Transfer Date, (i) no Event of Default has
occurred and is continuing and (ii) all representations and warranties contained
herein or in any other Credit Document shall be true and correct in all material
respects (it being understood and agreed that any representation or warranty
which by its terms is made as of a specified date shall be required to be true
and correct in all material respects only as of such specified date).
 
“Flag Jurisdiction Transfer Date” shall mean the date on which a Flag
Jurisdiction Transfer occurs.
 
“Fleet Vessels” shall mean any vessel (including the Collateral Vessels) from
time to time owned by the Borrower or any of its Subsidiaries.
 
“Foreign Official” shall mean an officer, employee, or any person acting on
behalf of any foreign governmental body at the national, state, county, city,
municipal, or any other level (including any department, agency, or
instrumentality thereof), as well as entities partially or wholly-owned or
controlled by such a governmental body, state-owned or controlled companies, and
entities owned by sovereign wealth funds.  The term also includes any officer,
employee, or any person acting on behalf of a public international organization,
a political party, party official, or candidate thereof.
 
-19-

--------------------------------------------------------------------------------

“Foreign Pension Plan” shall mean any plan, fund (including, without limitation,
any superannuation fund) or other similar program established or maintained
outside the United States of America by the Borrower or any one or more of its
Subsidiaries primarily for the benefit of employees of the Borrower or such
Subsidiaries residing outside the United States of America, which plan, fund or
other similar program provides, or results in, retirement income, and which plan
would be covered by Title IV of ERISA but which is not subject to ERISA by
reason of Section 4(b)(4) of ERISA.
 
“GAAP” shall have the meaning provided in Section 11.07(a).
 
“Governmental Authority” shall mean the government of the United States, any
other nation or any political subdivision thereof, whether state, provincial or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.
 
“Guaranty” shall mean the guaranty substantially in the form of Exhibit C hereto
to be executed by each Subsidiary Guarantor.
 
“Hazardous Materials” shall mean: (a) any petroleum or petroleum products,
petroleum byproducts, petroleum breakdown products, radioactive materials,
asbestos or asbestos-containing material in any form that is or could become
friable, urea formaldehyde foam insulation, transformers or other equipment that
contain dielectric fluid containing levels of polychlorinated biphenyls, and
radon gas; (b) any chemicals, materials or substances defined as or included in
the definition of “hazardous substances,” “hazardous waste,” “hazardous
materials,” “extremely hazardous substances,” “restricted hazardous waste,”
“toxic substances,” “toxic waste,” “toxic pollutants,” “contaminants,” or
“pollutants,” or words of similar import, under any applicable Environmental
Law; and (c) any other chemical, material or substance, exposure to which is
prohibited, limited or regulated by any Governmental Authority under any
Environmental Law.
 
“Hedging Agreement” shall mean any interest rate swap agreement, interest rate
cap agreement, interest collar agreement, interest rate hedging agreement,
interest rate floor agreement or other similar agreement or arrangement meant to
hedge against interest rate fluctuations under this Agreement.
 
“Hedging Collateral” shall mean all “Hedging Collateral” as defined in the
respective Assignment of Hedging Agreements.
 
“Highest Applicable Margin” shall have the meaning set forth in the definition
of “Applicable Margin”.
 
“IHM” shall mean, in relation to a Fleet Vessel, an inventory of hazardous
materials (also known as a green passport) issued by that Fleet Vessel's
classification society, which includes a list of any and all materials known to
be potentially hazardous and listed in the construction of or on board that
Fleet Vessel, their location and approximate quantities.
 
“Indemnified Parties” shall have the meaning provided in Section 11.01(b).
 
“Indemnified Taxes” shall mean (a) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of any
Obligor under any Credit Document and (b) to the extent not otherwise described
in preceding clause (a), Other Taxes.
 
“Initial Borrowing Date” shall mean the first date on which a Term Loan was
incurred by the Borrower pursuant to Section 2.01(a).
 
 “Insurance Collateral” shall have the meaning provided in the Assignment of
Insurances.
 
-20-

--------------------------------------------------------------------------------

“Interest Determination Date” shall mean, with respect to any Loan, the second
Business Day prior to the commencement of any Interest Period relating to such
Loan.
 
“Interest Period” shall have the meaning provided in Section 2.07.
 
“Interest Rate” shall have the meaning provided in Section 2.06(a).
 
“International Group” shall have the meaning provided in Schedule IV-A.
 
“Investments” shall have the meaning provided in Section 8.05.
 
“ISM Code” shall mean the International Safety Management Code (including the
guidelines on its implementation), adopted by the International Maritime
Organisation Assembly as Resolutions A.741 (18) and A.788 (19), as the same may
be amended or supplemented from time to time.
 
“ISPS Code” shall mean the International Ship and Port Facility Security Code
constituted pursuant to resolution A.924(22) of the International Maritime
Organisation (“IMO”) adopted by a diplomatic conference of the IMO on Maritime
Security on 13 December 2002 and now set out in Chapter XI-2 of the Safety of
Life at Sea Convention (SOLAS) 1974 (as amended) to take effect on 1 July 2004.
 
“Joinder Agreement” shall have the meaning provided in the definition of
“Collateral and Guaranty Requirements”.
 
“Leaseholds” of any Person shall mean all the right, title and interest of such
Person as lessee or licensee in, to and under leases or licenses of land,
improvements and/or fixtures.
 
“Legal Requirement” shall mean, as to any Person, any law, treaty, convention,
statute, ordinance, decree, award, requirement, order, writ, judgment,
injunction, rule, regulation (or official interpretation of any of the
foregoing) of, and the terms of any license or permit issued by, any
Governmental Authority which is binding on such Person.
 
“Lender” shall mean each financial institution with a Commitment and/or with
outstanding Loans and listed on Schedule I-A or Schedule I-B hereto, as well as
any Person which becomes a “Lender” hereunder pursuant to Section 2.11 or
Section 11.04(b).
 
“Lender Creditors” shall mean the Lenders holding from time to time outstanding
Loans and/or Commitments, the Administrative Agent and the Security Agent, each
in their respective capacities.
 
 “Lender Default” shall mean, as to any Lender, (a) the wrongful refusal (which
has not been retracted) of such Lender or the failure of such Lender (which has
not been cured) to make available its portion of any Borrowing when required to
do so in accordance with the terms of this Agreement unless such Lender notifies
the Administrative Agent and the Borrower in writing that such failure is the
result of such Lender’s determination that one or more conditions precedent to
funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, (b) such Lender having been deemed insolvent or having become the
subject of a bankruptcy or insolvency proceeding or a takeover by a regulatory
authority under any Debtor Relief Law or had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity, (c) such
Lender has become the subject of a Bail-In Action or (d) such Lender having
notified the Administrative Agent and/or any Obligor (x) that it does not intend
to comply with its obligations under Section 2.01(a) or Section 2.01(c) in
circumstances where such non-compliance would constitute a


-21-

--------------------------------------------------------------------------------

breach of such Lender’s obligations under the respective Section (unless such
writing or public statement relates to such Lender’s obligation to fund a Loan
hereunder and states that such position is based on such Lender’s determination
that a condition precedent to funding (which condition precedent, together with
any applicable default, shall be specifically identified in such writing or
public statement) cannot be satisfied) or (y) of the events described in
preceding clauses (b) or (c); provided that, for purposes of (and only for
purposes of) Section 2.11, the term “Lender Default” shall also include, as to
any Lender, (i) any Affiliate of such Lender that has “control” (within the
meaning provided in the definition of “Affiliate”) of such Lender having been
deemed insolvent or having become the subject of a bankruptcy or insolvency
proceeding or a takeover by a regulatory authority under any Debtor Relief Law,
(ii) any previously cured “Lender Default” of such Lender under this Agreement,
unless such Lender Default has ceased to exist for a period of at least 90
consecutive days, (iii) any default by such Lender with respect to its
obligations under any other credit facility to which it is a party and which the
Administrative Agent believes in good faith has occurred and is continuing and
(iv) the failure of such Lender to make available its portion of any Borrowing
within one (1) Business Day of the date (x) the Administrative Agent (in its
capacity as a Lender) or (y) Lenders constituting the Required Lenders has or
have, as applicable, funded its or their portion thereof.
 
“Lien” shall mean any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), preference, priority or
other security interest of any kind or nature whatsoever (including, without
limitation, any conditional sale or other title retention agreement, any
financing or similar statement or notice validly filed under the UCC or any
other similar recording or notice statute, and any lease having substantially
the same effect as any of the foregoing).
 
“Loan” or “Loans” shall mean each Term Loan and each Revolving Loans, as
applicable.
 
 “Major Casualty” shall mean, in relation to a Collateral Vessel, any casualty
to that Collateral Vessel in respect of which the claim or the aggregate of the
claims against all insurers, before adjustment for any relevant franchise or
deductible, exceeds $1,500,000 or the equivalent in any other currency.
 
“Mandated Lead Arrangers” shall have the meaning provided in the first paragraph
of this Agreement.
 
“Margin Regulations” shall mean Regulations T, U and X issued by the Board of
Governors of the United States Federal Reserve System and any successor
regulations thereto, as in effect from time to time.
 
“Margin Stock” shall have the meaning provided in Regulation U.
 
“Market Disruption Event” shall mean either of the following events:
 
(a)          if, at or about noon on the Interest Determination Date for the
relevant Interest Period, the Screen Rate is not available and none or only one
of the Reference Banks supplies a rate to the Administrative Agent to determine
the Eurodollar Rate for the relevant Interest Period; or
 
(b)        before close of business in New York on the Interest Determination
Date for the relevant Interest Period, the Administrative Agent receives notice
from a Lender or Lenders whose outstanding Loans exceed 50% of the aggregate
Loans outstanding at such time that (i) the cost to such Lenders of obtaining
matching deposits in the London interbank Eurodollar market for the relevant
Interest Period would be in excess of the Eurodollar Rate for such Interest
Period or (ii) such Lenders are unable to obtain funding in the London interbank
Eurodollar market.
 
-22-

--------------------------------------------------------------------------------

“Material Adverse Effect” shall mean any event, change or condition that,
individually or taken as a whole has had or could reasonably be expected to have
a material adverse effect (w) on the rights or remedies of the Lender Creditors,
(x) on the ability of the Borrower or any Subsidiary Guarantor, or the Borrower
and its Subsidiaries taken as a whole, to perform its or their obligations to
the Lender Creditors, (y) with respect to the Transaction or (z) on the
property, assets, operations, liabilities, condition (financial or otherwise),
or prospects of the Borrower or any Subsidiary Guarantor, or the Borrower and
its Subsidiaries taken as a whole.
 
“Materiality Amount” shall mean $7,500,000.
 
“Maturity Date” shall mean the fifth anniversary of the Original Closing Date.
 
“Maximum Available Revolving Loan Commitments” shall mean, with respect to any
date of determination, the amount of the Total Revolving Loan Commitment set
forth on Schedule X-B across from the Payment Date preceding such date of
determination, as such amount may be reduced by any mandatory or optional
reductions of Revolving Loan Commitments pursuant to Sections 3.02, 3.03, and/or
4.02 from time to time.
 
“Minimum Revolving Loan Borrowing Amount” shall mean for Revolving Loans,
$1,000,000.
 
“Money Laundering” shall have the meaning given to it in Article 1 of Directive
2005/60/EC of the European Parliament and of the Council of the European Union
and the Directive (EU) 2015/849 of the European Parliament and of the Council of
the European Union and shall include any analogous definition provided in any
anti-money laundering laws and regulations, including the PATRIOT Act enacted by
any Sanctions Authority or any other relevant Governmental Authority.
 
“Moody’s” shall mean Moody’s Investors Service, Inc. and its successors.


“Mortgagee’s Insurances” shall mean all policies and contracts of mortgagees
interest insurance, mortgagees interest insurance additional perils (pollution)
insurance and any other insurance from time to time taken out by the Security
Agent in relation to a Collateral Vessel.
 
“Multiemployer Plan” shall mean an “employee pension benefit plan” (within the
meaning of Section 3(2) of ERISA) which is a “multiemployer plan” (within the
meaning of Section 4001(a)(3) of ERISA) and which is currently contributed to by
(or to which there is a current obligation to contribute of) the Borrower or a
Subsidiary of the Borrower or any ERISA Affiliate (other than any Person who is
considered an ERISA Affiliate solely pursuant to subsection (m) or (o) of
Section 414 of the Code), and any such “multiemployer plan” (within the meaning
of Section 4001(a)(3) of ERISA) to which the Borrower or a Subsidiary of the
Borrower or any ERISA Affiliate (other than any Person who is considered an
ERISA Affiliate solely pursuant to subsection (m) or (o) of Section 414 of the
Code) contributed to or had an obligation to contribute to such “multiemployer
plan” (within the meaning of Section 4001(a)(3) of ERISA) during the preceding
five-year period.
 
“Net Worth” shall mean, as to any Person, the sum of its capital stock, capital
in excess of par or stated value of shares of its capital stock, retained
earnings and any other account which, in accordance with GAAP, constitutes
stockholders’ equity, but excluding treasury stock.
 
“Non-Consenting Lender” shall have the meaning provided in Section 11.13(b).
 
“Non-Defaulting Lender” shall mean and include each Lender other than a
Defaulting Lender.
 
-23-

--------------------------------------------------------------------------------

“Nordea Credit Facility” shall mean the senior secured credit agreement, dated
as of May 31, 2018 and amended and restated as of February 28, 2019, by and
among, Genco Shipping & Trading Limited, as borrower, Nordea Bank Abp, New York
Branch, as administrative agent and security agent and the lenders from time to
time party thereto, as amended, restated, supplemented and/or modified.
 
“Note” shall mean each Term Note and each Revolving Note.
 
“Notice of Borrowing” shall have the meaning provided in Section 2.02.
 
“Notice Office” shall mean the office of the Administrative Agent located at 12
Place des Etats-Unis, 92120  Montrouge, France, or such other office as the
Administrative Agent may hereafter designate in writing as such to the other
parties hereto.
 
“Obligations” shall mean the full and prompt payment when due (whether at the
stated maturity, by acceleration or otherwise) of all amounts owing to the
Administrative Agent, the Security Agent or any Lender pursuant to the terms  of
this Agreement or any other Credit Document, including (x) the principal of,
premium, if any, and interest on the Notes issued by, and the Loans made to, the
Borrower under this Agreement and (y) all other obligations (including
obligations which, but for the automatic stay under Section 362(a) of the
Bankruptcy Code or similar operation of any other Debtor Relief Law, would
become due), liabilities and indebtedness owing by the Borrower to the Secured
Creditors (in the capacities referred to in the definition of Secured Creditors)
under this Agreement and each other Credit Document to which the Borrower is a
party (including, without limitation, indemnities, fees and interest thereon
(including any interest accruing after the commencement of any bankruptcy,
insolvency, receivership or similar proceeding at the rate provided for in this
Agreement, whether or not such interest is an allowed claim in any such
proceeding)), whether now existing or hereafter incurred under, arising out of
or in connection with this Agreement and any such other Credit Document and the
due performance and compliance by the Borrower with all of the terms, conditions
and agreements contained in all such Credit Documents.  Notwithstanding anything
to the contrary contained herein or in any other Credit Document, in no event
will the Obligations include any Excluded Swap Obligations.
 
“Obligors” shall mean the Borrower and each Subsidiary Guarantor and “Obligor”
shall mean any one of them.
 
“OPA” shall mean the Oil Pollution Act of 1990, as amended, 33 U.S.C. § 2701 et
seq., 46 U.S.C. §3703(a) et seq.
 
“Organizational Documents” with respect to any Obligor shall mean the memorandum
of association or certificate of incorporation, as the case may be, certificate
of formation (including, without limitation, by the filing or modification of
any certificate of designation), by-laws, limited liability company agreement or
partnership agreement (or equivalent organizational documents) of such Obligor.
 
“Original Closing Date” shall mean the “Closing Date” under and as defined in
the Original Credit Agreement.
 
“Original Credit Agreement” shall have the meaning set forth in the recitals
hereto.
 
“Other Connection Taxes” shall mean, with respect to any Recipient, Taxes
imposed as a result of a present or former connection between such Recipient and
the jurisdiction imposing such Tax (other than connections arising solely from
such Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Credit Document, or sold or assigned an interest in the Loans or Credit
Document).
 
-24-

--------------------------------------------------------------------------------

“Other Creditors” shall mean CACIB and any other Lender or any affiliate thereof
and their successors and assigns, if any (even if such Lender or affiliate
subsequently ceases to be a Lender or affiliate of a Lender under this Agreement
for any reason), with which the Borrower enters into any Secured Hedging
Agreements from time to time.
 
“Other Obligations” shall mean the full and prompt payment when due (whether at
the stated maturity, by acceleration or otherwise) of all amounts owing to the
Other Creditors (including obligations which, but for the automatic stay under
Section 362(a) of the Bankruptcy Code or similar operation of any other Debtor
Relief Law, would become due), liabilities and indebtedness owing by the
Borrower to the Other Creditors (in the capacities referred to in the definition
of Other Creditors) under any Secured Hedging Agreement, whether such Secured
Hedging Agreement is now in existence or hereafter arising and the due
performance and compliance by the Borrower with all of the terms, conditions and
agreements contained in therein.  Notwithstanding anything to the contrary
contained herein or in any other Credit Document, in no event will the Other
Obligations include any Excluded Swap Obligations.
 
“Other Taxes” shall have the meaning provided in Section 4.04(b).
 
“Participant Register” shall have the meaning provided in Section 11.04(a).
 
“PATRIOT Act” shall have the meaning provided in Section 11.21.
 
“Payment Date” shall mean (i) the last Business Day of each March, June,
September and December occurring after the Restatement Effective Date and
commencing with the last Business Day of June 2020 as set forth on Schedule X-A
or Schedule X-B, as applicable and (ii) the Maturity Date.
 
“Payment Office” shall mean the office of the Administrative Agent located at 12
Place des Etats-Unis, 92120  Montrouge, France, or such other office as the
Administrative Agent may hereafter designate in writing as such to the other
parties hereto.
 
“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Section 4002 of ERISA, or any successor thereto.
 
“Permitted Holders” shall mean Apollo Global Management LLC, Centerbridge
Partners L.P., and Strategic Value Partners, LLC; their respective Affiliates;
and their respective funds, managed accounts, and related entities managed by
any of them or their respective Affiliates, or Wholly-Owned subsidiaries of the
foregoing; but not including, however, any of their operating portfolio
companies.
 
“Permitted Liens” shall have the meaning provided in Section 8.01.
 
“Person” shall mean any individual, partnership, joint venture, firm,
corporation, association, trust or other enterprise or any government or
political subdivision or any agency, department or instrumentality thereof.
 
“Plan” shall mean any “employee pension benefit plan” as defined in Section 3(2)
of ERISA, which is currently maintained or contributed to by (or to which there
is a current obligation to contribute of) the Borrower or a Subsidiary of the
Borrower or any ERISA Affiliate and which is subject to ERISA.
 
“Pledge Agreement” shall mean the pledge agreement in connection with the Equity
Interests of each Subsidiary Guarantor substantially in the form of Exhibit E to
be executed by the Borrower and each Subsidiary Guarantor, as applicable.
 
-25-

--------------------------------------------------------------------------------

“Pledge Agreement Collateral” shall mean all “Collateral” as defined in the
Pledge Agreement.
 
“Pledged Charter” shall have the meaning provided in the definition of
“Collateral and Guaranty Requirements”.
 
“Pool Manager” shall mean Clipper Group (Management) Ltd. – Clipper Logger Pool,
Clipper Bulk A/S – Clipper Sapphire Pool, AS Klaveness Chartering – Bulkhandling
Handymax AS, Lauritzen Bulkers, Navig8 Bulk Pool Inc., Baumarine AS, Oslo and
any other internationally reputable pool managers (in the reasonable opinion of
the Administrative Agent).
 
“Poseidon Principles” shall mean the financial industry framework for assessing
and disclosing the climate alignment of ship finance portfolios published on 18
June 2019, as the same may be amended or replaced from time to time.
 
“Preferred Equity Interest” shall mean, as applied to the Equity Interests of
any Person, Equity Interests of such Person (other than common Equity Interests
of such Person) of any class or classes (however designed) that ranks prior, as
to the payment of dividends or as to the distribu-tion of assets upon any
voluntary or involuntary liquidation, dissolution or winding up of such Person,
to shares of Equity Interests of any other class of such Person, and shall
include any Disqualified Stock.
 
“Pro Rata Share” shall have the definition provided in Section 4.05(b).
 
“Qualified Preferred Stock” shall mean any Preferred Equity Interest other than
Disqualified Stock.
 
“Quarterly Pricing Certificate” shall have the meaning set forth in the
definition of “Applicable Margin”.
 
“Rate Transition Amendment” shall have the meaning set forth in Section
11.13(e).
 
“Real Property” of any Person shall mean all the right, title and interest of
such Person in and to land, improvements and fixtures, including Leaseholds.
 
“Recipient” shall mean (a) any Agent and (b) any Lender.
 
“Reference Banks” shall mean, at any time, each Lender which agrees to act as a
Reference Bank.
 
“Register” shall have the meaning provided in Section 11.17.
 
“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing reserve requirements.
 
“Regulation T” shall mean Regulation T of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.
 
“Regulation U” shall mean Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.
 
“Regulation X” shall mean Regulation X of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.
 
-26-

--------------------------------------------------------------------------------

“Release” shall mean any releasing or threatening to release, spilling, leaking,
pumping, pouring, emitting, emptying, discharging, injecting, escaping,
leaching, dumping, disposing or migration into, on or about the environment or
any structure. “Released” shall have a corresponding meaning.
 
“Replaced Lender” shall have the meaning provided in Section 2.11.
 
“Replacement Lender” shall have the meaning provided in Section 2.11.
 
“Replacement Vessel” shall mean a vessel replacing one or more Collateral
Vessels in accordance with the requirements set forth pursuant to Section
4.02(b). Such Replacement Vessel must be (i) a dry bulk vessel, (ii) between
55,000 dwt and 210,000 dwt, (iii) of an age not in excess of the age of the
Collateral Vessel it is replacing when it becomes a Collateral Vessel, (iv)
classed with an Acceptable Classification Society, (v) registered under the flag
of an Acceptable Flag Jurisdiction, (vi) built at a reputable yard and (vii)
owned by a Subsidiary Guarantor.
 
“Reportable Event” shall mean an event described in Section 4043(c) of ERISA
with respect to a Plan (other than any Plan maintained by a Person who is
considered an ERISA Affiliate solely pursuant to subsection (m) or (o) of
Section 414 of the Code or any Multiemployer Plan) that is subject to Title IV
of ERISA other than those events as to which the 30-day notice period referred
to in Section 4043 is waived.
 
“Representative” shall have the definition provided in Section 4.05(e).
 
“Required Insurance” shall mean insurance as set forth on Schedule IV-A hereto.
 
“Required Lenders” shall mean, at any time, Non-Defaulting Lenders, the sum of
whose outstanding principal amount of Term Loans and the Revolving Loan
Commitments (or after the termination thereof, Revolving Loans) at such time
represents in excess of 66 2/3% of the sum of the outstanding principal amount
of Term Loans and the Revolving Loan Commitments (or after the termination
thereof, Revolving Loans) of Non-Defaulting Lenders.
 
“Required Revolving Lenders” shall mean, at any time, Non-Defaulting Lenders,
the sum of whose outstanding Revolving Loan Commitments (or after the
termination thereof, Revolving Loans) at such time represents in excess of 66
2/3% of the sum of all outstanding Revolving Loan Commitments (or after the
termination thereof, Revolving Loans) of Non-Defaulting Lenders.
 
“Resolution Authority” shall mean an EEA Resolution Authority or, with respect
to any UK Financial Institution, a UK Resolution Authority.
 
“Restatement Agreement” shall have the meaning set forth in the recitals hereto.
 
“Restatement Effective Date” shall have the meaning set forth in the Restatement
Agreement.
 
“Restricted Cash and Cash Equivalents” shall mean all cash and Cash Equivalents
of the Borrower and its Subsidiaries other than Unrestricted Cash and Cash
Equivalents.
 
“Restricted Party” shall mean a Person (a) that is listed on any Sanctions List
(whether designated by name or by reason of being included in a class of
person); (b) that is domiciled, registered as located or having its main place
of business in, or is incorporated under the laws of, a Sanctioned Country; (c)
that is subject to restrictions under Sanctions Laws for being  directly or
indirectly owned 50% or more by or otherwise controlled by a Person referred to
in clauses (a) and/or (b) above; or (d) with which any Lender is prohibited from
dealing or otherwise engaging in a transaction with by any Sanctions Laws.
 
-27-

--------------------------------------------------------------------------------

“Returns” shall have the meaning provided in Section 6.11(b).
 
“Revolving Lender” shall mean a Lender with a Revolving Loan Commitment.
 
“Revolving Loan” shall have the meaning provided in Section 2.01(c).
 
“Revolving Loan Commitment” shall mean, for each Lender, the amount set forth
opposite such Lender’s name in Schedule I-B hereto directly below the column
entitled “Revolving Loan Commitment”, as the same may be (x) terminated or
reduced pursuant to Sections 3.02, 3.03, 4.02 and/or 9, as applicable, or (y)
adjusted from time to time as a result of assignments to or from such Lender
pursuant to Section 2.11 or 11.04(b).
 
“Revolving Loan Facility” shall mean the senior secured revolving loan facility
in the aggregate principal amount of up to US$25,000,000 as provided under this
Agreement.
 
“Revolving Loan Facility Termination Date” shall mean the first day of the
fiscal quarter commencing immediately prior to the Maturity Date.
 
“Revolving Note” shall have the meaning set forth in Section 2.04(a).
 
“S&P” shall mean S&P Global Inc., and its successors.
 
“Sanctioned Country” shall mean, at any time, a country, region or territory
which is itself, or whose government is, the subject or target of any
comprehensive country-wide, region-wide or territory-wide Sanctions Laws.
 
“Sanctions Authority” shall mean (a) the United Nations, the European Union, the
member states of the European Union, the Kingdom of Norway, the United States of
America and any authority acting on behalf of any of them in connection with
Sanctions Laws, including, without limitation, the Office of Foreign Assets
Control of the U.S. Department of the Treasury (“OFAC”), the U.S. Department of
State and Her Majesty’s Treasury of the United Kingdom and (b) otherwise, any
other jurisdiction where an Obligor or is organized or whose law is applicable
to an Obligor.
 
“Sanctions Laws” shall mean all economic or financial sanctions laws and/or
regulations, trade embargoes, freezing provisions, prohibitions, restructure
measures, decisions, executive orders or notices from regulators implemented,
adapted, imposed, administered, enacted and/or enforced by any Sanctions
Authority.
 
“Sanctions List” shall mean any list of prohibited persons, vessels or entities
published in connection with Sanctions Laws by or on behalf of any Sanctions
Authority that has the effect of prohibiting transactions with such persons,
including the Specially Designated Nationals and Blocked Persons List and other
prohibited party lists maintained by OFAC or any list of Persons issued by OFAC,
including the Executive Order, at its official website or any replacement
website or other replacement official publication
 
“Scheduled Repayment” shall mean (i) for each Payment Date until the Maturity
Date, (A) with respect to the Term Loans, an amount equal to 100% of the
Amortization Amount and (B) with respect to the Revolving Loans, an amount equal
to the lesser of (I) the amount set forth on Schedule X-B and (II) an amount
equal to the difference of the then outstanding principal amount of Revolving
Loans and the Maximum Available Revolving Facility Amount available on such
Payment Date, and in case of clause (B), such repayment shall permanently reduce
the Revolving Loan Commitment in an amount such that the Revolving Loan
Commitment is no greater than the Maximum Available Revolving Facility Amount
set across from the applicable Payment Date on Schedule X-B and (ii) on the
Maturity Date, an


-28-

--------------------------------------------------------------------------------

amount equal to the remaining outstanding amount of the Term Loans and the
Revolving Loans as of such date, in each case, as set forth on Schedule X-A or
Schedule X-B, as applicable (as such Schedule may be amended, modified,
supplemented and/or replaced by the Administrative Agent in accordance with
Section 4.02(a)). The Administrative Agent shall, at the request of the Borrower
following the substitution of a Collateral Vessel with a Replacement Vessel
pursuant to Section 4.02(b), issue a recalculated Schedule X-A in accordance
with the provisions set forth in the definition of “Amortization Amount”.
 
 “Screen Rate” shall have the meaning provided in the definition of Eurodollar
Rate.
 
“Secured Creditors” shall mean collectively the Other Creditors together with
the Lender Creditors.
 
“Secured Hedging Agreement” shall mean any Hedging Agreement entered into with
an Other Creditor and coordinated by CACIB or any of its Affiliates, as swap
coordinator, meant to hedge interest rate or currency fluctuations under this
Agreement.
 
“Secured Obligations” shall mean (a) the Credit Document Obligations, (b) the
Other Obligations, (c) any and all sums advanced by the Security Agent in order
to preserve the Collateral or preserve its security interest in the Collateral,
(d) in the event of any proceeding for the collection or enforcement of any
indebtedness, obligations or liabilities of the Obligors referred to in clauses
(a) and (b) above, after an Event of Default shall have occurred and be
continuing, the reasonable expenses of retaking, holding, preparing for sale or
lease, selling or otherwise disposing of or realizing on the Collateral, or of
any exercise by the Security Agent of its rights hereunder, together with
reasonable attorneys’ fees and court costs, and (e) all amounts paid by any
Secured Creditor as to which such Secured Creditor has the right to
reimbursement under the Security Documents.  In no event will the Secured
Obligations include any Excluded Swap Obligations.
 
“Securities Act” shall mean the Securities Act of 1933, as amended.
 
“Security Agent” shall mean the Administrative Agent acting as mortgagee,
security trustee or security agent for the Secured Creditors pursuant to the
Security Documents.
 
“Security Documents” shall mean the Guaranty, the Pledge Agreement, the
Assignment of Earnings, the Assignment of Charter, the Assignment of Insurances,
each Collateral Vessel Mortgage, each Account Security Agreement, any Assignment
of Hedging Agreements (if applicable) and, after the execution and delivery
thereof, each additional security document executed pursuant to Section 7.11.
 
“Specified Currency” shall have the meaning provided in Section 11.18.
 
“Specified Requirements” shall mean the requirements set forth in clauses (i),
(vi), (viii)(a), (viii)(b), (viii)(c), (viii)(d) and (viii)(i) of the definition
of “Collateral and Guaranty Requirements.”
 
“Start Date” shall have the meaning set forth in the definition of “Applicable
Margin”.
 
“Statement of Compliance” shall mean a Statement of Compliance related to fuel
oil consumption pursuant to regulations 6.6 and 6.7 of Annex VI.
 
“Subsidiary” shall mean, as to any Person, (i) any corporation more than 50% of
whose stock of any class or classes having by the terms thereof ordinary voting
power to elect a majority of the directors of such corporation (irrespective of
whether or not at the time stock of any class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) is at the time owned by such Person and/or one or more Subsidiaries
of such Person and (ii) any


-29-

--------------------------------------------------------------------------------

partnership, limited liability company, association, joint venture or other
entity in which such Person and/or one or more Subsidiaries of such Person has
more than 50% of the Equity Interests at the time.
 
“Subsidiary Guarantor” shall mean each Wholly-Owned Subsidiary, whether direct
or indirect, of the Borrower that owns, directly or indirectly, any Collateral
Vessel, on a joint and several basis, each such Subsidiary to be party to the
Guaranty or execute a counterpart thereof after the Original Closing Date.
 
 “Swap Obligation” shall mean, with respect to any Obligor, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.
 
“Taxes” shall mean all present or future taxes, levies, imposts, duties, fees,
assessments, deductions, withholdings or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.
 
“Technical Management Agreements” shall mean, collectively, all of the technical
ship management agreements with respect to the relevant Collateral Vessels and
entered into with the relevant Technical Manager, each as in effect on the date
hereof and without giving effect to any amendments, restatements, supplements or
other modifications thereto and any other technical ship management agreement
entered into in substitution of any thereof and meeting the requirements of
Section 8.12.
 
“Technical Manager” shall mean any of Anglo-Eastern Shipmanagement, Vships USA
LLC, Synergy Group and Wallem Ship Management Limited, or any Affiliates of the
foregoing which provide such technical management services, or one or more other
technical managers selected by the Borrower and reasonably acceptable to the
Required Lenders.
 
 “Term Lender” shall mean a Lender with a Term Loan Commitment.
 
“Term Loan” shall have the meaning provided in Section 2.01(a).
 
“Term Loan Borrowing Date” shall mean (i) the Initial Borrowing Date and (ii)
each date on which a Term Loan was incurred by the Borrower pursuant to Section
2.01(a).
 
“Term Loan Commitment” shall mean, for each applicable Lender, the amount set
forth opposite such Lender’s name in Schedule I-A hereto as the same may be (x)
terminated pursuant to Sections 3.02, 3.03 and/or 9, as applicable, or (y)
adjusted from time to time as a result of assignments to or from such Lender
pursuant to Section 2.11 or 11.04(b). The Term Loan Commitment as of the
Original Closing Date was US$108,000,000.
 
“Term Loan Commitment Termination Date” shall mean November 12, 2018.
 
“Term Loan Facility” shall mean the senior secured term loan facility in the
aggregate principal amount of up to US$108,000,000 as provided under this
Agreement.
 
“Term Note” shall have the meaning set forth in Section 2.04(a).
 
“Test Period” shall mean each period of four consecutive fiscal quarters, in
each case taken as one accounting period.
 
“Third-Party Mortgage” shall have the meaning set forth in Section 8.05(i)(B).
 
“Total Capitalization” shall mean, at any time of determination for any Person,
the sum of Total Indebtedness of such Person at such time and Consolidated
Tangible Net Worth of such Person at such time.
 
-30-

--------------------------------------------------------------------------------

“Total Commitments” shall mean, at any time, the sum of the Commitments of each
of the Lenders at such time.
 
“Total Indebtedness” shall mean, as at any date of determination for any Person,
the aggregate stated balance sheet amount of all Financial Indebtedness (but
including in any event the then outstanding principal amount of the Loans) of
such Person and its Subsidiaries on a consolidated basis as determined in
accordance with GAAP.
 
“Total Net Leverage Ratio” shall mean, with respect to any Test Period, the
ratio of (a) (i) Total Indebtedness of the Borrower and its Subsidiaries
outstanding as of the last day of such Test Period minus (ii) all cash and Cash
Equivalents of the Borrower and its Subsidiaries to (b) Consolidated EBITDA of
the Borrower and its Subsidiaries for such Test Period.
 
“Total Revolving Loan Commitment” shall mean, at any time, the sum of the
Revolving Loan Commitments of each of the Lenders at such time.
 
“Total Term Loan Commitment” shall mean, at any time, the sum of the Term Loan
Commitments of each of the Lenders at such time.
 
“Transaction” shall mean, collectively, (a) each Collateral Vessel Acquisition,
(b) the entering into of the Credit Documents and the incurrence of the Term
Loans and Revolving Loan Commitments hereunder, (c) the payment of all fees and
expenses in connection with the foregoing, and (d) the consummation of the
transactions on the Original Closing Date or Restatement Effective Date, as
applicable, related to the foregoing.
 
“Transferred Collateral Vessel” shall have the meaning provided in the
definition of “Flag Jurisdiction Transfer” in this Section 1.01.
 
“UCC” shall mean the Uniform Commercial Code as from time to time in effect in
the relevant jurisdiction.
 
“UK Financial Institution” shall mean any BRRD Undertaking (as such term is
defined under the PRA Rulebook (as amended form time to time) promulgated by the
United Kingdom Prudential Regulation Authority) or any person falling within
IFPRU 11.6 of the FCA Handbook (as amended from time to time) promulgated by the
United Kingdom Financial Conduct Authority, which includes certain credit
institutions and investment firms, and certain affiliates of such credit
institutions or investment firms.
 
“UK Resolution Authority” shall mean the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.
 
“Unfunded Current Liability” of any Plan shall mean the amount, if any, as of
the most recent valuation date for the applicable Plan, by which the present
value of the Plan’s benefit liabilities determined in accordance with actuarial
assumptions at such time consistent with those prescribed by Section 430 of the
Code and Section 303 of ERISA, exceeds the fair market value of all plan assets
allocable to such liabilities under Title IV of ERISA.
 
“United States” and “U.S.” shall each mean the United States of America.
 
“Unrestricted Cash and Cash Equivalents” shall mean, when referring to cash or
Cash Equivalents of the Borrower or any of its Subsidiaries, that such cash or
Cash Equivalents (i) does not appear (or would not be required to appear) as
“restricted” on a consolidated balance sheet of the Borrower or of any such
Subsidiary, (ii) are not subject to a Lien in favor of any Person (other than a
Lien


-31-

--------------------------------------------------------------------------------

in connection with any Financial Indebtedness permitted hereunder) or (iii) are
otherwise generally available for use by the Borrower or such Subsidiary.
 
“Unutilized Revolving Loan Commitment” shall mean, at any time, the Total
Revolving Loan Commitment at such time less the aggregate outstanding principal
amount of all Revolving Loans made at such time.
 
“Unutilized Term Loan Commitments” shall mean, at any time, the Total Term Loan
Commitments at such time less the aggregate outstanding principal amount of all
Term Loans made at such time.
 
“Vessel Acquisition Documentation” shall mean the documentation entered into by
any Obligor or Subsidiary of any Obligor in connection with the acquisition of a
Collateral Vessel.
 
“Wholly-Owned Subsidiary” shall mean, as to any Person, (a) any corporation 100%
of whose capital stock (other than director’s qualifying shares) is at the time
directly or indirectly owned by such Person and/or one or more Wholly-Owned
Subsidiaries of such Person and (b) any partnership, limited liability company,
association, joint venture or other entity in which such Person and/or one or
more Wholly-Owned Subsidiaries of such Person has directly or indirectly 100% of
the Equity Interests at such time.
 
“Write-Down and Conversion Powers” shall mean, (a) with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule, and (b) with respect to the
United Kingdom, any powers of the applicable Resolution Authority under the
Bail-In Legislation to cancel, reduce, modify or change the form of a liability
of any UK Financial Institution  or any contract or instrument under which that
liability arises, to convert all or part of that liability into shares,
securities or obligations of that person or any other person, to provide that
any such contract or instrument is to have effect as if a right had been
exercised under it or to suspend any obligation in respect of that liability or
any of the powers under that Bail-In Legislation that are related to or
ancillary to any of those powers.
 
1.02       Other Definitional Provisions.  (a) Unless otherwise specified
therein, all terms defined in this Agreement shall have the defined meanings
when used in the other Credit Documents or any certificate or other document
made or delivered pursuant hereto or thereto.
 
(b)         As used herein and in the other Credit Documents, and any
certificate or other document made or delivered pursuant hereto or thereto, (i)
accounting terms not defined in Section 1.01 shall have the respective meanings
given to them under GAAP, (ii) the words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”, (iii) the
word “incur” shall be construed to mean incur, create, issue, assume, become
liable in respect of or suffer to exist (and the words “incurred” and
“incurrence” shall have correlative meanings), (iv) unless the context otherwise
requires, the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, Equity Interests, securities, revenues,
accounts, leasehold interests and contract rights, (v) the word “will” shall be
construed to have the same meaning and effect as the word “shall” and (vi)
unless the context otherwise requires, any reference herein (A) to any Person
shall be construed to include such Person’s successors and assigns and (B) to
the Borrower or any other Obligor shall be construed to include the Borrower or
such Obligor as debtor and debtor-in-possession and any receiver or trustee for
the Borrower or any other Obligor, as the case may be, in any insolvency or
liquidation proceeding.
 
-32-

--------------------------------------------------------------------------------

(c)        The words “hereof”, “herein” and “hereunder” and words of similar
import, when used in this Agreement, shall refer to this Agreement as a whole
and not to any particular provision of this Agreement, and Section, Schedule and
Exhibit references are to this Agreement unless otherwise specified and shall
include all amendments, restatements, supplements and/or modifications thereto
from time to time, including on the Restatement Effective Date pursuant to the
Restatement Agreement.
 
(d)          The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.
 
1.03     Rounding.  Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement (or required to be satisfied in order for a
specific action to be permitted under this Agreement) shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a rounding
up if there is no nearest number).
 
SECTION 2   Amount and Terms of Credit Facilities
 
2.01    The Commitments. (a) Subject to and upon the terms and conditions set
forth herein, each Lender with a Term Loan Commitment on the Original Closing
Date made one or more term loans (each a “Term Loan” and collectively, the “Term
Loans”) to the Borrower during the period from and including the Original
Closing Date to and including the Term Loan Commitment Termination Date, which
Term Loans: (i) with respect to each Term Loan made in respect of particular
Collateral Vessel, were incurred pursuant to a single drawing made by the
Borrower on a Term Loan Borrowing Date in respect of such Collateral Vessel,
(ii) are denominated in Dollars and (iii) were made by each such Term Lender in
an aggregate principal amount which did not exceed the Term Loan Commitment of
such Term Lender on the relevant Term Loan Borrowing Date (determined before
giving effect on such Term Loan Borrowing Date to the termination thereof on
such date pursuant to Section 3.03).  Once repaid, the Term Loans incurred
hereunder may not be reborrowed.
 
(b)         [Reserved].
 
(c)          Subject to and upon the terms and conditions set forth herein, each
Revolving Lender, at any time and from time to time on or after the Restatement
Effective Date, agrees to make a revolving loan or revolving loans (each, a
“Revolving Loan”, collectively, the “Revolving Loans”) to the Borrower, which
Revolving Loans (i) shall be denominated in Dollars, (ii) may be repaid and
reborrowed prior to the Revolving Loan Facility Termination Date, with all
Revolving Loans to be repaid on or before the Maturity Date in accordance with
the provisions hereof and (iii) shall not exceed for any such Revolving Lender
at any time outstanding an aggregate principal amount which equals the Revolving
Loan Commitment of such Revolving Lender at such time; provided that no more
than seven (7) Borrowings of Revolving Loans shall be outstanding at any time.
 
(d)      Notwithstanding the foregoing, in no event will the Total Revolving
Loan Commitment exceed the Maximum Available Revolving Loan Commitments.
 
(e)      The aggregate principal amount of each Borrowing of Revolving Loans
shall not be less than the Minimum Revolving Loan Borrowing Amount (or, if less,
the entire remaining Maximum Available Revolving Loan Commitments).  More than
one Borrowing may occur on the same date.
 
2.02      Notice of Borrowing.  Whenever the Borrower desires to incur Loans
hereunder, it shall give the Administrative Agent at the Notice Office at least
three (3) Business Days’ prior notice (which may be telephonic provided a
written notice is delivered by the Borrower to the Administrative Agent
immediately thereafter) of the Loans to be incurred hereunder; provided that (in
each case) any


-33-

--------------------------------------------------------------------------------

such notice shall be deemed to have been given on a certain day only if given
before 10:00 A.M. (New York time) on such day.  Each such written notice (each,
a “Notice of Borrowing”), except as otherwise expressly provided in Section
2.08, shall be irrevocable and shall be given by the Borrower substantially in
the form of Exhibit A, appropriately completed to specify and include:
 
(a)         the aggregate principal amount of the Term Loans and/or Revolving
Loans to be incurred pursuant to such Borrowing;
 
(b)         [reserved];
 
(c)         the date of such Borrowing (which shall be a Business Day);
 
(d)         if applicable, the name of the Collateral Vessel being acquired on
such date or which was previously acquired in connection with the Borrowing to
be made on such date;
 
(e)         whether the Loans being incurred pursuant to such Borrowing shall
constitute Term Loans or Revolving Loans; and
 
(f)         the initial Interest Period to be applicable thereto in accordance
with Section 2.07.
 
The Administrative Agent shall promptly (and in no event less than three (3)
Business Days prior to the proposed Borrowing Date) give each Lender notice of
such proposed Borrowing, of such Lender’s proportionate share thereof and of the
other matters required by the immediately preceding sentence to be specified in
each Notice of Borrowing.
 
2.03      Disbursement of Funds.  Except as otherwise specifically provided in
the immediately succeeding sentence, no later than 10:00 A.M. (New York time) on
the date specified in each Notice of Borrowing, each Lender will make available
its pro rata portion of each such Borrowing requested to be made on such date.
All such amounts shall be made available in Dollars and in immediately available
funds at the Payment Office of the Administrative Agent and the Administrative
Agent will make available to the Borrower (on such day to the extent of funds
actually received by the Administrative Agent prior to 10:00 A.M. (New York
time) on such day) at the Payment Office, in the account specified in the
applicable Notice of Borrowing, the aggregate of the amounts so made available
by the Lenders.  Unless the Administrative Agent shall have been notified by any
Lender prior to a Borrowing Date that such Lender does not intend to make
available to the Administrative Agent such Lender’s portion of any Borrowing to
be made on such Borrowing Date, the Administrative Agent may assume that such
Lender has made such amount available to the Administrative Agent on such
Borrowing Date and the Administrative Agent may, in reliance upon such
assumption, make available to the Borrower a corresponding amount.  If such
corresponding amount is not in fact made available to the Administrative Agent
by such Lender, the Administrative Agent shall be entitled to recover such
corresponding amount on demand from such Lender.  If such Lender does not pay
such corresponding amount forthwith upon the Administrative Agent’s demand
therefor, the Administrative Agent shall promptly notify the Borrower and the
Borrower shall immediately pay such corresponding amount to the Administrative
Agent.  The Administrative Agent shall also be entitled to recover on demand
from such Lender or the Borrower, as the case may be, interest on such
corresponding amount in respect of each day from the date such corresponding
amount was made available by the Administrative Agent to the Borrower until the
date such corresponding amount is recovered by the Administrative Agent, at a
rate per annum equal to (i) if recovered from such Lender, the overnight Federal
Funds Rate and (ii) if recovered from the Borrower, the rate of interest
applicable to the respective Borrowing, as determined pursuant to Section 2.06.
For the avoidance of doubt, the Borrower shall be required to make payments
pursuant to Sections 2.06 and 2.09 if one or more Borrowing Dates do not occur.
 
-34-

--------------------------------------------------------------------------------

2.04       Notes.  (a)  The Borrower’s obligation to pay the principal of, and
interest on, the Loans and Commitments made by each Lender shall be evidenced
(i)(i) in the case of Term Loans, a promissory note duly executed and delivered
by the Borrower substantially in the form of Exhibit B-1, with blanks
appropriately completed in conformity herewith (each a “Term Note” and
collectively, the “Term Notes”) and (ii) in the case of Revolving Loans and
Revolving Loan Commitments, a promissory note duly executed and delivered by the
Borrower substantially in the form of Exhibit B-2, with blanks appropriately
completed in conformity herewith (each, a “Revolving Note” and, collectively,
the “Revolving Notes”).
 
(b)        Each Note shall (i) be executed by the Borrower, (ii) be payable to
such Lender or its registered assigns and be dated the applicable Borrowing
Date, (iii) be in a stated principal amount equal to the outstanding amount of
such Loan of such Lender and be payable in the outstanding principal amount of
such Loan evidenced thereby, (iv) mature on the Maturity Date, (v) bear interest
as provided in Section 2.06 in respect of such Loan evidenced thereby, (vi) be
subject to voluntary prepayment as provided in Section 4.01, and mandatory
repayment as provided in Section 4.02, and (vii) be entitled to the benefits of
this Agreement and the other Credit Documents.
 
(c)         Each Lender will note on its internal records the amount of each
Loan made by it and each payment in respect thereof and will, prior to any
transfer of any of its Notes, endorse on the reverse side thereof the
outstanding principal amount of Loans and/or Commitments evidenced thereby. 
Failure to make any such notation or any error in any such notation or
endorsement shall not affect the Borrower’s obligations in respect of such Loans
and/or Commitments.
 
(d)         Notwithstanding anything to the contrary contained above in this
Section 2.04 or elsewhere in this Agreement, Notes shall be delivered only to
Lenders that at any time specifically request the delivery of such Notes.  No
failure of any Lender to request or obtain a Note evidencing its Loans and/or
Commitments to the Borrower shall affect or in any manner impair the obligations
of the Borrower to pay the Loans (and all related Credit Document Obligations)
incurred by the Borrower that would otherwise be evidenced thereby in accordance
with the requirements of this Agreement, and shall not in any way affect the
security or guaranties therefor provided pursuant to the Credit Documents.  Any
Lender that does not have a Note evidencing its outstanding Loans and/or
Commitments shall in no event be required to make the notations on such Note
otherwise described in the preceding clause (b).  At any time (including,
without limitation, to replace any Note that has been destroyed or lost) when
any Lender requests the delivery of a Note to evidence any of its Loans and/or
Commitments, the Borrower shall promptly execute and deliver to such Lender the
requested Note in the appropriate amount or amounts to evidence such Loans
and/or Commitments; provided that, in the case of a substitute or replacement
Note, the Borrower shall have received from such requesting Lender (i) an
affidavit of loss or destruction and (ii) a customary lost/destroyed Note
indemnity, in each case in form and substance reasonably acceptable to the
Borrower and such requesting Lender, and duly executed by such requesting
Lender.
 
2.05      Pro Rata Borrowings.  All Borrowings of Term Loans and Revolving Loans
under this Agreement shall be incurred from the Lenders pro rata on the basis of
their Term Loan Commitments or Revolving Loan Commitments, as the case may be.
The obligations of the Lenders hereunder to make Loans and to make payments
pursuant to Section 10.06 are several and not joint. It is understood that no
Lender shall be responsible for any default by any other Lender of its
obligation to make Loans or payments under Section 10.06 hereunder and that each
Lender shall only be obligated to make the Loans provided to be made by it
hereunder, regardless of the failure of any other Lender to make its Loans and
payments hereunder.
 
2.06      Interest.  (a)  The Borrower agrees to pay interest in respect of the
unpaid principal amount of each Loan from the Borrowing Date thereof until the
maturity thereof (whether by


-35-

--------------------------------------------------------------------------------

acceleration or otherwise) at a rate per annum which shall be equal to the sum
of the Applicable Margin plus the Eurodollar Rate (the “Interest Rate”) for the
relevant Interest Period, each as in effect from time to time.
 
(b)        If the Borrower fails to pay any amount payable by it under a Credit
Document on its due date, interest shall accrue on the overdue amount (in the
case of overdue interest to the extent permitted by law) from the due date up to
the date of actual payment (both before and after judgment) at a rate which is,
subject to paragraph (c) below, 2% plus the Interest Rate then applicable to
such applicable Loan. Any interest accruing under this Section 2.06(b) shall be
immediately payable by the Borrower on demand by the Administrative Agent.
 
(c)        If any overdue amount consists of all or part of a Loan which became
due on a day which was not the last day of an Interest Period relating to such
Loan:
 
(i)          the first Interest Period for that overdue amount shall have a
duration equal to the unexpired portion of the current Interest Period relating
to such Loan; and
 
(ii)        the rate of interest applying to the overdue amount during that
first Interest Period shall be 2% plus the Interest Rate which would have
applied if the overdue amount had not become due.
 
Default interest (if unpaid) arising on an overdue amount will be compounded
with the overdue amount at the end of each Interest Period applicable to that
overdue amount but will remain immediately due and payable.
 
(d)          Accrued and unpaid interest shall be payable (i) in arrears on the
last day of each Interest Period applicable thereto and, in the case of an
Interest Period in excess of three (3) months, on each date occurring at three
(3) month intervals after the first day of such Interest Period, and (ii) on any
repayment or prepayment (on the amount repaid or prepaid), at maturity (whether
by acceleration or otherwise) and, after such maturity, on demand.
 
(e)          Upon each Interest Determination Date, the Administrative Agent
shall determine the Eurodollar Rate for each Interest Period applicable to the
Loan made or to be made pursuant to the applicable Borrowing and shall promptly
notify the Borrower and the respective Lenders thereof.  Each such determination
shall, absent manifest error, be final and conclusive and binding on all parties
hereto.
 
2.07       Interest Periods.  At the time the Borrower gives any Notice of
Borrowing in respect of the making of any Loan (in the case of the initial
Interest Period applicable thereto) or on the third Business Day prior to the
expiration of an Interest Period applicable to such Loan (in the case of any
subsequent Interest Period) (provided that such notice shall be deemed to be
given on a certain day only if given before 10:00 A.M. (New York time)), it
shall have the right to elect, by giving the Administrative Agent notice
thereof, the interest period (each an “Interest Period”) applicable to such
Loan, which Interest Period shall, at the option of the Borrower, be a one (1),
three (3) or six (6) month period (or such other period as all the Lenders may
agree); provided that:
 
(i)          all Loans comprising a Borrowing shall at all times have the same
Interest Period;
 
(ii)         subject to clause (iii) below, each Interest Period for a Loan
after the initial Interest Period with respect thereto shall commence on the day
on which the immediately preceding Interest Period applicable thereto expires;
 
-36-

--------------------------------------------------------------------------------

(iii)       if any Interest Period relating to a Loan begins on a day for which
there is no numerically corresponding day in the calendar month at the end of
such Interest Period, such Interest Period shall end on the last Business Day of
such calendar month;
 
(iv)        if any Interest Period would otherwise expire on a day which is not
a Business Day, such Interest Period shall expire on the first succeeding
Business Day; provided, however, that if any Interest Period for a Loan would
otherwise expire on a day which is not a Business Day but is a day of the month
after which no further Business Day occurs in such month, such Interest Period
shall expire on the immediately preceding Business Day;
 
(v)         no Interest Period in respect of any Borrowing of Loans shall be
selected which extends beyond the Maturity Date;
 
(vi)        any Interest Period commencing less than one month prior to the
Maturity Date shall end on the Maturity Date;
 
(vii)      if an Event of Default has occurred and is continuing, unless the
Required Lenders otherwise agree, the Interest Period shall be three (3) months;
and
 
(viii)          no Interest Period shall be selected which extends beyond any
date upon which a Scheduled Repayment will be required to be made under Section
4.02(a) if the aggregate principal amount of the Loans which have Interest
Periods which will expire after such date will be in excess of the aggregate
principal amount of the Loans then outstanding less the aggregate amount of such
repayment.
 
If upon the expiration of any Interest Period applicable to a Borrowing of such
Loans, the Borrower has failed to elect a new Interest Period to be applicable
to the Loan as provided above, the Borrower shall be deemed to have elected a
three (3) month Interest Period to be applicable to such Loan effective as of
the expiration date of such current Interest Period
 
2.08       Increased Costs, Illegality, Market Disruption, etc.  (a)  In the
event that any Lender shall have reasonably determined in good faith (which
determination shall, absent manifest error, be final and conclusive and binding
upon all parties hereto):
 
(i)        at any time, that such Lender shall incur increased costs or
reductions in the amounts received or receivable hereunder with respect to any
Loan because of, without duplication, the introduction of or effectiveness of
any Change in Law since the Original Closing Date in any applicable law or
governmental rule, regulation, order, guideline, directive or request (whether
or not having the force of law) concerning capital adequacy or otherwise or in
the interpretation or administration thereof and including the introduction of
any new law or governmental rule, regulation, order, guideline or request, such
as, for example, but not limited to: (A) a change in the basis of taxation of
payment to any Lender of the principal of or interest on such Loan or any other
amounts payable hereunder (except for changes in the rate of Tax on, or
determined by reference to, the net income or net profits of such Lender
pursuant to the laws of the jurisdiction in which such Lender or the entity
controlling such Lender is organized or in which the principal office of such
Lender or the entity controlling such Lender or such Lender’s applicable lending
office is located or any subdivision thereof or therein), but without
duplication of any amounts payable in respect of Taxes pursuant to Section 4.04,
(B) a change in official reserve requirements but, in all events, excluding
reserves required under Regulation D to the extent included in the computation
of the Eurodollar Rate or (C) a change that will have the effect of increasing
the amount of capital adequacy required or requested to be maintained by such


-37-

--------------------------------------------------------------------------------

Lender, or any corporation controlling such Lender, based on the existence of
such Lender’s Commitments hereunder or its obligations hereunder; or
 
(ii)         at any time, that the making or continuance of any Loan has been
made unlawful by any law or governmental rule, regulation or order;
 
then, and in any such event, such Lender shall promptly give notice (by
telephone confirmed in writing) to the Borrower and, in the case of clause (ii)
above, to the Administrative Agent of such determination (which notice the
Administrative Agent shall promptly transmit to each of the Lenders). 
Thereafter (x) in the case of clause (i) above, the Borrower agrees (to the
extent applicable), to pay to such Lender, upon its written demand therefor,
such additional amounts as shall be required to compensate such Lender or such
other corporation for the increased costs or reductions to such Lender or such
other corporation and (y) in the case of clause (ii) above, the Borrower shall
take one of the actions specified in Section 2.08(b) as promptly as possible
and, in any event, within the time period required by law.  In determining such
additional amounts, each Lender will act reasonably and in good faith and will
use averaging and attribution methods which are reasonable; provided that such
Lender’s determination of compensation owing under this Section 2.08(a) shall,
absent manifest error (but subject to Section 2.10 (to the extent applicable)),
be final and conclusive and binding on all the parties hereto.  Each Lender,
upon determining that any additional amounts will be payable pursuant to this
Section 2.08(a), will give prompt written notice thereof to the Borrower, which
notice shall show in reasonable detail the basis for the calculation of such
additional amounts; provided that, subject to the provisions of Section 2.10(b),
the failure to give such notice shall not relieve the Borrower from its
obligations hereunder.
 
(b)         At any time that any Loan of any Lender is affected by the
circumstances described in Section 2.08(a)(i), the Borrower may, and in the case
of a Loan of any Lender affected by the circumstances described in Section
2.08(a)(ii), the Borrower shall, either (x) if the affected Loan is then being
made initially, cancel the respective Borrowing by giving the Administrative
Agent telephonic notice (confirmed in writing) on the same date or the next
Business Day that the Borrower was notified by the affected Lender or the
Administrative Agent pursuant to Section 2.08(a)(i) or (ii) or (y) if the
affected Loan is then outstanding, upon at least three (3) Business Days’
written notice to the Administrative Agent, repay each Borrowing in connection
with such affected Loan of such Lender (within the time period required by the
applicable law or governmental rule, governmental regulation or governmental
order) in full in accordance with the applicable requirements of Section 4.02;
provided that if more than one Lender is affected at any time, then all affected
Lenders must be treated the same pursuant to this Section 2.08(b).
 
(c)         If a Market Disruption Event occurs in relation to a Loan for any
Interest Period, then the rate of interest on each Lender’s share of such Loan
for the relevant Interest Period shall be the rate per annum which is the sum
of:
 
(i)          the Applicable Margin; and
 
(ii)       the rate determined by each Lender and notified to the Administrative
Agent, which expresses the actual cost to each such Lender of funding its
participation in such Loan for a period equivalent to such Interest Period from
whatever source it may reasonably select.
 
(d)         If a Market Disruption Event occurs and the Administrative Agent or
the Borrower so require, the Administrative Agent and the Borrower shall enter
into negotiations (for a period of not more than 30 days) with a view to
agreeing a substitute basis for determining the rate of interest. Any
alternative basis agreed pursuant to the immediately preceding sentence shall,
with the prior consent


-38-

--------------------------------------------------------------------------------

of all the Lenders and the Borrower, be binding on all parties. If no agreement
is reached pursuant to this clause (d), the rate provided for in clause (c)
above shall apply for the entire Interest Period.
 
(e)       If any Reference Bank ceases to be a Lender under this Agreement, (x)
it shall cease to be a Reference Bank and (y) the Administrative Agent shall,
with the approval (which shall not be unreasonably withheld) of the Borrower,
nominate as soon as reasonably practicable another Lender to be a Reference Bank
in place of such Reference Bank.
 
(f)          The Administrative Agent may not disclose to any Lender any details
of the rate notified to the Administrative Agent by any other Lender acting as a
Reference Bank for the purposes of Section 2.08(c) or (d).
 
(g)          If (i) at any time the Administrative Agent determines (which
determination shall be conclusive absent manifest error) that or the Required
Lenders have notified the Administrative Agent that they have determined that
(x) a Market Disruption Event has arisen and such circumstances are unlikely to
be temporary or (y) a Market Disruption Event has not arisen but the supervisor
for the administrator of the screen rate used by the Administrative Agent
pursuant to the definition of “Eurodollar Rate” or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which such screen rate shall no longer be used
or published for determining interest rates for loans, or (ii) the
Administrative Agent determines or the Required Lenders have notified the
Administrative Agent that they have determined that U.S. dollar-denominated
syndicated credit facilities being executed at such time, or that include
language relating to the termination of the availability of the Eurodollar Rate
or the screen rate used in determining the Eurodollar Rate, are being executed
or amended, as applicable to incorporate or adopt a new benchmark interest rate
to replace the Eurodollar Rate or the screen rate used in determining the
Eurodollar Rate, then the Administrative Agent and the Borrower shall endeavor
to establish an alternate rate of interest to the Eurodollar Rate that gives due
consideration to the then prevailing market convention for determining a rate of
interest for U.S. dollar syndicated loans in the United States at such time, and
shall enter into an amendment to this Agreement to reflect such alternate rate
of interest and such other related changes to this Agreement as may be
applicable (but for the avoidance of doubt, such related changes shall not
include a reduction of the Applicable Margin). Notwithstanding anything to the
contrary in Section 11.13, any amendment resulting from a notification pursuant
to clause (g)(i) shall become effective without any further action or consent of
any other party to this Agreement so long as the Administrative Agent shall not
have received, within five Business Days of the date notice of such alternate
rate of interest is provided to the Lenders, a written notice from the Required
Lenders stating that such Required Lenders object to such amendment.
Notwithstanding anything to the contrary in Section 11.13, any amendment
resulting from a notification pursuant to clause (g)(ii) shall become effective
on the date that Lenders comprising Required Lenders have delivered to the
Administrative Agent written  notice that such Required Lenders accept such
amendment.
 
2.09     Compensation.  The Borrower agrees to compensate each Lender, upon its
written request (which request shall set forth in reasonable detail the basis
for requesting and the calculation of such compensation; provided that no Lender
shall be required to disclose any information that would be confidential or
price sensitive), for all reasonable and documented losses, expenses and
liabilities (including, without limitation, any such loss, expense or liability
incurred by reason of the liquidation or reemployment of deposits or other funds
required by such Lender to fund its share of the Loans but excluding any loss of
anticipated profits) which such Lender may sustain in respect of the Loans made
to the Borrower: (i) if for any reason (other than a default by such Lender or
the Administrative Agent) a Borrowing of Loans does not occur on a date
specified therefor in a Notice of Borrowing (whether or not withdrawn by the
Borrower or deemed withdrawn pursuant to Section 2.08(a)); (ii) if any
prepayment or repayment (including any prepayment or repayment made pursuant to


-39-

--------------------------------------------------------------------------------

Section 2.08(a), Section 4.01 or Section 4.02 or as a result of an acceleration
of the Loans pursuant to Section 9) of any of its share of the Loans, or
assignment of its portion of the Loans pursuant to Section 2.11, occurs on a
date which is not the last day of an Interest Period with respect thereto; (iii)
if any prepayment of any of its share of the Loans is not made on any date
specified in a notice of prepayment given by the Borrower; or (iv) as a
consequence of any other Default or Event of Default arising as a result of the
Borrower’s failure to repay the Loans or make payment on any Note held by such
Lender when required by the terms of this Agreement.
 
2.10      Change of Lending Office; Limitation on Additional Amounts.  (a)  Each
Lender agrees that on the occurrence of any event giving rise to the operation
of Section 2.08(a), Section 2.08(b) or Section 4.04 with respect to such Lender,
it will, if requested by the Borrower, use reasonable good faith efforts
(subject to overall policy considerations of such Lender) to designate another
lending office for any Loans affected by such event; provided that such
designation is made on such terms that such Lender and its lending office suffer
no economic, legal or regulatory disadvantage (other than any such disadvantage
the cost of which is reimbursed by the Borrower), with the object of avoiding
the consequence of the event giving rise to the operation of such Section. 
Nothing in this Section 2.10 shall affect or postpone any of the obligations of
the Borrower or the rights of any Lender provided in Sections 2.08 and 4.04.
 
(b)         Failure or delay on the part of any Lender to demand compensation
pursuant to Sections 2.08, 2.10 or 4.04 of this Agreement shall not constitute a
waiver of such Lender’s right to demand such compensation; provided that the
Borrower shall not be required to compensate a Lender pursuant to this Section
for any increased costs incurred or reductions suffered more than 180 days prior
to the date that such Lender notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions, and of such Lender’s intention to
claim compensation therefor (except that, if the Change in Law giving rise to
such increased costs or reductions is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof). This Section 2.10(b) shall have no applicability to any Section of
this Agreement other than said Sections 2.08, 2.09 and 4.04.
 
2.11       Replacement of Lenders.  (x) If any Lender becomes a Defaulting
Lender, (y) upon the occurrence of any event giving rise to the operation of
Section 2.08(a), Section 2.08(b) or Section 4.04 with respect to any Lender
which results in such Lender charging to the Borrower increased costs materially
in excess of those being generally charged by the other Lenders or (z) as
provided in Section 11.13(b) in the case of certain refusals by a Lender to
consent to certain proposed changes, waivers, discharges or terminations with
respect to this Agreement which have been approved by the Required Lenders, the
Borrower shall have the right, if no Default or Event of Default will exist
immediately after giving effect to the respective replacement, to replace such
Lender (the “Replaced Lender”) with one or more other Eligible Transferee or
Eligible Transferees, none of whom shall constitute a Defaulting Lender at the
time of such replacement (collectively, the “Replacement Lender”) reasonably
acceptable to the Administrative Agent; provided that:
 
(i)          at the time of any replacement pursuant to this Section 2.11, the
Replacement Lender shall enter into one or more Assignment and Assumption
Agreements pursuant to Section 11.04(b) (and with all fees payable pursuant to
said Section 11.04(b) to be paid by the Replacement Lender) pursuant to which
the Replacement Lender shall acquire all of the Commitments and outstanding
amount of the Loans of the Replaced Lender and, in connection therewith, shall
pay to the Replaced Lender in respect thereof an amount equal to the sum
(without duplication) of (x) an amount equal to the amount of principal of, and
all accrued interest on, the outstanding Loans of the Replaced Lender and (y) an
amount equal to all accrued, but unpaid, Commitment Commission owing to the
Replaced Lender pursuant to Section 3.01;
 
-40-

--------------------------------------------------------------------------------

(ii)         such assignment does not conflict with applicable law; and
 
(iii)       all obligations of the Borrower due and owing to the Replaced Lender
at such time (other than those specifically described in clause (i) above in
respect of which the assignment purchase price has been, or is concurrently
being, paid) shall be paid in full to such Replaced Lender concurrently with
such replacement.
 
Upon receipt by the Replaced Lender of all amounts required to be paid to it
pursuant to this Section 2.11, the Administrative Agent shall be entitled (but
not obligated) and is authorized (which authorization (x) is coupled with an
interest and (y) shall only arise to the extent the Replaced Lender has not
executed the Assignment and Assumption Agreement within 10 Business Days after
written request therefor) to execute an Assignment and Assumption Agreement on
behalf of such Replaced Lender, and any such Assignment and Assumption Agreement
so executed by the Administrative Agent and the Replacement Lender shall be
effective for purposes of this Section 2.11 and Section 11.04.  Upon the
execution of the respective Assignment and Assumption Agreement, the payment of
amounts referred to in clauses (i) and (ii) above and, if so requested by the
Replacement Lender, delivery to (i) the Replacement Lender of the appropriate
Note or Notes executed by the Borrower, the Replacement Lender shall become a
Lender hereunder and the Replaced Lender shall cease to constitute a Lender
hereunder, except with respect to indemnification provisions under this
Agreement (including, without limitation, Sections 2.08, 2.09, 4.04, 11.01 and
11.06), which shall survive as to such Replaced Lender.
 
SECTION 3   Commitment Commission; Fees; Reductions of Commitment.
 
3.01   Commitment Commission; Fees. (a) The Borrower agrees to pay the
Administrative Agent for distribution to each Non-Defaulting Lender a commitment
commission (the “Commitment Commission”) for (i) in the case of the Term Loan
Commitments, the period from the Original Closing Date until the earlier of (x)
the Term Loan Commitment Termination Date and (y) the last Term Loan Borrowing
Date, computed at a rate per annum equal to 35% of the Applicable Margin, on 
the daily Unutilized Term Loan Commitments, and (ii) in the case of the
Revolving Loan Commitments, the period from the Restatement Effective Date to
and including the Revolving Loan Facility Termination  Date, computed at a per
annum rate equal to 40% of the Applicable Margin, on  the daily Unutilized
Revolving Loan Commitment, in each case, of such Non-Defaulting Lender. Accrued
Commitment Commission shall be due and payable in arrears on each Payment Date
and on each Borrowing Date (or, if earlier, the date upon which the Total
Commitments are terminated).
 
(b)          The Borrower shall pay (i) the fees set forth in the Fee Letters at
the times set forth therein and (ii) to the Administrative Agent, for the
Administrative Agent’s own account, such other fees as have been agreed to in
writing by the Borrower and the Administrative Agent (the fees set forth in this
Section 3.01(b), collectively, the “Fees”).
 
3.02       Voluntary Reduction of Commitments.
 
(a)       Upon at least three Business Days’ prior written notice to the
Administrative Agent at its Notice Office (which notice the Administrative Agent
shall promptly transmit to each of the Lenders), the Borrower shall have the
right, at any time or from time to time, without premium or penalty, to
terminate or reduce the Unutilized Revolving Loan Commitments, in whole or in
part, prior to the Maturity Date, in integral multiples of $1,000,000 in each
case of partial reductions to the Unutilized Revolving Loan Commitments;
provided that, in each case, such reduction shall apply proportionately to
permanently reduce the Revolving Loan Commitments of each Lender with Revolving
Loan Commitments.
 
-41-

--------------------------------------------------------------------------------

(b)        In the event of certain refusals by a Lender as provided in Section
11.13(b) to consent to certain proposed changes, waivers, discharges or
terminations with respect to this Agreement which have been approved by the
Required Lenders, the Borrower may, subject to the requirements of said Section
11.13(b) and upon five Business Days’ written notice to the Administrative Agent
at its Notice Office (which notice the Administrative Agent shall promptly
transmit to each of the Lenders), terminate all of the Commitments (if any) of
such Lender so long as all Loans, together with accrued and unpaid interest,
Commitment Commission and all other amounts, owing to such Lender are repaid
concurrently with the effectiveness of such termination (at which time Schedule
I-A and/or Schedule I-B, as applicable, hereto shall be deemed modified to
reflect such changed amounts), and at such time such Lender shall no longer
constitute a “Lender” for purposes of this Agreement, except with respect to
indemnification provisions under this Agreement (including, without limitation,
Sections 2.09, 2.10, 4.04, 11.01, 11.17 and 11.18), which shall survive as to
such repaid Lender.
 
3.03       Mandatory Reduction of Commitments.
 
(a)          The Total Term Loan Commitment (and the Term Loan Commitments of
each Term Lender) terminated in its entirety on the earlier of (i) the last Term
Loan Borrowing Date after giving effect to a Borrowing of Term Loans on such
date which resulted in the Total Term Loan Commitments being utilized and (ii)
the Term Loan Commitment Termination Date.
 
(b)          The Total Revolving Loan Commitment (and the Revolving Loan
Commitments of each Revolving Lender) shall terminate in its entirety on the
Revolving Loan Facility Termination Date, provided that any Revolving Loans on
the Revolving Loan Facility Termination Date shall become due and payable on the
Maturity Date.
 
(c)          The Total Revolving Loan Commitment (and the Revolving Loan
Commitments of each Revolving Lender) shall be reduced from time to time as
provided in Section 4.02.
 
(d)          Each reduction to, or termination of, the Total Commitments
pursuant to this Section 3.03 shall be applied to proportionately reduce or
terminate, as the case may be, the Commitments of each Lender with such
Commitments.
 
SECTION 4   Prepayments; Payments; Taxes.
 
4.01       Voluntary Prepayments.  (a)  The Borrower shall have the right to
prepay any Class of the Loans, without premium or penalty, in whole or in part
at any time and from time to time on the following terms and conditions:
 
(i)          the Borrower shall give the Administrative Agent, prior to 10:00
A.M. (New York time) at its Notice Office, at least three (3) Business Days’
prior written notice (or telephonic notice promptly confirmed in writing) of its
intent to prepay such Loans, which notice shall specify whether Term Loans or
Revolving Loans shall be prepaid, and the amount of such prepayment and the
specific Borrowing or Borrowings to which such prepayments are to be applied,
which notice the Administrative Agent shall promptly transmit to each of the
Lenders; provided that any voluntary prepayment made on a date other than the
last day of an Interest Period applicable thereto shall be subject to payment of
customary breakage costs and funding loss costs;
 
(ii)        each partial prepayment of the Term Loans pursuant to this Section
4.01 shall be in an aggregate principal amount of at least $1,000,000 (or such
lesser amount as is acceptable to the Administrative Agent in any given case) or
integral multiples of $500,000 and each partial


-42-

--------------------------------------------------------------------------------

prepayment of Revolving Loans pursuant to this Section 4.01 shall be in an
aggregate principal amount of at least $500,000;
 
(iii)        at the time of any prepayment of the Loans pursuant to this Section
4.01 which occurs on any date other than the last day of the Interest Period
applicable thereto, the Borrower shall pay the amounts required pursuant to
Section 2.09;
 
(iv)        except as expressly provided in clause (v) below, each prepayment
pursuant to this Section 4.01 in respect of any Class of  Loans made pursuant to
a Borrowing shall be applied pro rata among the Loans comprising such Borrowing,
allocated among the Lenders pro rata in accordance with the principal amount of
Term Loans or Revolving Loan Commitment outstanding and held by such Lender, and
shall, in the case of Term Loans, be applied to the future Scheduled Repayments
for each Payment Date (including the final installment amount of Term Loans due
on the Maturity Date) in accordance with the remaining outstanding principal
amounts of such installments in direct order of maturity due on each Payment
Date; provided that at the Borrower’s election in connection with any prepayment
of Loans pursuant to this Section 4.01, such prepayment shall not, so long as no
Event of Default then exists, be applied to any Loan of a Defaulting Lender
until all other Loans of Non-Defaulting Lenders have been repaid in full; and
 
(v)          in the event of a refusal by a Lender to consent to certain
proposed changes, waivers, discharges or terminations with respect to this
Agreement which have been approved by the Required Lenders as (and to the
extent) provided in Section 11.13(b), the Borrower may, upon five (5) Business
Days’ prior written notice to the Administrative Agent at the Notice Office
(which notice the Administrative Agent shall promptly transmit to each of the
Lenders) repay all Loans, together with accrued and unpaid interest, Fees, and
other amounts owing to such Lender in accordance with, and subject to the
requirements of, said Section 11.13(b) so long as (I) all Commitments of such
Lender are terminated concurrently with such repayment pursuant to Section
4.02(f) (at which time Schedule I-A and/or Schedule I-B, as applicable, hereto
shall be deemed modified to reflect the changed Commitments) and (II) the
consents, if any, required under Section 11.13(b) in connection with the
repayment pursuant to this clause (a) have been obtained except that to the
extent such Lender has been replaced by a Replacement Lender, the Total
Commitments shall not be reduced.
 
(b)          Term Loans prepaid pursuant to this Section 4.01 may not be
reborrowed, Revolving Loans prepaid pursuant to Section 4.01(a) may be
reborrowed until the Revolving Loan Facility Termination Date so long as the
Borrower is in compliance with the Maximum Available Revolving Loan Commitments
and subject to compliance with the terms and conditions of this Agreement.
 
4.02       Mandatory Repayments and Commitment Reductions.
 
(a)          In addition to any other mandatory repayments pursuant to this
Section 4.02, the Borrower shall be required to repay the Loans (and with
respect to the Revolving Loans, permanently reduce the Revolving Loan
Commitment) on each Payment Date (including for the avoidance of doubt, the
Maturity Date) in an amount equal to the Scheduled Repayment for such Payment
Date, as set forth in Schedule X-A (as the same may be modified in accordance
with the provisions set forth in the definition of “Amortization Amount”) or
Schedule X-B. The initial Payment Date as of the Restatement Effective Date
shall be (i) with respect to Term Loans, June 30, 2020 and (ii) with respect to
Revolving Loans, September 30, 2020.


-43-

--------------------------------------------------------------------------------


(b)          (i) In addition to any other mandatory repayments or commitment
reductions required pursuant to this Section 4.02, but without duplication, on
(x) the date of any Collateral Disposition (other than a Collateral Disposition
constituting an Event of Loss) involving a Collateral Vessel (other than any
Additional Vessels) and (y) the earlier of (I) the date which is 120 days
following any Collateral Disposition constituting an Event of Loss involving a
Collateral Vessel (other than an Additional Vessel) and (II) the date of receipt
by the Borrower, any of its Subsidiaries or the Administrative Agent of the
insurance proceeds relating to such Event of Loss (the date described in (y)
above, the “Collateral Disposition Prepayment Date”), the Borrower shall repay
the aggregate amount of outstanding Loans (and permanently reduce the Total
Revolving Loan Commitment corresponding to any Revolving Loans repaid) in an
amount equal to the Collateral Disposition Prepayment Amount.
 
(ii)         Notwithstanding anything to the contrary set forth in clause
(b)(i), above, no repayment pursuant to Section 4.02(b)(i)(y) will be required
to be made if all of the following conditions are met:
 
(1)   the Collateral Disposition Prepayment Amount shall have been deposited as
cash collateral with the Security Agent on the Collateral Disposition Prepayment
Date in an account at the Administrative Agent (each such account a “Cash
Collateral Account”) pursuant to an account pledge agreement on substantially
the same terms as those set forth in the Account Security Agreements, but
pursuant to which only the Administrative Agent is entitled to give instructions
on such Cash Collateral Account;
 
(2)   within 120 days after the Collateral Disposition Prepayment Date (such
120-day period, the “Reinvestment Period”), one or more Replacement Vessels
meeting the requirements of the definition thereof have become Collateral
Vessel(s) under this Agreement and all Collateral and Guaranty Requirements in
connection with any such Replacement Vessel and the Subsidiary of the Borrower
which owns such Replacement Vessel have been satisfied;
 
(3)    the Appraised Value of the Replacement Vessel(s) shall be equal to or
higher than the Appraised Value of the Collateral Vessel(s) which is (or are)
the subject of the Collateral Disposition; and
 
(4)   the Borrower is in pro forma compliance with the Collateral Maintenance
Test after giving effect to any Replacement Vessel becoming a Collateral Vessel.
 
(iii)      In connection with any Replacement Vessel becoming a Collateral
Vessel as described in Section 4.02(b)(ii)(2) above, the Borrower shall be
entitled to use the funds on deposit in the Cash Collateral Account to purchase
such Replacement Vessel or to reimburse itself for (or refinance any
indebtedness relating to) any previously acquired Replacement Vessel.  The funds
will be released to the Borrower (1) in an amount equal to the lesser of (x) the
amount then on deposit in the Cash Collateral Account and (y) the Appraised
Value of such Replacement Vessel multiplied by the ratio of the Aggregate
Appraised Value of the Collateral Vessels immediately prior to the Collateral
Disposition to the outstanding Loan as of the Collateral Disposition Prepayment
Date as reduced by any repayments of the Loan that have occurred after such
Collateral Disposition Prepayment Date, (2) no earlier than the date on which
such Replacement Vessel is to become a Collateral Vessel and all Collateral and
Guaranty Requirements in connection with any such Replacement Vessel and the
Subsidiary of the Borrower which owns such Replacement Vessel are to be
satisfied and (3) otherwise pursuant to a mechanic reasonably acceptable to the
Administrative Agent.
 
(iv)        If all or any portion of such Collateral Disposition Prepayment
Amount is not released to the Borrower pursuant to clause (iii) above within the
Reinvestment Period, the amount in the


-44-

--------------------------------------------------------------------------------

Cash Collateral Account shall be applied on the first Business Day following the
Reinvestment Period as a mandatory prepayment pursuant to this Section 4.02(b).
 
(v)         Schedule X-A and X-B shall be amended by the Administrative Agent as
of the last day of the Reinvestment Period to reflect recalculation of the
Scheduled Repayments based on the outstanding Loans as of such date and
Collateral Vessels owned by the Obligors as of such date.
 
(vi)       For the avoidance of doubt, and without duplication of any repayment
pursuant to Section 4.02(c), on any date on which the Borrower is required to
make a repayment in connection with an Collateral Disposition under this clause
(b), if after giving effect to such repayment the Borrower is or would not be in
pro forma compliance with the Financial Covenant set forth in Section 8.07(b)
(based on the most recent Appraisals delivered to the Administrative Agent under
Section 5.02(e) or 7.01(d)), the Borrower shall be required to post Additional
Collateral or make an additional repayment in an amount sufficient to cure such
non-compliance in accordance with the provisions of Section 8.07(d).
 
(c)        In addition to any other mandatory repayments required pursuant to
this Section 4.02, upon the occurrence of an Event of Default resulting from a
failure by the Borrower to provide Additional Collateral or a repayment of the
Loans to cure a breach of Section 8.07(d), the Borrower shall be required to
immediately repay the Loans in an amount sufficient to comply with Section
8.07(d); provided that it is understood and agreed that the requirement to repay
Loans under this Section 4.02(c) shall not be deemed to be a waiver of any other
right or remedy that any Secured Creditor may have as a result of an Event of
Default resulting from a breach of Section 8.07(d).
 
(d)       If, in any applicable jurisdiction, it becomes impossible or unlawful
for any Lender or its affiliates to perform any of its obligations as
contemplated in relation to the Credit Facility or to fund or maintain its
participation in any Loans, such Lender’s Unutilized Revolving Loan Commitments
shall be immediately reduced and cancelled and the Loans attributable to such
Lender shall be immediately due and payable.
 
(e)        All repayments of Loans pursuant to Section 2.08(b), Section 4.01 and
Section 4.02 (other than Section 4.02(d)) or Section 8.07(d)(y) shall be applied
to the repayment of the portion of the Loans and/or reduction of Revolving Loan
Commitments held by each Lender in accordance with its Pro Rata Share of the
principal amount of the Term Loans and/or Revolving Loan Commitments held by
such Lenders.  All repayments of Loans required by this Section 4.02 shall be
applied pro rata between the outstanding Loans and Commitments under the Term
Loan Facility and the Revolving Loan Facility.
 
(f)          The amount of all repayments of Term Loans pursuant to Sections
4.02(b), 4.02(c) and 8.07(d)(y) shall be applied to reduce the then remaining
Scheduled Repayments (including the Scheduled Repayment due on the Maturity
Date) on a pro rata basis.  The amount of all repayments of Revolving Loans
pursuant to Sections 2.08(b), 4.02(b) and 4.02(d) shall be applied to
permanently reduce the Revolving Loan Commitments in a corresponding amount by
reducing the then remaining Scheduled Repayments (including the Scheduled
Repayment on the Maturity Date) for the Revolving Loan Commitments on a pro rata
basis.  The amount of repayments of Revolving Loans pursuant to Sections
4.02(c), 4.02(j) and 8.07(d)(y) shall not result in a permanent reduction of
Revolving Loan Commitments. Solely with respect to a repayment of Loans as
required by Section 8.07(d)(y), such repayment shall (i) first be applied to
repay outstanding Revolving Loans (if any) in accordance with this clause (f)
and (ii) second, to the extent the Borrower is then still in non-compliance with
Section 8.07(d), applied to repay outstanding Term Loans in accordance with this
clause (f).
 
-45-

--------------------------------------------------------------------------------

(g)         With respect to each repayment of Loans under Section 4.01 or
required by this Section 4.02, the Borrower may designate the specific Borrowing
or Borrowings pursuant to which such Loans were made; provided that (i) each
Borrowing of Loans with Interest Periods ending on such date of required
repayment shall be paid in full prior to the payment of any other Borrowing of
Loans and (ii) each repayment of any Loans comprising a Borrowing shall be
applied pro rata among such Borrowing.  In the absence of a designation by the
Borrower as described in the preceding sentence, the Administrative Agent shall,
subject to the preceding provisions of this clause (g), make such designation in
its sole reasonable discretion with a view, but no obligation, to minimize
breakage costs owing pursuant to Section 2.09.
 
(h)       Notwithstanding anything to the contrary contained elsewhere in this
Agreement, all of the then outstanding Loans shall be repaid in full on the
Maturity Date.
 
(i)          Repayments of Term Loans pursuant to Section 4.01 or Section 4.02
may not be reborrowed.
 
(j)      If at any time, the outstanding principal amount of Revolving Loans
exceeds the Maximum Available Revolving Loan Commitment, the Borrower shall,
without notice or demand, immediately repay the Revolving Loans in an amount
equal to such excess.
 
4.03      Method and Place of Payment.  Except as otherwise specifically
provided herein, all payments under this Agreement or any Note shall be made to
the Administrative Agent for the account of the Lender or Lenders entitled
thereto not later than 10:00 A.M. (New York time) on the date when due and shall
be made in Dollars in immediately available funds at the Payment Office of the
Administrative Agent or such other office in the State of New York as the
Administrative Agent may hereafter designate in writing.  Whenever any payment
to be made hereunder or under any Note shall be stated to be due on a day which
is not a Business Day, the due date thereof shall be extended to the next
succeeding Business Day and, with respect to payments of principal, interest
shall be payable at the applicable rate during such extension.
 
4.04     Net Payments; Taxes.  (a)  All payments made by any Obligor hereunder
or under any Note will be made without setoff, counterclaim or other defense. 
All such payments will be made free and clear of, and without deduction or
withholding for any Taxes imposed with respect to such payments unless required
by applicable law.  If applicable law requires the deduction or withholding of
any Taxes from or in respect of any sum payable under any Note, then:
 
(i)          the applicable Obligor shall be entitled to make such deduction or
withholding;
 
(ii)         the applicable Obligor shall pay the full amount deducted or
withheld to the relevant Governmental Authority; and
 
(iii)        in the case of any Indemnified Taxes, the applicable Obligor agrees
to pay the full amount of such Indemnified Taxes and Other Taxes, and such
additional amounts as may be necessary so that, after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section), the applicable Recipient
receives an amount equal to the sum it would have received had no such deduction
or withholding been made.
 
If any amounts are payable in respect of Indemnified Taxes pursuant to the
preceding sentence, the Borrower agrees to reimburse each Lender, within 10 days
after the written request of such Lender, for Taxes imposed on or measured by
the net income of such Lender pursuant to the laws of the jurisdiction in which
such Lender is organized or in which the principal office or applicable lending
office


-46-

--------------------------------------------------------------------------------

of such Lender is located or under the laws of any political subdivision or
Governmental Authority of any such jurisdiction in which such Lender is
organized or in which the principal office or applicable lending office of such
Lender is located and for any withholding of Taxes as such Lender shall
determine are payable by, or withheld from, such Lender, in respect of such
amounts so paid to or on behalf of such Lender pursuant to the preceding
sentence and in respect of any amounts paid to or on behalf of such Lender
pursuant to this sentence, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority.  The Borrower shall
indemnify each Recipient, within 10 days after demand therefor, for the full
amount of any Indemnified Taxes (including Indemnified Taxes imposed or asserted
on or attributable to amounts payable under this Section) payable or paid by
such Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error.  The
Borrower will furnish to the Administrative Agent within 45 days after the date
of payment of any Indemnified Taxes is due pursuant to applicable law certified
copies of Tax receipts evidencing such payment by the Borrower.
 
(b)       Without duplicating the payments under clause (a) above, the Borrower
agrees to timely pay to the relevant Governmental Authority any and all present
or future stamp, court or documentary Taxes and any other excise (in the nature
of a documentary or similar Tax), property, intangible, filing or mortgage
recording Taxes or charges or similar levies imposed by any Governmental
Authority which arise from the execution, delivery, performance, enforcement or
registration of, or otherwise with respect to, any Note excluding (i) such
amounts imposed in connection with an Assignment and Assumption Agreement, grant
of a participation, transfer or assignment to or designation of a new applicable
lending office or other office for receiving payments under any Note, except to
the extent that any such change is requested in writing by the Borrower and (ii)
the registration or presentation of a Note that is mandatorily required by law
(all such non-excluded Taxes described in this Section 4.04(b) being referred to
as “Other Taxes”).
 
(c)         Any Recipient that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Credit Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding.  In addition, any Recipient, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Recipient is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation shall not be required if in the
Recipient’s reasonable judgment such completion, execution or submission would
subject such Recipient to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Recipient.
 
(d)         If the Administrative Agent or a Lender determines in its sole
discretion that it has actually received or realized a refund of any Indemnified
Taxes as to which it has been indemnified by an Obligor or with respect to which
such Obligor has paid additional amounts pursuant to Section 4.04(a), it shall
pay over such refund to such Obligor (but only to the extent of indemnity
payments made, or additional amounts paid, by such Obligor under Section 4.04(a)
with respect to the Indemnified Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent or such Lender


-47-

--------------------------------------------------------------------------------

(including any Taxes imposed with respect to such refund) as is determined in
the sole discretion of the Administrative Agent or Lender in good faith, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund).  In the event the Administrative Agent
or such Lender is required to repay such refund to such Governmental Authority,
then such Obligor, upon the written request of the Administrative Agent or such
Lender, agrees to repay within 30 days the amount paid over to such Obligor
(without any penalties, interest or other charges other than any penalties,
interest or charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender.  Nothing in this Section 4.04(d) shall
require a Lender to disclose any confidential information (including, without
limitation, its Tax returns or its calculations).
 
(e)          If a payment made to a Lender under any Note would be subject to
withholding Tax imposed by FATCA if such Lender were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in Section
1471(b) or 1472(b) of the Code, as applicable), such Lender shall deliver to the
Borrower and the Administrative Agent at the time or times prescribed by law and
at such time or times reasonably requested by the Borrower or the Administrative
Agent such documentation prescribed by applicable law (including as prescribed
by Section 1471(b)(3)(C)(i) of the Code or an intergovernmental agreement) and
such additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this clause (e), if any applicable law requires the deduction or withholding of
any Taxes from or in respect of any sum payable upon the Note, including any
Taxes imposed under FATCA, the Administrative Agent shall be entitled to make
deductions or withholding. Solely for purposes of this clause (e), “FATCA” shall
include any amendments made to FATCA after the date of this Agreement.
 
(f)          Each Lender shall severally indemnify the Administrative Agent,
within 10 days after demand therefor, for (i) any Indemnified Taxes attributable
to such Lender (but only to the extent that the Borrower has not already
indemnified the Administrative Agent for such Indemnified Taxes and without
limiting the obligation of the Borrower to do so), (ii) any Taxes attributable
to such Lender’s failure to comply with the provisions of Section 11.04(a)
relating to the maintenance of a Participant Register and (iii) any Taxes
excluded in Section 4.04(a) attributable to such Lender, in each case, that are
payable or paid by the Administrative Agent in connection with any Note, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Note or otherwise payable by the Administrative Agent
to the Lender from any other source against any amount due to the Administrative
Agent under this clause (f).
 
(g)        Each party’s obligations under this Section 4.04 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Credit
Document.
 
4.05       Application of Proceeds.  (a) All monies collected by the Security
Agent upon any sale or other disposition of the Collateral and all proceeds
thereof of each Obligor, together with all other monies received by the
Administrative Agent or Security Agent under and in accordance with this
Agreement and the other Credit Documents (except to the extent (i) such monies
are for the account of the Administrative Agent or Security Agent only or (ii)
released in accordance with the applicable provisions


-48-

--------------------------------------------------------------------------------

of this Agreement or any other Credit Document) or with respect to any
distribution during a Bankruptcy Proceeding, shall be applied to the payment of
the Secured Obligations in accordance as follows:
 
(i)         first, to the payment of all amounts owing the Security Agent of the
type described in clauses (c) and (d) of the definition of “Secured
Obligations”;
 
(ii)         second, to the extent proceeds remain after the application
pursuant to the preceding clause (i), each Lender Creditor’s and Other
Creditor’s Pro Rata Share of:
 
(x)          an amount equal to the outstanding Credit Document Obligations
shall be paid to the Lender Creditors as provided in Section 4.05(d) hereof,
with each Lender Creditor receiving an amount equal to such outstanding Credit
Document Obligations, or, if the proceeds are insufficient to pay in full all
such Credit Document Obligations, its Pro Rata Share of the amount remaining to
be distributed, and
 
(y)          an amount equal to outstanding Other Obligations under Secured
Hedging Agreements to which an Other Creditor is a party shall be paid to the
Other Creditors as provided in Section 4.05(d) hereof, with each Other Creditor
receiving an amount equal to outstanding Other Obligations, or, if the proceeds
are insufficient to pay in full all such Other Obligations, its Pro Rata Share
of the amount remaining to be distributed;
 
(iii)          third, to the extent proceeds remain after the application
pursuant to the preceding clauses (i) and (ii), inclusive, and following the
termination of this Agreement, the Credit Documents and the Secured Hedging
Agreements in accordance with their terms, to the relevant Obligor or to
whomever may be lawfully entitled to receive such surplus.
 
(b)          For purposes of this Agreement, “Pro Rata Share” shall mean, when
calculating a Secured Creditor’s portion of any distribution or amount, that
amount (expressed as a percentage) equal to a fraction the numerator of which is
the then unpaid amount of such Secured Creditor’s Credit Document Obligations or
applicable Other Obligations, as the case may be, and the denominator of which
is the then outstanding amount of all Credit Document Obligations or applicable
Other Obligations, as the case may be.
 
(c)         When payments to Secured Creditors are based upon their respective
Pro Rata Shares, the amounts received by such Secured Creditors hereunder shall
be applied (for purposes of making determinations under this Section 4.05 only)
(i) first, to their Credit Document Obligations, and (ii) second, to their Other
Obligations under Secured Hedging Agreements.  If any payment to any Secured
Creditor of its Pro Rata Share of any distribution would result in overpayment
to such Secured Creditor, such excess amount shall instead be distributed in
respect of the unpaid Credit Document Obligations or applicable Other
Obligations, as the case may be, of the other Secured Creditors, with each
Secured Creditor whose Credit Document Obligations or applicable Other
Obligations, as the case may be, have not been paid in full to receive an amount
equal to such excess amount multiplied by a fraction the numerator of which is
the unpaid Credit Document Obligations or applicable Other Obligations, as the
case may be, of such Secured Creditor and the denominator of which is the unpaid
Credit Document Obligations or applicable Other Obligations, as the case may be,
of all Secured Creditors entitled to such distribution.
 
(d)         All payments required to be made hereunder shall be made (x) if to
the Lender Creditors, to the Administrative Agent under this Agreement for the
account of the Lender Creditors and (y) if to the Other Creditors, to the
trustee, paying agent or other similar representative (each a


-49-

--------------------------------------------------------------------------------

“Representative”) for the Other Creditors or, in the absence of such a
Representative, directly to the Other Creditors.
 
(e)        For purposes of applying payments received in accordance with this
Section 4.05, the Security Agent shall be entitled to rely upon (i) the
Administrative Agent under this Agreement and (ii) the Representative for the
Other Creditors or, in the absence of such a Representative, upon the Other
Creditors for a determination (which the Administrative Agent, each
Representative for any Other Creditors and the Secured Creditors agree (or shall
agree) to provide upon request of the Security Agent) of the outstanding Credit
Document Obligations and applicable Other Obligations owed to the Lender
Creditors or the Other Creditors, as the case may be.  Unless it has received a
notification in writing from the Borrower and the relevant Other Creditor
designating the Secured Hedging Agreements of such Other Creditor as a “Secured
Hedging Agreement” hereunder, the Security Agent, shall be entitled to assume
that no Secured Hedging Agreements are in existence.
 
(f)         It is understood and agreed that each Obligor shall remain jointly
and severally liable to the extent of any deficiency between the amount of the
proceeds of the Collateral pledged and Liens granted by it under and pursuant to
the Security Documents and the aggregate amount of the Secured Obligations of
such Obligor.
 
SECTION 5   Conditions Precedent.
 
5.01      Original Closing Date.  The Original Credit Agreement became effective
on the date on which each of the following conditions was satisfied:
 
(a)          Credit Agreement; Fee Letters.  The Borrower, the Administrative
Agent and each of the Lenders who are initially party hereto shall have signed a
counterpart of (i) this Agreement and (ii) the Fee Letters (in each case,
whether the same or different counterparts) and shall have delivered the same to
the Administrative Agent and this Agreement and the Fee Letters shall be in full
force and effect and consummated in accordance with the documentation and
applicable laws.
 
(b)         PATRIOT Act; Beneficial Ownership Certification. (i) The Obligors
shall have provided, or procured the supply of, the “know your customer”
information required pursuant to the PATRIOT Act, to each of the Lenders and the
Administrative Agent in connection with their respective internal compliance
regulations thereunder or other information requested by any Lender or the
Administrative Agent to satisfy related checks under all applicable laws and
regulations pursuant to the transactions contemplated hereby, in each case to
the extent requested by any Lender or the Administrative Agent not later than
three (3) days prior to the Original Closing Date.
 
(ii)          The Borrower shall have delivered a Beneficial Ownership
Certification to the Administrative Agent not later than three (3) days prior to
the Original Closing Date.
 
(c)          Security Documents. The Security Agent and each relevant Obligor
shall have signed a counterpart of (i) the Guaranty, (ii) the Pledge Agreement
and (iii) the Account Security Agreements such that the Lenders have a
first-priority perfected security interest in the property purported to be
covered thereby, with such exceptions as are reasonably acceptable to the
Required Lenders.
 
(d)         Officer’s Certificates.  The Administrative Agent shall have
received a certificate in form and substance reasonably acceptable to the
Administrative Agent signed by an Authorized Officer of the Borrower and each
Subsidiary Guarantor, with appropriate insertions, together with copies of the
Organizational Documents of the Borrower and each Subsidiary Guarantor and the
resolutions of the Borrower and each Subsidiary Guarantor referred to in such
certificate authorizing the consummation of the Transaction and certifying that
the conditions set forth in Sections 5.01(e), (f), (i), (j) and (k) are


-50-

--------------------------------------------------------------------------------

satisfied (to the extent that, in each case, such conditions are not required to
be acceptable (reasonably or otherwise) to the Administrative Agent).
 
(e)          Material Adverse Effect.  Since December 31, 2017, nothing shall
have occurred (and neither the Administrative Agent nor any of the Lenders shall
have become aware of any condition or circumstance not previously known to it or
them) which the Administrative Agent or the Required Lenders shall determine has
had, or could reasonably be expected to have, a Material Adverse Effect.
 
(f)         Litigation.  On and as of the Original Closing Date, no litigation
by any entity (private or governmental) shall be pending or threatened with
respect to any Obligor or any of its Subsidiaries which the Administrative Agent
or the Required Lenders shall determine has had, or could reasonably be expected
to have, a Material Adverse Effect.
 
(g)          Legal Opinions.  The Administrative Agent shall have received, on
behalf of itself and the Lenders, the following legal opinions:
 
(i)          special New York counsel to the Borrower and the Obligors (which
shall be Kramer Levin Naftalis & Frankel LLP or another New York law firm
reasonably acceptable to the Administrative Agent), an opinion addressed to the
Administrative Agent and each of the Lenders and dated as of the Original
Closing Date,
 
(ii)        special Republic of the Marshall Islands counsel to each of the
Obligors (which shall be Reeder & Simpson, P.C. or another law firm qualified to
render an opinion as to the Republic of the Marshall Islands law reasonably
acceptable to the Administrative Agent), an opinion addressed to the
Administrative Agent and each of the Lenders and dated as of the Original
Closing Date, and
 
(iii)        special French counsel to the Administrative Agent and Security
Agent (which shall be White & Case LLP or another law firm qualified to render
an opinion as to French law reasonably acceptable to the Administrative Agent),
an opinion addressed to the Administrative Agent, Security Agent and each of the
Lenders with respect to the Account Security Agreements and dated as of the
Original Closing Date.
 
in each case which shall be in form and substance reasonably acceptable to the
Lenders;
 
(h)       Corporate Documentation.  The Administrative Agent shall have received
copies of the Organizational Documents of each Subsidiary Guarantor. To the
extent not previously delivered, the Administrative Agent shall have received
(i) a certificate, dated the Original Closing Date and reasonably acceptable to
the Administrative Agent, signed by an Authorized Officer of each Obligor with
appropriate insertions, together with copies of the Organizational Documents of
such Obligor and the resolutions of such Obligor referred to in such certificate
authorizing the consummation of the Transaction and (ii) copies of governmental
approvals (if any) and good standing certificates which the Administrative Agent
may have reasonably requested in connection therewith.
 
(i)          Approvals.  On and as of the Original Closing Date, all necessary
governmental (domestic and foreign) and third party approvals and/or consents in
connection with the Transaction, the Loans, and the granting of Liens under the
Credit Documents shall have been obtained and remain in effect, and all
applicable waiting periods with respect thereto shall have expired without any
action being taken by any competent authority which, in the reasonable judgment
of the Administrative Agent, restrains, prevents or imposes materially adverse
conditions upon the consummation of the Transaction, the making of the Loans and
the performance by the Obligors of the Credit Documents to be entered into


-51-

--------------------------------------------------------------------------------

on the Original Closing Date. In addition, there shall not exist any judgment,
order, injunction or other restraint issued or filed or a hearing seeking
injunctive relief or other restraint pending or notified prohibiting or imposing
materially adverse conditions upon the consummation of the Transaction, the
making of the Loans or the performance by the Obligors of the Credit Documents.
 
(j)          No Default or Event of Default; Representations and Warranties. On
and as of the Original Closing Date, (i) no Default or Event of Default has
occurred and is continuing and (ii) all representations and warranties contained
herein or in any other Credit Document shall be true and correct in all material
respects (it being understood and agreed that any representation or warranty
which by its terms is made as of a specified date shall be required to be true
and correct in all material respects only as of such specified date).
 
(k)          No Conflicts.  After giving effect to the consummation of the
Transaction and the other transactions contemplated hereby, there shall be no
conflict with, or default under any material agreement to which the Borrower or
any Subsidiary Guarantor is a party.
 
(l)          Fees.  All fees and all other reasonable fees and documented
out-of-pocket costs and expenses (including, without limitation, the reasonable
legal fees and expenses of White & Case LLP and other local counsel to the
Administrative Agent) and other compensation due and payable on or prior to the
Original Closing Date, in each case, payable to the Administrative Agent, the
Security Agent, the Mandated Lead Arrangers and the Lenders in respect of the
transactions contemplated by this Agreement to the extent reasonably invoiced at
least two (2) Business Days prior to the Original Closing Date.
 
5.02     Conditions to each Term Loan Borrowing Date.  The obligation of each
Lender to make the Term Loans available to the Borrower on any Term Loan
Borrowing Date is subject to the satisfaction of each of the following
conditions:
 
(a)         Original Closing Date.  On or prior to each Term Loan Borrowing
Date, (i) the Original Closing Date shall have occurred and (ii) there shall
have been delivered to the Administrative Agent for the account of each of the
Lenders that has requested same the appropriate Note executed by the Borrower in
accordance with Section 2.04.
 
(b)        Delivery of Collateral Vessel. Each Collateral Vessel Owner shall
have received or shall receive substantially simultaneously with funding of the
Loans with respect to the relevant Collateral Vessel, title to the relevant
Collateral Vessel, and such Collateral Vessel Owner shall at such time be the
record and beneficial owner of such Collateral Vessel free and clear of all
liens other than the Permitted Liens.
 
(c)          Borrowing Notice.  The Administrative Agent shall have received a
Notice of Borrowing as required by Section 2.02.
 
(d)        Officer’s Certificate. The Administrative Agent shall have received a
certificate from an Authorized Officer of the Borrower certifying that the
conditions set forth in Sections 5.02(f), (g), (h), (i), (j), (k) and (l) are
satisfied (to the extent that, in each case, such conditions are not required to
be acceptable (reasonably or otherwise) to the Administrative Agent).
 
(e)        Appraisals. The Administrative Agent shall have received Appraisals
not older than sixty (60) days prior to each Term Loan Borrowing Date from two
Approved Appraisers in acceptable scope, form and substance, stating the then
current fair market value of the relevant Collateral Vessel.
 
-52-

--------------------------------------------------------------------------------

(f)      Collateral and Guaranty Requirements.  On or prior to each Term Loan
Borrowing Date, the Collateral and Guaranty Requirements with respect to each
Collateral Vessel being financed on such Term Loan Borrowing Date shall be
satisfied or the Administrative Agent shall have waived such requirements (other
than the Specified Requirements) and/or conditioned such waiver on the
satisfaction of such requirements within a specified period of time.
 

(g)        Solvency Certificate.  The Borrower shall cause to be delivered to
the Administrative Agent a solvency certificate from an Authorized Officer of
the Borrower, substantially in the form of Exhibit L, which shall be addressed
to the Administrative Agent and dated as of the applicable Term Loan Borrowing
Date, setting forth the conclusion that, after giving effect to the Transaction
and the incurrence of all the financings contemplated hereby, each Obligor
individually (after giving effect to rights of contribution and subrogation) and
the Borrower and its Subsidiaries taken as a whole, are not insolvent and will
not be rendered insolvent by the incurrence of such indebtedness, and will not
be left with unreasonably small capital with which to engage in its business and
will not have incurred debts beyond its ability to pay such debts as they become
due.
 
(h)         Outstanding Indebtedness.  On each Term Loan Borrowing Date, after
giving effect to the consummation of the Transactions, the Borrower and its
Subsidiaries shall have no outstanding Financial Indebtedness or Contingent
Obligations except for those arising under the Credit Documents and those set
forth on Schedule VIII to the Original Credit Agreement.
 
(i)          No Conflicts. On each Term Loan Borrowing Date, after giving effect
to the consummation of the Transaction, the making of the Term Loans and the
performance by the Obligors of the Credit Documents, the financings incurred in
connection therewith and the other transactions contemplated hereby, there shall
be no conflict with, or default under any material agreement to which the
Borrower or any Subsidiary Guarantor is a party as a result thereof.
 
(j)          Approvals. On each Term Loan Borrowing Date, there shall not exist
any judgment, order, injunction or other restraint issued or filed or a hearing
seeking injunctive relief or other restraint pending or notified prohibiting or
imposing materially adverse conditions upon the making of the Loans or the
performance by the Obligors of the Credit Documents.
 
(k)          Representations and Warranties. Before and after giving effect to
the Loans being incurred on each Term Loan Borrowing Date, all representations
and warranties contained herein or in any other Credit Document shall be true
and correct in all material respects both before and after giving effect to such
Term Loans with the same effect as though such representations and warranties
had been made on the date of such Term Loans (it being understood and agreed
that any representation or warranty which by its terms is made as of a specified
date shall be required to be true and correct in all material respects only as
of such specified date).
 
(l)          No Default or Event of Default. No Default or Event of Default
shall have occurred and be continuing, or would result from the Term Loans being
incurred on each Term Loan Borrowing Date.
 
Notwithstanding anything to the contrary in this Section 5.02, Term Loans on any
Term Loan Borrowing Date may be borrowed before the applicable conditions set
forth above in Section 5.02 are met; provided that:
 
(i)         a Term Loan Borrowing Date may not be more than five Business Days
prior to the scheduled delivery date of the relevant Collateral Vessel; and
 
-53-

--------------------------------------------------------------------------------

(ii)        on a Term Loan Borrowing Date, the Administrative Agent shall (A)
preposition the Term Loans with respect to such Term Loan Borrowing Date at a
bank or other financial institution (the “Seller’s Bank”) or other independent
third party escrow agent (an “Escrow Agent”), in each case, satisfactory to the
Administrative Agent, which funds shall be held at the Seller’s Bank (or, as the
case may be, the Escrow Agent)  in the name and under the sole control of the
Administrative Agent or an Affiliate thereof and (B) issue a SWIFT MT 199 or
similar communication authorizing the release of such funds by the Seller’s Bank
on the relevant delivery date in accordance with the release mechanism agreed
between the Administrative Agent, the Borrower and the Seller’s Bank in such
SWIFT MT 199 (or similar communication);
 
provided that if the delivery of the relevant Collateral Vessel does not occur
within five Business Days after the scheduled delivery date, the funds held at
the Seller’s Bank (or, as the case may be, the Escrow Agent)  shall be returned
to the Administrative Agent for further distribution to the Lenders.
 
For the avoidance of doubt:
 
(A)         all interest and fees on the Term Loans shall accrue from the date
such Term Loan is prepositioned at the Seller’s Bank;
 
(B)         the Administrative Agent and the Lenders suspend satisfaction of the
conditions precedent set forth in clauses (viii)(b), (c), (d) and (h) of the
definition of “Collateral and Guarantee Requirements” solely for the time period
on and between the relevant Term Loan Borrowing Date and (I) the relevant
delivery date with respect to clauses (viii)(b), (c) and (d) and (II) within 5
days of the relevant delivery date with respect to clause (viii)(h);
 
(C)         if the Collateral Vessel is not delivered within the time prescribed
and the proceeds of the Loans are returned to the Administrative Agent for
distribution to the Lenders, (i) the Borrower shall pay all accrued interest and
fees in respect of such returned proceeds on the date such proceeds are returned
to the Administrative Agent and (ii) the relevant available Term Loan
Commitments will be increased by an amount equal to the aggregate principal
amount of the Loan proceeds so returned; and
 
(D)         if the Term Loans are converted into a currency other than Dollars
for deposit with the Seller’s Bank and the relevant Collateral Vessel is not
delivered within the time prescribed and the proceeds of the Term Loans are
returned to the Administrative Agent for further distribution to the Lenders,
the Borrower shall pay any and all fees, charges and expenses arising from such
conversion into an alternative currency and any fees, charges, expenses and
shortfalls arising from the conversion of such proceeds back into Dollars.
 
5.03       Conditions to each Borrowing Date for Revolving Loans.  The
obligation of each Lender to make Revolving Loans available to the Borrower on
any Borrowing Date is subject to the satisfaction of each of the following
conditions:
 
(a)          Borrowing Notice.  The Administrative Agent shall have received a
Notice of Borrowing as required by Section 2.02.
 
(b)          Representations and Warranties. Before and after giving effect to
the Revolving Loans being incurred on each Borrowing Date, all representations
and warranties contained herein or in any other Credit Document shall be true
and correct in all material respects both before and after giving effect to such
Loans with the same effect as though such representations and warranties had
been made on the date of such Revolving Loans (it being understood and agreed
that any representation or warranty which by its terms is made as of a specified
date shall be required to be true and correct in all material respects only as
of such specified date).
 
-54-

--------------------------------------------------------------------------------

(c)          No Default or Event of Default. No Default or Event of Default
shall have occurred and be continuing, or would result from the Revolving Loans
being incurred on each Borrowing Date.
 
(d)         Maximum Available Revolving Loans.  Immediately after giving effect
to the Borrowing of Revolving Loans on the proposed Borrowing Date, the
outstanding amount of Revolving Loans shall not exceed the lesser of (i) Maximum
Available Revolving Loan Commitments as of such Borrowing Date and (ii) as
calculated on the date on which the applicable Notice of Borrowing is delivered
with respect to the Borrowing Date for such Borrowing, an amount equal to the
difference between (A) 60% of the Appraised Value of the Collateral Vessels,
which shall be calculated on the basis of Appraisals delivered most recently
delivered to the Administrative Agent pursuant to Section 7.01(d) (or, if such
Borrowing Date occurs on or after the Restatement Effective Date but prior to
the delivery of the Appraisals for the fiscal quarter ending June 30, 2020, on
the basis of Appraisals delivered not earlier than 75 days prior to the
Restatement Effective Date) and (B) the outstanding principal amount of Term
Loans as of such Borrowing Date.
 
The acceptance of the benefits of each Loan shall constitute a representation
and warranty by the Borrower to the Administrative Agent and each of the Lenders
that all of the applicable conditions specified in this Section 5 and applicable
to such Borrowing have been satisfied or waived as of that time.  All of the
applicable Notes, certificates, legal opinions and other documents and papers
referred to in Section 5 (including by reference to the Collateral and Guaranty
Requirements), unless otherwise specified, shall be delivered to the
Administrative Agent at the Notice Office for the account of each of the
Lenders.
 
SECTION 6   Representations and Warranties.  In order to induce the Lenders to
enter into this Agreement and to make the Loans, the Borrower makes the
following representations and warranties, after giving effect to the
Transaction, all of which shall survive the execution and delivery of this
Agreement and the Notes and the making of the Loans, with the borrowing of a
Loan on or after the Restatement Effective Date being deemed to constitute a
representation and warranty that the matters specified in this Section 6 are
true and correct in all material respects on and as of the Restatement Effective
Date and on each Borrowing Date (it being understood and agreed that any
representation or warranty which by its terms is made as of a specified date
shall be required to be true and correct in all material respects only as of
such specified date):
 
6.01      Corporate/Limited Liability Company/Limited Partnership Status.  Each
of the Borrower and the Subsidiary Guarantors (i) is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or formation and (ii) is duly qualified and is authorized to do
business and is in good standing in each jurisdiction where the conduct of its
business as currently conducted requires such qualifications, except for
failures to be so qualified which, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.
 
6.02     Corporate Power and Authority.  Each of the Borrower and the Subsidiary
Guarantors has the corporate or other applicable power and authority to (i) own
its property and assets and to transact the business in which it is currently
engaged and presently proposes to engage and (ii) execute, deliver and perform
the terms and provisions of each of the Credit Documents to which it is party
and has taken or will take in due course all necessary corporate or other
applicable action to authorize the execution, delivery and performance by it of
each of such Credit Documents.
 
6.03     Title; Maintenance of Properties.  Except as permitted by Section 8.01,
each Obligor has good and indefeasible title to all properties owned by it, free
and clear of all Liens, other than Permitted Liens.
 
-55-

--------------------------------------------------------------------------------

6.04       Legal Validity and Enforceability.
 
(a)        Each Obligor has duly executed and delivered each of the Credit
Documents to which it is party, and each of such Credit Documents constitutes
the legal, valid and binding obligation of such Obligor enforceable against such
Obligor in accordance with its terms, except to the extent that the
enforceability thereof may be limited by applicable bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium or other similar laws
generally affecting creditors’ rights and by equitable principles (regardless of
whether enforcement is sought in equity or at law).
 
(b)         After the execution and delivery thereof and upon the taking of the
actions mentioned in the immediately succeeding sentence, each of the Security
Documents creates in favor of the Security Agent for the benefit of the Secured
Creditors a legal, valid and enforceable fully perfected first priority security
interest in and Lien on all right, title and interest of the Obligors party
thereto in the Collateral described therein, subject only to Permitted Liens. 
Subject to Sections 5.02(f) and 6.06, no filings or recordings are required in
order to perfect the security interests created under any Security Document or
to ensure the legality, validity, enforceability or admissibility in evidence of
any Credit Document; except for filings or recordings which shall have been made
on or prior to the Restatement Effective Date.
 
(c)          Each of the Credit Documents is or, when executed will be, in
proper legal form under the laws of the Republic of the Marshall Islands and the
applicable Acceptable Flag Jurisdiction for the enforcement thereof under such
laws, subject only to such matters which may affect enforceability arising under
the law of the State of New York.  To ensure the legality, validity,
enforceability or admissibility in evidence of each such Credit Document in the
Republic of the Marshall Islands and the applicable Acceptable Flag
Jurisdiction, it is not necessary that any Credit Document or any other document
be filed or recorded with any court or other authority in the applicable
Acceptable Flag Jurisdiction, except as have been made, or will be made, on or
prior to the Restatement Effective Date.
 
(d)         None of the Obligors has a place of business in any jurisdiction
which requires any of the Security Documents to be filed or registered in that
jurisdiction to ensure the validity of the Security Documents to which it is a
party unless all such filings and registrations have been made or will be made
on or prior to each Borrowing Date.
 
6.05       No Violation.  Neither the execution, delivery or performance by any
Obligor of the Credit Documents to which it is a party, nor compliance by it
with the terms and provisions thereof, will (i) contravene any material
provision of any applicable law, statute, rule or regulation or any applicable
order, judgment, writ, injunction or decree of any court or governmental
instrumentality, (ii) violate, conflict with or result in any breach of any of
the terms, covenants, conditions or provisions of, or constitute a default
under, or result in the creation or imposition of (or the obligation to create
or impose) any Lien (except Permitted Liens) upon any of the material properties
or assets of the Borrower and its Subsidiaries pursuant to the terms of any
indenture, mortgage, deed of trust, credit agreement or loan agreement, or any
other material agreement, contract or instrument, to which any of the Borrower
and its Subsidiaries is a party or by which it or any of its material property
or assets is bound or to which it may be subject or (iii) violate any provision
of the Organizational Documents of any of the Borrower and its Subsidiaries.
 
6.06       Governmental Approvals.
 
(a)         No order, consent, approval, license, authorization or validation
of, or filing, recording or registration with or exemption by, any Governmental
Authority or public body, or any subdivision thereof, is required to authorize,
or is required in connection with, (i) the execution, delivery and performance
by any Obligor of any Credit Document to which it is a party or (ii) the
legality, validity,


-56-

--------------------------------------------------------------------------------

binding effect or enforceability of any Credit Document to which it is a party,
in each case, except (x) as have been obtained or made or (y) filings or other
requisite actions necessary to perfect or establish the priority of the Liens
created under the Security Documents.
 
(b)         No fees or Taxes, including, without limitation, stamp, transaction,
registration or similar Taxes, are required to be paid to ensure the legality,
validity, or enforceability of this Agreement or any of the other Credit
Documents other than recording and filing fees and/or Taxes which have been, or
will be, paid as and to the extent due.  Under the laws of the Republic of the
Marshall Islands, the choice of the laws of the State of New York as set forth
in the Credit Documents which are stated to be governed by the laws of the State
of New York is a valid choice of law, and the irrevocable submission by each
Obligor to jurisdiction and consent to service of process and, where necessary,
appointment by such Obligor of an agent for service of process, in each case as
set forth in such Credit Documents, is legal, valid, binding and effective.
 
6.07       Balance Sheets; Financial Condition; Undisclosed Liabilities.
 
(a)       (i) The audited consolidated balance sheet of the Borrower and its
Subsidiaries at December 31, 2019 and the related consolidated statements of
income and cash flows and changes in shareholders’ equity of the Borrower and
its Subsidiaries for the fiscal year ended on December 31, 2019 in each case
furnished to the Lenders prior to the Restatement Effective Date, present fairly
in all material respects the consolidated financial position of the Borrower and
its Subsidiaries at the date of said financial statements and the results for
the respective periods covered thereby and (ii) the unaudited consolidated
balance sheet of the Borrower and its Subsidiaries at March 31, 2020 and the
related consolidated statements of income and cash flows and changes in
shareholders’ equity of the Borrower and its Subsidiaries for the three-month
period ended on such date, furnished to the Lenders prior to the Restatement
Effective Date, present fairly in all material respects the consolidated
financial condition of the Borrower and its Subsidiaries at the date of said
financial statements and the results for the period covered thereby, subject to
normal year-end adjustments.  All such financial statements have been prepared
in accordance with GAAP consistently applied except to the extent provided in
the notes to said financial statements and subject, in the case of the unaudited
financial statements, to normal year-end audit adjustments and the absence of
footnotes.
 
(b)          All financial statements provided pursuant to Section 7.01(a) and
Section 7.01(b) have been prepared in accordance with GAAP consistently applied
except to the extent provided in the notes to said financial statements and
subject, in the case of the unaudited financial statements, to normal year-end
audit adjustments and the absence of footnotes.
 
(c)          Except as fully disclosed in the balance sheets delivered pursuant
to Section 6.07(a) or (b), there were as of the date of delivery of such balance
sheets no liabilities or obligations with respect to the Borrower or any of its
Subsidiaries of any nature whatsoever (whether absolute, accrued, contingent or
otherwise and whether or not due) which, either individually or in the
aggregate, would be materially adverse to the Borrower and its Subsidiaries
taken as a whole.  As of the date of delivery of such balance sheets, none of
the Obligors knows of any basis for the assertion against it of any liability or
obligation of any nature that is not fairly disclosed (including, without
limitation, as to the amount thereof) in the balance sheets delivered pursuant
to Section 6.07(a) which, either individually or in the aggregate, could
reasonably be expected to be materially adverse to the Borrower and its
Subsidiaries taken as a whole.
 
6.08      Litigation.  There is no litigation pending or, to the knowledge of
any Obligor, threatened against the Borrower or any of its Subsidiaries (i) with
respect to the Transactions or (ii) which could reasonably be expected to have,
either individually or in the aggregate, a Material Adverse Effect.
 
-57-

--------------------------------------------------------------------------------

6.09       True and Complete Disclosure.
 
(a)         All factual information (taken as a whole) furnished by or on behalf
of the Obligors in writing to the Administrative Agent or any Lender (including,
without limitation, all information contained in the Credit Documents to which
any Obligor is a party and any financial statements referred to in Section
6.07(a)) for purposes of or in connection with this Agreement, the other Credit
Documents or any transaction contemplated herein or therein is, and all other
such factual information  (taken as a whole) hereafter furnished by or on behalf
of any Obligor in writing to the Administrative Agent or any Lender will be,
true and accurate in all material respects and did not fail to state any fact
necessary to make such information (taken as a whole) not misleading in any
material respect at such time as such information was provided (or, if such
information expressly relates to a specific date, as of such specific date).
 
(b)          The projections delivered to the Administrative Agent and the
Lenders prior to the Original Closing Date have been prepared in good faith and
are based on reasonable assumptions (it being understood that such financial
projections are subject to uncertainties and contingencies, which may be beyond
the control of the Borrower and that no assurances are given by the Borrower
that the projections will be realized).
 
(c)          As of the Restatement Effective Date, the information contained in
the Beneficial Ownership Certification is true and correct in all respects.
 
6.10       Use of Proceeds; Margin Regulations.
 
(a)         All proceeds of the (i) Term Loans shall be used (A) to finance, in
part, the acquisition costs of the Collateral Vessels, and/or (B) to reimburse
the Borrower and its Subsidiaries from time to time, in part, for the
acquisition costs of the Collateral Vessels, and/or (C) for payment of fees and
expenses relating to the Transaction and (ii) Revolving Loans shall be used for
general corporate and working capital purposes.
 
(b)         No part of the proceeds of any Loans will be used to buy or carry
any Margin Stock or to extend credit for the purpose of buying or carrying any
Margin Stock.  Neither the making of any Loan nor the use of the proceeds
thereof will violate or be inconsistent with the Margin Regulations.
 
(c)        No proceeds of the Loans shall be used or made available directly or
indirectly to fund, finance, or facilitate any activities, business or
transaction of or with any Restricted Party, or in any Sanctioned Country, in
violation of any Sanctions Laws, nor shall they otherwise be applied in a manner
or for a purpose prohibited by Sanctions Laws or in any manner that could
reasonably be expected to result in any Lender Creditor or any Obligor being in
violation of Sanctions Laws.
 
(d)          No proceeds of the Loans shall be used, directly or, to the
knowledge of any of the Borrower and its Subsidiaries after making due inquiry,
indirectly, in furtherance of an offer, payment, promise to pay, or
authorization of a payment or giving of money, or anything else of value, to a
Foreign Official or any person in violation of the United States Foreign Corrupt
Practices Act, 15 U.S.C. §§ 78dd-1 et seq. (“FCPA”), the UK Bribery Act 2010,
and the anti-bribery and anti-corruption laws of those jurisdictions in which it
does business (collectively, the “Anti-Corruption Laws”).
 
(e)         The Borrower is acting for its own account and the account of its
Subsidiaries in connection with a borrowing of Loans, the performance and
discharge of its obligations and liabilities under this Agreement or any of the
other Credit Documents and the transactions and other arrangements effected or
contemplated hereby or thereby and that the foregoing will not involve or lead
to a


-58-

--------------------------------------------------------------------------------

contravention of any law, official requirement or other regulatory measure or
procedure which has been implemented to combat Money Laundering.
 
6.11       Taxes; Tax Returns and Payments.
 
(a)         All payments which an Obligor is liable to make under the Credit
Documents to which it is a party can properly be made without deduction or
withholding for or on account of any Tax payable under any law of any relevant
jurisdiction applicable as of the Restatement Effective Date.
 
(b)         The Borrower and each of its Subsidiaries has timely filed with the
appropriate Governmental Authorities (or obtained extensions with respect
thereto) all U.S. federal income tax returns, statements, forms and reports for
Taxes and all other material U.S. and non- U.S. tax returns, statements, forms
and reports for Taxes required to be filed by or with respect to the income,
properties or operations of the Borrower and/or any of its Subsidiaries (the
“Returns”).  All such Returns accurately reflect in all material respects all
liability for Taxes of the Borrower and its Subsidiaries as a whole for the
periods covered thereby.  The Borrower and each of its Subsidiaries have at all
times paid, or have provided adequate reserves (in accordance with GAAP) for the
payment of, all Taxes payable by them.
 
(c)          There is no action, suit, proceeding, investigation, audit, or
claim now pending or, to the best knowledge of the Borrower or any of its
Subsidiaries, threatened by any authority regarding any Taxes relating to the
Borrower or any of its Subsidiaries.
 
(d)          As of the Restatement Effective Date, neither the Borrower nor any
of its Subsidiaries has entered into an agreement or waiver or been requested to
enter into an agreement or waiver extending any statute of limitations relating
to the payment or collection of material Taxes of the Borrower or any of its
Subsidiaries, or is aware of any circumstances that would cause the taxable
years or other taxable periods of the Borrower or any of its Subsidiaries not to
be subject to the normally applicable statute of limitations.
 
6.12       Compliance with ERISA.  (a)  Except as would not reasonably be
expected to have a Material Adverse Effect, individually or in the aggregate,
 
(i)          each Plan (and each related trust, insurance contract or fund),
other than any Multiemployer Plan and each trust related to the Multiemployer
Plan, is in compliance with its terms and with all applicable laws, including
without limitation ERISA and the Code;
 
(ii)          each Plan (and each related trust, if any), other than any
Multiemployer Plan and any trust related to the Multiemployer Plan, which is
intended to be qualified under Section 401(a) of the Code has received a
favorable determination letter from the Internal Revenue Service, or still has a
remaining period of time in which to apply for or receive such letter and to
make any amendments necessary to obtain a favorable determination;
 
(iii)        no Reportable Event has occurred;
 
(iv)         to the knowledge of the Borrower, no Multiemployer Plan is
insolvent or in critical status;
 
(v)          no Plan (other than a Multiemployer Plan) has an Unfunded Current
Liability;
 
(vi)         each Plan (other than a Multiemployer Plan) which is subject to
Section 412 of the Code or Section 302 of ERISA satisfies the minimum funding
standard of such sections of the Code or ERISA, and no such Plan has applied for
or received a waiver of the minimum funding standard or


-59-

--------------------------------------------------------------------------------

an extension of any amortization period, within the meaning of Section 412 of
the Code or Section 303 of ERISA;
 
(vii)        all contributions required to be made by the Borrower or any of its
Subsidiaries or ERISA Affiliates with respect to a Plan subject to Title IV of
ERISA have been or will be timely made (except as disclosed on Schedule V
hereto);
 
(viii)      neither the Borrower nor any of its Subsidiaries nor any ERISA
Affiliate has any liability (including any indirect, contingent or secondary
liability) to or on account of a Plan pursuant to Section 4062, 4063, 4064,
4069, 4201, 4204 or 4212 of ERISA or Section 4975 of the Code or reasonably
expects to incur any such liability under any of the foregoing sections with
respect to any Plan;
 
(ix)         neither the Borrower nor any of its Subsidiaries nor any ERISA
Affiliate has received written notice from the PBGC or a plan administrator (in
the case of a Multiemployer Plan) indicating that proceedings have been
instituted by the PBGC to terminate or appoint a trustee to administer any Plan
which is subject to Title IV of ERISA;
 
(x)          no action, suit, proceeding, hearing, audit or investigation with
respect to the administration, operation or the investment of assets of any
Plan, other than a Multiemployer Plan, (other than routine claims for benefits)
is pending, or, to the best knowledge of the Borrower, expected or threatened;
 
(xi)         using actuarial assumptions and computation methods consistent with
Part 1 of subtitle E of Title IV of ERISA, the Borrower and its Subsidiaries and
ERISA Affiliates have not incurred any liabilities to any Plans which are
Multiemployer Plans as a result of a complete withdrawal therefrom;
 
(xii)       no lien imposed under the Code or ERISA on the assets of the
Borrower or any of its Subsidiaries or any ERISA Affiliate with respect to a
Plan exists and no event has occurred which could reasonably be expected to give
rise to any such lien on account of any Plan (other than a Multiemployer Plan);
and
 
(xiii)      the Borrower and its Subsidiaries do not maintain or contribute to
any employee welfare plan (as defined in Section 3(1) of ERISA and subject to
ERISA) which provides post-employment health benefits to retired employees or
other former employees (other than as required by Section 601 of ERISA or other
similar and applicable law).
 
(b)         Except as would not reasonably be expected to have a Material
Adverse Effect, individually or in the aggregate, (i) each Foreign Pension Plan
has been maintained in compliance with its terms and with the requirements of
any and all applicable laws, statutes, rules, regulations and orders and has
been maintained, where required, in good standing with applicable regulatory
authorities; (ii) all contributions required to be made with respect to a
Foreign Pension Plan have been or will be timely made; (iii) neither the
Borrower nor any of its Subsidiaries has incurred any obligation in connection
with the termination of or withdrawal from any Foreign Pension Plan; and (iv)
the present value of the accrued benefit liabilities (whether or not vested)
under each Foreign Pension Plan, determined as of the end of the Borrower’s most
recently ended fiscal year on the basis of reasonable actuarial assumptions, did
not exceed the current value of the assets of such Foreign Pension Plan
allocable to such benefit liabilities.
 
6.13       Security Documents.  After the execution and delivery thereof and
upon the taking of the actions mentioned in the immediately succeeding sentence,
each of the Security Documents


-60-

--------------------------------------------------------------------------------

will create in favor of the Security Agent for the benefit of the Secured
Creditors a legal, valid and enforceable fully perfected first priority security
interest in and Lien on all right, title and interest of the Obligors party
thereto in the Collateral described therein, subject to no other Liens other
than Permitted Liens.  No filings or recordings are required in order to perfect
the security interests created under any Security Document except for filings or
recordings to be made on or prior to the Restatement Effective Date pursuant to
the Security Documents.
 
6.14     Representations and Warranties in Documents.  On each Borrowing Date,
all representations and warranties made by the Borrower and its Subsidiaries in
the other Credit Documents shall be true and correct in all material respects at
the time at which such representations and warranties were made (or deemed
made).
 
6.15      Subsidiaries.  On and as of the Restatement Effective Date, the
Borrower has no Subsidiaries other than those Subsidiaries listed on Schedule
III.  Schedule III sets forth, as of the Restatement Effective Date, the
percentage ownership (direct and indirect) of the Borrower in each class of
capital stock or other Equity Interests of each of its Subsidiaries and also
identifies the direct owner thereof.  All outstanding shares of Equity Interests
of each Subsidiary of the Borrower have been duly and validly issued, are fully
paid and non-assessable and have been issued free of preemptive rights.  No
Subsidiary of the Borrower has outstanding any securities convertible into or
exchangeable for its Equity Interests or outstanding any right to subscribe for
or to purchase, or any options or warrants for the purchase of, or any agreement
providing for the issuance (contingent or otherwise) of or any calls,
commitments or claims of any character relating to, its Equity Interests or any
stock appreciation or similar rights.
 
6.16       Compliance with Statutes, etc. The Borrower and its Subsidiaries are
in compliance with all applicable statutes, regulations and orders of, and all
applicable restrictions imposed by, all governmental bodies, domestic or
foreign, in respect of the conduct of its business and the ownership of its
property, except such noncompliance as could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
 
6.17     Investment Company Act.  Neither the Borrower nor any of the Subsidiary
Guarantors is an “investment company” or a company “controlled” by an
“investment company,” within the meaning of the Investment Company Act of 1940,
as amended.
 
6.18    Pollution and Other Regulations.  (a)  Each of the Borrower and its
Subsidiaries is in compliance with all applicable Environmental Laws including
those governing its business, Fleet Vessels, and any other facility or vessel
owned, leased, operated or occupied by the Borrower or any of its Subsidiaries,
except for such failures to comply as could not reasonably be expected to have a
Material Adverse Effect, and neither the Borrower nor any of its Subsidiaries is
liable for any material penalties, fines or forfeitures for failure to comply
with any of the foregoing.
 
(b)       All licenses, permits, registrations or approvals required for the
business of the Borrower and each of its Subsidiaries, as conducted as of the
Restatement Effective Date, Fleet Vessels, Real Property, and any other facility
or vessel owned, operated or occupied by the Borrower or any of its Subsidiaries
under any Environmental Law have been secured and the Borrower and each of its
Subsidiaries is in substantial compliance therewith, except for such failures to
secure or comply as could not reasonably be expected to have a Material Adverse
Effect.
 
(c)          Neither the Borrower nor any of its Subsidiaries is, to its
knowledge, in any respect in noncompliance with, breach of or default under any
applicable writ, order, judgment, injunction, or decree to which the Borrower or
such Subsidiary is a party or which would affect the ability of the Borrower or
such Subsidiary to operate any Fleet Vessel, Real Property or other facility or
vessel and no event has occurred and is continuing which, with the passage of
time or the giving of notice or


-61-

--------------------------------------------------------------------------------

both, would constitute noncompliance, breach of or default thereunder, except in
each such case, such noncompliance, breaches or defaults as could not reasonably
be expected to, individually or in the aggregate, have a Material Adverse
Effect.
 
(d)         There are no Environmental Claims pending or, to the knowledge of
the Borrower, threatened against the Borrower or any of its Subsidiaries which,
either individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect.
 
(e)         There are no facts, circumstances, conditions or occurrences on or
relating to the past or present business of the Borrower and each of its
Subsidiaries, any Fleet Vessel, Real Property or other facility or vessel
currently or formerly owned, operated or occupied by the Borrower or any of its
Subsidiaries that is reasonably likely (i) to form the basis of an Environmental
Claim against the Borrower or any of its Subsidiaries, including relating to any
Collateral Vessel, Real Property or other facility or vessel owned by the
Borrower or any its Subsidiaries or (ii) to cause such Fleet Vessel, Real
Property or other facility or vessel to be subject to any restrictions on its
ownership, occupancy, use or transferability under any Environmental Law, except
in each such case, such Environmental Claims or restrictions that individually
or in the aggregate could not reasonably be expected to have a Material Adverse
Effect.
 
(f)          Hazardous Materials have not at any time prior to the Restatement
Effective Date, been (i) generated, used, treated or stored on, or transported
to or from, any Fleet Vessel, Real Property or other facility or vessel at any
time owned, operated or occupied by the Borrower or any of the Subsidiary
Guarantors or (ii) Released on or from any such Fleet Vessel, Real Property or
other facility or vessel, except in each case for clauses (i) and (ii) above
where such occurrence or event, either individually or in the aggregate, is
reasonably likely to have a Material Adverse Effect.
 
6.19       Labor Relations.  Neither the Borrower nor any of its Subsidiaries is
engaged in any unfair labor practice that could reasonably be expected to have a
Material Adverse Effect and there is (i) no unfair labor practice complaint
pending against the Borrower or any of the its Subsidiaries, to the Borrower’s
knowledge, threatened against any of them before the National Labor Relations
Board, and no material grievance or arbitration proceeding arising out of or
under any collective bargaining agreement is so pending against the Borrower or
any of its Subsidiaries or, to the Borrower’s knowledge, threatened against any
of them, (ii) no strike, labor dispute, slowdown or stoppage pending against the
Borrower or any of such  Subsidiaries or, to the Borrower’s knowledge,
threatened against the Borrower or any of such  Subsidiaries and (iii) no union
representation proceeding pending with respect to the employees of the Borrower
or any of such  Subsidiaries, except (with respect to the matters specified in
clauses (i), (ii) and (iii) above) as could not, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
 
6.20       Patents, Licenses, Franchises and Formulas.  Each of the Borrower and
each of its Subsidiaries owns, or has the right to use, all material patents,
trademarks, permits, service marks, trade names, copyrights, licenses,
franchises and formulas, and has obtained assignments of all leases and other
rights of whatever nature, necessary for the present conduct of its business,
without any known conflict with the rights of others, except for such failures
and conflicts which could not, either individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.
 
6.21       Financial Indebtedness.  Schedule VIII sets forth a true and complete
list of all Financial Indebtedness of the Borrower and its Subsidiaries as of
the Restatement Effective Date and which is to remain outstanding after each
Borrowing Date, in each case showing the aggregate principal amount thereof and
the name of the borrower thereunder and any other entity which directly or
indirectly guarantees such debt.
 
-62-

--------------------------------------------------------------------------------

6.22       Insurance.  Schedule IV-B hereto sets forth a true and complete
listing of all insurance maintained by each Obligor with, as of the Restatement
Effective Date, the amounts insured (and any deductibles) set forth therein.
 
6.23     Concerning the Collateral Vessels.  The name, registered owner (which
shall be a Subsidiary Guarantor), IMO number, jurisdiction of registration and
flag (which shall be in an Acceptable Flag Jurisdiction), vessel type,
deadweight tonnage, builder’s hull number and built date of each Collateral
Vessel (or each vessel intended to be a Collateral Vessel, as the case may be)
of the Restatement Effective Date shall be set forth on Schedule VI hereto,
which Schedule shall be updated by written notice to the Administrative Agent
and the Security Agent prior to or concurrently with each Term Loan Borrowing
Date to incorporate each additional Collateral Vessel. Each Collateral Vessel
owned or to be owned by a Subsidiary Guarantor or the Borrower will be operated
in material compliance with all applicable law, rules and regulations.
 
6.24      Citizenship.  The Borrower and each other Obligor which owns or
operates, or will own or operate, one or more Collateral Vessels is qualified to
own and operate such Collateral Vessel under the laws of the Republic of the
Marshall Islands or the Republic of Liberia, as applicable, or such other
jurisdiction in which any such Collateral Vessel is permitted, or will be
permitted, to be flagged in accordance with the terms of the respective
Collateral Vessel Mortgages.
 
6.25      Vessel Classification; Flag.  Each Collateral Vessel is (i) classified
in the highest class available for vessels of its age and type by an Acceptable
Classification Society, free of any conditions or recommendations, other than as
permitted, or as will be permitted, under the Collateral Vessel Mortgages and
(ii) flagged in an Acceptable Flag Jurisdiction.
 
6.26       Anti-Money Laundering and Sanctions Laws.
 
(a)          To the extent applicable, each of the Borrower and its Subsidiaries
is in compliance, in all material respects, with (i) the Trading with the Enemy
Act, as amended, and each of the foreign assets control regulations of the
United States Treasury Department (31 C.F.R., Subtitle B, Chapter V, as amended)
and any other enabling legislation or executive order relating thereto, (ii) all
United States laws relating to terrorism or money laundering including the
Executive Order, (iii) the PATRIOT Act and (iv) any analogous European Union or
other applicable law, rule or regulation.
 
(b)         None of the Borrower and its Subsidiaries nor, after making due
inquiry, any Affiliate of any of the Borrower and its Subsidiaries, is, or will
be after consummation of the Transaction and application of the proceeds of the
Loans, a Restricted Party.
 
(c)          The Borrower and its Subsidiaries do not, in violation of Sanctions
Law, deal in, or otherwise engage in any transaction relating to, any property
or interests in property blocked pursuant to Sanctions Law or engage in or
conspire to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any of the prohibitions set
forth in any Sanctions Law.
 
(d)         Each of the Borrower and its Subsidiaries and their respective
directors, officers, employees or, to the knowledge of the Borrower and its
Subsidiaries after making due inquiry, Affiliates, agents or representatives has
been for the past five years and is in compliance in all material respects with
Sanctions Laws and applicable Anti-Corruption Laws and anti-money laundering
laws or regulations in any applicable jurisdiction.
 
(e)          None of the Borrower nor its Subsidiaries, nor their respective
directors, officers, employees, or, to the knowledge of the Borrower and its
Subsidiaries after making due inquiry, agents or


-63-

--------------------------------------------------------------------------------

representatives (i) is a Restricted Party, or is involved in any transaction
through which it is likely to become a Restricted Party; or (ii) is subject to
or involved in any inquiry, claim, action, suit, proceeding or investigation
against it with respect to Sanctions Laws by any Sanctions Authority.
 
(f)          Each of the Borrower and its Subsidiaries has implemented and
maintains in effect policies and procedures with respect Anti-Corruption Laws,
Sanctions Laws and anti-money laundering laws, which policies and procedures are
designed to promote compliance with Sanctions Laws, Anti-Corruption Laws and
anti-money laundering laws by it, its Subsidiaries and their respective
directors, officers, employees and agents and such parties are required to
comply therewith.
 
6.27      No Immunity.  The Borrower does not, nor does any other Obligor or any
of their respective properties, have any right of immunity on the grounds of
sovereignty or otherwise from the jurisdiction of any court or from setoff or
any legal process (whether through service or notice, attachment prior to
judgment, attachment in aid of execution, execution or otherwise) under the laws
of any jurisdiction. The execution and delivery of the Credit Documents by the
Obligors and the performance by them of their respective obligations thereunder
constitute commercial transactions.
 
6.28      Fees and Enforcement.  No fees or Taxes, including, without
limitation, stamp, transaction, registration or similar Taxes, are required to
be paid to ensure the legality, validity, or enforceability of this Agreement or
any of the other Credit Documents other than recording taxes which have been, or
will be, paid as and to the extent due.  Under the laws of the each applicable
Acceptable Flag Jurisdiction, the choice of the laws of the State of New York as
set forth in the Credit Documents which are stated to be governed by the laws of
the State of New York is a valid choice of law, and the irrevocable submission
by each Obligor to jurisdiction and consent to service of process and, where
necessary, appointment by such Obligor of an agent for service of process, in
each case as set forth in such Credit Documents, is legal, valid, binding and
effective.
 
6.29       Form of Documentation.  Each of the Credit Documents is in proper
legal form under the laws of the applicable Acceptable Flag Jurisdiction for the
enforcement thereof under such laws, subject only to such matters which may
affect enforceability arising under the law of the State of New York.  To ensure
the legality, validity, enforceability or admissibility in evidence of each such
Credit Document in the applicable Acceptable Flag Jurisdiction, it is not
necessary that any Credit Document or any other document be filed or recorded
with any court or other authority in the applicable Acceptable Flag
Jurisdiction, or notarized or executed under seal, or physically executed in any
such jurisdiction, except as have been made, or will be made, on or prior to the
Restatement Effective Date.
 
6.30       No Material Adverse Effect.  Since December 31, 2019, nothing has
occurred that has had or could reasonably be expected to have a Material Adverse
Effect.
 
6.31       Pari Passu or Priority Status.  The claims of the Administrative
Agent, the Security Agent and the Lenders against the Borrower and the other
Obligors under this Agreement or the other Credit Documents will rank at least
pari passu with the claims of all unsecured creditors of the Borrower or any
other Obligor, as the case may be (other than claims of such creditors to the
extent that they are statutorily preferred), and senior in priority to the
claims of any creditor of the Borrower or any other Obligor.
 
6.32       Solvency; Winding-up, etc.  (a)  On and as of the Restatement
Effective Date and each Borrowing Date and after giving effect to the
Transaction and to all Financial Indebtedness (including the Loans) being
incurred or assumed and Liens created by the Obligors in connection therewith
(i) the sum of the assets (including its right of contribution and subrogation
it may have with respect to any other Person), at a fair valuation, of each
Obligor on a stand-alone basis and of the Borrower and its Subsidiaries taken as
a whole will exceed their respective debts, (ii) each Obligor on a stand-alone
basis and the Borrower and its Subsidiaries taken as a whole have not incurred
and do not intend to incur, and do not believe that they will incur, debts
beyond their respective ability to pay such debts as such debts mature and (iii)
each Obligor on a


-64-

--------------------------------------------------------------------------------

stand-alone basis and the Borrower and its Subsidiaries taken as a whole do not
have unreasonably small working capital with which to continue their respective
businesses.  For purposes of this Section 6.32(a), “debt” shall mean any
liability on a claim, and “claim” shall mean (x) right to payment, whether or
not such a right is reduced to judgment, liquidated, unliquidated, fixed,
contingent, matured, unmatured, disputed, undisputed, legal, equitable, secured,
or unsecured or (y) right to an equitable remedy for breach of performance if
such breach gives rise to a payment, whether or not such right to an equitable
remedy is reduced to judgment, fixed, contingent, matured, unmatured, disputed,
undisputed, secured or unsecured.  The amount of contingent liabilities at any
time shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.
 
(b)       Neither the Borrower nor any other Obligor has taken any corporate
action nor have any other steps been taken or legal proceedings been started or
(to its knowledge and belief) threatened against any of them for the winding-up,
dissolution or for the appointment of a liquidator, administrator, receiver,
administrative receiver, trustee or similar officer of any of them or any or all
of their assets or revenues nor have any of them sought any other relief under
any applicable insolvency or bankruptcy law.
 
6.33    Completeness of Documentation.  The copies of the Technical Management
Agreements and any Vessel Acquisition Documentation delivered to the
Administrative Agent are true and complete copies of each such document
constituting valid and binding obligations of the parties thereto enforceable in
accordance with their respective terms and no action has been taken, to the best
knowledge of the Borrower, by the parties thereto which would in any way render
such document inoperative or unenforceable
 
SECTION 7  Affirmative Covenants.  The Borrower hereby covenants and agrees that
on and after the Original Closing Date and until the Total Commitments, Loans
and Notes (in each case together with interest thereon), Fees and all other
Credit Document Obligations (other than indemnities described in Section
11.01(b) which are not then due and payable) incurred hereunder and thereunder,
are paid in full:
 
7.01       Information Covenants.  The Borrower will furnish to the
Administrative Agent, with sufficient copies for each of the Lenders:
 
(a)      Quarterly Financial Statements.  Commencing with the fiscal quarter
ending September 30, 2018, within 45 days (or, if applicable, such shorter
period as the Securities and Exchange Commission shall specify for the filing of
quarterly reports on Form 10-Q if the Borrower is required to file such a
quarterly report) after the end of each of the first three fiscal quarters of
each fiscal year, (i) a consolidated balance sheet and related statements of
operations and cash flows showing the financial position of the Borrower and its
Subsidiaries as of the close of such fiscal quarter and the consolidated results
of its operations during such fiscal quarter and the then-elapsed portion of the
fiscal year and setting forth in comparative form the corresponding figures for
the corresponding periods of the prior fiscal year, all of which shall be in
reasonable detail and which consolidated balance sheet and related statements of
operations and cash flows shall be certified by an Authorized Officer of the
Borrower as fairly presenting, in all material respects, the financial position
and results of operations of the Borrower and its Subsidiaries on a consolidated
basis in accordance with GAAP (subject to normal year-end audit adjustments and
the absence of footnotes) and (ii) management’s discussion and analysis of the
important operational and financial developments during such fiscal quarters.
 
-65-

--------------------------------------------------------------------------------

(b)         Annual Financial Statements.  Within 90 days (or, if applicable,
such shorter period as the Securities and Exchange Commission shall specify for
the filing of annual reports on Form 10-K if the Borrower is required to file
such an annual report) after the end of each fiscal year, (i) a consolidated
balance sheet and related statements of operations, cash flows and owners’
equity showing the financial position of the Borrower and its Subsidiaries as of
the close of such fiscal year and the consolidated results of its operations
during such fiscal year and setting forth in comparative form the corresponding
figures for the prior fiscal year, which consolidated balance sheet and related
statements of operations, cash flows and owners’ equity shall be audited by
independent public accountants of recognized national standing and accompanied
by an opinion of such accountants (which shall not be qualified in any material
respect) to the effect that such consolidated financial statements fairly
present, in all material respects, the financial position and results of
operations of the Borrower and its Subsidiaries on a consolidated basis in
accordance with GAAP and (ii) management’s discussion and analysis of the
important operational and financial developments during such fiscal year.


(c)          Projections, etc.  As soon as available but not more than 45 days
after the end of each calendar year, cash flow projections (including a balance
sheet and statement of profit and loss and cash flow) of the Borrower and its
Subsidiaries in reasonable detail for the calendar year in which such cash flow
projections are actually delivered.
 
(d)         Appraisal Reports.  At the time of delivery of the certificates
provided for in Section 7.01(e), and at any other time at the option of the
Borrower or within 14 days of the written request of the Administrative Agent,
Appraisals for each Collateral Vessel dated no more than 30 days prior to the
delivery thereof  (it being understood, for avoidance of doubt,  that the
Appraisals  required pursuant to Section 5.02(e) shall be dated no more than 60
days prior to delivery thereof) in form and substance reasonably acceptable to
the Administrative Agent and from two Approved Appraisers stating the then
current Appraised Value of each Collateral Vessel. All such Appraisals shall be
conducted by, and made at the expense of, the Borrower (it being understood that
the Administrative Agent may and, at the request of the Required Lenders, shall,
upon notice to the Borrower, obtain such Appraisals and that the cost of all
such Appraisals will be for the account of the Borrower); provided that, unless
an Event of Default shall then be continuing, in no event shall the Borrower be
required to pay for more than two Appraisals in excess of the quarterly
Appraisals obtained pursuant to this Section 7.01(d) in any single fiscal year
of the Borrower, with the cost of any such reports in excess thereof to be paid
by the Lenders on a pro rata basis.
 
(e)          Officer’s Compliance Certificates.
 
(i)          At the time of the delivery of the financial statements provided
for in Sections 7.01(a) and (b), a certificate of an Authorized Officer of the
Borrower  substantially in the form of Exhibit I-1 (a “Compliance Certificate”)
to the effect that no Default or Event of Default has occurred and is continuing
or, if any Default or Event of Default has occurred and is continuing,
specifying the nature and extent thereof (in reasonable detail), which
certificate shall (x) set forth the calculations required to establish whether
the Borrower is in compliance with the Financial Covenants at the end of the
relevant fiscal quarter or year, as the case may be and (y) certify that there
have been no changes to any of the representations or warranties set forth in
each of the Security Documents since the Original Closing Date or, if later,
since the date of the most recent certificate delivered pursuant to this Section
7.01(e), or if there have been any such changes, a list in reasonable detail of
such changes and whether the Borrower and the other Obligors have otherwise
taken all actions required to be taken by them pursuant to such Security
Documents or any one of them.
 
(ii)       At the time of the delivery of the Compliance Certificate provided
for in clause (i) above, a certificate of an Authorized Officer of the Borrower
substantially in the form of Exhibit I-2 to


-66-

--------------------------------------------------------------------------------

the effect that no Default or Event of Default has occurred and is continuing
or, if any Default or Event of Default has occurred and is continuing,
specifying the nature and extent thereof (in reasonable detail), which
certificate shall set forth the calculations required to establish whether the
Borrower is in compliance with the Financial Covenant set forth in Section
8.07(d).
 
(iii)       At the time of a Collateral Disposition in respect of any Collateral
Vessel, a certificate of an Authorized Officer of the Borrower which certificate
shall (x) certify on behalf of the Borrower the last Appraisals received
pursuant to Section 7.01(d) determining the Aggregate Appraised Value of all
Collateral Vessels, after giving effect to such disposition(s) and/or showing
the individual Appraised Value of all Collateral Vessels owned by the Subsidiary
Guarantors which have not been sold, transferred, lost or otherwise disposed of
at such time, and (y) set forth the calculations required to establish whether
the Borrower is in compliance with the provisions of Section 8.07(d) after
giving effect to such disposition.
 
(f)          Notice of Default, Material Litigation, Event of Loss or Major
Casualty.  Promptly, and in any event within three (3) Business Days after the
Borrower obtains actual knowledge thereof, notice of (i) the occurrence of any
event which constitutes a Default or Event of Default which notice shall specify
the nature thereof, the period of existence thereof and what action the Borrower
proposes to take with respect thereto, (ii) any material litigation or
governmental investigation or proceeding pending or threatened against the
Borrower or any of its Subsidiaries, (iii) any Event of Loss in respect of any
Collateral Vessel, (iv) any Major Casualty in respect of any Collateral Vessel
and (v) any material default under any charter relating to a Collateral Vessel.
 
(g)          Other Reports and Filings.  Promptly, (i) copies of all financial
information, proxy materials and other information and reports, if any, which
the Borrower or any of its Subsidiaries has filed with the Securities and
Exchange Commission (or any successor thereto) and (ii) copies of all financial
information and other information and reports, if any, which the Borrower or any
of its Subsidiaries has delivered to holders of its Financial Indebtedness
pursuant to the terms of the documentation governing such Financial Indebtedness
(or any trustee, agent or other representative therefor).
 
(h)        Environmental Matters.  Promptly upon, and in any event within five
(5) Business Days after, the Borrower obtains knowledge thereof, written notice
of any of the following environmental matters occurring after the Original
Closing Date, except to the extent that such environmental matters could not,
individually or in the aggregate, be reasonably expected to have a Material
Adverse Effect:
 
(i)         any Environmental Claim pending or threatened in writing against the
Borrower or any of its Subsidiaries or any Collateral Vessel or property owned
or operated or occupied by the Borrower or any of its Subsidiaries;
 
(ii)        any condition or occurrence on or arising from any Collateral Vessel
or property owned or operated or occupied by the Borrower or any of its
Subsidiaries or any other location that (A) results in noncompliance by the
Borrower or such Subsidiary with any applicable Environmental Law or (B) could
reasonably be expected to form the basis of an Environmental Claim against the
Borrower or any of its Subsidiaries or relating to any such Collateral Vessel or
property;
 
(iii)        any condition or occurrence on any Collateral Vessel or property
owned or operated or occupied by the Borrower or any of its Subsidiaries that
could reasonably be expected to cause such Collateral Vessel or property to be
subject to any restrictions on the ownership,


-67-

--------------------------------------------------------------------------------

occupancy, use or transferability by the Borrower or any of its Subsidiaries of
such Collateral Vessel or property under any Environmental Law; and
 
(iv)        the conducting of any removal or remedial action in response any the
actual or alleged presence or Release of any Hazardous Material on or from any
Collateral Vessel or property owned or operated or occupied by the Borrower or
any of its Subsidiaries as required by any Environmental Law or any governmental
or other administrative agency; provided that in any event the Borrower shall
deliver to the Administrative Agent all material notices received by the
Borrower or any of its Subsidiaries from any government, governmental agency or
any Person relating to, under, or pursuant to, CERCLA or OPA or their state
equivalents.
 
All such notices shall describe in reasonable detail the nature of the claim,
investigation, condition, occurrence or removal or remedial action and the
Borrower’s or such Subsidiary; response thereto.  In addition, the Borrower will
provide the Administrative Agent with copies of all material communications with
any government, governmental agency or Person relating to any Environmental
Claim of which notice is required to be given pursuant to this Section 7.01(h),
and such detailed reports of any such Environmental Claim as may reasonably be
requested by the Administrative Agent or the Required Lenders.
 
(i)         Sanctions and Money Laundering Matters.  Promptly and in any event
within three (3) Business Days after any Obligor obtains actual knowledge
thereof, the relevant Obligor shall supply to the Administrative Agent (i) the
details of any inquiry, claim, action, suit, proceeding or investigation
pursuant to Sanctions Laws by any Sanctions Authority or implemented to combat
Money Laundering against it, any of its Subsidiaries, any of its Affiliates, any
of its direct or indirect owners, or any of their respective directors,
officers, employees, agents or representatives as well as information on what
steps are being taken to answer or oppose such inquiry, claim, action, suit,
proceeding or investigation, (ii) that any Obligor, any of its Subsidiaries, any
of its Affiliates, or any of its direct or indirect owners, or any of their
respective directors, officers, employees, agents or representatives has become
or is likely to become a Restricted Party and (iii) information, certificates
and any documents with respect to such Obligor reasonably required by a Lender
to ensure such Lender’s compliance with any law, official requirement or other
regulatory measure or procedure implemented to combat Money Laundering.
 
(j)          Management Letters.  Promptly after the Borrower’s or any
Subsidiary’s receipt thereof, a copy of any “management letter” received from
its certified public accountants and management’s response thereto.
 
(k)        Other Information.  From time to time, such other information with
respect to the business, condition (financial or otherwise), operations,
performance, properties or prospects of the Borrower and its Subsidiaries as the
Administrative Agent (or the Lenders through the Administrative Agent) may
reasonably request.
 
Documents required to be delivered pursuant to Section 7.01(a), 7.01(b) and/or
7.01(g)(i) may be delivered electronically and, if so delivered shall be deemed
furnished and delivered on the date such information (x) has been posted on the
SEC website accessible through http://www.sec.gov/edgar/searchedgar/webusers.htm
or such successor webpage of the Securities and Exchange Commission thereto and
(y) other than with respect to documents to be delivered pursuant to Section
7.01(g)(i), the Administrative Agent shall have been notified thereof, such
notification which shall be deemed to be received by the Administrative Agent
with respect to the documents required to be delivered pursuant to Section
7.01(a) and 7.01(b) upon delivery of the Compliance Certificate pursuant to
Section 7.01(e)(i); provided that upon request of the Administrative Agent
(acting on the instructions of the Required Lenders), the Borrower shall deliver
copies of such documents to the Administrative Agent until a written request to
cease delivering paper copies is given by the Administrative Agent (acting on
the instructions of


-68-

--------------------------------------------------------------------------------

the Required Lenders). Notwithstanding anything to the contrary herein, in every
instance, the Borrower shall be required to provide copies of the Compliance
Certificate required by Section 7.01(e)(i) to the Administrative Agent and each
of the Lenders and no such public filings shall be deemed to be a substitute
therefor.
 
7.02      Books, Records and Inspections.  The Borrower will, and will cause its
Subsidiaries to, keep proper books of record and account in which full, true and
correct entries, in conformity in all material respects with generally accepted
accounting principles and all requirements of law, shall be made of all dealings
and transactions in relation to its business.  The Borrower will, and will cause
its Subsidiaries to, permit officers and designated representatives of the
Administrative Agent and the Lenders as a group to visit and inspect during
regular business hours and under guidance of officers of the Borrower or its
Subsidiaries, any of the properties of the Borrower or any of its Subsidiaries,
and to examine the books of account of the Borrower or such Subsidiary and
discuss the affairs, finances and accounts of the Borrower or such Subsidiary
with, and be advised as to the same by, its and their officers and independent
accountants, all upon reasonable advance notice and at such reasonable times and
intervals and to such reasonable extent as the Administrative Agent or the
Required Lenders may request; provided that, unless an Event of Default exists
and is continuing at such time, the Administrative Agent and the Lenders shall
not be entitled to request more than two such visitations and/or examinations in
any fiscal year of the Borrower.
 
7.03       Maintenance of Property; Insurance Mortgagee Interest Insurance. 
(a)  The Borrower will, and will cause each of the Subsidiary Guarantors to, (i)
keep all material property necessary to its business in good working order and
condition (ordinary wear and tear and loss or damage by casualty or condemnation
excepted), (ii) maintain insurance with respect to material property that is not
Collateral Vessels in at least such amounts and against at least such risks as
are in accordance with normal industry practice for similarly situated insureds,
(iii) maintain the Required Insurance with respect to the Collateral Vessels at
all times and (iv) furnish to the Administrative Agent, at the written request
of the Administrative Agent, a complete description of the material terms of
insurance carried, or, at the Borrower’s option, copies of such policies.
 
(b)         The Borrower will reimburse the Administrative Agent, the Security
Agent and/or the Lenders for all costs, fees and expenses incurred in relation
to Mortgagee’s Insurances.
 
7.04       Corporate Franchises.  The Borrower will, and will cause each of its
Subsidiaries to, do or cause to be done all things necessary to preserve and
keep in full force and effect its existence and its material rights, franchises,
licenses and patents (if any) used in its business; provided that nothing in
this Section 7.04 shall prevent (i) sales or other dispositions of assets,
consolidations or mergers by or involving the Borrower or any Subsidiary which
are permitted in accordance with Section 8.02 or (ii) the abandonment by the
Borrower or any Subsidiary of any rights, franchises, licenses and patents that
could not be reasonably expected to have a Material Adverse Effect.
 
7.05        Compliance with Statutes, etc.  The Borrower will, and will cause
each of its Subsidiaries to:
 
(a)        comply with all applicable statutes, regulations and order of, and
all applicable restrictions (including all laws and regulations relating to
money laundering and corrupt practices, including the FCPA) imposed by, all
Governmental Authorities: (i) applicable to their business, except when the
failure to comply could not reasonably be expected to have a Material Adverse
Effect, (ii) applicable to each Collateral Vessel, its ownership, employment,
operation, management and registration, with respect to the ISM Code, the ISPS
Code, all Environmental Laws, except where the failure to


-69-

--------------------------------------------------------------------------------

comply could not reasonably be expected to have a Material Adverse Effect, and
the laws of the relevant Acceptable Flag Jurisdiction and (iii) applicable to
each Collateral Vessel, its ownership, employment, operation, management and
registration, with respect to all Sanctions Laws;
 
(b)        obtain, comply with and do all that is necessary to maintain in full
force and effect any permits, licenses, and approvals required by any
Environmental Law; and
 
(c)         without limiting paragraph (a) above, not employ any Collateral
Vessel nor allow its employment, operation or management in any manner contrary
to any applicable law or regulation including, but not limited, to the ISM Code,
the ISPS Code, all Environmental Laws and all Sanctions Laws.
 
7.06       Compliance with Environmental Laws.  (a) The Borrower will, and will
cause each of its Subsidiaries to, comply in all material respects with all
Environmental Laws applicable to the business of the Borrower and each of its
Subsidiaries, the ownership or use of any Collateral Vessel, Real Property or
other property, facility or vessel now or hereafter owned, operated or occupied
by the Borrower or any of its Subsidiaries, pay or cause to be paid within a
reasonable time period all costs and expenses incurred in connection with such
compliance (except to the extent being contested in good faith), and keep or
cause to be kept all such Collateral Vessel, Real Property, or other property,
facility or vessel free and clear of any Liens imposed pursuant to such
Environmental Laws.  Neither the Borrower nor any of its Subsidiaries will
generate, use, treat, store, Release or dispose of, or permit the generation,
use, treatment, storage, Release or disposal of, Hazardous Materials on or from
any Collateral Vessel, Real Property or other property, facility or vessel now
or hereafter owned, operated or occupied by the Borrower or any of its
Subsidiaries, or transport or permit the transportation of Hazardous Materials
to or from any ports or property, except in each case in material compliance
with all applicable Environmental Laws and as reasonably required in connection
with the operation, use and maintenance of any such property or otherwise in
connection with their businesses. The Borrower will, and will cause each of its
Subsidiaries to, maintain insurance on the Collateral Vessels and any other
Fleet Vessel in at least such amounts as are in accordance with normal industry
practice for similarly situated insureds, against losses from oil spills and
other environmental pollution.
 
(b)         The Borrower shall ensure that each Fleet Vessel which is to be
recycled shall, at the time of such recycling, be recycled in compliance with
either (i) the Hong Kong International Convention for the Safe and
Environmentally Sound Recycling of Ships, 2009 (the “Convention”) and the
applicable guidelines and requirements issued by the International Maritime
Organization in connection with the Convention or any Governmental Authority or
under any Environmental Law relating thereto or (ii) Regulation (EU) No
1257/2013 of the European Parliament and of the Council of 20 November 2013 on
ship recycling and amending Regulation (EC) No 1013/2006 and Directive
2009/16/EC (Text with EEA relevance).
 
(c)          Subject to clause (vii)(d) of the definition of “Collateral and
Guaranty Requirements”, the Borrower shall procure that each Collateral Vessel
has obtained an IHM, or equivalent document acceptable to the Administrative
Agent, in respect of that Fleet Vessel, which shall be kept up to date and
maintained until the Maturity Date in compliance with all applicable
requirements (e.g., European Union regulations).
 
7.07      ERISA.  (a)  As soon as reasonably possible and, in any event, within
10 days after the Borrower knows or has reason to know of the occurrence of any
of the following that could reasonably be expected to result in a Material
Adverse Effect, the Borrower will deliver to the Administrative Agent a
certificate of an Authorized Officer of the Borrower setting forth the details
as to


-70-

--------------------------------------------------------------------------------

such occurrence and the action, if any, that the Borrower, such Subsidiary or
such ERISA Affiliate is required or proposes to take:
 

(i)          that a Reportable Event has occurred (except to the extent that the
Borrower has previously delivered to the Administrative Agent a certificate
concerning such event pursuant to the next clause hereof); or
 
(ii)         that a contributing sponsor (as defined in Section 4001(a)(13) of
ERISA) of a Plan subject to Title IV of ERISA is subject to the advance
reporting requirement of PBGC Regulation Section 4043.61 (which is not waived),
and an event described in subsection .62, .63, .64, .65, .66, .67 or .68 of PBGC
Regulation Section 4043 is reasonably expected to occur with respect to such
Plan within the following 30 days; or
 
(iii)        that a Plan (other than a Multiemployer Plan) has failed to satisfy
the minimum funding standard of Section 412 of the Code or Section 302 of ERISA,
or an application has been made for a waiver or modification of the minimum
funding standard (including any required installment payments) or an extension
of any amortization period under Section 412 of the Code or Section 303 of ERISA
with respect to a Plan (other than a Multiemployer Plan); or
 
(iv)        that any contribution required to be made by the Borrower or any of
its Subsidiaries or any ERISA Affiliate with respect to a Plan subject to Title
IV of ERISA or by the Borrower or any of its Subsidiaries with respect to a
Foreign Pension Plan has not been timely made; or


(v)          that a Plan has been terminated, reorganized, partitioned or
declared insolvent under Title IV of ERISA; or
 
(vi)        that Borrower or any of its Subsidiaries or any ERISA Affiliate has
received written notice from the PBGC or a plan administrator (in the case of a
Multiemployer Plan) indicating that proceedings have been instituted by the PBGC
to terminate or appoint a trustee to administer a Plan which is subject to Title
IV of ERISA; or
 
(vii)       that the Borrower or any of its Subsidiaries or any ERISA Affiliate
has any liability (including any indirect, contingent, or secondary liability)
to or on account of the termination of or withdrawal from a Plan under Section
4062, 4063, 4064, 4069, 4201, 4204 or 4212 of ERISA or with respect to a Plan
under Section 4975 of the Code.
 
(b)          The Borrower and each of its applicable Subsidiaries shall ensure
that all Foreign Pension Plans administered by it, and shall monitor that all
other Foreign Pension Plans into which it makes payments, obtain or retain (as
applicable) registered status under and as required by applicable law and are
administered in a timely manner in all respects in compliance with all
applicable laws except where the failure to do any of the foregoing could not be
reasonably likely to result in a Material Adverse Effect.
 
7.08        End of Fiscal Years; Fiscal Quarters.  The Borrower will cause (i)
each of its and its Subsidiaries’ fiscal years to end on December 31 and (ii)
each of its and its Subsidiaries’ fiscal quarters to end on March 31, June 30,
September 30 and December 31 of each year or such other date as shall be agreed
to by the Administrative Agent (such consent not to be unreasonably withheld).
 
7.09        Performance of Obligations.  The Borrower will, and will cause each
of its Subsidiaries to, perform all of its obligations under the terms of each
mortgage, indenture, security agreement and other debt instrument (including,
without limitation, the Credit Documents) by which it is


-71-

--------------------------------------------------------------------------------

bound, except such non-performances as could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
 
7.10      Payment of Taxes.  The Borrower will, and will cause each of its
Subsidiaries to, pay and discharge, all material Taxes, assessments and
governmental charges or levies imposed upon it or upon its income or profits, or
upon any properties belonging to it, prior to the date on which penalties attach
thereto, and all lawful claims for sums that have become due and payable which,
if unpaid, might become a Lien not otherwise permitted under Section 8.01;
provided that neither the Borrower nor any of its Subsidiaries shall be required
to pay any such Tax, assessment, charge, levy or claim which is being contested
in good faith and by proper proceedings if it maintains adequate reserves with
respect thereto in accordance with GAAP.
 
7.11          Further Assurances.  (a)  The Borrower, and each other Obligor,
agrees that at any time and from time to time, at the expense of the Borrower or
such other Obligor, it will promptly execute and deliver all further instruments
and documents, and take all further action that may be reasonably necessary, or
that the Administrative Agent may reasonably require, to perfect and protect any
Lien granted or purported to be granted hereby or by the other Credit Documents,
or to enable the Security Agent to exercise and enforce its rights and remedies
with respect to any Collateral.  Without limiting the generality of the
foregoing, the Borrower will execute, if required, and file, or cause to be
filed, such financing or continuation statements under the UCC (or any non-U.S.
equivalent thereto), or amendments thereto, such amendments or supplements to
the Collateral Vessel Mortgages (including any amendments required to maintain
Liens granted by such Collateral Vessel Mortgages), and such other instruments
or notices, as may be reasonably necessary, or that the Administrative Agent may
reasonably require, to protect and preserve the Liens granted or purported to be
granted hereby and by the other Credit Documents.


(b)          The Borrower hereby authorizes the Security Agent to file one or
more financing or continuation statements under the UCC (or any non-U.S.
equivalent thereto), and amendments thereto, relative to all or any part of the
Collateral without the signature of the Borrower or any other Obligor, where
permitted by law.  The Security Agent will promptly send the Borrower a copy of
any financing or continuation statements which it may file without the signature
of the Borrower or any other Obligor and the filing or recordation information
with respect thereto.
 
(c)         If at any time any Subsidiary of the Borrower owns a Collateral
Vessel or owns, directly or indirectly, an interest in any Subsidiary which owns
a Collateral Vessel and the Collateral and Guaranty Requirements with respect to
such Subsidiary has not been satisfied, the Borrower will cause the Collateral
and Guaranty Requirements with respect to such Subsidiary (and any Subsidiary
which directly or indirectly owns the Equity Interests of such Subsidiary to the
extent not an Obligor) to be satisfied with respect to each relevant Collateral
Vessel as if such Subsidiary had been an Obligor on the Original Closing Date.
 
(d)         At the reasonable written request of any counterparty to a Secured
Hedging Agreement entered into after the Original Closing Date (to the extent
permitted under this Agreement to be entered into and secured) with one or more
Lenders or any Affiliate thereof (even if, after the entry into such Secured
Hedging Agreement, the respective Lender subsequently ceases to be a Lender for
any reason), the applicable Obligor and, at the written direction of the
Security Agent, the mortgagee, shall promptly execute an amendment to each
Collateral Vessel Mortgage adding obligations under such Secured Hedging
Agreement as an additional Secured Obligation under each Collateral Vessel
Mortgage (and allowing such obligations to be secured on such basis as set forth
in this Agreement or in the Pledge Agreement), and cause the same to be promptly
and duly recorded, and such amendment shall be in form and substance reasonably
satisfactory to the Security Agent.
 
-72-

--------------------------------------------------------------------------------

7.12       Deposit of Earnings. Each Obligor will cause the Earnings derived
from each Collateral Vessel, to the extent constituting Earnings Collateral and
Insurance Collateral, to be deposited by the respective account debtor in
respect of such earnings into one or more of the Earnings Accounts maintained
for such Obligor or the Borrower from time to time (it being understood that,
absent an Event of Default, the Borrower and its Subsidiaries shall have full
access to the funds within such Earnings Account). Without limiting any
Obligor’s obligations in respect of this Section 7.12, each Obligor agrees that,
in the event it receives any earnings constituting Earnings Collateral and
Insurance Collateral, or any such earnings are deposited other than in one of
the Earnings Accounts, it shall promptly deposit all such proceeds into one of
the Earnings Accounts maintained for such Obligor or the Borrower from time to
time.  No Obligor will enter into any agreement or arrangement for the sharing
of any Earnings Collateral and Insurance Collateral (other than with respect to
pooling arrangements in the ordinary course of business).
 
7.13       Ownership of Subsidiaries and Collateral Vessels.  (a)  The Borrower
will directly (or indirectly through a Wholly-Owned Subsidiary of the Borrower),
own 100% of the Equity Interests in each Subsidiary Guarantor.
 
(b)          The Borrower shall cause each Subsidiary Guarantor, to at all
times, be directly wholly-owned by one or more Obligors.
 
(c)          The Borrower will cause each Collateral Vessel to be owned at all
times by a single Subsidiary Guarantor that owns no other Fleet Vessels.
 
7.14        Citizenship; Flag of Collateral Vessel; Collateral Vessel
Classifications; Operation of Collateral Vessels.  (a)  The Borrower shall, and
shall cause each Subsidiary Guarantor that owns a Collateral Vessel to, cause
each Collateral Vessel to be registered in an Acceptable Flag Jurisdiction. The
Borrower will, and will cause each Subsidiary Guarantor which owns or operates a
Collateral Vessel to, be qualified to own and operate such Collateral Vessel
under the laws of the applicable Acceptable Flag Jurisdiction, in each case in
accordance with the terms of the related Collateral Vessel Mortgage. 
Notwithstanding the foregoing, any Obligor may transfer a Collateral Vessel to
another Acceptable Flag Jurisdiction pursuant to the requirements set forth in
the definition of “Flag Jurisdiction Transfer”.
 
(b)         The Borrower will and will cause each Subsidiary Guarantor which
owns a Collateral Vessel to (i) comply with and satisfy in all material respects
all applicable Legal Requirements of the jurisdiction of such Collateral
Vessel’s home port, now or hereafter from time to time in effect, in order that
such Collateral Vessel shall continue to be registered pursuant to the laws of
the jurisdiction of its home port with such endorsements as shall qualify such
Collateral Vessel for participation in the trades and services to which it may
be dedicated from time to time or (ii) not do or allow to be done anything
whereby such registration is or could reasonably be expected to be forfeited.
 
(c)          Other than as a result of damage or casualty, the Borrower will and
will cause each Subsidiary Guarantor which owns a Collateral Vessel to keep such
Collateral Vessel in a good and sufficient state of repair consistent with the
ship-ownership and management practice employed by first class owners of vessels
of similar size and type and so as to ensure that each Collateral Vessel is
classified in the highest class available for vessels of its age and type with
an Acceptable Classification Society, free of any overdue conditions or overdue
recommendations affecting the class of such Collateral Vessel; provided that if
the classification of any of the Collateral Vessels shall be subject to any such
overdue recommendations, the Borrower will and will cause each Subsidiary
Guarantor which owns such Collateral Vessel to provide a written report to the
Administrative Agent describing the overdue recommendations and assessing the
steps required to be taken to prevent such overdue recommendations from
affecting such Collateral Vessel’s classification.
 
-73-

--------------------------------------------------------------------------------

(d)          The Borrower will and will cause each Subsidiary Guarantor which
owns a Collateral Vessel to (i) make or cause to be made all repairs to or
replacement of any damaged, worn or lost parts or equipment such that the value
of such Collateral Vessel will not be materially impaired and (ii) except as
otherwise contemplated by this Agreement, not remove any material part of, or
item of, equipment owned by the Obligors installed on such Collateral Vessel
except in the ordinary course of the operation and maintenance of such
Collateral Vessel unless (x) the part or item so removed is forthwith replaced
by a suitable part or item which is in the same condition as or better condition
than the part or item removed, is free from any Lien (other than Permitted
Liens) in favor of any Person other than the Security Agent and becomes, upon
installation on such Collateral Vessel, the property of the Obligors and subject
to the security constituted by the Collateral Vessel Mortgage or the Pledge
Agreement or (y) the removal will not materially diminish the value of such
Collateral Vessel.
 
(e)         The Borrower will and will cause each Subsidiary Guarantor which
owns a Collateral Vessel to submit such Collateral Vessel to such periodic or
other surveys as may be required for classification purposes and, upon the
written request of the Security Agent, supply to the Security Agent copies of
all survey reports and classification certificates issued in respect thereof.
 
(f)          The Borrower will and will cause each Subsidiary Guarantor which
owns a Collateral Vessel to promptly pay and discharge all tolls, dues, taxes,
assessments, governmental charges, fines, penalties, debts, damages and
liabilities whatsoever which have given or may give rise to maritime or
possessory Liens (other than Permitted Liens) on, or claims enforceable against,
such Collateral Vessel other than any of the foregoing being contested in good
faith and diligently by appropriate proceedings, and, in the event of arrest of
any Collateral Vessel pursuant to legal process, or in the event of its
detention in exercise or purported exercise of any such Lien or claim as
aforesaid, procure, if possible, the release of such Collateral Vessel from such
arrest or detention forthwith upon receiving notice thereof by providing bail or
otherwise as the circumstances may require.
 
(g)         The Borrower will and will cause each Subsidiary Guarantor which
owns a Collateral Vessel to maintain, or cause to be maintained by the charterer
or lessee of any Collateral Vessel, a valid Certificate of Financial
Responsibility (Oil Pollution) issued by the United States Coast Guard pursuant
to the Federal Water Pollution Control Act to the extent that such certificate
may be required by applicable Legal Requirements for any Collateral Vessel and
such other similar certificates as may be required in the course of the
operations of any Collateral Vessel pursuant to the International Convention on
Civil Liability for Oil Pollution Damage of 1969, or other applicable Legal
Requirements.
 
(h)          The Borrower will and will cause each Subsidiary Guarantor which
owns a Collateral Vessel to cause such Collateral Vessels to be managed by its
Technical Manager and a Commercial Manager; provided that nothing herein shall
prohibit the Collateral Vessels from being entered into pooling arrangements
with Pool Managers.
 
(i)          The Borrower will and will cause each Subsidiary Guarantor which
owns a Collateral Vessel to cause each Collateral Vessel to be used only for
civil merchant trading.
 
7.15        Use of Proceeds.  (a) The Borrower will use the proceeds of the
Loans only as provided in Section 6.10.
 
(b)         The Borrower shall not (and shall procure that none of its
Subsidiaries will) (i) in violation of any applicable Sanctions Laws or in any
manner that would cause any Lender Creditor to be in violation of any applicable
Sanctions Laws, repay or prepay the Loans under this Agreement or any part
thereof from funds or assets that constitute property of, or that are
beneficially owned directly or indirectly by, any Restricted Party, or from
funds or assets obtained or derived from transactions with or


-74-

--------------------------------------------------------------------------------

relating to any Sanctioned Country or (ii) fund all or any part of any payment
under this Agreement out of proceeds derived from transactions in violation of
any applicable Sanctions Laws or in any manner that would cause any Lender
Creditor to be in violation of any applicable Sanctions Laws.
 
7.16       Charter Contracts.  In connection with any time charters having a
stated term in excess of 24 months the applicable Obligor shall (i) at its own
cost and expense, promptly and duly execute and deliver to the Security Agent an
Assignment of Charter in respect of such charter contract and (ii) will notify
the charterer under such charter of such Assignment of Charter and use its
commercially reasonable efforts to cause such charterer to execute and deliver
to the Security Agent a consent to such Assignment of Charter in form and
substance satisfactory to the Administrative Agent.
 
7.17     Technical Management Agreements.  The Borrower will cause, with respect
to the Technical Manager of each Collateral Vessel, such Technical Manager’s
rights to payment under its respective Technical Management Agreement and any
liens created in favor of such Technical Manager thereunder to be subordinated
to those of the Lenders pursuant to a duly executed manager’s undertaking in a
form consistent with market practice in ship finance transactions delivered by
such Technical Manager (it being understood that the Borrower will use
commercially reasonable efforts to obtain such manager’s undertakings from a
Technical Manager which is not an Affiliate of the Borrower) in favor of the
Security Agent in a form and substance reasonably acceptable to the Security
Agent.
 
7.18        Separate Existence.  (a) The Borrower will, and will cause each of
its Subsidiaries to:


(i)         maintain its books, financial records and accounts, including
checking and other bank accounts, and custodian and other securities safekeeping
accounts, separate and distinct from those of the other Subsidiaries;
 
(ii)         maintain its books, financial records and accounts (including
inter-entity transaction accounts) in a manner so that it will not be difficult
or costly to segregate, ascertain or otherwise identify its assets and
liabilities separate and distinct from the assets and liabilities of the other
Subsidiaries;
 
(iii)         not commingle any of its assets, funds or liabilities with the
assets, funds or liabilities of the other Subsidiaries provided nothing herein
shall prohibit transactions permitted by Section 8.05;
 
(iv)         observe all requisite organizational procedures and formalities,
including the holding of meetings of the boards of directors as required by its
Organizational Documents, the recordation and maintenance of minutes of such
meetings, and the recordation of and maintenance of resolutions adopted at such
meetings; and
 
(v)        except as permitted by Section 8.02, not be consensually merged or
consolidated with the other Subsidiaries (other than for financial reporting
purposes).
 
(b)          The Borrower and its Subsidiaries shall ensure that:
 
(i)          all transactions, agreements and dealings between the Borrower and
the Subsidiaries (including, in each case, transactions, agreements and dealings
pursuant to which the assets or property of one is used or to be used by the
other), will reflect the separate identity and legal existence of each such
Person;
 
-75-

--------------------------------------------------------------------------------

(ii)          transactions between any of the Borrower and the Subsidiaries, on
the one hand, and any third parties, on the other hand, will be conducted in the
name of the Borrower or such Subsidiary, as applicable, as an entity separate
and distinct from the Borrower or such Subsidiary, as applicable; and
 
(iii)        no Subsidiary will refer to the Borrower as a department or
division of such Subsidiary and will not otherwise refer to the Borrower in a
manner inconsistent with its status as a separate and distinct legal entity.
 
7.19       Sanctions.  (a)  The Borrower and its Subsidiaries shall ensure that
none of it, nor any of its directors, officers or employees, and shall use its
best efforts to ensure that none of its agents or representatives or any other
person acting on any of their behalf is or will become a Restricted Party.
 
(b)          The Borrower and its Subsidiaries shall:
 
(i)         ensure that any Collateral Vessel owned and controlled by it shall
not be used by or for the benefit of any Restricted Party in violation of
Sanctions Law;
 
(ii)          ensure that such Collateral Vessel shall not be used in trading in
violation of Sanctions Laws;
 
(iii)         ensure that such Collateral Vessel shall not be used in trading in
any manner which would trigger the operation of any sanctions limitation or
exclusion clause (or similar) in the Insurance Collateral relating to such
Collateral Vessel,


(iv)        use commercially reasonable efforts to ensure that each charterparty
in respect of such Collateral Vessel entered into after the Original Closing
Date shall contain, for the benefit of the relevant Obligor, language which
gives effect to the provisions of this Section 7.19 and permits refusal of
employment or voyage orders which would result in a violation of Sanctions Law.
 
7.20        Maintenance of Listing.  The Borrower shall maintain its listing on
the New York Stock Exchange or such other reputable international stock exchange
approved by the Administrative Agent (acting on the instructions of the Required
Lenders) in writing, such approval not to be unreasonably withheld or delayed.
 
7.21        Poseidon Principles.  The Borrower shall, upon the request of any
Lender which is a signatory to the Poseidon Principles at the time of such
request, on or before 31 July in each calendar year, supply or procure the
supply to the Administrative Agent (for transmission to all Lenders) of all ship
fuel oil consumption and other data required to be collected and reported in
accordance with regulation 22A of Annex VI and any Statement of Compliance, in
each case relating to each Collateral Vessel for the preceding calendar year,
provided that no Lender shall publicly disclose such information with the
identity of the relevant Collateral Vessel without the prior written consent of
the Borrower and, for the avoidance of doubt, such information shall be
confidential Information as defined in and for purposes of Section 11.16 but the
Borrower acknowledges that, in accordance with the Poseidon Principles, such
Information will form part of the information published regarding the applicable
Lender’s portfolio climate alignment. For the avoidance of doubt, such
information published by a Lender shall be in generic form that does not
identify any Collateral Vessel, any Technical Manager or Commercial Manager or
any Obligor or Affiliate thereof.
 
-76-

--------------------------------------------------------------------------------

SECTION 8  Negative Covenants.  The Borrower hereby covenants and agrees that on
and after the Original Closing Date and until the Total Commitments, Loans and
Notes (in each case together with interest thereon), Fees and all other Credit
Document Obligations (other than indemnities described in Section 11.01(b) which
are not then due and payable) incurred hereunder and thereunder, are paid in
full:
 
8.01       Liens.  The Borrower will not, and will not permit any of its
Subsidiaries to, create, incur, assume or suffer to exist any Lien upon or with
respect to any Collateral, whether now owned or hereafter acquired, or sell any
such Collateral subject to an understanding or agreement, contingent or
otherwise, to repurchase such Collateral (including sales of accounts receivable
with recourse to the Borrower or any of its Subsidiaries); provided that the
provisions of this Section 8.01 shall not prevent the creation, incurrence,
assumption or existence of the following (Liens described below are herein
referred to as “Permitted Liens”):
 
(a)       inchoate Liens for Taxes, assessments or governmental charges or
levies not yet due and payable or Liens for Taxes, assessments or governmental
charges or levies being contested in good faith and by appropriate proceedings
for which adequate reserves have been established in accordance with GAAP;
 
(b)          Liens imposed by law, which were incurred in the ordinary course of
business and do not secure Financial Indebtedness for borrowed money, such as
carriers’, warehousemen’s, materialmen’s and mechanics’ liens, liens for
necessaries, salvage liens, general average liens, liens in respect of or
covered by insurance (including permitted deductibles) and other similar Liens
arising in the ordinary course of business, and (x) which do not in the
aggregate materially detract from the value of the Collateral and do not
materially impair the use thereof in the operation of the business of the
Borrower or any Subsidiary or (y) which are being contested in good faith by
appropriate proceedings, which proceedings (or orders entered in connection with
such proceedings) have the effect of preventing the forfeiture or sale of the
Collateral subject to any such Lien;


(c)          Liens created pursuant to the Security Documents;
 
(d)         Liens arising out of judgments, awards, decrees or attachments with
respect to which the Borrower or any of its Subsidiaries shall in good faith be
prosecuting an appeal or proceedings for review; provided that the aggregate
amount of all such judgments, awards, decrees or attachments shall not exceed
the Materiality Amount;
 
(e)         Liens in respect of seamen’s wages, chartering operations,
drydocking and maintenance which are not past due and other maritime Liens
arising in the ordinary course of business up to an aggregate amount not to
exceed the Materiality Amount, which are for amounts (x) not more than 30 days
past due or (y) which are being contested in good faith by appropriate
proceedings, which proceedings (or orders entered in connection with such
proceedings) have the effect of preventing the forfeiture or sale of the
Collateral subject to any such Lien;
 
(f)          Liens granted in favor of the Account Bank, its branches and/or its
Affiliates pursuant to the account agreements establishing the Accounts;
 
(g)          Liens which rank after the Liens created by the Security Documents
to secure the performance of bids, tenders, bonds or contracts; provided that
such bids, tenders, bonds or contracts directly relate to the Collateral
Vessels, are incurred in the ordinary course of business and do not relate to
the incurrence of Financial Indebtedness for borrowed money; provided, further,
that at any time outstanding, the aggregate amount of Liens under this clause
(g) shall not secure obligations in excess of the Materiality Amount;
 
-77-

--------------------------------------------------------------------------------

(h)        Liens for salvage or general average for amounts which are not
delinquent or which are being contested in good faith and by appropriate
proceedings diligently conducted if adequate reserves with respect thereto are
maintained on the books of the applicable Obligor in accordance with GAAP;
 
(i)         Liens (other than any Lien imposed by ERISA) incurred or deposits
made in the ordinary course of business in connection with workers’
compensation, unemployment insurance and other types of social security, Liens
to secure the performance of tenders, statutory obligations (other than excise
taxes), surety, stay, customs and appeal bonds, statutory bonds, bids, leases,
government contracts, trade contracts, performance and return of money bonds and
other similar obligations in each case incurred in the ordinary course of
business (exclusive of obligations for the payment of borrowed money) and Liens
arising by virtue of deposits made in the ordinary course of business to secure
liability for premiums to insurance carriers; provided that the aggregate value
of all cash and property at any time encumbered pursuant to this clause (i)
shall not exceed $2,500,000;
 
(j)          Easements, rights-of-way, restrictions, encroachments, exceptions
to title and other similar charges or encumbrances on any Collateral Vessel or
any other property of the Borrower or any of its Subsidiaries arising in the
ordinary course of business which do not materially detract from the value of
such Collateral Vessel or the property subject thereto; and
 
(k)          bankers’ Liens, rights of setoff and other similar Liens existing
solely with respect to cash and Cash Equivalents on deposit in one or more
accounts maintained by the Borrower or any Subsidiary, in each case granted in
the ordinary course of business in favor of the bank or banks with which such
accounts are maintained, securing amounts owing to such bank or banks with
respect to cash management and operating account arrangements.
 
In connection with the granting of Liens described above in this Section 8.01 by
the Borrower or any of its Subsidiaries, the Administrative Agent and the
Security Agent shall be authorized to take any actions


deemed appropriate by it in connection therewith (including, without limitation,
by executing appropriate lien subordination agreements in favor of the holder or
holders of such Liens, in respect of the item or items of equipment or other
assets subject to such Liens).
 
8.02       Consolidation, Merger, Sale of Assets, etc.  The Borrower will not,
and will not permit any Subsidiary to, wind up, liquidate or dissolve its
affairs or enter into, any transaction of merger or consolidation, or convey,
sell, lease, charter (otherwise than in the ordinary course of business but
excluding any bareboat charter) or otherwise dispose of all or substantially all
of its assets (determined on a consolidated basis) or any of the Collateral, or
enter into any sale-leaseback transactions involving all or substantially all of
its assets (determined on a consolidated basis) or any of the Collateral, except
that:
 
(a)         the Borrower and each of its Subsidiaries may sell, lease or
otherwise dispose of any Fleet Vessel (or 100% of the Equity Interests of the
Subsidiary that owns such Fleet Vessel); provided that in the case of any
Collateral Vessels, (i) such sale is made at fair market value (taking into
consideration the Appraisals most recently delivered to the Administrative Agent
(or obtained by the Administrative Agent) pursuant to Section 7.01(d) or
delivered at the time of such sale to the Administrative Agent by the Borrower),
(ii) 100% of the consideration in respect of such sale shall consist of cash or
Cash Equivalents received by the Borrower, or the respective Subsidiary
Guarantor which owned such Collateral Vessel, on the date of consummation of
such sale, (iii) the net cash proceeds of such sale or other disposition shall
be applied as required by Section 4.02(b) to repay the Loans, (iv) no Default or
Event of Default shall exist at such time and (v) before and after giving effect
to any sale of a Collateral Vessel, the Borrower shall be in pro forma
compliance with the Collateral Maintenance Test;
 
-78-

--------------------------------------------------------------------------------

(b)          (i) any Obligor may transfer assets or lease to or acquire or lease
assets from any other Obligor and (ii) the Borrower or any Subsidiary of the
Borrower (other than a Subsidiary Guarantor) may transfer assets or lease to or
acquire or lease assets from the Borrower or any other Subsidiary of the
Borrower (other than a Subsidiary Guarantor) or any Subsidiary of the Borrower
(other than a Subsidiary Guarantor) may be merged into any Subsidiary of the
Borrower (other than a Subsidiary Guarantor) or any Subsidiary Guarantor may be
merged into the Borrower or any other Subsidiary Guarantor, in each case so long
as (x) all actions necessary or desirable to preserve, protect and maintain the
security interest and Lien of the Security Agent in any Collateral held by any
Person involved in any such transaction are taken to the satisfaction of the
Administrative Agent and (y) no Default or Event of Default exists after giving
effect thereto;
 
(c)          following a Collateral Disposition permitted by this Agreement, the
Subsidiary Guarantor that owned the Collateral Vessel that is the subject of
such Collateral Disposition may dissolve (or the equivalent); provided that (x)
the net cash proceeds of such Collateral Disposition shall be applied to repay
the Loans to the extent required by Section 4.02(b), (y) all of the proceeds of
such dissolution shall be paid only to the Borrower or a Subsidiary Guarantor
and (z) no Event of Default is continuing at the time of such dissolution;
 
(d)          the Borrower and its Subsidiaries may make dispositions of assets
made in the ordinary course of trading of the disposing entity (excluding
dispositions of Collateral Vessels or other Collateral) including without
limitation, the payment of cash as consideration for the purchase or acquisition
of any asset or service or in the discharge of any obligation incurred for value
in the ordinary course of trading;
 
(e)         the Borrower and its Subsidiaries may make dispositions of assets
(other than the Collateral Vessels or other Collateral) owned by them in
exchange for other assets comparable or superior as to type and value;

(f)          the Borrower and its Subsidiaries may sell or discount, in each
case without recourse and in the ordinary course of business, overdue accounts
receivable arising in the ordinary course of business, but only in connection
with the compromise or collection thereof consistent with customary industry
practice (and not as part of any bulk sale); and
 
(g)          the Borrower may consolidate or merge with any other Person if (A)
at the time of such transaction and after giving effect thereto, no Default or
Event of Default shall have occurred and be continuing (or would arise after
giving effect to such transaction), (B) the surviving entity in such transaction
shall be the Borrower, (C) such Person are in the same or related business as
the Obligors that is otherwise permitted by Section 8.11, (D) at the time of
such transaction, the Borrower shall be in pro forma compliance with the
Financial Covenants, (E) all representations and warranties set forth in Section
6 and in each other Credit Document shall be true and correct in all material
respects (or, in the case of any representation or warranty qualified by
materiality, in all respects) on and as of the date of such transaction and (F)
the Borrower shall have delivered to the Administrative Agent, not less than ten
(10) Business Days in advance of such consolidation or merger, an officer’s
certificate signed by a senior financial officer, certifying compliance with
preceding clauses (A) through (E) (and setting forth in reasonable detail
calculations demonstrating compliance with preceding clause (D)).
 
To the extent the Required Lenders waive the provisions of this Section 8.02
with respect to the sale of any Collateral, or any Collateral is sold as
permitted by Sections 8.02(a) or (c), such Collateral (unless sold to the
Borrower or a Subsidiary of the Borrower) shall be sold free and clear of the
Liens created by the Security Documents, and the Administrative Agent and
Security Agent shall be authorized to take any actions deemed appropriate in
order to effect the foregoing.
 
-79-

--------------------------------------------------------------------------------

8.03        Dividends.  The Borrower will not, and will not permit any of its
Subsidiaries to, authorize, declare or, pay any Dividends, except that:
 
(a)          any Subsidiary may pay Dividends to the Borrower or to any
Subsidiary of the Borrower which owns such Subsidiary;
 
(b)         the Borrower and each of its Subsidiaries may authorize, make, pay,
distribute or declare Dividends payable solely in the Equity Interests (other
than Disqualified Stock) of such Person, including without limitation
authorizing, declaring, and distributing a Dividend of rights to acquire Equity
Interests (other than Disqualified Stock) of such Person;
 
(c)          the Borrower may authorize, make, pay or declare cash Dividends (or
repurchase or declare or make an offer to repurchase Equity Interests in cash);
provided that (i) no Default or Event of Default shall have occurred and be
continuing at the time of declaration or payment (or would arise after giving
effect thereto) of such Dividends, (ii) the Borrower and its Subsidiaries shall
be in pro forma compliance with the Financial Covenants both immediately before
and immediately after giving effect to such Dividends, and (iii) the aggregate
Unrestricted Cash and Cash Equivalents held by the Borrower and its Subsidiaries
shall be at least an amount equal to the greater of (x) $100,000,000 and (y)
18.75% of Total Indebtedness, in each case, both immediately before and
immediately after giving effect to such Dividends;
 
(d)          the Borrower may authorize, make, pay or declare cash Dividends (or
repurchase or declare or make an offer to repurchase Equity Interests in cash);
provided that (i) no Default or Event of Default shall have occurred and be
continuing at the time of declaration or payment (or would arise after giving
effect thereto) of such Dividends, (ii) the Borrower and its Subsidiaries shall
be in pro forma compliance with the Financial Covenants both immediately before
and immediately after giving effect to such Dividends and (iii) the aggregate
amount of such Dividends declared in any fiscal quarter shall not exceed 50% of
Consolidated Net Income for the immediately preceding fiscal quarter; provided
that the restriction set forth in this clause (iii) shall cease to be applicable
for any period during which both immediately before and immediately after giving
effect to such Dividends the Collateral Maintenance Test is greater than 200%;
and
 
(e)          to the extent constituting a Dividend, the Borrower may withhold
from delivery of Equity Interests to be delivered to recipients of an award
under any equity incentive plan of the Borrower a portion of such Equity
Interests to satisfy the amounts of federal, state and other governmental tax
withholding requirements related to such award and pay the amounts required to
be withheld to the appropriate taxing authorities.
 
8.04      Indebtedness.  (a)  The Borrower and its Subsidiaries will not
contract, create, incur, assume or suffer to exist any Financial Indebtedness
(other than Financial Indebtedness incurred pursuant to this Agreement and the
other Credit Documents) except:
 
(i)          Financial Indebtedness so long as at the time such Financial
Indebtedness is incurred: (x) no Default or Event of Default shall have occurred
and be continuing or would result therefrom and (y) the Borrower and its
Subsidiaries shall be in pro forma compliance with the Financial Covenants;
 
(ii)        Financial Indebtedness of the Borrower and its Subsidiaries
outstanding on the Restatement Effective Date as set forth on Schedule VIII
hereto;
 
(iii)         Financial Indebtedness permitted under Section 8.05(c); and
 
-80-

--------------------------------------------------------------------------------

(iv)         the Subsidiary Guarantors may issue guarantees of Financial
Indebtedness permitted under Section 8.04(a)(ii).
 
(b)       Notwithstanding anything to the contrary set forth above in this
Section 8.04, (i) no Subsidiary Guarantor shall incur any Financial Indebtedness
for borrowed money (including Contingent Obligations in respect thereof) except
for (x) Financial Indebtedness incurred pursuant to this Agreement and the other
Credit Documents and (y) intercompany indebtedness permitted pursuant to Section
8.05(c), which shall be subordinated to the Secured Obligations of the
respective Obligor pursuant to written subordination provisions substantially in
the form of Exhibit J and (ii) except as permitted under Section 8.04(a)(ii),
Section 8.04(a)(iii) and Section 8.04(a)(iv), the Subsidiary Guarantors shall
not assume, incur or suffer to exist any Contingent Obligations in respect of
any Financial Indebtedness of any Subsidiary of the Borrower which is not an
Obligor.
 
8.05       Advances, Investments, Loans and Vessel Acquisitions.  The Borrower
will not, and will not permit any of its Subsidiaries to, directly or
indirectly, lend money or credit or make advances to any Person, or purchase or
acquire any Equity Interests in, or make any capital contribution to any other
Person or acquire any vessel (each of the foregoing an “Investment” and,
collectively, “Investments”), without the prior written consent of the
Administrative Agent and the Required Lenders, except that:
 
(a)          the Borrower and its Subsidiaries may acquire and hold accounts
receivable owing to any of them;
 
(b)        so long as no Event of Default exists or would result therefrom, the
Borrower and its Subsidiaries may make loans and advances in the ordinary course
of business to its employees so long as the aggregate principal amount thereof
at any time outstanding which are in existence on or made on or after the
Original Closing Date (determined without regard to any write-downs or
write-offs of such loans and advances) shall not exceed $500,000;


(c)        the Borrower and the Subsidiary Guarantors may make intercompany
loans and advances to the Borrower (in the case of the Subsidiary Guarantors)
and between or among one another (including the Borrower), and Subsidiaries of
the Borrower other than the Subsidiary Guarantors may make intercompany loans
and advances to the Borrower or any other Subsidiary of the Borrower; provided
that any loans or advances to the Borrower or any Subsidiary Guarantors pursuant
to this Section 8.05(c) shall be subordinated to the Secured Obligations of the
respective Obligor pursuant to written subordination provisions substantially in
the form of Exhibit J;
 
(d)         the Borrower and the Subsidiary Guarantors may make Investments to
effect a Collateral Vessel Acquisition (including by acquiring a special purpose
vehicle);
 
(e)          the Borrower and its Subsidiaries may sell or transfer assets to
the extent permitted by Section 8.02; and
 
(f)         additional Investments by the Borrower and its Subsidiaries, subject
to (i) no Event of Default having occurred or being continuing both before and
after giving effect thereto and (ii) both immediately before and immediately
after giving effect to such Investment, the Borrower and its Subsidiaries shall
be in pro forma compliance with the Financial Covenants.
 
Notwithstanding anything to the contrary set forth herein, if the Borrower or
one of its Subsidiaries intends to make an Investment permitted by this Section
8.05 to acquire a vessel (each, an "Acquired Vessel"), such Investment shall be
subject to the following additional conditions:
 
-81-

--------------------------------------------------------------------------------

(i)           if such Acquired Vessel is to be acquired with the proceeds of any
Financial Indebtedness (other than the Loans under this Agreement), then
 
(A)         except in cases where Financial Indebtedness under the Nordea Credit
Facility is used to finance the acquisition of the Acquired Vessel or the
Acquired Vessel is a Replacement Vessel under and as defined in the Nordea
Credit Facility, the Revolving Lenders shall have the right of first refusal to
provide such Financial Indebtedness on terms and subject to conditions to be
mutually agreed among the Borrower and any Revolving Lenders providing such
financing in accordance with the following procedures: (x) the Borrower shall
deliver notice to all Revolving Lenders at the same time with the opportunity to
provide such financing for the Acquired Vessel and shall allow for not less than
five (5) Business Days for responses from such Revolving Lenders to provide
their indicative initial offers and (y) if following a period of five (5)
Business Days thereafter the Borrower has not accepted such indicative initial
offer (or other offer from a Revolving Lender) in writing, such right of first
refusal shall expire; and
 
(B)         if no agreement is reached with respect to financing provided under
clause (A) above and such Acquired Vessel is be financed by Financial
Indebtedness provided by financing sources other than a Revolving Lender and
such Financial Indebtedness is secured by a first-priority mortgage on such
Acquired Vessel (a “Third-Party Mortgage”), then the Borrower shall use its
commercially reasonable best efforts to deliver (I) a second priority Collateral
Vessel Mortgage (each, a “Subordinated Mortgage”) in favor of the Security Agent
for the benefit of the Secured Creditors which is subordinated to the
Third-Party Mortgage, (II) an intercreditor agreement in form and substance
reasonably  acceptable to the Security Agent (acting on the instructions of the
Required Lenders) with respect to the Liens on such Acquired Vessel and (III)
such other guarantees and security documentation as may be reasonably requested
by the Security Agent in relation to the Acquired Vessel, together with all
documentation sufficient to ensure that the requirements of Section 7.14 and the
Collateral and Guarantee Requirements are reasonably satisfied with respect to
the Acquired Vessel in light of the subordinated nature of the Subordinated
Mortgage; provided that no such Third-Party Mortgage or intercreditor agreement
shall be required to be provided if the Financial Indebtedness used to finance
the acquisition of the Acquired Vessel is provided under, or such Acquired
Vessel is a Replacement Vessel under and as defined in, the Nordea Credit
Facility.
 
(ii)         if such Acquired Vessel is to be acquired solely (A) with the
proceeds of any Revolving Loans and/or (B) with internally generated cash of the
Borrower and its Subsidiaries, then such Acquired Vessel shall become a
Collateral Vessel hereunder and the owner thereof shall become a Collateral
Vessel Owner and Subsidiary Guarantor hereunder and, in each case, shall comply
with the requirements of Section 7.11 and Section 7.14 and ensure that the
Collateral and Guarantee Requirements are satisfied with respect to such
Acquired Vessel and Collateral Vessel Owner at all times on and after the
Acquired Vessel becomes Collateral Vessel;
 
provided that, the Borrower shall not be required to provide a Subordinated
Mortgage or a Collateral Vessel Mortgage pursuant to subclauses (i)(B) and (ii)
of the last paragraph of this Section 8.05 if, at the time the Investment in an
Acquired Vessel is made, the aggregate Appraised Value of all Acquired Vessels
which become Collateral Vessels or which are the subject of a Subordinated
Mortgage shall exceed an amount equal to 200% of the then Maximum Available
Revolving Loan Commitments.
 
8.06      Transactions with Affiliates.  The Borrower will not, and will not
permit any of its Subsidiary Guarantors to, enter into any transaction or series
of related transactions, whether or not in the ordinary course of business, with
any Affiliate of such Person, other than on terms and conditions no


-82-

--------------------------------------------------------------------------------

less favorable to such Person as would be obtained by such Person at that time
in a comparable arm’s-length transaction with a Person other than an Affiliate,
except that:
 
(a)          Dividends may be paid to the extent provided in Section 8.03;
 
(b)          loans and Investments may be made (including, in each case,
repayments thereof) and other transactions may be entered into between the
Borrower and its Subsidiaries to the extent not prohibited by Sections 8.04 and
8.05;
 
(c)          the Borrower and its Subsidiary Guarantors may pay customary
director’s fees;
 
(d)        the Borrower and its Subsidiary Guarantors may enter into employment
agreements or arrangements with their respective officers and employees in the
ordinary course of business;
 
(e)          the Borrower may pay management fees to direct or indirect
Wholly-Owned Subsidiaries in the ordinary course of business; and
 
(f)          the Borrower may pay any fees or other amounts to its Affiliates as
expressly permitted by Sections 8.03, 8.05 and this Section 8.06.
 
8.07        Financial Covenants.
 
(a)         Minimum Liquidity.  The Borrower will not permit the aggregate of
all Unrestricted Cash and Cash Equivalents held by the Borrower and its
Subsidiaries at any time to be less than an amount equal to the greater of (x)
$30.0 million and (y) 7.5% of Total Indebtedness.
 
(b)         Minimum Working Capital.  The Borrower will not permit the
consolidated current assets (determined on a consolidated basis in accordance
with GAAP, but excluding Restricted Cash and Cash Equivalents) of the Borrower
and its Subsidiaries less consolidated current liabilities (determined on a
consolidated basis in accordance with GAAP, but excluding the current portion of
long-term Financial Indebtedness) of the Borrower and its Subsidiaries to be
less than $0 at all times, which shall be tested as of the last day of each
fiscal quarter.
 
(c)         Debt to Capitalization Ratio.  The Borrower will maintain a ratio of
Total Indebtedness to Total Capitalization of not greater than 0.70 to 1:00 at
all times, which shall be tested as of the last day of each fiscal quarter.
 
(d)         Collateral Maintenance.  The Borrower will not permit the sum of (i)
the Aggregate Appraised Value of the Collateral Vessels (which, for the
avoidance of doubt, shall include any Additional Vessels) which have not been
sold, transferred, lost or otherwise disposed of (it being understood that
permitted chartering arrangements do not constitute disposals for this purpose)
and (ii) any Additional Collateral (other than any Additional Vessels) to be
less than an amount equal to 135% of the aggregate outstanding principal amount
of the Term Loans and Revolving Loans (but not to include, for the avoidance of
doubt, any Unutilized Revolving Loan Commitment) at all times (the “Collateral
Maintenance Test”); provided that any non-compliance with this Section 8.07(d)
shall not constitute an Event of Default (but shall constitute a Default), so
long as within 30 days of the date of such non-compliance, the Borrower shall
either (x) post Additional Collateral (and shall during such period, and prior
to satisfactory completion thereof, be diligently carrying out such actions) or
(y) prepay the Loans in an amount sufficient to cure such non-compliance;
provided, further, that the Security Agent shall (and the Lenders hereby
authorize the Security Agent to), upon the request of the Borrower, release any
Additional Collateral, terminate the related Security Documents (including any
related Guaranty) solely


-83-

--------------------------------------------------------------------------------

with respect to such Additional Collateral if the Additional Collateral Release
Conditions shall have been satisfied.
 
(e)         Changes to GAAP. If at any time after the Original Closing Date, the
GAAP requirements materially change so as to impact the Financial Covenants set
forth in Sections 8.07(a), (b), (c) and (d), and if agreed between the Borrower
and the Administrative Agent (acting upon the written consent of the Required
Lenders), this Agreement shall be amended and/or supplemented to reflect such
changes.  If no such agreement is made, the GAAP requirements prior to any such
change shall apply in determination of the Financial Covenants.
 
8.08       Limitation on Modifications of Certain Documents; etc.  (a)  The
Borrower will not, and the Borrower will not permit any Subsidiary Guarantor to,
amend, modify or change its Organizational Documents or any agreement entered
into by it with respect to its Equity Interests, or enter into any new agreement
with respect to its Equity Interests, other than any amendments, modifications
or changes or any such new agreements which are not in any way materially
adverse to the interests of the Lenders.
 
(b)       The Borrower or relevant Collateral Vessel Owner party to any
Commercial Management Agreement (if applicable), Technical Management Agreement
or charter will not agree to any amendments thereto or grant any waiver
thereunder, in each case, which would be materially adverse to the interests of
the Lenders, without the consent of the Administrative Agent.
 
8.09       Limitation on Certain Restrictions on Subsidiaries.  The Borrower
will not, and will not permit any Subsidiary Guarantor to, directly or
indirectly, create or otherwise cause or suffer to exist or become effective any
encumbrance or restriction on the ability of any such Subsidiary to (a) pay
Dividends or make any other distributions on its capital stock or any other
interest or participation in its profits owned by the Borrower or any such
Subsidiary, or pay any Financial Indebtedness owed to the Borrower or a
Subsidiary, (b) make loans or advances to the Borrower or any Subsidiary or (c)
transfer any of its properties or assets to the Borrower or any such Subsidiary,
except for such encumbrances or restrictions existing under or by reason of (i)
applicable law, (ii) this Agreement and the other Credit Documents, (iii)
customary provisions restricting subletting or assignment of any lease governing
a leasehold interest of the Borrower or a Subsidiary of the Borrower, (iv)
customary provisions restricting assignment of any agreement (including a ship
purchase agreement) entered into by the Borrower or a Subsidiary in the ordinary
course of business, (v) any holder of a Lien on assets other than the Collateral
may restrict the transfer of the asset or assets subject thereto and (vi)
restrictions which are not more restrictive than those contained in this
Agreement.
 
8.10       Limitation on Issuance of Capital Stock.  The Borrower will not
permit any Subsidiary Guarantor to issue any capital stock (including by way of
sales of treasury stock) or any options or warrants to purchase, or securities
convertible into, capital stock, except (i) for transfers and replacements of
then outstanding shares of capital stock, (ii) for stock splits, stock dividends
and additional issuances which do not decrease the percentage ownership of the
Borrower or any of its Subsidiaries in any class of the capital stock of such
Subsidiary, (iii) in the case of foreign Subsidiaries of the Borrower, to
qualify directors to the extent required by applicable law, (iv) to the Borrower
or another Subsidiary Guarantor.  All capital stock of any Subsidiary Guarantor
issued in accordance with this Section 8.10 shall be delivered to the Security
Agent pursuant to the Pledge Agreement.
 
8.11        Business.  (a)  The Borrower and its Subsidiaries will not engage in
any business other than the businesses in which any of them is engaged in as of
the Original Closing Date (or, in the case of any Subsidiary that is formed or
incorporated after the Original Closing Date, any business in which the
Borrower, any other Subsidiary is engaged as of the Original Closing Date) and
activities directly related thereto, and similar or related maritime businesses.
 
-84-

--------------------------------------------------------------------------------

(b)        The Borrower and Subsidiary Guarantors will not engage in any
operating or business activities other than: (i) ownership, management or
operation of the Collateral Vessels and, with respect to the Borrower, the other
Fleet Vessels, (ii) maintenance of legal existence (including the ability to
incur fees, costs, expenses and taxes relating to such management), (iii) the
entering into and performance of its obligations under this Agreement and the
other Credit Documents and its Organizational Documents, (iv) if applicable,
participating in tax, accounting and other administrative matters as a member of
the consolidated group of the Borrower and its Subsidiaries, (v) holding any
cash, Cash Equivalents and other property necessary or desirable in connection
with or incidental to, the ownership, management and operation of the Collateral
Vessels and, with respect to the Borrower, the other Fleet Vessels, (vi) payment
of Dividends, incurring Financial Indebtedness, making Investments and engaging
in any other activities to the extent permitted hereunder and under the other
Credit Documents, (vii) providing indemnification to officers and directors,
(viii) Investments to effect a Collateral Vessel Acquisition (including by
acquiring a special purpose vehicle), (ix) any activities incidental or
reasonably related to the foregoing and (x) owning the Equity Interests in any
of their respective Subsidiaries.
 
8.12       Manager.  The Borrower and the Subsidiary Guarantors shall not,
without the prior written consent of the Administrative Agent (such consent not
be unreasonably withheld or delayed), (i) change the Technical Manager of any
Collateral Vessel unless such Technical Manager is replaced within 30 days by
another Technical Manager in compliance with the definition of “Technical
Manager” or (ii) change the Commercial Manager unless such Commercial Manager is
replaced within 30 days by another Commercial Manager in compliance with the
definition of “Commercial Manager”.
 
8.13      Bank Accounts.  The Borrower will not permit any Subsidiary Guarantor
to maintain any deposit, savings, investment or other similar accounts other
than the Earnings Accounts.
 
8.14       Jurisdiction of Employment.  The Borrower will not, and will not
permit the Subsidiary Guarantors or any third party charterer of a Collateral
Vessel to employ or cause to be employed any Collateral Vessel in any country or
jurisdiction in which the Borrower, the Subsidiary Guarantors or such third
party charterer of a Collateral Vessel is prohibited by law from doing business,
(ii) the Lien created by the applicable Collateral Vessel Mortgage will be
rendered unenforceable or (iii) the Security Agent’s foreclosure or enforcement
rights will be materially impaired or hindered.
 
8.15        Operation of Collateral Vessels.  The Borrower will not, and will
not permit any Subsidiary Guarantor to:
 
(a)         without giving prior written notice thereof to the Security Agent,
change the registered owner, name, official or patent number, as the case may
be, the home port or class of any Collateral Vessel; and
 
(b)        without the prior consent of the Administrative Agent (or, in the
case of the registry, each Lender) (such consent not to be unreasonably
withheld), change the registered flag registry or classification society of any
Collateral Vessel unless the change is to an Acceptable Flag Jurisdiction (and
the requirements of the Flag Jurisdiction Transfer have been satisfied) or to an
Acceptable Classification Society.
 
8.16       Corrupt Practices.  The Borrower and each Obligor shall not use any
part of the proceeds of the Loans, directly or, to the knowledge of any Obligor,
indirectly, in furtherance of an offer, payment, promise to pay, or
authorization of a payment of giving of money, or anything of value, to a
Foreign Official or any person, in order to obtain, retain or direct business or
obtain any improper advantage, in violation of Anti-Corruption Laws.
 
-85-

--------------------------------------------------------------------------------

8.17        No Investments.  The Borrower and each Obligor shall not use any
Investments, directly or, to the knowledge of any Obligor, indirectly, to or for
the benefit of a Restricted Party in violation of Sanctions Laws nor shall they
otherwise be applied in a manner or for a purpose prohibited by Sanctions Laws.
 
8.18       Hedging Agreements.  The Borrower will not and will not permit any
Subsidiary Guarantor to enter into Hedging Agreements or other hedging or
similar agreements other than (i) Hedging Agreements and (ii) other hedging or
similar agreements meant (as to this clause (ii)) to hedge against the price of
commodities (including bunkers or fuel and including any bunker or fuel spread
transactions), in each case entered into in the ordinary course of business and
not for speculative purposes; provided that the Borrower may only enter into and
remain liable under Secured Hedging Agreements entered into with a Lender or an
Affiliate of a Lender with respect to the Collateral Vessels or the obligations
of the Borrower and each other Obligor under this Agreement; provided, further,
that the notional amount of obligations hedged under such Hedging Agreements
shall not at any time exceed the outstanding principal amount of the Loans.
 
SECTION 9  Events of Default.  Each of the following shall constitute an “Event
of Default” for purposes of this Agreement and the other Credit Documents:
 
9.01          Payments.  The Borrower shall (i) default in the payment when due
of any principal or interest payable in connection with any Loan or any Note or
(ii) default in the payment when due of any other sums payable under a Credit
Document or under any document relating to a Credit Document or, in the case of
sums payable on demand, within five (5) Business Days after the date when first
demanded; provided that if such failure to pay a sum when due is solely the
result of an administrative or technical error, it shall not constitute an Event
of Default unless such failure continues unremedied for more than three (3)
Business Days; or
 
9.02      Representations, etc.  Any representation, warranty or statement made
by any Obligor herein or in any other Credit Document or in any certificate
delivered pursuant hereto or thereto shall prove to be untrue in any material
respect on the date as of which made or deemed made; or



9.03       Covenants.  Any Obligor shall (i) default in the due performance or
observance by it of any term, covenant or agreement contained in Sections
7.01(f)(i), 7.03 (other than clause (a)(i) or (iv) thereof), 7.05(a)(iii), 7.06,
7.15(b), 7.19 or Section 8.07 or (ii) default in the due performance or
observance by it of any other term, covenant or agreement contained in this
Agreement or any other Credit Document to which it is a party and, in the case
of this clause (ii), such default shall continue unremedied for a period of 30
days after written notice to the Borrower by the Administrative Agent; or
 
9.04       Default Under Other Agreements.  (i) The Borrower or any of its
Subsidiaries shall default in any payment of any Financial Indebtedness (other
than the Credit Document Obligations) beyond the original period of grace, if
any, provided in the instrument or agreement under which such Financial
Indebtedness was created or (ii) the Borrower or any of its Subsidiaries shall
default in the observance or performance of any agreement or condition relating
to any Financial Indebtedness (other than the Credit Document Obligations) or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event shall occur or condition exist, the effect of which
default or other event or condition is to cause, or to permit the holder or
holders of such Financial Indebtedness (or a trustee or agent on behalf of such
holder or holders) to cause (determined without regard to whether any notice is
required), any such Financial Indebtedness to become due prior to its stated
maturity or (iii) any Financial Indebtedness (other than the Credit Document
Obligations) of the Borrower or any of its Subsidiaries shall be declared to be
due and payable, or required to be prepaid other than by (x) a regularly
scheduled required prepayment or (y) in connection with an asset sale, casualty
or condemnation or other similar mandatory prepayment, prior to the stated
maturity thereof; provided that it


-86-

--------------------------------------------------------------------------------

shall not be a Default or Event of Default under this Section 9.04 unless the
aggregate principal amount of all Financial Indebtedness as described in
preceding clauses (i) through (iii), inclusive, exceeds $7,500,000; or
 
9.05        Bankruptcy, etc.  The Borrower, any of its Subsidiaries shall
commence a voluntary case concerning itself under Title 11 of the United States
Code entitled “Bankruptcy,” as now or hereafter in effect, or any successor
thereto (the “Bankruptcy Code”) or any other Debtor Relief Law; or an
involuntary proceeding is commenced against the Borrower or any of its
Subsidiaries under any Debtor Relief Law which is not controverted within 30
days after service of summons (or such longer period as may be provided by such
summons), or is not dismissed within 60 days, after commencement of the
proceeding; or a receiver, custodian, trustee, examiner, liquidator or similar
official is appointed for, or takes charge of, all or substantially all of the
property of the Borrower or any of its Subsidiaries, or the Borrower or any of
its Subsidiaries commences any other proceeding under any reorganization,
arrangement, adjustment of debt, relief of debtors, dissolution, insolvency or
liquidation or similar law of any jurisdiction whether now or hereafter in
effect relating to the Borrower or any of its Subsidiaries or there is commenced
against the Borrower or any of its Subsidiaries any such proceeding which
remains undismissed for a period of 60 days, or the Borrower or any of its
Subsidiaries is adjudicated insolvent or bankrupt; or any order of relief or
other order approving any such case or proceeding is entered; or any of its
Subsidiaries suffers any appointment of any receiver, custodian, trustee,
examiner, liquidator or similar official or the like for it or any substantial
part of its property to continue undischarged or unstayed for a period of 60
days; or the Borrower or any of its Subsidiaries makes a general assignment for
the benefit of creditors; or any corporate action is taken by the Borrower or
any of its Subsidiaries for the purpose of effecting any of the foregoing; or
 
9.06       ERISA.  If:
 
(a)         (i)        any Plan (other than a Multiemployer Plan) shall fail to
satisfy the minimum funding standard required for any plan year or part thereof
under Section 412 of the Code or Section 302 of ERISA or a waiver of such
standard or extension of any amortization period is sought or granted under
Section 412 of the Code or Section 303 of ERISA;
 
(ii)          a Reportable Event shall have occurred;
 
(iii)         a contributing sponsor (as defined in Section 4001(a)(13) of
ERISA) of a Plan subject to Title IV of ERISA shall be subject to the advance
reporting requirement of PBGC Regulation Section 4043.61 (which is not waived)
and an event described in subsection .62, .63, .64, .65, .66, .67 or .68 of PBGC
Regulation Section 4043 shall be reasonably expected to occur with respect to
such Plan within the following 30 days;
 
(iv)        any Plan (other than a Multiemployer Plan) which is subject to Title
IV of ERISA shall have had or is reasonably likely to have a trustee appointed
to administer such Plan;
 
(v)          any Plan which is subject to Title IV of ERISA is, or shall have
been, terminated or the subject of termination proceedings under ERISA;
 
(vi)         a contribution required to be made by the Borrower or any of its
Subsidiaries or any ERISA Affiliate with respect to a Plan subject to Title IV
of ERISA or by the Borrower or any of its Subsidiaries with respect to a Foreign
Pension Plan is not timely made;
 
(vii)        any Plan (other than a Multiemployer Plan) shall have an Unfunded
Current Liability;
 
-87-

--------------------------------------------------------------------------------

(viii)      the Borrower or any of its Subsidiaries or any ERISA Affiliate has
received written notice from the PBGC or a plan administrator (in the case of a
Multiemployer Plan) indicating that proceedings have been instituted by the PBGC
to terminate or appoint a trustee to administer a Plan subject to Title IV of
ERISA;
 
(ix)        the Borrower or any of its Subsidiaries or any ERISA Affiliate has
or is reasonably likely to have any liability to or on account of a Plan under
Section 4062, 4063, 4064, 4069, 4201, 4204 or 4212 of ERISA or Section 4975 of
the Code; or
 
(x)          a “default,” within the meaning of Section 4219(c)(5) of ERISA,
shall occur with respect any Multiemployer Plan;
 
(b)        there shall result from any such event or events the imposition of a
lien, the granting of a security interest, or a liability or a material and
impending risk of incurring a liability; and
 
(c)         such lien, security interest or liability, individually, and/or in
the aggregate, has had, or would reasonably be expected to have, a Material
Adverse Effect; or
 
9.07       Security Documents.  At any time after the execution and delivery
thereof, any of the Security Documents shall, other than in accordance with the
terms hereof or thereof, cease to be in full force and effect, or shall cease in
any material respect to give the Security Agent for the benefit of the Secured
Creditors the Liens, rights, powers and privileges purported to be created
thereby (including, without limitation, a perfected security interest in, and
Lien on, all of the Collateral), in favor of the Security Agent, superior to and
prior to the rights of all third Persons (except in connection with Permitted
Liens), and subject to no other Liens (except Permitted Liens), or any Obligor
shall default in the due performance or observance of any term, covenant or
agreement on is part to be performed or observed pursuant to any of the Security
Documents and such default shall continue beyond any original period of grace
(if any) specifically applicable thereto pursuant to the terms of such Security
Document or any “event of default” (as defined in any Collateral Vessel
Mortgage) shall occur in respect of any Collateral Vessel Mortgage; or


9.08       Guaranty.  After the execution and delivery thereof, any Guaranty, or
any provision thereof, shall cease to be in full force or effect as to the
relevant Subsidiary Guarantor (unless such Subsidiary Guarantor is no longer a
Subsidiary of the Borrower by virtue of a liquidation, sale, merger or
consolidation permitted by Section 8.02) or any Subsidiary Guarantor (or Person
acting by or on behalf of such Subsidiary Guarantor) shall deny or disaffirm
such Subsidiary Guarantor’s obligations under the Guaranty to which it is a
party or any Subsidiary Guarantor shall default in the due performance or
observance of any term, covenant or agreement on is part to be performed or
observed pursuant to the Guaranty to which it is a party and such default shall
continue beyond any original period of grace (if any) specifically applicable
thereto pursuant to the terms of such Guaranty; or
 
9.09        Judgments.  One or more judgments or decrees shall be entered
against the Borrower or any of its Subsidiaries involving in the aggregate for
the Borrower and its Subsidiaries a liability (not paid or fully covered by a
reputable and solvent insurance company) and such judgments and decrees either
shall be final and non-appealable or shall not be vacated, discharged or stayed
or bonded pending appeal for any period of sixty (60) Business Days, and the
aggregate amount of all such judgments, to the extent not covered by insurance,
exceeds the Materiality Amount; or
 
9.10      Termination of Business.  Any Obligor ceases or suspends or threatens
to cease or suspend the carrying on of its business, or a part of its business
(in each case other than in connection with dry dockings, maintenance of the
Collateral Vessel and other temporary suspensions of operations in


-88-

--------------------------------------------------------------------------------

the ordinary course of business) which, in the opinion of the Required Lenders,
is material in the context of this Agreement; or
 
9.11      Authorizations and Consents.  Any consent necessary to enable a
Collateral Vessel Owner to own, operate or charter the Collateral Vessel owned
by it or to enable the Borrower or any other Obligor to comply with any
provision which the Required Lenders consider material of a Credit Document is
not granted, expires without being renewed, is revoked or becomes liable to be
revoked or any condition of such a consent is not fulfilled, unless cured within
thirty (30) Business Days; or
 
9.12       Arrest; Expropriation.  All or a material part of the undertakings,
assets, rights or revenues of, or shares or other ownership interest in, any
Obligor are arrested, seized, nationalized, expropriated or compulsorily
acquired by or under the authority of any government, unless cured within thirty
(30) Business Days, and provided that in the reasonable opinion of the
Administrative Agent, such occurrence would adversely affect any Obligor’s
ability to perform its obligations under the Credit Documents to which it is a
party; or
 
9.13       Failure to Comply with Final Judgment.  The Borrower or any of its
Subsidiaries fail to comply with a final judgment issued by any court of
competent jurisdiction; or
 
9.14        Change of Control.  There occurs any Change of Control.
 
Upon the occurrence and during the continuance of any Event of Default, the
Administrative Agent may, and upon the written request of the Required Lenders,
shall, by written notice to the Borrower, take any or all of the following
actions, without prejudice to the rights of the Administrative Agent, any Lender
or the holder of any Note to enforce its claims against any Obligor (provided
that, if an Event of Default specified in Section 9.05 shall occur, the result
which would occur upon the giving of written notice by the Administrative Agent
to the Borrower as specified in clauses (i) and (ii) below shall occur
automatically without the giving of any such notice): (i) declare the
Commitments terminated, whereupon all Commitments of each Lender shall forthwith
terminate immediately and any Commitment Commission shall forthwith become due
and payable without any other notice of any kind; (ii) declare the principal of
and any accrued interest in respect of all Loans, Notes and all Credit Document
Obligations owing hereunder or thereunder to be, whereupon the same shall
become, forthwith due and payable without presentment, demand, protest or other
notice of any kind, all of which are hereby waived by each Obligor; or (iii)
enforce, as Security Agent, all of the Liens and security interests created
pursuant to the Security Documents. Notwithstanding the foregoing, in no event
shall the Administrative Agent be required to deliver written notice to the
Borrower prior to taking any action described in clause (iii) of this paragraph.
 
SECTION 10  Agency and Security Trustee Provisions.
 
10.01      Appointment.  (a)  The Lenders in their capacity as Lenders and Other
Creditors (by their acceptance of the benefits hereof and of the other Credit
Documents) hereby irrevocably designate and appoint CACIB, as Administrative
Agent (for purposes of this Section 10 the term “Administrative Agent” shall
include CACIB (and/or any of its affiliates) in its capacity as Security Agent
pursuant to the Security Documents and in its capacity as mortgagee (if
applicable) and security trustee pursuant to the Collateral Vessel Mortgages) to
act as specified herein and in the other Credit Documents.  Each Lender hereby
irrevocably authorizes, and each holder of any Note by the acceptance of such
Note shall be deemed irrevocably to authorize, the Agents to take such action on
its behalf under the provisions of this Agreement, the other Credit Documents
and any other instruments and agreements referred to herein or therein and to
exercise such powers and to perform such duties hereunder and thereunder as are
specifically delegated to or required of such Agent by the terms hereof and
thereof and such other powers as are reasonably incidental thereto.  The Agents
may perform any of their duties hereunder by or through its respective officers,
directors, agents, employees or affiliates and, may assign


-89-

--------------------------------------------------------------------------------

from time to time any or all of its rights, duties and obligations hereunder and
under the Security Documents to any of its banking affiliates.
 
(b)          The Lenders hereby irrevocably designate and appoint CACIB as
security trustee solely for the purpose of holding legal title to the Collateral
Vessel Mortgages on each of the Collateral Vessels in an Acceptable Flag
Jurisdiction on behalf of the Lenders, from time to time, with regard to the (i)
security, powers, rights, titles, benefits and interests (both present and
future) constituted by and conferred on the Lenders or any of them or for the
benefit thereof under or pursuant to the Collateral Vessel Mortgages (including,
without limitation, the benefit of all covenants, undertakings, representations,
warranties and obligations given, made or undertaken by any Lender in the
Collateral Vessel Mortgages), (ii) all money, property and other assets paid or
transferred to or vested in any Lender or any agent of any Lender or received or
recovered by any Lender or any agent of any Lender pursuant to, or in connection
with the Collateral Vessel Mortgages, whether from the Borrower or any
Subsidiary Guarantor or any other Person and (iii) all money, investments,
property and other assets at any time representing or deriving from any of the
foregoing, including all interest, income and other sums at any time received or
receivable by any Lender or any agent of any Lender in respect of the same (or
any part thereof).  CACIB hereby accepts such appointment as security trustee.
 
10.02      Nature of Duties.  (a)  The Agents shall have no duties or
responsibilities except those expressly set forth in this Agreement and the
Security Documents.  None of the Agents nor any of their respective officers,
directors, agents, employees or affiliates shall be liable for any action taken
or omitted by it or them hereunder or under any other Credit Document or in
connection herewith or therewith, unless caused by such Person’s gross
negligence or willful misconduct as determined by a court of competent
jurisdiction in a final and non-appealable decision (any such liability limited
to the applicable Agent to whom such Person relates).  The duties of each of the
Agents shall be mechanical and administrative in nature; none of the Agents
shall have by reason of this Agreement or any other Credit Document any
fiduciary relationship in respect of any Lender or the holder of any Note; and
nothing in this Agreement or any other Credit Document, expressed or implied, is
intended to or shall be so construed as to impose upon any Agents any
obligations in respect of this Agreement or any other Credit Document except as
expressly set forth herein or therein.
 
(b)         It is understood and agreed that the use of the term “agent” herein
or in any other Credit Documents (or any other similar term) with reference to
the Administrative Agent in such capacity is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law.  Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties.
 
(c)       No Agent, in its capacity as such, shall have any responsibility, duty
or liability for monitoring or enforcing the list of Disqualified Lender or for
any assignment of any Loans or Commitments or for the sale of any participation,
in either case, to a Disqualified Lender.
 
10.03     Lack of Reliance on the Agents.  Independently and without reliance
upon the Agents, each Lender and the holder of each Note, to the extent it deems
appropriate, has made and shall continue to make (i) its own independent
investigation of the financial condition and affairs of the Borrower and its
Subsidiaries in connection with the making and the continuance of the Loans and
the taking or not taking of any action in connection herewith and (ii) its own
appraisal of the creditworthiness of the Borrower and its Subsidiaries and,
except as expressly provided in this Agreement, none of the Agents shall have
any duty or responsibility, either initially or on a continuing basis, to
provide any Lender or the holder of any Note with any credit or other
information with respect thereto, whether coming into its possession before the
making of the Loans or at any time or times thereafter.  None of the Agents
shall be responsible to any Lender or the holder of any Note for any recitals,
statements,


-90-

--------------------------------------------------------------------------------

information, representations or warranties herein or in any document,
certificate or other writing delivered in connection herewith or for the
execution, effectiveness, genuineness, validity, enforceability, perfection,
collectability, priority or sufficiency of this Agreement or any other Credit
Document or the financial condition of the Borrower and its Subsidiaries or be
required to make any inquiry concerning either the performance or observance of
any of the terms, provisions or conditions of this Agreement or any other Credit
Document, or the financial condition of the Borrower and its Subsidiaries or the
existence or possible existence of any Default or Event of Default.
 
10.04     Certain Rights of the Agents.  If any of the Agents shall request
instructions from the Required Lenders with respect to any act or action
(including failure to act) in connection with this Agreement or any other Credit
Document, the Agents shall be entitled to refrain from such act or taking such
action unless and until the Agents shall have received instructions from the
Required Lenders; and the Agents shall not incur liability to any Person by
reason of so refraining.  Without limiting the foregoing, no Lender or the
holder of any Note shall have any right of action whatsoever against the Agents
as a result of any of the Agents acting or refraining from acting hereunder or
under any other Credit Document in accordance with the instructions of the
Required Lenders.
 
10.05     Reliance.  Each of the Agents shall be entitled to rely, and shall be
fully protected in relying, upon any note, writing, resolution, notice,
statement, certificate, email, or telecopier message, order or other document or
telephone message signed, sent or made by any Person that the applicable Agent
reasonably believed to be the proper Person, and, with respect to all legal
matters pertaining to this Agreement and any other Credit Document and its
duties hereunder and thereunder, upon advice of counsel selected by the
Administrative Agent.


10.06    Indemnification.  To the extent any of the Agents is not reimbursed and
indemnified by the Borrower, the Lenders severally agree to reimburse and
indemnify the applicable Agents, pro rata to their respective Commitments for
and against any and all liabilities, obligations, losses, damages, penalties,
claims, actions, judgments, costs, expenses or disbursements of whatsoever kind
or nature which may be imposed on, asserted against or incurred by such Agents
in performing their respective duties hereunder or under any other Credit
Document, in any way relating to or arising out of this Agreement or any other
Credit Document (including, without limitation, as a result of a breach of any
Sanctions Laws by any Obligor or their respective directors, officers,
employees, agents or representatives); provided that no Lender shall be liable
in respect to an Agent for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting from such Agent’s gross negligence or willful misconduct (as
determined by a court of competent jurisdiction in a final and non-appealable
decision).  The indemnities contained in this Section 10.06 shall cover any
cost, loss or liability incurred by each Indemnified Party in any jurisdiction
arising or asserted under or in connection with any law relating to safety at
sea, the ISM Code, the ISPS Code or any Environmental Law.
 

10.07     The Administrative Agent in its Individual Capacity.  With respect to
its obligation to make the Loans under this Agreement, each of the Agents shall
have the rights and powers specified herein for a “Lender” and may exercise the
same rights and powers as though it were not performing the duties specified
herein; and the term “Lenders,” “Secured Creditors”, “Required Lenders”,
“holders of Notes” or any similar terms shall, unless the context clearly
otherwise indicates, include each of the Agents in their respective individual
capacity.  Each of the Agents may accept deposits from, lend money to,  and
generally engage in any kind of banking, trust or other business with any
Obligor or any Affiliate of any Obligor as if it were not performing the duties
specified herein, and may accept fees and other consideration from the Borrower
or any other Obligor for services in connection with this Agreement and
otherwise without having to account for the same to the Lenders.
 
-91-

--------------------------------------------------------------------------------

10.08      Holders.  The Administrative Agent may deem and treat the payee of
any Note as the owner thereof for all purposes hereof unless and until a written
notice of the assignment, transfer or endorsement thereof, as the case may be,
shall have been filed with the Administrative Agent.  Any request, authority or
consent of any Person who, at the time of making such request or giving such
authority or consent, is the holder of any Note shall be conclusive and binding
on any subsequent holder, transferee, assignee or endorsee, as the case may be,
of such Note or of any Note or Notes issued in exchange therefor.
 
10.09      Resignation by the Administrative Agent.
 
(a)         The Administrative Agent may resign from the performance of all its
functions and duties hereunder and/or under the other Credit Documents at any
time by giving thirty (30) Business Days’ prior written notice to the Borrower
and the Lenders or appoint one of its Affiliates as a successor by giving five
(5) Business Days’ prior written notice to the Borrower and the Lenders.  A
resignation by the Administrative Agent without the appointment of an Affiliate
as successor as contemplated herein shall take effect upon the appointment of a
successor Administrative Agent pursuant to clauses (b) and (c) below or as
otherwise provided below.
 
(b)       Upon a notice of resignation delivered by the Administrative Agent
pursuant to Section 10.09(a), the Required Lenders shall appoint a successor
Administrative Agent hereunder or thereunder who shall be a commercial bank or
trust company that is, unless an Event of Default has occurred and is continuing
at such time, reasonably acceptable to the Borrower.
 
(c)        If, following the Administrative Agent delivering a notice of
resignation pursuant to Section 10.09(a), a successor Administrative Agent shall
not have been so appointed within such thirty (30) Business Day period, the
Administrative Agent, with the consent of the Borrower (which shall not be
unreasonably withheld or delayed and shall not be required if an Event of
Default is continuing at such time), shall then appoint a commercial bank or
trust company with capital and surplus of not less than $500,000,000 as
successor Administrative Agent who shall serve as Administrative Agent hereunder
or thereunder until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided above.
 
(d)          If no successor Administrative Agent has been appointed pursuant to
clause (b) or (c) above by the twenty fifth (25th) Business Day after the date
such notice of resignation was given by the Administrative Agent, the
Administrative Agent’s resignation shall become effective and the Required
Lenders shall thereafter perform all the duties of the Administrative Agent
hereunder and/or under any other Credit Document until such time, if any, as the
Required Lenders appoint a successor Administrative Agent as provided above.
 
10.10      Collateral Matters.  (a)  Each Lender authorizes and directs the
Security Agent to enter into the Security Documents for the benefit of (or, in
respect of the Security Documents governed by French law, as its agent in the
name and for the account of) the Lenders and the other Secured Creditors and
confirms its approval of the Security Documents. Each Lender hereby agrees, and
each holder of any Note by the acceptance thereof will be deemed to agree, that,
except as otherwise set forth herein, any action taken by the Required Lenders
in accordance with the provisions of this Agreement or the Security Documents,
and the exercise by the Required Lenders of the powers set forth herein or
therein, together with such other powers as are reasonably incidental thereto,
shall be authorized and binding upon all of the Lenders.  The Security Agent is
hereby authorized on behalf and in the name of all of the Lenders, without the
necessity of any notice to or further consent from any Lender, from time to time
prior to, or during, an Event of Default, to take any action with respect to any
Collateral or Security Documents which may be necessary to perfect and maintain
perfected the security interest in and


-92-

--------------------------------------------------------------------------------

Liens upon the Collateral granted pursuant to the Security Documents. Each
Secured Creditor expressly agrees that article 2488-6 et seq. of the French Code
civil will not apply.
 
(b)          The Lenders hereby authorize the Security Agent, at its option and
in its discretion, to release any Lien on any property granted to or held by the
Security Agent or to the Secured Creditors under any Credit Document (i) upon
payment and satisfaction in full in cash of the Credit Document Obligations
(other than contingent indemnification obligations) at any time arising under or
in respect of this Agreement or the Credit Documents or the transactions
contemplated hereby or thereby, (ii) that is sold or otherwise disposed of (to
Persons other than the Borrower and its Subsidiaries) upon the sale or other
disposition thereof in compliance with Section 8.02, (iii) in connection with
any Flag Jurisdiction Transfer; provided that the requirements thereof are
satisfied by the relevant Obligor, and (iv) if approved, authorized or ratified
in writing by the Required Lenders (or all of the Lenders hereunder, to the
extent required by Section 11.13) or (v) as otherwise may be expressly provided
in the relevant Security Documents.  Upon request by the Administrative Agent at
any time, the Lenders will confirm in writing the Security Agent’s authority to
release its interest in particular types or items of Collateral pursuant to this
Section 10.10.
 
(c)          The Lenders hereby agree to, and direct the Administrative Agent
and the Security Agent to, automatically release any Subsidiary Guarantor from
the Guaranty (i) upon payment and satisfaction of all of the Credit Document
Obligations (other than inchoate indemnification obligations) at any time
arising under or in respect of this Agreement or the Credit Documents or the
transactions contemplated hereby or thereby, (ii) that is wound up, liquidated,
dissolved, merged consolidated or amalgamated in compliance with Section 8.02,
(iii) if approved, authorized or ratified in writing by the Required Lenders (or
all of the Lenders hereunder, to the extent required by Section 11.13) or (iv)
as otherwise may be expressly provided in the Guaranty.
 
(d)          The Security Agent shall have no obligation whatsoever to the
Lenders or to any other Person to assure that the Collateral exists or is owned
by any Obligor or is cared for, protected or insured or that the Liens granted
to the Security Agent herein or pursuant hereto have been properly or
sufficiently or lawfully created, perfected, protected or enforced or are
entitled to any particular priority, or to exercise or to continue exercising at
all or in any manner or under any duty of care, disclosure or fidelity any of
the rights, authorities and powers granted or available to the Security Agent in
this Section 10.10 or in any of the Security Documents, it being understood and
agreed that in respect of the Collateral, or any act, omission or event related
thereto, the Security Agent shall have no duty or liability whatsoever to the
Lenders, except for its gross negligence or willful misconduct (as determined by
a court of competent jurisdiction in a final and non-appealable decision).


(e)          (i)The Other Creditors shall not have any right whatsoever to do
any of the following: (A) exercise any rights or remedies with respect to the
Collateral or to direct any Agent to do the same, including, without limitation,
the right to (1) enforce any Liens or sell or otherwise foreclose on any portion
of the Collateral, (2) request any action, institute any proceedings, exercise
any voting rights, give any instructions, make any election or make collections
with respect to all or any portion of the Collateral or (3) release any Obligor
under any Credit Document or release any Collateral from the Liens of any
Security Document or consent to or otherwise approve any such release; (B)
demand, accept or obtain any Lien on any Collateral (except for Liens arising
under, and subject to the terms of, the Credit Documents); (C) vote in any case
concerning any Obligor under the Bankruptcy Code or any other proceeding under
any reorganization, arrangement, adjudication of debt, relief of debtors,
dissolution, insolvency, liquidation or similar proceeding in respect of the
Obligors or any of their respective Subsidiaries (any such proceeding, for
purposes of this clause (e)(i), a “Bankruptcy Proceeding”) with respect to, or
take any other actions concerning the Collateral; (D) receive any proceeds from
any sale, transfer or other disposition of any of the Collateral (except in
accordance with this Agreement); (E)



-93-

--------------------------------------------------------------------------------

oppose any sale, transfer or other disposition of the Collateral; (F) object to
any debtor-in-possession financing in any Bankruptcy Proceeding which is
provided by one or more Lenders among others (including on a priming basis under
Section 364(d) of the Bankruptcy Code); (G) object to the use of cash collateral
in respect of the Collateral in any Bankruptcy Proceeding; or (H) seek, or
object to the Lenders or any Agent seeking on an equal and ratable basis, any
adequate protection or relief from the automatic stay with respect to the
Collateral in any Bankruptcy Proceeding.
 
(ii)          Each Other Creditor, by its acceptance of the benefits of this
Agreement and the other Credit Documents, agrees that in exercising rights and
remedies with respect to the Collateral, the Agents and the Lenders may enforce
the provisions of the Credit Documents and exercise remedies thereunder (or
refrain from enforcing rights and exercising remedies), all in such order and in
such manner as they may determine in the exercise of their sole business
judgment.  Such exercise and enforcement shall include, without limitation, the
rights to collect, sell, dispose of or otherwise realize upon all or any part of
the Collateral, to incur expenses in connection with such collection, sale,
disposition or other realization and to exercise all the rights and remedies of
a secured lender under the UCC.  The Other Creditors by their acceptance of the
benefits of this Agreement and the other Credit Documents hereby agree not to
contest or otherwise challenge any such collection, sale, disposition or other
realization of or upon all or any of the Collateral.  Whether or not a
Bankruptcy Proceeding has been commenced, the Other Creditors shall be deemed to
have consented to any sale or other disposition of any property, business or
assets of the Obligors and the release of any or all of the Collateral from the
Liens of any Security Document in connection therewith.
 
(iii)        To the maximum extent permitted by law, each Other Creditor waives
any claim it might have against the Agents or the Lenders with respect to, or
arising out of, any action or failure to act or any error of judgment,
negligence, or mistake or oversight whatsoever on the part of any Agent or the
Lenders or their respective directors, officers, employees or agents with
respect to any exercise of rights or remedies under the Credit Documents or any
transaction relating to the Collateral (including, without limitation, any such
exercise described in Section 10.10(e)(ii)), except for any such action or
failure to act that constitutes willful misconduct or gross negligence of such
Person.  To the maximum extent permitted by applicable law, none of either Agent
or any Lender or any of their respective directors, officers, employees or
agents shall be liable for failure to demand, collect or realize upon any of the
Collateral or for any delay in doing so or shall be under any obligation to sell
or otherwise dispose of any Collateral upon the request of the Borrower, any
Subsidiary of the Borrower, any Other Creditor or any other Person or to take
any other action or forbear from doing so whatsoever with regard to the
Collateral or any part thereof, except for any such action or failure to act
that constitutes willful misconduct or gross negligence of such Person.


10.11     Certain ERISA Matters.  Each Lender (x) represents and warrants, as of
the date such Person became a Lender party hereto and (y) covenants, from the
date such Person became a Lender party hereto, to the date such Person ceases
being a Lender party hereto, for the benefit of, the Administrative Agent, the
Mandated Lead Arrangers and their respective Affiliates, and not, for the
avoidance of doubt, to or for the benefit of the Borrower or any Subsidiary
Guarantor, that such Lender is not using “plan assets” (within the meaning of 29
CFR § 2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit
Plans in connection with the Loans or Commitments.
 
10.12     Delivery of Information.  The Agents shall not be required to deliver
to any Lender originals or copies of any documents, instruments, notices,
communications or other information received by the Agents from any Obligor, any
Subsidiary, the Required Lenders, any Lender or any other Person under or in
connection with this Agreement or any other Credit Document except (i) as
specifically provided in this Agreement or any other Credit Document and (ii) as
specifically requested from time to time in writing by any Lender with respect
to a specific document, instrument, notice or


-94-

--------------------------------------------------------------------------------

other written communication received by and in the possession of any Agent at
the time of receipt of such request and then only in accordance with such
specific request.
 
SECTION 11  Miscellaneous.
 
11.01      Payment of Expenses, etc.   (a)  The Borrower shall pay (i) all
reasonable and documented out-of-pocket costs and expenses of each of the Agents
and their Affiliates (which shall be limited, in the case of legal fees, to the
reasonable and documented fees and disbursements of one legal counsel to the
Administrative Agent and the Mandated Lead Arrangers, and local counsel (as
necessary) to the Administrative Agent) in connection with the syndication of
the Credit Facilities, the preparation, negotiation, execution, delivery and
administration of this Agreement and the other Credit Documents and the
documents and instruments referred to herein and therein and any amendment,
waiver or consent relating hereto or thereto (whether or not the transactions
herein contemplated are consummated) and (ii) all reasonable and documented
out-of-pocket costs and expenses of each of the Agents and the Lenders
(including, without limitation, the reasonable fees, charges and disbursements
of any counsel (excluding in-house counsel) for each of the Agents and for each
of the Lenders) in connection with the enforcement or protection of its rights
(A) in connection this Agreement and the other Credit Documents and the
documents and instruments referred to herein and therein and (B) in connection
with the Loans made hereunder, including such expenses incurred during any
workout, restructuring or negotiations in respect of the Loans.
 
(b)        In addition, the Borrower shall indemnify the Agents, each Lender and
their respective Affiliates, and each of their respective officers, directors,
trustees, employees, representatives and agents (collectively, the “Indemnified
Parties”) from, and hold each of them harmless against, any and all liabilities,
obligations (including removal or remedial actions), losses, damages, penalties,
claims, actions, judgments, suits and out-of-pocket costs, expenses and
disbursements (including reasonable and documented out-of-pocket attorneys’ and
consultants’ fees, charges and disbursements) incurred by, imposed on or
assessed against any of them by any Person (including the Borrower or any other
Obligor) other than such Indemnified Party and its Affiliates, officers,
directors, trustees, employees, representatives and agents as a result of, or
arising out of, or in any way related to, or by reason of:
 
(i)          (w) to the execution, delivery or performance of this Agreement or
any other Credit Document, or any agreement or instrument contemplated hereby or
thereby, (x) the use of proceeds of the Loans hereunder, (y) the consummation of
any transactions contemplated herein or in any other Credit Document, or in any
agreement or instrument contemplated hereby or thereby, or (z) the exercise of
any of their rights or remedies provided herein or in any other Credit Document,
or in any agreement or instrument contemplated hereby or thereby,


(ii)          the actual or alleged presence of Hazardous Materials on or from
any Collateral Vessel or Real Property or facility at any time owned, operated
or occupied by the Borrower or any Subsidiary,
 
(iii)          the generation, storage, transportation, handling, disposal or
Release of Hazardous Materials at any location, whether or not owned or operated
by the Borrower,
 
(iv)          the actual or alleged non-compliance of any Collateral Vessel or
any Real Property or facility or vessel at any time owned, operated or occupied
by the Borrower or any Subsidiary with Environmental Law, ISM Code, ISPS Code or
applicable foreign, federal, state and local laws, regulations, and ordinances
(including applicable permits thereunder) and any law relating to safety at sea,
 
-95-

--------------------------------------------------------------------------------

(v)           any Environmental Claim asserted any Agent, any Lender, the
Borrower, any Subsidiary Guarantor or any Collateral Vessel or any Real Property
or facility at any time owned or operated by the Borrower or any Subsidiary,
 
(vi)           conduct of any Obligor or any of its partners, directors,
officers or employees, that violates any Sanctions Laws, or
 
(vii)          any actual or prospective claim, investigation, litigation or
other proceeding (whether or not any of the Agents, the Security Agent, any
Lender or any other Indemnified Party is a party thereto) related to any of the
foregoing, whether based on contract, tort or any other theory,
 
in each case excluding any losses, liabilities, claims, damages, penalties,
actions, judgments, suits, costs, disbursements or expenses to the extent
incurred, as determined by a court of competent jurisdiction by final and
non-appealable judgment, by reason of the gross negligence of, the breach in bad
faith of the Credit Documents by, or wilful misconduct of, any such Indemnified
Party.  To the extent that the undertaking to indemnify, pay or hold harmless
each of the Agents or any Lender set forth in the preceding sentence may be
unenforceable because it violates any law or public policy, the Borrower shall
make the maximum contribution to the payment and satisfaction of each of the
indemnified liabilities which is permissible under applicable law. 
Notwithstanding the foregoing, no party hereto shall be responsible to any
Person for any consequential, indirect, special or punitive damages which may be
alleged by such Person arising out of this Agreement or the other Credit
Documents or any agreement or instrument contemplated hereby, the transactions
contemplated hereby or thereby, the Loans or the use of the proceeds thereof;
provided that this sentence shall not limit the Borrower’s indemnification
obligations set forth in this clause (b).
 
11.02     Right of Setoff.  In addition to any rights now or hereafter granted
under applicable law or otherwise, and not by way of limitation of any such
rights, upon the occurrence and during the continuance of an Event of Default,
each Lender and each of its Affiliates is hereby authorized at any time or from
time to time, to the fullest extent permitted by applicable law, without
presentment, demand, protest or other notice of any kind to any Subsidiary or
the Borrower or to any other Person, any such notice being hereby expressly
waived, to set off and to appropriate and apply any and all deposits (general or
special, time or demand, provisional or final, in any currency) and any other
Financial Indebtedness at any time held or owing by such Lender (including,
without limitation, by Affiliates, branches and agencies of such Lender wherever
located) to or for the credit or the account of the Borrower or any Subsidiary
Guarantor, but in any event excluding assets held in trust for any such Person,
against and on account of the Credit Document Obligations and liabilities of the
Borrower or such Subsidiary Guarantor, as applicable, to such Lender under this
Agreement or under any of the other Credit Documents, including, without
limitation, all interests in Credit Document Obligations purchased by such
Lender pursuant to Section 11.06(b), and all other claims of any nature or
description arising out of or connected with this Agreement or any other Credit
Document, irrespective of whether or not such Lender shall have made any demand
hereunder and although said Credit Document Obligations, liabilities or claims,
or any of them, shall be contingent or unmatured.  The rights of each Lender and
its respective Affiliates under this Section 11.02 are in addition to other
rights and remedies (including other rights of setoff) that such Lender and its
Affiliates may have.  Each Lender agrees to notify the Borrower and the
Administrative Agent promptly after any such setoff and application; provided
that the failure to give such notice shall not affect the validity of such
setoff and application.
 
11.03     Notices.  Except as otherwise expressly provided herein, all notices
and other communications provided for hereunder shall be in writing (including
telegraphic, telecopier or e-mail communication) and mailed, e-mailed,
telecopied or delivered:  if to the Borrower, at the Borrower’s


-96-

--------------------------------------------------------------------------------

address specified on Schedule VII hereto; if to any Lender, at its address
specified opposite its name on Schedule II hereto; and if to the Administrative
Agent, at its Notice Office; or, as to any other Obligor, at such other address
as shall be designated by such party in a written notice to the other parties
hereto and, as to each Lender, at such other address as shall be designated by
such Lender in a written notice to the Borrower and the Administrative Agent. 
All such notices and communications shall, (i) when mailed, be effective three
(3) Business Days after being deposited in the mails, prepaid and properly
addressed for delivery, (ii) when sent by overnight courier, be effective one
(1) Business Day after delivery to the overnight courier prepaid and properly
addressed for delivery on such next Business Day or (iii) when sent by
telecopier or e-mail, be effective when sent by telecopier or e-mail, except
that notices and communications to the Administrative Agent shall not be
effective until received by the Administrative Agent.  Any party hereto may
change its address or facsimile number for notices and other communications
hereunder by notice to the other parties hereto.
 
11.04      Benefit of Agreement; Assignments; Participations.  (a)  This
Agreement shall be binding upon and inure to the benefit of and be enforceable
by the respective successors and assigns of the parties hereto; provided,
however, that (i) no Obligor may assign or transfer any of its rights,
obligations or interest hereunder or under any other Credit Document without the
prior written consent of the Lenders, (ii) although any Lender may grant
participations in its rights hereunder to any Person (other than a natural
Person, or a holding company, investment vehicle or trust for, or owned and
operated for the primary benefit of, a natural Person, or the Borrower or any of
the Borrower’s Affiliates or Subsidiaries), such Lender shall remain a Lender
for all purposes hereunder (and may not transfer or assign all or any portion of
its Commitments hereunder except as provided in Section 11.04(b)), no
participant shall constitute a Lender hereunder, and such Lender shall remain
solely responsible to the other parties hereto for the performance of such
Lender’s obligations under this Agreement and (iii) no Lender shall transfer or
grant any participation under which the participant shall have rights to approve
any amendment to or waiver of this Agreement or any other Credit Document except
to the extent such amendment or waiver would (x) extend the final scheduled
maturity of any Loan or Note in which such participant is participating, or
reduce the rate or extend the time of payment of interest or Commitment
Commission thereon (except (I) in connection with a waiver of applicability of
any post-default increase in Interest Rates and (II) that any amendment or
modification to the financial definitions in this Agreement shall not constitute
a reduction in the rate of interest for purposes of this clause (x)) or reduce
the principal amount thereof, or increase the amount of the participant’s
participation over the amount thereof then in effect (it being understood that a
waiver of any Default or Event of Default or of a mandatory reduction in the
Total Commitments shall not constitute a change in the terms of such
participation, and that an increase in any Commitments or Loan shall be
permitted without the consent of any participant if the participant’s
participation is not increased as a result thereof), (y) consent to the
assignment or transfer by the Borrower of any of its rights and obligations
under this Agreement or (z) release all or substantially all of the Collateral
under all of the Security Documents (except as expressly provided in the Credit
Documents) securing the Loans hereunder in which such participant is
participating.  In the case of any such participation, the participant shall not
have any rights under this Agreement or any of the other Credit Documents (the
participant’s rights against such Lender in respect of such participation to be
those set forth in the agreement executed by such Lender in favor of the
participant relating thereto) and all amounts payable by the Borrower hereunder
shall be determined as if such Lender had not sold such participation.  Each
Lender that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of the Borrower, maintain a register on which it enters the
name and address of each participant and the principal amounts (and stated
interest) of each participant’s interest in the Loans or other obligations under
the Note (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any participant or any information relating to a participant’s
interest in any commitments, loans or its other obligations under any Note) to
any Person except to the extent that such disclosure is necessary to establish
that such commitment, loan, letter of credit or other obligation is in
registered form under


-97-

--------------------------------------------------------------------------------

Section 5f.103-1(c) of the United States Treasury Regulations.  The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.  For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.
 
(b)          Notwithstanding the foregoing, any Lender (or any Lender together
with one or more other Lenders) may:
 
(x)        assign all or a portion of its Commitments and/or its outstanding
share of the Loans to (i) its parent company and/or any Affiliate, subsidiary or
branch of such Lender or its parent company or company controlled by or part of
the same group as, such Lender, (ii) a fund or a trust which is managed or
administered or advised directly or indirectly by its parent company and/or any
Affiliate, subsidiary or branch of such Lender or its parent company or company
controlled by or part of the same group as, such Lender or (iii) to one or more
Lenders, or
 
(y)          assign all, or if less than all, a portion equal to at least
$10,000,000 (or such lower amount as the Borrower and Administrative Agent shall
agree) in the aggregate for the assigning Lender or assigning Lenders, of such
Commitments and outstanding principal amount of the Loans hereunder to one or
more Eligible Transferees (treating any fund that invests in bank loans and any
other fund that invests in bank loans and is managed or advised by the same
investment advisor of such fund or by an Affiliate of such investment advisor as
a single Eligible Transferee), with prior written notice to the Borrower;
provided that unless an Event of Default has occurred and is continuing, no
assignment to a Disqualified Lender shall be permitted to be made;
 
provided that (i) at such time Schedule I-A and/or Schedule I-B, as applicable,
hereto shall be deemed modified to reflect the Commitments (and/or outstanding
amount of the Loans, as the case may be) of such new Lender and of the existing
Lenders, (ii) new Notes will be issued, at the Borrower’s expense, to such new
Lender and to the assigning Lender upon the request of such new Lender or
assigning Lender, such new Notes to be in conformity with the requirements of
Section 2.04 (with appropriate modifications) to the extent needed to reflect
the revised Commitments (and/or outstanding amount of the Loans, as the  case
may be), (iii) the consent of the Administrative Agent shall be required in
connection with any assignment pursuant to preceding clause (y) (which consent
shall not be unreasonably withheld or delayed and which shall be subject only to
the Administrative Agent’s receipt of satisfactory “know your customer”
documentation on the transferee, (iv) each of which assignees shall become a
party to this Agreement as a Lender by execution of an Assignment and Assumption
Agreement and (v) the Administrative Agent shall receive at the time of each
such assignment, from the assigning or assignee Lender, the payment of a
non-refundable assignment fee of $5,000. To the extent of any assignment
pursuant to this Section 11.04(b), the assigning Lender shall be relieved of its
obligations hereunder with respect to its assigned Commitments (it being
understood that the indemnification provisions under this Agreement (including,
without limitation, Sections 2.08, 2.09, 4.04 and 11.01) shall survive as to
such assigning Lender with respect to matters occurring prior to the date such
assigning Lender ceases to be a Lender).  To the extent that an assignment of
all or any portion of a Lender’s Commitments and related outstanding Credit
Document Obligations pursuant to Section 2.11 or this Section 11.04(b) would, at
the time of such assignment, result in increased costs under Section 2.08, 2.09
or 4.04 from those being charged by the respective assigning Lender prior to
such assignment, then the Borrower shall not be obligated to pay such increased
costs (although the Borrower shall be obligated to pay any other increased costs
of the type described above resulting from any Change in Law after the date of
the respective assignment).  To the extent a Lender assigns a portion of its
Commitments and/or its outstanding amount of the Loans pursuant to this Section
11.04(b), such partial assignment shall be made as an assignment of


-98-

--------------------------------------------------------------------------------

a proportionate part of all such Lender’s rights and obligations under this
Agreement with respect to the assigned share of the Loans and/or the Commitment.
 
(c)         Nothing in this Agreement shall prevent or prohibit any Lender from
pledging its share of the Loans and Notes hereunder to a Federal Reserve Bank or
other central bank in support of borrowings made by such Lender from such
Federal Reserve Bank or other central bank and, with the consent of the
Administrative Agent, any Lender which is a fund may pledge all or any portion
of its Notes or share of the Loans to a trustee for the benefit of investors and
in support of its obligation to such investors; provided, however, no such
pledge shall release a Lender from any of its obligations hereunder or
substitute any such pledgee for such Lender as a party hereto.
 
(d)          Notwithstanding anything to the contrary contained in this Section
11.04, no assignment shall be made to (i) the Borrower or any Obligor or any of
their respective Affiliates or Subsidiaries, (ii) any Defaulting Lender or any
of its Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute a Defaulting Lender or a Subsidiary thereof or (iii) a natural Person
(or a holding company, investment vehicle or trust for, or owned and operated
for the primary benefit of, a natural Person).
 
(e)          The Agents shall not be responsible or have any liability for, or
have any duty to ascertain, inquire into, monitor or enforce, compliance with
the provisions hereof relating to Disqualified Lenders. Without limiting the
generality of the foregoing, the Administrative Agent (and its sub-agents) shall
not (x) be obligated to ascertain, monitor or inquire as to whether any Lender
or Participant or prospective Lender or Participant is a Disqualified Lender or
(y) have any liability with respect to or arising out of any assignment or
participation of Loans, or disclosure of confidential information, to any
Disqualified Lender.
 
11.05      No Waiver; Remedies Cumulative.  No failure or delay on the part of
the Administrative Agent or any Lender or any holder of any Note in exercising
any right, power or privilege hereunder or under any other Credit Document and
no course of dealing between the Borrower or any other Obligor and the
Administrative Agent or any Lender or the holder of any Note shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, power or
privilege hereunder or under any other Credit Document preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
hereunder or thereunder.  The rights, powers and remedies herein or in any other
Credit Document expressly provided are cumulative and not exclusive of any
rights, powers or remedies which the Administrative Agent or any Lender or the
holder of any Note would otherwise have.  No notice to or demand on any Obligor
in any case shall entitle any Obligor to any other or further notice or demand
in similar or other circumstances or constitute a waiver of the rights of the
Administrative Agent or any Lender or the holder of any Note to any other or
further action in any circumstances without notice or demand.


11.06      Payments Pro Rata.  (a)  Except as otherwise provided in this
Agreement, the Administrative Agent agrees that promptly after its receipt of
each payment from or on behalf of the Borrower in respect of any Credit Document
Obligations hereunder, it shall distribute such payment to the Lenders (other
than any Lender that has consented in writing to waive its pro rata share of any
such payment) pro rata based upon their respective shares, if any, of the Credit
Document Obligations with respect to which such payment was received.


(b)          Each of the Lenders agrees that, if it should receive any amount
hereunder (whether by voluntary payment, by realization upon security, by the
exercise of the right of setoff or banker’s lien, by counterclaim or cross
action, by the enforcement of any right under the Credit Documents, or
otherwise), which is applicable to the payment of the principal of, or interest
on, the Loans or Commitment Commission, of a sum which with respect to the
related sum or sums received by other


-99-

--------------------------------------------------------------------------------

Lenders is in a greater proportion than the total of such Credit Document
Obligation then owed and due to such Lender bears to the total of such Credit
Document Obligation then owed and due to all of the Lenders immediately prior to
such receipt, then such Lender receiving such excess Credit Document payment
shall purchase for cash without recourse or warranty from the other Lenders an
interest in the Obligations of the respective Obligor to such Lenders in such
amount as shall result in a proportional participation by all the Lenders in
such amount; provided that if all or any portion of such excess amount is
thereafter recovered from such Lender, such purchase shall be rescinded and the
purchase price restored to the extent of such recovery, but without interest;
provided, further, that this clause (b) shall not apply to any payment obtained
by a Lender as consideration for the assignment of or sale of a participation in
any of Loans.
 
(c)         Notwithstanding anything to the contrary contained herein, the
provisions of the preceding Sections 11.06(a) and (b) shall be subject to the
express provisions of this Agreement which require, or permit, differing
payments to be made to Non-Defaulting Lenders as opposed to Defaulting Lenders.
 
11.07     Calculations; Computations.  (a)  The financial statements to be
furnished to the Lenders pursuant hereto shall be made and prepared in
accordance with generally accepted accounting principles in the United States
consistently applied throughout the periods involved (except as set forth in the
notes thereto or as otherwise disclosed in writing by the Borrower to the
Lenders).  In addition, all computations determining compliance with the
Financial Covenants shall utilize accounting principles and policies in
conformity with those in effect on the Original Closing Date (with the foregoing
generally accepted accounting principles herein called “GAAP”), subject, in the
case of the unaudited financial statements, to normal year-end audit adjustments
and the absence of footnotes.  Unless otherwise noted, all references in this
Agreement to “GAAP” shall mean generally accepted accounting principles as in
effect in the United States.
 
(b)         All computations of interest for the Loans, Commitment Commission
and other Fees hereunder shall be made on the basis of a year of 360 days for
the actual number of days (including the first day but excluding the last day)
occurring in the period for which such interest, Commitment Commission or Fees
are payable.
 
11.08      Agreement Binding.  The Borrower and each other Obligor agree that
they shall be bound by the terms of this Agreement and the obligations and
covenants expressed to be binding on each of them under this Agreement even if
the terms, covenants or obligations contained hereunder are inconsistent with,
or less favorable to the Borrower or such Obligor (as the case may be) than the
Borrower’s or such Obligor’s rights and obligations under any other document
that they are a party to or are otherwise bound by, including without
limitation, the Technical Management Agreement and any Commercial Management
Agreement (if applicable), notwithstanding that the Lender Creditors are aware
of or have been provided with such other document pursuant to this Agreement or
otherwise.


11.09     GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY
TRIAL.  (a)  THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL, EXCEPT AS OTHERWISE
PROVIDED IN CERTAIN OF THE COLLATERAL VESSEL MORTGAGES AND OTHER SECURITY
DOCUMENTS, BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF THE
STATE OF NEW YORK.  ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS
AGREEMENT OR ANY OTHER CREDIT DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE
OF NEW YORK LOCATED IN NEW YORK COUNTY IN THE CITY OF NEW YORK OR OF THE UNITED
STATES FOR THE SOUTHERN DISTRICT OF


-100-

--------------------------------------------------------------------------------

NEW YORK, AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH OF THE PARTIES
TO THIS AGREEMENT HEREBY IRREVOCABLY ACCEPTS FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, GENERALLY AND UNCONDITIONALLY, THE EXCLUSIVE JURISDICTION OF THE
AFORESAID COURTS.  EACH OF THE PARTIES TO THIS AGREEMENT FURTHER IRREVOCABLY
CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED COURTS IN
ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR
CERTIFIED MAIL, POSTAGE PREPAID, TO THE BORROWER AT ITS ADDRESS SET FORTH ON
SCHEDULE VII HERETO, SUCH SERVICE TO BECOME EFFECTIVE 30 DAYS AFTER SUCH
MAILING.  NOTHING HEREIN SHALL AFFECT THE RIGHT OF THE ADMINISTRATIVE AGENT
UNDER THIS AGREEMENT, ANY LENDER OR THE HOLDER OF ANY NOTE TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE
PROCEED AGAINST ANY OBLIGOR IN ANY OTHER JURISDICTION.  THE BORROWER HEREBY
IRREVOCABLY DESIGNATES, APPOINTS, AUTHORIZES AND EMPOWERS KRAMER LEVIN NAFTALIS
& FRANKEL LLP, WITH OFFICES CURRENTLY LOCATED AT 1177 AVENUE OF AMERICAS, NEW
YORK, NEW YORK 10036, ATTENTION:  DAVID J. FISHER, AS ITS DESIGNEE, APPOINTEE
AND AGENT TO RECEIVE AND ACCEPT FOR AND ON ITS BEHALF, AND IN RESPECT OF ITS
PROPERTY, SERVICE OF ANY AND ALL LEGAL PROCESS, SUMMONS, NOTICES AND DOCUMENTS
WHICH MAY BE SERVED IN ANY SUCH ACTION OR PROCEEDING.  IF FOR ANY REASON SUCH
DESIGNEE, APPOINTEE AND AGENT SHALL CEASE TO BE AVAILABLE TO ACT AS SUCH, THE
BORROWER AGREES TO DESIGNATE A NEW DESIGNEE, APPOINTEE AND AGENT IN NEW YORK,
NEW YORK ON THE TERMS AND FOR THE PURPOSES OF THIS PROVISION SATISFACTORY TO THE
ADMINISTRATIVE AGENT; PROVIDED THAT ANY FAILURE ON THE PART OF THE BORROWER TO
COMPLY WITH THE FOREGOING PROVISIONS OF THIS SENTENCE SHALL NOT IN ANY WAY
PREJUDICE OR LIMIT THE SERVICE OF PROCESS OR SUMMONS IN ANY OTHER MANNER
DESCRIBED ABOVE IN THIS SECTION 11.09 OR OTHERWISE PERMITTED BY LAW.
 
(b)        EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ANY
OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF
THE AFORESAID ACTIONS OR PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS
AGREEMENT OR ANY OTHER CREDIT DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN
CLAUSE (a) ABOVE AND HEREBY FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD
OR CLAIM IN ANY SUCH COURT THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY
SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.
 
(c)          EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ALL
RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT
OF OR RELATING TO THIS AGREEMENT, THE OTHER CREDIT DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.
 
11.10     Counterparts.  This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original (including if
delivered by e-mail or facsimile transmission), but all of which shall together
constitute one and the same instrument.  A set of counterparts executed by all
the parties hereto shall be lodged with the Borrower and the Administrative
Agent. This Agreement and the


-101-

--------------------------------------------------------------------------------

other Credit Documents constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.
 
11.11      [Reserved].
 
11.12      Headings Descriptive.  The headings of the several sections and
subsections of this Agreement are inserted for convenience only and shall not in
any way affect the meaning or construction of any provision of this Agreement.
 
11.13      Amendment or Waiver; etc.  (a)  Neither this Agreement nor any other
Credit Document nor any terms hereof or thereof may be changed, waived,
discharged or terminated unless such change, waiver, discharge or termination is
in writing signed by the respective Obligors party thereto and the Required
Lenders; provided that no such change, waiver, discharge or termination shall,
without the consent of each Lender (other than a Defaulting Lender) (or (x) in
the case of clauses (i) and (iii) below, each Lender (other than a Defaulting
Lender) directly and negatively affected thereby, (y) in the case of clause (ix)
below, each Required Revolving Lender or (z) in the case of clause (v)(B) below,
each Revolving Lender),
 
(i)          (A) Extend the timing for or reduce (x) the final scheduled
maturity of any Loan or Note or (y) any Scheduled Repayment, (B) reduce the
Applicable Margin or the rate or reduce or extend the time of payment of
interest or any fees on any Loan or any Note or Commitment Commission (except in
connection with the waiver of applicability of any post-default increase in
Interest Rates) or (C) reduce the principal amount of any Loan or any Note
(except to the extent repaid in cash),
 
(ii)          release any of the Collateral (except as expressly provided in the
Credit Documents),
 
(iii)         an increase in or extension of any Lender’s Commitment,
 
(iv)        amend, modify or waive any provision of this Section 11.13 or of any
other Section that expressly requires the consent of all the Lenders to do so,
 
(v)          (A) reduce the percentage specified in the definition of Required
Lenders or otherwise amend the definition of Required Lenders or (B) reduce the
percentage specified in the definition of Required Revolving Lenders or
otherwise amend the definition of Required Revolving Lenders without the written
consent of each Lender under the Revolving Loan Facility,
 
(vi)        consent to the assignment or transfer by the Borrower or any
Subsidiary Guarantor of any of its respective rights and obligations under this
Agreement,
 
(vii)        substitute or replace the Borrower or any Subsidiary Guarantor or
release any Subsidiary Guarantor from the Guaranty,


(viii)      amend, modify or waive Section 2.05 or amend, modify or waive any
other provision in this Agreement to the extent providing for payments or
prepayments of the Loans to be applied pro rata among the Lenders entitled to
such payments or prepayments of the Loans (it being understood that the waiver
of any mandatory prepayment of the Loans by the Required Lenders shall not
constitute an amendment, modification or waiver for purposes of this clause
(viii)), or
 
-102-

--------------------------------------------------------------------------------

(ix)        amend, modify or waive any condition precedent to any Borrowing (or
deemed extension of credit) under the Revolving Loan Facility without the
consent of the Required Revolving Lenders.
 
provided, further, that no such change, waiver, discharge or termination shall
(A) increase, extend or reinstate (following cancellation) the Commitments of
any Lender over the amount thereof then in effect without the consent of such
Lender (it being understood that waivers or modifications of conditions
precedent, covenants, Defaults or Events of Default or of a mandatory reduction
in the Commitments shall not result in an increase of the Commitments of any
Lender, and that an increase in the available portion of any Commitments of any
Lender shall not result in an increase in the Commitments of such Lender), (B)
without the consent of each Agent, amend, modify or waive any provision of
Section 10 as same applies to such Agent or any other provision as same relates
to the rights or obligations of such Agent or (C) without the consent of the
Security Agent, amend, modify or waive any provision relating to the rights or
obligations of the Security Agent.
 
(b)          If, in connection with any proposed change, waiver, discharge or
termination to any of the provisions of this Agreement as contemplated by
clauses (i) through (vi), inclusive, of the first proviso to Section 11.13(a),
the consent of the Required Lenders is obtained but the consent of one or more
of such other Lenders whose consent is required (any such Lender, a
“Non-Consenting Lender”) is not obtained, then the Borrower shall have the
right, so long as all Non-Consenting Lenders whose individual consent is
required are treated as described in either clauses (i) or (ii) below, to either
(i) replace each such Non-Consenting Lender (or, at the option of the Borrower
if the respective Non-Consenting Lender’s consent is required with respect to
less than the share of the Loans (or related Commitments) of such Non-Consenting
Lender, to replace only the respective Commitments and/or the share of the Loans
of the respective Non-Consenting Lender which gave rise to the need to obtain
such Non-Consenting Lender’s individual consent) with one or more Replacement
Lenders pursuant to Section 2.11 so long as at the time of such replacement,
each such Replacement Lender consents to the proposed change, waiver, discharge
or termination or (ii) terminate such Non-Consenting Lender’s Commitments (if
such Non-Consenting Lender’s consent is required as a result of its Commitment),
and/or repay the outstanding amount of the Loans and terminate any outstanding
Commitments of such Non-Consenting Lender which gave rise to the need to obtain
such Non-Consenting Lender’s consent, in accordance with Section 3.02(b) and/or
Section 4.01(a); provided that, unless the Commitments that are terminated
and/or the portion of the Loans that are repaid pursuant to preceding clause
(ii) are immediately replaced in full at such time through the addition of new
Lenders or the increase of the Commitments and/or the outstanding amount of the
Loans of existing Lenders (who in each case must specifically consent thereto),
then in the case of any action pursuant to preceding clause (ii) the Required
Lenders (determined before giving effect to the proposed action) shall
specifically consent thereto; provided, further, that in any event the Borrower
shall not have the right to replace a Lender, terminate such Lender’s
Commitments or repay such Lender’s share of the Loans solely as a result of the
exercise of such Lender’s rights (and the withholding of any required consent by
such Lender) pursuant to the second proviso to Section 11.13(a); provided,
further that such Replacement Lender shall be a bank or financial institution.
 
(c)        The Administrative Agent and the Borrower may amend any Credit
Document to correct administrative errors or omissions, or to effect
administrative changes that are not adverse to any Lender.  Notwithstanding
anything to the contrary contained herein, such amendment shall become effective
without any further consent of any other party to such Credit Document.
 
(d)       Notwithstanding any other provision in this Section 11.13, an
amendment or waiver which relates to the rights or obligations of the
Administrative Agent may not be effected without the consent of the
Administrative Agent.
 
-103-

--------------------------------------------------------------------------------

(e)          In connection with the implementation of any amendment pursuant to
Section 2.08(g) (a “Rate Transition Amendment”), the Administrative Agent will
have the right to make any technical, administrative or operational changes
(including changes to the definition of Eurodollar Rate, the definition of
Interest Period, timing and frequency of determining rates and making payments
of interest and other administrative matters that the Administrative Agent may,
acting reasonably, be appropriate to reflect the adoption and implementation of
such Rate Transition Amendment and to permit the administration thereof by the
Administrative Agent in a manner substantially consistent with market practice
and giving effect to the operational requirements of the Administrative Agent.
Notwithstanding anything to the contrary herein or in any other Credit Document,
any Rate Transition Amendment will become effective without any further action
or consent of any other party to this Agreement.
 
11.14    Survival.  All indemnities set forth herein including, without
limitation, in Sections 2.08, 2.09, 4.04, 11.01 and 11.06 shall survive the
execution, delivery and termination of this Agreement and the Notes and the
making and repayment of the Loans.
 
11.15     Domicile of the Loans.  Each Lender may transfer and carry its pro
rata portion of the Loans at, to or for the account of any office, Subsidiary or
Affiliate of such Lender.  Notwithstanding anything to the contrary contained
herein, to the extent that a transfer of Loans pursuant to this Section 11.15
would, at the time of such transfer, result in increased costs under Section
2.08, 2.09 or 4.04 from those being charged by the respective Lender prior to
such transfer, then the Borrower shall not be obligated to pay such increased
costs (although the Borrower shall be obligated to pay any other increased costs
of the type described above resulting from changes after the date of the
respective transfer).
 
11.16      Confidentiality.  (a)  Subject to the provisions of clause (b) of
this Section 11.16, each Lender agrees that it will not disclose without the
prior consent of the Borrower (other than to its officers, directors, employees,
auditors, advisors or counsel or to another Lender if the Lender or such
Lender’s holding or parent company or board of trustees in its sole discretion
determines that any such party should have access to such Information; provided
such Persons shall be subject to the provisions of this Section 11.16 to the
same extent as such Lender) any Information with respect to the Borrower or any
of its Subsidiaries which is now or in the future furnished pursuant to this
Agreement or any other Credit Document; provided that any Lender may disclose
any such Information (i) as has become generally available to the public other
than by virtue of a breach of this Section 11.16(a) by the respective Lender,
(ii) as may be required or requested by any municipal, state or Federal
regulatory body having or claiming to have jurisdiction over such Lender or to
the Federal Reserve Board or the Federal Deposit Insurance Corporation or
similar organizations (whether in the United States or elsewhere) or their
successors, (iii) as may be required or requested in respect to any summons or
subpoena or in connection with any litigation, (iv) in order to comply with any
law, order, regulation or ruling applicable to such Lender, (v) to the
Administrative Agent or the Security Agent, (vi) to any auditor or professional
financial or legal advisor of such Lender employed in the normal course of its
business, (vii) to any branch, Affiliate or Subsidiary of such Lender or to the
parent company, head office or regional office of such Lender in connection with
the transactions contemplated herein, (viii) to any prospective or actual
transferee or participant in connection with any contemplated transfer or
participation of any of the Notes or Commitments or any interest therein by such
Lender and any direct, indirect, actual or prospective counterparty (and its
advisor) to any swap, derivative, credit insurance or securitization transaction
related to the Borrower and its obligations under this Agreement; provided that
such prospective transferee or counterparty expressly agrees to execute and does
execute (including by way of customary “click through” arrangements) a
confidentiality agreement and be bound by the confidentiality provisions
contained in this Section 11.16, (ix) in connection with the exercise of any
remedies hereunder or under any other Credit Document or any action or
proceeding relating to this Agreement or any other Credit Document or the
enforcement of rights hereunder or thereunder or (x) to the extent such
information


-104-

--------------------------------------------------------------------------------

(a) becomes publicly available other than as a result of a breach of this
Section, or (b) becomes available to the Administrative Agent, any Lender or any
of their respective Affiliates on a nonconfidential basis from a source other
than the Borrower. In addition, the Administrative Agent and the Lenders may
disclose the existence of this Agreement and Information about this Agreement to
market data collectors, similar service providers to the lending industry and
service providers to the Agents and the Lenders in connection with the
administration of this Agreement, the other Credit Documents, and the
Commitments.
 
(b)          The Borrower hereby acknowledges and agrees that each Lender may
share with any of its affiliates any Information related to the Borrower or any
of its Subsidiaries (including, without limitation, any nonpublic customer
Information regarding the creditworthiness of the Borrower or its Subsidiaries);
provided such Persons shall be subject to the provisions of this Section 11.16
to the same extent as such Lender.
 
For purposes of this Section 11.16, “Information” means all information received
from the Borrower or any of its Subsidiaries relating to the Borrower or any of
its Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent or any Lender on a
nonconfidential basis prior to disclosure by the Borrower or any of its
Subsidiaries; provided that, in the case of information received from the
Borrower or any of its Subsidiaries after the date hereof, such information is
clearly identified at the time of delivery as confidential. Any Person required
to maintain the confidentiality of Information as provided in this Section 11.16
shall be considered to have complied with its obligation to do so if such Person
has exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
 
11.17     Register.  The Borrower hereby designates the Administrative Agent to
serve as the Borrower’s agent, solely for purposes of this Section 11.17, to
maintain a register (the “Register”) on which it will record the Commitments
from time to time of each of the Lenders, the Loans made by each of the Lenders
and each repayment and prepayment in respect of the principal amount of the
Loans of each Lender.  Failure to make any such recordation, or any error in
such recordation shall not affect the Borrower’s obligations in respect of such
Loans.  With respect to any Lender, the transfer of the Commitments of such
Lender and the rights to the principal of, and interest on, any Loan made
pursuant to such Commitments shall not be effective until such transfer is
recorded on the Register maintained by the Administrative Agent with respect to
ownership of such Commitments and the Loans and prior to such recordation all
amounts owing to the transferor with respect to such Commitments and the Loans
shall remain owing to the transferor.  The registration of assignment or
transfer of all or part of any Commitments and Loans shall be recorded by the
Administrative Agent on the Register only upon the acceptance by the
Administrative Agent of a properly executed and delivered Assignment and
Assumption Agreement pursuant to Section 11.04(b).  Coincident with the delivery
of such an Assignment and Assumption Agreement to the Administrative Agent for
acceptance and registration of assignment or transfer of all or part of a Loan,
or as soon thereafter as practicable, the assigning or transferor Lender shall
surrender the Note evidencing such Loan, and thereupon one or more new Notes in
the same aggregate principal amount shall be issued to the assigning or
transferor Lender and/or the new Lender.  The Borrower agrees to indemnify the
Administrative Agent from and against any and all losses, claims, damages and
liabilities of whatsoever nature which may be imposed on, asserted against or
incurred by the Administrative Agent in performing its duties under this Section
11.17, except to the extent caused by the Administrative Agent’s own gross
negligence, willful misconduct or unlawful acts.
 
11.18      Judgment Currency.  If for the purposes of obtaining judgment in any
court it is necessary to convert a sum due from the Borrower hereunder or under
any of the Notes in the currency expressed to be payable herein or under the
Notes (the “Specified Currency”) into another currency, the parties hereto
agree, to the fullest extent that they may effectively do so, that the rate of


-105-

--------------------------------------------------------------------------------

exchange used shall be that at which in accordance with normal banking
procedures the Administrative Agent could purchase the Specified Currency with
such other currency at the Administrative Agent’s New York office on the
Business Day preceding that on which final judgment is given.  The obligations
of the Borrower in respect of any sum due to any Lender or the Administrative
Agent hereunder or under any Note shall, notwithstanding any judgment in a
currency other than the Specified Currency, be discharged only to the extent
that on the Business Day following receipt by such Lender or the Administrative
Agent (as the case may be) of any sum adjudged to be so due in such other
currency, such Lender or the Administrative Agent (as the case may be) may in
accordance with normal banking procedures purchase the Specified Currency with
such other currency; if the amount of the Specified Currency so purchased is
less than the sum originally due to such Lender or the Administrative Agent, as
the case may be, in the Specified Currency, the Borrower agrees, to the fullest
extent that it may effectively do so, as a separate obligation and
notwithstanding any such judgment, to indemnify such Lender or the
Administrative Agent, as the case may be, against such loss, and if the amount
of the Specified Currency so purchased exceeds the sum originally due to any
Lender or the Administrative Agent, as the case may be, in the Specified
Currency, such Lender or the Administrative Agent, as the case may be, agrees to
remit such excess to the Borrower.
 
11.19    Language.  All correspondence, including, without limitation, all
notices, reports and/or certificates, delivered by any Obligor to the
Administrative Agent, the Security Agent or any Lender shall, unless otherwise
agreed by the respective recipients thereof, be submitted in the English
language or, to the extent the original of such document is not in the English
language, such document shall be delivered with a certified English translation
thereof.
 
11.20     Waiver of Immunity.  The Borrower, in respect of itself, each other
Obligor, its and their process agents, and its and their properties and
revenues, hereby irrevocably agrees that, to the extent that the Borrower, any
other Obligor or any of its or their properties has or may hereafter acquire any
right of immunity from any legal proceedings, whether in the United States, any
Acceptable Flag Jurisdiction or elsewhere, to enforce or collect upon the Credit
Document Obligations of the Borrower or any other Obligor related to or arising
from the transactions contemplated by any of the Credit Documents, including,
without limitation, immunity from service of process, immunity from jurisdiction
or judgment of any court or tribunal, immunity from execution of a judgment, and
immunity of any of its property from attachment prior to any entry of judgment,
or from attachment in aid of execution upon a judgment, the Borrower, for itself
and on behalf of the other Obligors, hereby expressly waives, to the fullest
extent permissible under applicable law, any such immunity, and agrees not to
assert any such right or claim in any such proceeding, whether in the United
States, any Acceptable Flag Jurisdiction or elsewhere.
 
11.21      USA PATRIOT Act Notice.  Each Lender hereby notifies each Obligor
that pursuant to the requirements of the USA PATRIOT Act (Title III of Pub.:
107-56 (signed into law October 26, 2001)) (the “PATRIOT Act”), it is required
to obtain, verify, and record information that identifies each Obligor, which
information includes the name of each Obligor and other “know your customer”
information that will allow such Lender to identify each Obligor in accordance
with the PATRIOT Act and anti-money laundering rules and regulations, and each
Obligor agrees to provide such information from time to time to any Lender.


11.22     Severability.  If any provisions of this Agreement or the other Credit
Documents is held to be illegal, invalid or unenforceable: (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Credit Documents shall not be affected or impaired thereby and (b) the
parties hereto shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions; provided that the Lenders shall charge


-106-

--------------------------------------------------------------------------------

no fee in connection with any such amendment.  The invalidity of a provision in
a particular jurisdiction shall not invalid or render unenforceable such
provision in any other jurisdiction.
 
11.23     Flag Jurisdiction Transfer.  In the event that the Borrower desires to
implement a Flag Jurisdiction Transfer with respect to a Collateral Vessel, upon
receipt of reasonable advance notice thereof from the Borrower, the Security
Agent shall use commercially reasonably efforts to provide, or (as necessary)
procure the provision of, all such reasonable assistance as any Obligor may
request from time to time in relation to (i) the Flag Jurisdiction Transfer,
(ii) the related deregistration of the relevant Collateral Vessel from its
previous flag jurisdiction and (iii) the release and discharge of the related
Security Documents; provided that the relevant Obligor shall pay all documented
out of pocket costs and expenses reasonably incurred by the Security Agent in
connection with provision of such assistance.  Each Lender hereby consents in
connection with any Flag Jurisdiction Transfer and subject to the satisfaction
of the requirements thereof to be satisfied by the relevant Obligor, to (x)
deregister such Collateral Vessel from its previous Flag Jurisdiction and (y)
release and hereby direct the Security Agent to release the relevant Collateral
Vessel Mortgage.  Each Lender hereby directs the Security Agent, and the
Security Agent agrees to execute and deliver or, at the Borrower’s expense, file
such documents and perform other actions reasonably necessary to release the
relevant Collateral Vessel Mortgages when and as directed pursuant to this
Section 11.23.
 
11.24    Acknowledgement and Consent to Bail-In of Affected Financial
Institutions.  Notwithstanding anything to the contrary in any Credit Document
or in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Affected Financial
Institution arising under any Credit Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of the
applicable Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:
 
(a)          the application of any Write-Down and Conversion Powers by the
applicable Resolution Authority to any such liabilities arising hereunder which
may be payable to it by any party hereto that is an Affected Financial
Institution; and
 
(b)          the effects of any Bail-in Action on any such liability, including,
if applicable:
 
(i)            a reduction in full or in part or cancellation of any such
liability;
 
(ii)         a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such Affected Financial Institution, its
parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Credit Document; or
 
(iii)        the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of the applicable Resolution
Authority.
 
11.25     German Resident Secured Creditor.  To the extent a Lender Creditor is
resident in Germany (“Inländer”) within the meaning of Section 2 Paragraph 15 of
the German foreign trade and payment act (AWG Außenwirtschaftsgesetz) and
therefore subject to Section 7 of the AWV or is subject to EU Regulation
2271/1996 and it would not be permitted to accept a representation or an
undertaking that is made or is to be made or is granted or is to be granted by
an Obligor with respect to Sanctions Laws under this Agreement, such Lender
Creditor shall not, in the event of a breach by an Obligor of any such
representation or undertaking be entitled to invoke or declare an Event of
Default or vote for a cancellation of the Total Commitments and immediate
repayment of the Loans pursuant to Section 9.
 
-107-

--------------------------------------------------------------------------------

(b)         The representations in Section 6.26 given by, and the undertakings
in Sections 7.05, 7.15 and 7.19 of, any Inländer within the meaning of Section 2
Para. 15 of the AWV are granted only to the extent that such Lender Creditor
itself would be permitted to receive such representations or undertakings
pursuant to Section 7 of the AWV or to EU Regulation 2271/1996.
 
(c)         On any matter referred to in paragraph (a) above in respect of which
the Lenders are to vote but in respect of which a German-resident Lender to whom
paragraph (a) above applies shall not vote in accordance with such paragraph:
 
(i)             for the purposes of determining whether approval of the Required
Lenders is obtained the references in the definition of “Required Lenders” to
66⅔% of the Commitments of Non-Defaulting Lenders and to 66⅔% of the Loans of
Non-Defaulting Lenders shall for this purpose be construed to refer to 66⅔% of
such Commitments or, as the case may be, such amount of the Loans only taking
account of the other Commitments of, or as the case may be, the participation in
the Loans of, the Non-Defaulting Lenders and other than the Commitments of or,
as the case may be, the participation in the Loans of, the German-resident
Lender; and an action taken by the Required Lenders as such definition is
modified by this paragraph (c) shall be valid in the applicable circumstances
and binding all parties hereto; and
 
(ii)          for the purposes of determining whether the approval of all
Lenders is obtained, all Lenders shall be construed to mean the other Lenders
other than the German-resident Lender and an action taken by all Lenders as
modified by this paragraph (c) shall be valid in the applicable circumstances
and binding on all parties hereto.
 
11.26     Amendment and Restatement.  On the Restatement Effective Date, the
Original Credit Agreement shall be amended and restated in its entirety and
governed by the terms of this Agreement, all as more particularly described
herein; provided that the provisions of the Original Credit Agreement which are
expressly stated to survive the termination of the Original Credit Agreement
shall survive and remain in full force and effect. The parties acknowledge and
agree that this Agreement and the other Credit Documents do not constitute a
novation, payment and reborrowing or termination of the obligation under the
Original Credit Agreement, and that all such obligations are in all respects
continued and outstanding as obligations under this Agreement or provided in the
Restatement Agreement except to the extent such obligation are modified from and
after the Restatement Effective Date, as provided in this Agreement and the
other Credit Documents. From and after the Restatement Effective Date, the
Obligations under, and as defined in, the Original Credit Agreement are and
shall continue as Obligations under this Agreement and the Credit Documents
until otherwise paid in accordance with the terms hereof. Without limiting the
generality of the foregoing, the Security Documents and the grant of liens on
all of the Collateral (as each such term is defined in the Original Credit
Agreement), do and shall continue to secure the payment of all Obligations of
the Obligors under Credit Documents, in each case, as amended by this Agreement.
 
*          *          *


-108-

--------------------------------------------------------------------------------



ANNEX B
 
AMENDED AND RESTATED SCHEDULES TO THE ORIGINAL CREDIT AGREEMENT
 
[SEE ATTACHED]




--------------------------------------------------------------------------------


SCHEDULE I-A
 
TERM LOAN COMMITMENTS
 
Lender
 
Commitments
 
Crédit Agricole Corporate and Investment Bank
 
$
52,908,888.89
 
Skandinaviska Enskilda Banken AB (Publ)
 
$
31,927,777.78
 
CTBC Bank Co., Ltd
 

13,683,333.33
 
Total
 
$
98,520,000.00
 




--------------------------------------------------------------------------------

SCHEDULE I-B
 
REVOLVING LOAN COMMITMENTS
 
Lender
 
Commitments
 
Crédit Agricole Corporate and Investment Bank
 
$
7,500,000.00
 
Skandinaviska Enskilda Banken AB (Publ)
 
$
7,500,000.00
 
Nordea Bank ABP, New York Branch
 
$
10,000,000.00
 
Total
 
$
25,000,000.00
 




--------------------------------------------------------------------------------

SCHEDULE II
 
LENDER ADDRESSES
 

 
INSTITUTIONS
 
ADDRESSES
   
CRÉDIT AGRICOLE CORPORATE AND
INVESTMENT BANK
 
 
12 Place des Etats-Unis
92120 Montrouge, France
Attn: Clementine Costil / Romy Roussel
Telephone: +33141899047 / +33141890612
Email: clementine.costil@ca-cib.com, romy.roussel@ca-cib.com,
nyshipfinance@ca-cib.com
             
SKANDINAVISKA ENSKILDA BANKEN AB (PUBL)
 
Kungstradgardsgatan 8
SE-106 40 Stockholm, Sweden
Attn: Arne Juell-Skielse
Telephone:  +46 8 763 86 38
             
CTBC BANK CO., LTD
 
8F. No. 168, Jingmao 2nd Rd.
Nangang Dist., Taipei City / 115, Taiwan
Attn: Neal Lai
Telephone: +886-2-33277777 ext. 3202
             
NORDEA BANK ABP, NEW YORK BRANCH
 
1211 Avenue of the Americas, 23rd Floor
New York, New York 10036
Attn: Shipping, Offshore and Oil Services
Telephone: 212-318-9634
           




--------------------------------------------------------------------------------

SCHEDULE III
 
SUBSIDIARIES
 
#
Entity Name
Percentage
Ownership
Direct Owner
1.

Baltic Bear Limited
100%
Baltic Trading Limited
2.
Baltic Breeze Limited
100%
Baltic Trading Limited
3.
Baltic Cougar Limited
100%
Baltic Trading Limited
4.
Baltic Cove Limited
100%
Baltic Trading Limited
5.
Baltic Fox Limited
100%
Baltic Trading Limited
6.
Baltic Hare Limited
100%
Baltic Trading Limited
7.
Baltic Hornet Limited
100%
Baltic Trading Limited
8.
Baltic Jaguar Limited
100%
Baltic Trading Limited
9.
Baltic Leopard Limited
100%
Baltic Trading Limited
10.
Baltic Lion Limited
100%
Genco Shipping & Trading Limited
11.
Baltic Mantis Limited
100%
Baltic Trading Limited
12.
Baltic Panther Limited
100%
Baltic Trading Limited
13.
Baltic Scorpion Limited
100%
Baltic Trading Limited
14.
Baltic Tiger Limited
100%
Genco Shipping & Trading Limited
15.
Baltic Trading Limited
100%
Genco Investments LLC
16.
Baltic Wasp Limited
100%
Baltic Trading Limited
17.
Baltic Wind Limited
100%
Baltic Trading Limited
18.
Baltic Wolf Limited
100%
Baltic Trading Limited
19.
Genco Acheron Limited
100%
Genco Shipping & Trading Limited
20.
Genco Aquitaine Limited
100%
Genco Shipping & Trading Limited
21.
Genco Ardennes Limited
100%
Genco Shipping & Trading Limited
22.
Genco Augustus Limited
100%
Genco Holdings Limited
23.
Genco Auvergne Limited
100%
Genco Shipping & Trading Limited
24.
Genco Avra Limited
100%
Genco Shipping & Trading Limited
25.
Genco Bay Limited
100%
Genco Shipping & Trading Limited
26.
Genco Beauty Limited
100%
Genco Holdings Limited
27.
Genco Bourgogne Limited
100%
Genco Shipping & Trading Limited
28.
Genco Brittany Limited
100%
Genco Shipping & Trading Limited
29.
Genco Carrier Limited
100%
Genco Shipping & Trading Limited
30.
Genco Cavalier LLC
100%
Genco Holdings Limited
31.
Genco Challenger Limited
100%
Genco Shipping & Trading Limited
32.
Genco Champion Limited
100%
Genco Holdings Limited
33.
Genco Charger Limited
100%
Genco Holdings Limited
34.
Genco Claudius Limited
100%
Genco Shipping & Trading Limited
35.
Genco Columbia Limited
100%
Genco Shipping & Trading Limited
36.
Genco Commodus Limited
100%
Genco Shipping & Trading Limited
37.
Genco Constantine Limited
100%
Genco Holdings Limited
38.
Genco Defender Limited
100%
Genco Shipping & Trading Limited
39.
Genco Endeavour Limited
100%
Genco Shipping & Trading Limited
40.
Genco Explorer Limited
100%
Genco Shipping & Trading Limited
41.
Genco Hadrian Limited
100%
Genco Holdings Limited
42.
Genco Holdings Limited
100%
Genco Shipping & Trading Limited




--------------------------------------------------------------------------------

#
Entity Name
Percentage
Ownership
Direct Owner
43.
Genco Hunter Limited
100%
Genco Shipping & Trading Limited
44.
Genco Investments LLC
100%
Genco Shipping & Trading Limited
45.
Genco Knight Limited
100%
Genco Holdings Limited
46.
Genco Languedoc Limited
100%
Genco Shipping & Trading Limited
47.
Genco Leader Limited
100%
Genco Shipping & Trading Limited
48.
Genco Liberty Limited
100%
Genco Shipping & Trading Limited
49.
Genco Loire Limited
100%
Genco Shipping & Trading Limited
50.
Genco London Limited
100%
Genco Holdings Limited
51.
Genco Lorraine Limited
100%
Genco Shipping & Trading Limited
52.
Genco Management (USA) LLC
100%
Genco Ship Management LLC
53.
Genco Mare Limited
100%
Genco Shipping & Trading Limited
54.
Genco Marine Limited
100%
Genco Shipping & Trading Limited
55.
Genco Maximus Limited
100%
Genco Shipping & Trading Limited
56.
Genco Muse Limited
100%
Genco Shipping & Trading Limited
57.
Genco Normandy Limited
100%
Genco Shipping & Trading Limited
58.
Genco Ocean Limited
100%
Genco Shipping & Trading Limited
59.
Genco Picardy Limited
100%
Genco Shipping & Trading Limited
60.
Genco Pioneer Limited
100%
Genco Shipping & Trading Limited
61.
Genco Predator Limited
100%
Genco Holdings Limited
62.
Genco Progress Limited
100%
Genco Shipping & Trading Limited
63.
Genco Prosperity Limited
100%
Genco Shipping & Trading Limited
64.
Genco Provence Limited
100%
Genco Shipping & Trading Limited
65.
Genco Pyrenees Limited
100%
Genco Shipping & Trading Limited
66.
Genco Raptor LLC
100%
Genco Shipping & Trading Limited
67.
Genco RE Investments LLC
100%
Genco Shipping & Trading Limited
68.
Genco Reliance Limited
100%
Genco Shipping & Trading Limited
69.
Genco Resolute Limited
100%
Genco Shipping & Trading Limited
70.
Genco Rhone Limited
100%
Genco Shipping & Trading Limited
71.
Genco Ship Management LLC
100%
Genco Shipping & Trading Limited
72.
Genco Shipping A/S
100%
Genco Shipping Pte. Limited
73.
Genco Shipping Pte. Limited
100%
Genco Shipping & Trading Limited
74.
Genco Spirit Limited
100%
Genco Shipping & Trading Limited
75.
Genco Success Limited
100%
Genco Shipping & Trading Limited
76.
Genco Sugar Limited
100%
Genco Shipping & Trading Limited
77.
Genco Surprise Limited
100%
Genco Shipping & Trading Limited
78.
Genco Thunder LLC
100%
Genco Shipping & Trading Limited
79.
Genco Tiberius Limited
100%
Genco Holdings Limited
80.
Genco Titus Limited
100%
Genco Holdings Limited
81.
Genco Vigour Limited
100%
Genco Holdings Limited
82.
Genco Warrior Limited
100%
Genco Shipping & Trading Limited
83.
Genco Weatherly Limited
100%
Genco Shipping & Trading Limited
84.
Genco Wisdom Limited
100%
Genco Shipping & Trading Limited




--------------------------------------------------------------------------------

Schedule IV-A
Page 1
 
SCHEDULE IV-A
 
REQUIRED INSURANCE
 
Insurance to be maintained on the Collateral Vessel:
 
(a)        The Borrower and applicable Subsidiary Guarantor shall keep the
Collateral Vessel insured with insurers and protection and indemnity clubs or
associations of internationally recognized reputation, and placed in such
markets, on such terms and conditions, and through brokers, reasonably
satisfactory to the Security Agent and under forms of policies approved by the
Security Agent against the risks indicated below and such other risks as the
Security Agent may reasonably specify from time to time; however, in no case
shall the Security Agent specify insurance in excess of the customary insurances
purchased by first-class owners of comparable vessels:
 
(i)          Marine and war risk, including terrorism, confiscation, London
Blocking and Trapping Addendum and Missing Collateral Vessel Clause, hull and
machinery insurance, hull interest insurance and freight interest or equivalent
insurance, together in an amount in U.S. dollars at all times equal to or
greater than (x) its Appraised Value and (y) an amount which, when aggregated
with the insured value of the other Collateral Vessels then subject to a
Collateral Vessel Mortgage, is equal to 120% of the aggregate principal amount
of the Loans and the Commitments.  The insured value for hull and machinery
required under this clause (i) for the Collateral Vessel shall at all times be
in an amount equal to or greater than (x) 80% of the Appraised Value of the
Collateral Vessel and (y) an amount which, when aggregated with the hull and
machinery insured value of the other Collateral Vessels then subject to a
Collateral Vessel Mortgage, is equal to the aggregate principal amount of the
Loans and the Commitment outstanding, and the remaining marine and war risk
insurance required by this clause (i) may be taken out as hull and freight
interest or equivalent insurance.
 
(ii)        Marine and war risk protection and indemnity insurance or equivalent
insurance (including coverage against liability for crew, fines and penalties
arising out of the operation of the Collateral Vessel, insurance against
liability arising out of pollution, spillage or leakage, and workmen’s
compensation or longshoremen’s and harbor workers’ insurance as shall be
required by applicable law) in such amounts approved by the Security Agent;
provided, however, that insurance against liability under law or international
convention arising out of pollution, spillage or leakage shall be in an amount
not less than the greater of:
 
(x)          the maximum amount reasonably available from the International
Group of Protection and Indemnity Associations (the “International Group”) or
alternatively such sources of pollution, spillage or leakage coverage as are
commercially available in any absence of such coverage by the International
Group as shall be carried by prudent shipowners engaged in similar trades; and
 
(y)          the amounts required by the laws or regulations of the United
States of America or any applicable jurisdiction in which the Collateral Vessel
may be trading from time to time.
 
(iii)       While the Collateral Vessel is idle or laid up, at the option of the
Borrower and in lieu of the above-mentioned marine and war risk hull insurance,
port risk insurance insuring the Collateral Vessel against the usual risks
encountered by like vessels under similar circumstances.
 
(b)         The Security Agent will obtain Mortgagee’s Insurances on such
conditions as the Security Agent may reasonably require, satisfactory to the
Security Agent and for an amount in U.S. dollars approved by the Security Agent
but not being less than an amount which, when aggregated with




--------------------------------------------------------------------------------

Schedule IV-A

Page 2


the insured value of the other Collateral Vessels then subject to a Collateral
Vessel Mortgage, is equal to 110% of the sum of the aggregate principal amount
of the Loans and Commitments outstanding pursuant to the Agreement, the Borrower
and the Collateral Vessel Owner having no interest or entitlement in respect of
such policies; all such Mortgagee’s Insurances cover shall be obtained directly
by the Security Agent; provided that in no event shall the Borrower be required
to reimburse the Security Agent for any such costs in excess of the premium
level then available to the Security Agent in the market.
 
(c)        The marine and commercial war-risk insurance required in this
Schedule IV-A for the Collateral Vessel shall have deductibles and franchises in
amounts reasonably satisfactory to the Security Agent.
 
All insurance maintained hereunder shall be primary insurance without right of
contribution against any other insurance maintained by the Security Agent.  The
policy of marine and war risk hull and machinery insurance with respect to the
Collateral Vessel shall, if so requested by the Security Agent, provide that the
Security Agent shall be a named insured in its capacity as mortgagee and as loss
payee.  The entry in a marine and war risk protection indemnity club with
respect to the Collateral Vessel shall note the interest of the Security Agent. 
The Administrative Agent, the Security Agent and each of their respective
successors and assigns shall not be responsible for any premiums, club calls,
assessments or any other obligations or for the representations and warranties
made therein by the Borrower, any of the Borrower’s Subsidiaries or any other
Person.  In addition, the Borrower shall reimburse the Administrative Agent for
the cost of Mortgagee’s Insurances which the Administrative Agent will take out
on the Collateral Vessel upon such terms and in such amounts as the
Administrative Agent shall deem appropriate.
 
(d)          The Security Agent shall from time to time obtain a detailed report
signed by a firm of marine insurance brokers acceptable to the Security Agent
with respect to P & I entry, the hull and machinery and war risk insurance
carried and maintained on the Collateral Vessel, together with their opinion as
to the adequacy thereof and its compliance with the provisions of this Schedule
IV-A.  At the Borrower’s expense the Borrower will use its best efforts to cause
its insurance broker (which, for the avoidance of doubt shall be a different
insurance broker from the firm of marine insurance brokers referred to in the
immediately preceding sentence) and the P & I club or association providing P &
I insurance referred to in part (a)(ii) of this Schedule IV-A, to agree to
advise the Security Agent by electronic mail of any expiration, termination,
alteration or cancellation of any policy, any default in the payment of any
premium and of any other act or omission on the part of the Borrower of which
the Borrower has knowledge and which might invalidate or render unenforceable,
in whole or in part, any insurance on the Collateral Vessel, and to provide an
opportunity of paying any such unpaid premium or call, such right being
exercisable by the Security Agent on the Collateral Vessel on an individual and
not on a fleet basis.  In addition, the Borrower shall promptly provide the
Security Agent with any information which the Security Agent reasonably requests
for the purpose of obtaining or preparing any report from the Security Agent’s
independent marine insurance consultant as to the adequacy of the insurances
effected or proposed to be effected in accordance with this Schedule IV-A as of
the date hereof or in connection with any renewal thereof, and the Borrower
shall upon demand indemnify the Security Agent in respect of all reasonable fees
and other expenses incurred by or for the account of the Security Agent in
connection with any such report; provided that the Security Agent shall be
entitled to such indemnity only for one such report during a period of 12
months.
 
The underwriters or brokers shall furnish the Security Agent with a letter or
letters of undertaking to the effect that:
 
(i)          they will hold the instruments of insurance, and the benefit of the
insurances thereunder, to the order of the Security Agent in accordance with the
terms of the loss payable clause referred to in the relevant Assignment of
Insurances for the Collateral Vessel;



--------------------------------------------------------------------------------

Schedule IV-A
Page 3



(ii)         they will have endorsed on each and every policy as and when the
same is issued the loss payable clause, to be in the excess of U.S. $1,500,000,
and the notice of assignment referred to in the relevant Assignment of
Insurances for the Collateral Vessel; and
 
(iii)       they will not set off against any sum recoverable in respect of a
claim against any Collateral Vessel under the said underwriters or brokers or
any other Person in respect of any other vessel nor cancel the said insurances
by reason of non-payment of such premiums or other amounts.
 
All policies of insurance required hereby shall provide for not less than 14
days (7 days in respect of war risk insurance) prior written notice to be
received by the Security Agent of the termination or cancellation of the
insurance evidenced thereby.  All policies of insurance maintained pursuant to
this Schedule IV-A for risks covered by insurance other than that provided by a
P & I Club shall contain provisions waiving underwriters’ rights of subrogation
thereunder against any assured named in such policy and any assignee of said
assured, only to the extent such underwriters agree to so waive rights of
subrogation (provided that it is understood and agreed that the Borrower shall
use commercially reasonable efforts to obtain such waivers).  The Borrower shall
assign to the Security Agent its full rights under any policies of insurance in
respect of the Collateral Vessel in accordance with the terms contained herein
(and, for the avoidance of doubt, such assignments shall include any additional
value of any insurance that exceeds the values expressly required herein in
respect of the Collateral Vessel).  The Borrower agrees that it shall deliver
unless the insurances by their terms provide that they cannot cease (by reason
of nonrenewal or otherwise) without the Security Agent being informed and having
the right to continue the insurance by paying any premiums not paid by the
Borrower, receipts showing payment of premiums for Required Insurance and also
of demands from the Collateral Vessel’s P & I underwriters to the Security Agent
at least 2 days before the risk in question commences.
 
(e)          Unless the Security Agent shall otherwise agree, all amounts of
whatsoever nature payable under any insurance must be payable to the Security
Agent for distribution first to itself and thereafter to the Borrower or others
as their interests may appear; provided that, notwithstanding anything to the
contrary herein, until otherwise required by the Security Agent by notice to the
underwriters upon the occurrence and continuance of an Event of Default
hereunder, (i) amounts payable under any insurance on the Collateral Vessel with
respect to protection and indemnity risks may be paid directly to (x) the
Borrower to reimburse it for any loss, damage or expense incurred by it and
covered by such insurance or (y) the Person to whom any liability covered by
such insurance has been incurred, and (ii) amounts payable under any insurance
with respect to the Collateral Vessel involving any damage to the Collateral
Vessel not constituting an Event of Loss, may be paid by underwriters directly
for the repair, salvage or other charges involved or, if the Borrower shall have
first fully repaired the damage or paid all of the salvage or other charges, may
be paid to the Borrower as reimbursement therefor; provided, however, that if
such amounts (including any franchise or deductible) are in excess of U.S.
$1,500,000, the underwriters shall not make such payment without first obtaining
the written consent thereto of the Security Agent and the loss payable clauses
pertaining to such insurances shall be endorsed to that effect.
 
(f)         All amounts paid to the Security Agent in respect of any insurance
on the Collateral Vessel shall be disposed of as follows (after deduction of the
expenses of the Security Agent in collecting such amounts):
 
(i)          any amount which might have been paid at the time, in accordance
with the provisions of paragraph (d) above, directly to the Borrower or others
shall be paid by the Security Agent to, or as directed by, the Borrower;
 
(ii)         all amounts paid to the Security Agent in respect of an Event of
Loss of the Collateral Vessel shall be applied by the Security Agent to the
payment of the Financial Indebtedness hereby secured pursuant to Section 4.02(b)
of the Agreement; and



--------------------------------------------------------------------------------

 Schedule IV-A
Page 4



(iii)        all other amounts paid to the Security Agent in respect of any
insurance on the Collateral Vessel may, in the Security Agent’s sole discretion,
be held and applied to the prepayment of the Credit Document Obligations or to
making of needed repairs or other work on the Collateral Vessel, or to the
payment of other claims incurred by the Borrower relating to the Collateral
Vessel, or may be paid to the Borrower or whosoever may be entitled thereto.
 
The Borrower shall deliver to the Security Agent certified copies and, whenever
so reasonably requested by the Security Agent, if available to the Borrower, the
originals of all certificates of entry, cover notes, binders, evidences of
insurance and policies and all endorsements and riders amendatory thereof in
respect of insurance maintained pursuant to Section 7.03 of the Agreement and
this Schedule IV-A for the purpose of inspection or safekeeping, or,
alternatively, satisfactory letters of undertaking from the broker holding the
same.  The Security Agent shall be under no duty or obligation to verify the
adequacy or existence of any such insurance or any such policies, endorsement or
riders.
 
The Borrower will not execute or permit or willingly allow to be done any act by
which any insurance may be suspended, impaired or cancelled, and that it will
not permit or allow the Collateral Vessel to undertake any voyage or run any
risk or transport any cargo which may not be permitted by the policies in force,
without having previously notified the insurers and the Security Agent in
writing and insured the Collateral Vessel by additional coverage to extend to
such voyages, risks, passengers or cargoes.
 
In case any underwriter proposes to pay less on any claim than the amount
thereof, the Borrower shall forthwith inform the Security Agent, and if a
Default, Event of Default or an Event of Loss has occurred and is continuing,
the Security Agent shall have the exclusive right to negotiate and agree to any
compromise.
 
The Borrower will comply with and satisfy all of the provisions of any
applicable law, convention, regulation, proclamation or order concerning
financial responsibility for liabilities imposed on the Borrower or the
Collateral Vessel with respect to pollution by any state or nation or political
subdivision thereof and will maintain all certificates or other evidence of
financial responsibility as may be required by any such law, convention,
regulation, proclamation or order with respect to the trade in which the
Collateral Vessel are from time to time engaged and the cargo carried by it.



--------------------------------------------------------------------------------

Schedule IV-A

Page


SCHEDULE V
 
ERISA
 
None.



--------------------------------------------------------------------------------

SCHEDULE VI
 
COLLATERAL VESSELS
 
#
Collateral
Vessel
Registered Owner
Type
DWT
Built Date
Flag
Jurisdiction
IMO
Number
1.
Genco Endeavor
Genco Endeavor LLC
Capesize
181,060
February 6, 2015
Marshall Islands
9698965
2.
Genco Resolute
Genco Resolute LLC
Capesize
181,060
September 28, 2015
Marshall Islands
9698977
3.
Genco Liberty
Genco Liberty LLC
Capesize
180,387
March 30, 2016
Marshall Islands
9718222
4.
Genco Defender
Genco Defender LLC
Capesize
180,377
February 24, 2016
Marshall Islands
9718210
5.
Genco Columbia
Genco Columbia LLC
Ultramax
60,294
November 14, 2016
Marshall Islands
9758129
6.
Genco Weatherly
Genco Weatherly LLC
Ultramax
61,556
July 29, 2014
Liberia
9689172




--------------------------------------------------------------------------------

SCHEDULE VII
 
NOTICE ADDRESSES
 
If to any Obligor, to:
 
Genco Shipping & Trading Limited
299 Park Avenue, 12th Floor
New York, NY 10171
Attention:  John C. Wobensmith
Telephone: (646) 443-8550
Facsimile: (646) 443-8551
Email:John.Wobensmith@gencoshipping.com
 
with copies to:
 
Kramer Levin Naftalis &Frankel LLP
1177 Avenue of the Americas
New York, NY 10036
Attention:  David Fisher

Telephone:  (212) 715-9284
Facsimile:  (212) 715-8059
Email:dfisher@kramerlevin.com
 

--------------------------------------------------------------------------------

SCHEDULE VIII
 
FINANCIAL INDEBTEDNESS
 
$495,000,000 senior secured credit agreement, dated as of May 31, 2018 and
amended and restated as of February 28, 2019 and as further amended prior to the
Restatement Effective Date, by and among, Genco Shipping & Trading Limited, as
borrower, Nordea Bank AB (publ), New York Branch, as administrative agent and
security agent and the lenders from time to time party thereto.


Letter of Credit for $300,000 issued by Nordea Bank AB (publ), New York Branch,
on behalf of Genco Shipping & Trading Limited.



--------------------------------------------------------------------------------

SCHEDULE X-A


SCHEDULED REPAYMENTS


Payment Date
 
Scheduled Repayment
 
June 30, 2020
 
$
1,580,000
 
September 30, 2020
 
$
1,580,000
 
December 31, 2020
 
$
1,580,000
 
March 31, 2021
 
$
1,580,000
 
June 30, 2021
 
$
1,580,000
 
September 30, 2021
 
$
1,580,000
 
December 31, 2021
 
$
1,580,000
 
March 31, 2022
 
$
1,580,000
 
June 30, 2022
 
$
1,580,000
 
September 30, 2022
 
$
1,580,000
 
December 31, 2022
 
$
1,580,000
 
March 31, 2023
 
$
1,580,000
 
June 30, 2023
 
$
1,580,000
 
Maturity Date
 
$
76,400,000
 




--------------------------------------------------------------------------------

SCHEDULE X-B


SCHEDULED REPAYMENTS


Payment Date
 
Total Revolving Loan
Commitment
   
Scheduled
Reduction/Repayment
 
June 30, 2020
 
$
25,000,000
   
$
0
 
September 30, 2020
 
$
23,080,000
   
$
1,920,000
 
December 31, 2020
 
$
21,160,000
   
$
1,920,000
 
March 31, 2021
 
$
19,240,000
   
$
1,920,000
 
June 30, 2021
 
$
17,320,000
   
$
1,920,000
 
September 30, 2021
 
$
15,400,000
   
$
1,920,000
 
December 31, 2021
 
$
13,480,000
   
$
1,920,000
 
March 31, 2022
 
$
11,560,000
   
$
1,920,000
 
June 30, 2022
 
$
9,640,000
   
$
1,920,000
 
September 30, 2022
 
$
7,720,000
   
$
1,920,000
 
December 31, 2022
 
$
5,800,000
   
$
1,920,000
 
March 31, 2023
 
$
3,880,000
   
$
1,920,000
 
June 30, 2023
 
$
1,960,000
   
$
1,920,000
 
Maturity Date
 
$
0
   
$
1,960,000
 




--------------------------------------------------------------------------------

ANNEX C
 
AMENDED AND RESTATED EXHIBIT A TO THE ORIGINAL CREDIT AGREEMENT
 
[SEE ATTACHED]




--------------------------------------------------------------------------------

EXHIBIT A


FORM OF NOTICE OF BORROWING
 
[Date]
 
Crédit Agricole Corporate and Investment Bank,
as Administrative Agent for the Lenders party to the
Amended and Restated Credit Agreement referred to below
12 Place des Etats-Unis
92120 Montrouge, France
 
Attention:  clementine.costil@ca-cib.com / maxime.vittori@ca-cib.com
 
Ladies and Gentlemen:
 
The undersigned, Genco Shipping & Trading Limited (the “Borrower”), refers to
that certain Amended and Restated Credit Agreement, dated as of August 14, 2018
and amended and restated as of June 11, 2020 (as amended, restated, modified
and/or supplemented from time to time, the “Amended and Restated Credit
Agreement”; the terms defined therein being used herein as therein defined),
among the Borrower, the lenders from time to time party thereto (the “Lenders”)
and you, as Administrative Agent and as Security Agent for such Lenders, which
amends and restates that certain Credit Agreement, dated as of August 14, 2018
(as amended by that certain First Amendment to Credit Agreement, dated as of
June 28, 2019, as further amended by that certain Second Amendment to Credit
Agreement, dated as of November 5, 2019 and that certain Letter Amendment to
Credit Agreement, dated as of April 29, 2020, and as further amended, restated,
modified and/or supplemented from time to time prior to the Restatement
Effective Date), among the Borrower, you, various lenders and the other parties
from time to time party thereto, and hereby gives you notice, irrevocably,
pursuant to Section 2.02 of the Amended and Restated Credit Agreement, that the
undersigned hereby requests a Borrowing under the Amended and Restated Credit
Agreement, and in connection therewith set forth below is the information
relating to such Borrowing (the “Proposed Borrowing”) as required by Section
2.02 of the Amended and Restated Credit Agreement:
 
 
(i)         Type of Proposed Borrowing: [Term Loan] [Revolving Loan]
 
(ii)        The aggregate principal amount of the Proposed Borrowing is
$____________.1
 
(iii)       The Business Day of the Proposed Borrowing is____________.2
 
(iv)       The initial Interest Period for the Proposed Borrowing is _____
months(s).3
 
(v)       The proceeds of the Proposed Borrowing shall be deposited in the
following account:  Account No. [_____________], Account Name [_______________].
 
The undersigned hereby certifies on behalf of the Borrower that the following
statements are true on the date hereof, and will be true on the Borrowing Date:
 
 

--------------------------------------------------------------------------------

1             For Revolving Loans: An amount not to exceed the maximum amount
available pursuant to Section 5.03(d).
2            Shall be a Business Day at least three Business Days after the date
hereof, provided that (in each case) any such notice shall be deemed to have
been given on a certain day only if given before 10:00 a.m. (New York time) on
such day.
3           The initial Interest Period for any Loan shall commence on the
Borrowing Date of such Loan and each Interest Period occurring thereafter in
respect of such Loan shall commence on the day on which the immediately
preceding Interest Period applicable thereto expires, and shall be a one, three
or six month period or such other period as provided under Section 2.07 of the
Amended and Restated Credit Agreement.



--------------------------------------------------------------------------------

EXHIBIT A
Page 2



(A)       all representations and warranties contained in the Amended and
Restated Credit Agreement and in any other Credit Document shall be true and
correct in all material respects, on and as of the Borrowing Date, both before
and after giving effect to the Proposed Borrowing, with the same effect as
though such representations and warranties had been made on the Borrowing Date
(it being understood and agreed that any representation or warranty which by its
terms is made as of a specified date shall be required to be true and correct in
all material respects only as of such specified date);
 
(B)       [all of the applicable conditions set forth in Section 5.03 of the
Amended and Restated Credit Agreement have been satisfied as of the date hereof
or will be satisfied on the Borrowing Date]4; and
 
(C)       no Default or Event of Default shall have occurred and be continuing
on the Borrowing Date or would result from giving effect to the Proposed
Borrowing made on such date.
 
 
Very truly yours,
 
 
 
 
GENCO SHIPPING & TRADING LIMITED
 
 
 
  By:         Name:     Title:




--------------------------------------------------------------------------------

4 Include solely if borrowing Revolving Loans.



--------------------------------------------------------------------------------



ANNEX D
 
AMENDED AND RESTATED EXHIBIT B TO THE ORIGINAL CREDIT AGREEMENT
 
[SEE ATTACHED]




--------------------------------------------------------------------------------

EXHIBIT B-1


FORM OF TERM NOTE
 
US$[     ]
New York, New York

[Date]
 
FOR VALUE RECEIVED, GENCO SHIPPING & TRADING LIMITED, a corporation organized
under the laws of the Republic of the Marshall Islands (the “Borrower”), hereby
promises to pay to [          ] or its permitted assigns registered in
accordance with Section 11.17 of the Amended and Restated Credit Agreement (as
defined below) (the “Lender”) in lawful money of the United States of America in
immediately available funds, at the office of Crédit Agricole Corporate and
Investment Bank, located at 12 Place des Etats-Unis 92120 Montrouge, France, on
the Maturity Date (as defined in the Amended and Restated Credit Agreement
referred to below) the principal sum of _____________ Dollars ($______) or, if
less, the then aggregate unpaid principal amount of the Term Loans (as defined
in the Amended and Restated Credit Agreement) made by the Lender pursuant to the
Amended and Restated Credit Agreement, payable at such times and in such amounts
as are specified in the Amended and Restated Credit Agreement.
 
The Borrower also promises to pay interest on the unpaid principal amount hereof
in like money at said office from the date hereof until paid at the rates and at
the times provided in Section 2.06 of the Amended and Restated Credit Agreement.
 
This Term Note is one of the Term Notes referred to in that certain Amended and
Restated Credit Agreement, dated as of August 14, 2018 and amended and restated
as of June 11, 2020, among the Borrower, the lenders from time to time party
thereto (including, without limitation, the Lender) and Crédit Agricole
Corporate and Investment Bank, as Administrative Agent and as Security Agent (as
amended, restated, modified and/or supplemented from time to time, the “Amended
and Restated Credit Agreement”), which amends and restates that certain Credit
Agreement, dated as of August 14, 2018 (as amended by that certain First
Amendment to Credit Agreement, dated as of June 28, 2019, as further amended by
that certain Second Amendment to Credit Agreement, dated as of November 5, 2019
and that certain Letter Amendment to Credit Agreement, dated as of April 29,
2020, and as further amended, restated, modified and/or supplemented from time
to time prior to the Restatement Effective Date), among the Borrower, various
lenders and other parties from time to time party thereto and Crédit Agricole
Corporate and Investment Bank, as administrative agent and as security agent,
and is entitled to the benefits thereof and of the other Credit Documents (as
defined in the Amended and Restated Credit Agreement).  This Term Note is
secured by the Security Documents (as defined in the Amended and Restated Credit
Agreement) and is entitled to the benefits of the Guaranty (as defined in the
Amended and Restated Credit Agreement).  This Term Note is subject to voluntary
prepayment and mandatory repayment prior to the Maturity Date, in whole or in
part, as provided in the Amended and Restated Credit Agreement.
 
 
If an Event of Default (as defined in the Amended and Restated Credit Agreement)
shall occur and be continuing, the principal of and accrued interest on this
Term Note may become or be declared to be due and payable in the manner and with
the effect provided in the Amended and Restated Credit Agreement.
 
The Borrower hereby waives presentment, demand, protest or notice of any kind in
connection with this Term Note.
 
THIS TERM NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW
OF THE STATE OF NEW YORK.
 

--------------------------------------------------------------------------------

EXHIBIT B-1
Page 2


 
GENCO SHIPPING & TRADING LIMITED
 
 
 
 
By:
 
 
 
 
Name:     Title:




--------------------------------------------------------------------------------

ANNEX E
 
EXHIBIT B-2 TO THE AMENDED AND RESTATED CREDIT AGREEMENT
 
[SEE ATTACHED]




--------------------------------------------------------------------------------

EXHIBIT B-2
 
FORM OF REVOLVING NOTE


US$[     ]
New York, New York

[Date]
 
FOR VALUE RECEIVED, GENCO SHIPPING & TRADING LIMITED, a corporation organized
under the laws of the Republic of the Marshall Islands (the “Borrower”), hereby
promises to pay to [          ] or its permitted assigns registered in
accordance with Section 11.17 of the Amended and Restated Credit Agreement (as
defined below) (the “Lender”) in lawful money of the United States of America in
immediately available funds, at the office of Crédit Agricole Corporate and
Investment Bank, located at 12 Place des Etats-Unis 92120 Montrouge, France, on
the Maturity Date (as defined in the Amended and Restated Credit Agreement
referred to below) the principal sum of _____________ Dollars ($______) or, if
less, the then aggregate unpaid principal amount of all Revolving Loans (as
defined in the Amended and Restated Credit Agreement) made by the Lender
pursuant to the Amended and Restated Credit Agreement, payable at such times and
in such amounts as are specified in the Amended and Restated Credit Agreement.
 
The Borrower also promises to pay interest on the unpaid principal amount hereof
in like money at said office from the date hereof until paid at the rates and at
the times provided in Section 2.06 of the Amended and Restated Credit Agreement.
 
This Revolving Note is one of the Revolving Notes referred to in that certain
Amended and Restated Credit Agreement, dated as of August 14, 2018 and amended
and restated as of June 11, 2020, among the Borrower, the lenders from time to
time party thereto (including, without limitation, the Lender), Crédit Agricole
Corporate and Investment Bank, as Administrative Agent and as Security Agent (as
amended, restated, modified and/or supplemented from time to time, the “Amended
and Restated Credit Agreement”), which amends and restates that certain Credit
Agreement, dated as of August 14, 2018 (as amended by that certain First
Amendment to Credit Agreement, dated as of June 28, 2019, as further amended by
that certain Second Amendment to Credit Agreement, dated as of November 5, 2019
and that certain Letter Amendment to Credit Agreement, dated as of April 29,
2020, and as further amended, restated, modified and/or supplemented from time
to time prior to the Restatement Effective Date), among the Borrower, various
lenders and other parties from time to time party thereto and Crédit Agricole
Corporate and Investment Bank, as administrative agent and as security
agent, and is entitled to the benefits thereof and of the other Credit Documents
(as defined in the Amended and Restated Credit Agreement).  This Revolving Note
is secured by the Security Documents (as defined in the Amended and Restated
Credit Agreement) and is entitled to the benefits of the Guaranty (as defined in
the Amended and Restated Credit Agreement).  This Revolving Note is subject to
voluntary prepayment and mandatory repayment prior to the Maturity Date, in
whole or in part, as provided in the Amended and Restated Credit Agreement.

 
If an Event of Default shall occur and be continuing, the principal of and
accrued interest on this Revolving Note may become or be declared to be due and
payable in the manner and with the effect provided in the Amended and Restated
Credit Agreement.
 
The Borrower hereby waives presentment, demand, protest or notice of any kind in
connection with this Revolving Note.
 
THIS REVOLVING NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE
LAW OF THE STATE OF NEW YORK.
 

--------------------------------------------------------------------------------

EXHIBIT B-2
Page 2


 
GENCO SHIPPING & TRADING LIMITED
 
 
 
 
By:
 
 
 
 
Name:     Title:




--------------------------------------------------------------------------------

ANNEX F
 
EXHIBIT I-2 TO THE AMENDED AND RESTATED CREDIT AGREEMENT
 
[SEE ATTACHED]



--------------------------------------------------------------------------------

EXHIBIT I-2
Page 1

FORM OF COLLATERAL MAINTENANCE RATIO CERTIFICATE1
 
This Collateral Maintenance Ratio Certificate (this “Certificate”) is delivered
to you on behalf of the Company (as hereinafter defined) pursuant to Section
7.01(e)(ii) of the Amended and Restated Credit Agreement, dated as of August 14,
2018 and amended and restated as of June 11, 2020 (as amended, restated,
modified and/or supplemented from time to time, the “Amended and Restated Credit
Agreement”), among Genco Shipping & Trading Limited, a corporation organized
under the laws of the Republic of Marshall Islands, as borrower (the “Company”),
the Lenders from time to time party thereto, and Crédit Agricole Corporate and
Investment Bank, as Administrative Agent and Security Agent.  Terms defined in
the Credit Agreement and not otherwise defined herein are used herein as therein
defined.
 
1.           I am a duly elected, qualified and acting Authorized Officer of the
Company.
 
2.           I have reviewed and am familiar with the contents of this
Certificate.  I am providing this Certificate solely in my capacity as an
officer of the Company.
 
3.          Attached hereto as ANNEX 1 are Appraisals dated no more than 30 days
prior to the date hereof from two Approved Appraisers stating the then current
Appraised Value of each Collateral Vessel.
 
4.          Attached hereto as ANNEX 2 are the computations showing (in
reasonable detail) compliance with the Financial Covenant set forth in Section
8.07(d).  All such computations are true and correct.
 
5.           [On the date hereof, no Default or Event of Default has occurred
and is continuing.]2
 

--------------------------------------------------------------------------------

1 To be delivered at the time of the delivery of the Compliance Certificate
provided for in Section 7.01(e)(i).
2 If any Default or Event of Default exists, include a description thereof,
specifying the nature and extent thereof (in reasonable detail).



--------------------------------------------------------------------------------

EXHIBIT I-2
Page 2

IN WITNESS WHEREOF, I have executed this Certificate on behalf of the Company
this ____ day of [DATE], 20__.
 
 
GENCO SHIPPING & TRADING LIMITED
 
 
 
 
By:
 
 
 
 
Name:     Title:




--------------------------------------------------------------------------------

EXHIBIT I-2
Page 3

ANNEX 1 to
Collateral Maintenance Ratio Certificate
 
APPRAISALS
 

--------------------------------------------------------------------------------

EXHIBIT I-2
Page 4

ANNEX 2 to
Collateral Maintenance Ratio Certificate
 
COLLATERAL MAINTENANCE RATIO WORKSHEET
 
The calculations described herein are as of ___________ __, ___ (the
“Computation Date”).
 
1.
Aggregate principal amount of outstanding Term Loans and Revolving Loans (but
not to include, for the avoidance of doubt, the Unutilized Revolving Loan
Commitment) on the Computation Date
  $    
2.
Aggregate Appraised Value of the Collateral Vessels (which, for the avoidance of
doubt, shall include any Additional Vessels) on the Computation Date plus any
Additional Collateral (other than Additional Vessels)
  $    
3.
Item 1 multiplied by 135%
  $    
4.
Is Item 2 greater than item 3?
 
YES/NO
 




--------------------------------------------------------------------------------

ANNEX G
 
EXHIBIT K TO THE AMENDED AND RESTATED CREDIT AGREEMENT
 
[SEE ATTACHED]




--------------------------------------------------------------------------------

EXHIBIT K
Page 1


FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT
 
DATE:  _________ __, ___
 
Reference is made to the amended and restated credit agreement described in Item
2 of Annex I annexed hereto (as such amended and restated credit agreement may
hereafter be amended, restated, modified and/or supplemented from time to time,
the “Credit Agreement”).  Unless defined in Annex I annexed hereto, capitalized
terms defined in the Credit Agreement are used herein as therein defined.
__________ (the “Assignor”) and ______________ (the “Assignee”) hereby agree as
follows:
 
1.         For an agreed consideration the Assignor hereby irrevocably sells and
assigns to the Assignee without recourse and without representation or warranty
(other than as expressly provided herein), and the Assignee hereby irrevocably
purchases and assumes from the Assignor, as of the Settlement Date (as defined
below), (i) that interest in and to all of the Assignor’s rights and obligations
under the Credit Agreement and any other Credit Documents or any other
instrument or document furnished pursuant thereto, to the extent related to the
Assigned Share (as defined below) as of the date hereof which represents the
percentage interest specified in Item 4 of Annex I attached hereto (the
“Assigned Share”) of all of the outstanding rights and obligations under the
Credit Agreement and any other documents or instruments delivered pursuant
thereto, including, without limitation, (x) in the case of any assignment of all
or any portion of the Assignor’s outstanding Loans, all rights and obligations
with respect to the Assigned Share of such outstanding Loans and (y) in the case
of any assignment of all or any portion of the Assignor’s Commitment, all rights
and obligations with respect to the Assigned Share of the Total Commitments and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of the Assignor against any Person,
whether known or unknown, arising under or in connection with the Credit
Agreement and any of the other Credit Documents or any other instrument or
document furnished pursuant thereto or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause (i)
above (the rights and obligations sold and assigned by the Assignor to the
Assignee pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”).
 
2.   Except as provided in clauses 3 and 4 (as applicable) of this Assignment
and Assumption Agreement, each sale and assignment made pursuant to this
Assignment and Assumption Agreement is without recourse, representation or
warranty by the Assignor and the Assignee.
 
3.    The Assignor:
 
(a)          represents and warrants that (i) it is the legal and beneficial
owner of the Assigned Interest, (ii) the Assigned Interest is free and clear of
any lien, encumbrance or other adverse claim, (iii) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Assignment and Assumption Agreement and to consummate the transactions
contemplated hereby and (iv) it is not a Defaulting Lender, and
 
(b)        makes no representation or warranty and assumes no responsibility
with respect to (i) any statements, warranties or representations made in or in
connection with the Credit Agreement or the other Credit Documents or the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Credit Agreement or the other Credit Documents or any other instrument or
document furnished pursuant thereto; and (ii) the financial condition of the
Borrower or any of its Subsidiaries or the performance or observance by the
Borrower or any of its Subsidiaries of any of their respective obligations under
the Credit Agreement or the other Credit Documents or any other instrument or
document furnished pursuant thereto.
 

--------------------------------------------------------------------------------

EXHIBIT K
Page 2



4.    The Assignee:
 
(a)          represents and warrants that (i) it has full power and authority,
and has taken all action necessary, to execute and deliver this Assignment and
Assumption Agreement and to consummate the transactions contemplated hereby and
to become a Lender under the Credit Agreement, (ii) it is an Eligible
Transferee, (iii) it is not a Disqualified Lender, (iv) from and after the
Settlement Date, it shall be bound by the provisions of the Credit Agreement as
a Lender thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (v) it is sophisticated with respect to
decisions to acquire assets of the type represented by the Assigned Interest and
either it, or the Person exercising discretion in making its decision to acquire
the Assigned Interest, is experienced in acquiring assets of such type, (vi) it
has received a copy of the Credit Agreement and has received or has been
accorded the opportunity to receive the other Credit Documents and copies of the
most recent financial statements delivered pursuant to Section 7.01 of the
Credit Agreement, as applicable and such other documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment and Assumption Agreement and to purchase the Assigned
Interest, and (vii) it has, independently and without reliance upon the
Administrative Agent, the Security Agent, the Assignor or any other Lender and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Assignment and Assumption
Agreement and to purchase the Assigned Interest;
 
(b)          agrees that it will (i) independently and without reliance on the
Administrative Agent, the Security Agent, the Assignor or any other Lender and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Agreement and the other Credit Documents and (ii) perform in
accordance with their terms all of the obligations which by the terms of the
Credit Agreement and the other Credit Documents are required to be performed by
it as a Lender; and
 
(c)          appoints and authorizes the Administrative Agent and the Security
Agent to take such action as agent on its behalf and to exercise such powers
under the Credit Agreement and the other Credit Documents as are delegated to
the Administrative Agent and the Security Agent, as the case may be, by the
terms thereof, together with such powers as are reasonably incidental thereto.
 
5.   Following the execution of this Assignment and Assumption Agreement by the
Assignor and the Assignee, an executed original hereof (together with all
attachments) will be delivered to the Administrative Agent.  The effective date
of this Assignment and Assumption Agreement shall be the date of execution
hereof by the Assignor and the Assignee, the receipt of the consent of the
Administrative Agent to the extent required by the Credit Agreement, receipt by
the Administrative Agent of the assignment fee referred to in Section 11.04(b)
of the Credit Agreement, and the recordation by the Administrative Agent of the
assignment effected hereby in the Register, unless otherwise specified in Item 5
of Annex I attached hereto (the “Settlement Date”).
 
6.    Upon the delivery of a fully executed original hereof to the
Administrative Agent, as of the Settlement Date, (i) the Assignee shall be a
party to the Credit Agreement and, to the extent provided in this Assignment and
Assumption Agreement, have the rights and obligations of a Lender thereunder and
under the other Credit Documents and (ii) the Assignor shall, to the extent
provided in this Assignment and Assumption Agreement, relinquish its rights
(other than any indemnities contained in the Credit Agreement or the other
Credit Documents which expressly survive) and be released from its obligations
under the Credit Agreement and the other Credit Documents.
 
7.   It is agreed that from and after the Settlement Date, the Assignee shall be
entitled to (x) all interest on the Assigned Interest, provided that any
interest relating to the Assigned Share of the
 

--------------------------------------------------------------------------------

EXHIBIT K
Page 3

 
Loans shall be at the rates specified in Item 6 of Annex I attached hereto and
(y) all Commitment Commission (if applicable) on the Assigned Share of the Total
Commitment, as the case may be, at the rate specified in Item 7 of Annex I
attached hereto, which, in each case, accrues on and after the Settlement Date,
such interest and, if applicable, Commitment Commission, to be paid by the
Administrative Agent directly to the Assignee.  It is further agreed that all
payments of principal made on the Assigned Interest which occur on and after the
Settlement Date will be paid directly by the Administrative Agent to the
Assignee.  Upon the Settlement Date, the Assignee shall pay to the Assignor an
amount specified by the Assignor in writing which represents the Assigned Share
of the principal amount of the respective Loans made by the Assignor pursuant to
the Credit Agreement which are outstanding on the Settlement Date, net of any
clos-ing costs, and which are being assigned hereunder.  The Assignor and the
Assignee shall make all appro-priate adjustments in payments under the Credit
Agreement for periods prior to the Settlement Date directly between themselves.
 
8.  This Assignment and Assumption Agreement shall be binding upon, and inure to
the benefit of, the parties hereto and their respective successors and assigns. 
This Assignment and Assumption Agreement may be executed in any number of
counterparts, which together shall constitute one instrument.  Delivery of an
executed counterpart of a signature page of this Assignment and Assumption
Agreement by telecopy shall be effective as delivery of a manually executed
counterpart of this Assignment and Assumption Agreement.
 
9. THIS ASSIGNMENT AND ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Assumption Agreement to be executed by their respective officers thereunto duly
authorized, as of the date first above written, such execution also being made
on Annex I attached hereto.
 

 
[NAME OF ASSIGNOR],
 
as Assignor
     
By:
     

Name:
 

Title:
       
[NAME OF ASSIGNEE],
 
as Assignee
     
By:
     


Name:
 


Title:




--------------------------------------------------------------------------------

EXHIBIT K
Page 4
 [Acknowledged and Agreed:
 
CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK,
 
as Administrative Agent
 

By:
 
 
 
 
Name:
 
 
Title:
 
 
 
 
By:         Name:     Title:]7  




--------------------------------------------------------------------------------

7             Insert only if assignment is being made pursuant to Section
11.04(b)(y) of the Credit Agreement.



--------------------------------------------------------------------------------

EXHIBIT K
Page 5

ANNEX FOR ASSIGNMENT AND ASSUMPTION AGREEMENT
 
ANNEX I
 

1.
The Borrower:  Genco Shipping & Trading Limited (the “Borrower”).

 

2.
Name and Date of Credit Agreement:

 
Amended and Restated Credit Agreement, dated as of June 11, 2020, among the
Borrower, the lenders from time to time party thereto, and Crédit Agricole
Corporate and Investment Bank, as Administrative Agent and as Security Agent (as
amended, restated, modified and/or supplemented from time to time, the “Credit
Agreement”).
 
 

3.
Date of Assignment Agreement:

 

4.
Amounts (as of date of item #3 above):

 

   
Outstanding
Principal of the
Term Loans
   
Outstanding
Principal of
Revolving Loans
   
Revolving Loan
Commitments
 
a. Aggregate Amount for all Lenders
 
$
     
$
     
$
   
b. Assigned Share
 

%
 

%
 

%
c. Amount of Assigned Share
 
$
     
$
     
$
   



5.
Settlement Date:
       
6.
Rate of Interest to the Assignee:
As set forth in Section 2.06 of the Credit Agreement
     
7.
Commitment Commission:
As set forth in Section 3.01(a) of the Credit Agreement



8.
Notice:
ASSIGNEE:
                       
Attention:
 
Reference:
   
Payment Instructions:
ASSIGNEE:
                   
Attention:
 
Reference:




--------------------------------------------------------------------------------

EXHIBIT K
Page 6


Accepted and Agreed:
 
[NAME OF ASSIGNEE]
[NAME OF ASSIGNOR]
   
By:

   
By:

   

Name:


Name:


Title:

Title:



 

--------------------------------------------------------------------------------